


Exhibit 10.5

 

CONSTRUCTION MANAGEMENT AGREEMENT

 

 

 

BETWEEN

 

 

 

THE NEW YORK TIMES BUILDING, LLC,

 

OWNER,

 

 

 

and

 

 

 

AMEC CONSTRUCTION MANAGEMENT, INC.,

 

 

CONSTRUCTION MANAGER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

 

 

 

 

 

ARTICLE 2 GENERAL PROVISIONS

 

 

 

 

 

2.1

 

RELATIONSHIP OF THE PARTIES

 

2.2

 

CONTRACT DOCUMENTS

 

2.3

 

CONSTRUCTION MANAGER’S GENERAL OBLIGATIONS

 

2.4

 

ETHICAL OBLIGATIONS

 

2.5

 

EQUAL OPPORTUNITY

 

2.6

 

COOPERATION WITH INTERIOR CONSTRUCTION MANAGER, TRADE CONTRACTORS AND ARCHITECT

 

 

 

 

 

ARTICLE 3 PRE-CONSTRUCTION PHASE

 

 

 

 

 

3.1

 

PRE-CONSTRUCTION PHASE SERVICES

 

 

 

 

 

ARTICLE 4 CONSTRUCTION PHASE

 

 

 

 

 

4.1

 

PERFORMANCE OF THE WORK

 

4.2

 

COORDINATION WITH INTERIORS WORK

 

4.3

 

BIDDING PROCESS

 

4.4

 

TRADE CONTRACTS

 

4.5

 

CONSTRUCTION PHASE SCOPE OF WORK

 

4.6

 

WARRANTIES

 

4.7

 

COMPLIANCE WITH AFFIRMATIVE ACTION REQUIREMENTS

 

 

 

 

 

ARTICLE 5 MANAGEMENT OF THE WORK

 

 

 

 

 

5.1

 

KEY EMPLOYEES

 

5.2

 

SUPPORT STAFF

 

5.3

 

AUTHORIZED REPRESENTATIVES

 

 

 

 

 

ARTICLE 6 PAYMENT

 

 

 

 

 

6.1

 

PHASES

 

6.2

 

PAYMENTS

 

6.3

 

PAYMENT DOES NOT CONSTITUTE ACCEPTANCE

 

6.4

 

INCENTIVE BONUSES

 

 

 

 

 

ARTICLE 7 GUARANTEED MAXIMUM PRICE

 

 

 

 

 

7.1

 

GMP

 

7.2

 

TRADE CONTRACT COSTS

 

7.3

 

GENERAL CONDITIONS COSTS

 

7.4

 

CONSTRUCTION CONTINGENCY

 

7.5

 

CONSTRUCTION MANAGER ACKNOWLEDGMENT OF INCOMPLETE DESIGN DOCUMENTS

 

 

 

 

 

ARTICLE 8 COSTS OF THE WORK

 

 

 

 

 

8.1

 

LIMITATION ON COSTS OF THE WORK

 

8.2

 

TRADE CONTRACT COSTS

 

8.3

 

GENERAL CONDITIONS COSTS

 

8.4

 

BACK-UP DOCUMENTATION

 

8.5

 

CONTROL OF COSTS OF THE WORK

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 9 NON-REIMBURSABLE COSTS

 

 

 

 

 

9.1

 

NON-REIMBURSABLE COSTS

 

 

 

 

 

ARTICLE 10 CHANGES IN THE WORK

 

 

 

 

 

10.1

 

CHANGE ORDERS

 

10.2

 

MATERIAL CHANGE

 

10.3

 

FIELD DIRECTIVE

 

10.4

 

EMERGENCY CHANGE ORDER

 

10.5

 

FULL PAYMENT FOR CHANGE ORDERS

 

10.6

 

BACKCHARGES

 

10.7

 

CHANGE ORDER-RELATED TIME EXTENSIONS

 

 

 

 

 

ARTICLE 11 SCHEDULE OF THE WORK AND OCCUPANCY

 

 

 

 

 

11.1

 

PROJECT SCHEDULE

 

11.2

 

CPM SCHEDULE

 

11.3

 

UPDATES TO CPM SCHEDULE

 

11.4

 

TIME OF THE ESSENCE

 

11.5

 

REQUIREMENTS FOR SUBSTANTIAL COMPLETION

 

11.6

 

REQUIREMENTS FOR FINAL COMPLETION

 

11.7

 

TIME EXTENSIONS

 

11.8

 

COMPENSATION FOR DELAY

 

11.9

 

ACCELERATION OF THE WORK

 

11.10

 

MODIFICATIONS TO PROJECT SCHEDULE

 

 

 

 

 

ARTICLE 12 SEPARATE CONTRACTORS

 

 

 

 

 

12.1

 

OWNER’S RIGHT TO ENGAGE SEPARATE CONTRACTORS

 

12.2

 

COOPERATION AND COORDINATION WITH SEPARATE CONTRACTORS

 

12.3

 

SEPARATE CONTRACTOR-RELATED SUSPENSIONS

 

12.4

 

DAMAGE TO WORK

 

 

 

 

 

ARTICLE 13 ACCOUNTING RECORDS

 

 

 

 

 

13.1

 

PROJECT ACCOUNTING RECORDS

 

13.2

 

MAINTENANCE OF PROJECT ACCOUNTING BOOKS AND RECORDS

 

13.3

 

AUDITS

 

13.4

 

PRESERVATION OF PROJECT RECORDS

 

 

 

 

 

ARTICLE 14 BONDS AND INSURANCE

 

 

 

 

 

14.1

 

BOND REQUIREMENTS

 

14.2

 

INSURANCE REQUIREMENTS

 

 

 

 

 

ARTICLE 15 HAZARDOUS MATERIALS

 

 

 

 

 

15.1

 

GENERAL REQUIREMENTS

 

15.2

 

HAZARDOUS MATERIALS BROUGHT TO SITE OR GENERATED BY CONSTRUCTION MANAGER AND/OR
TRADE CONTRACTORS

 

15.3

 

HAZARDOUS MATERIALS IDENTIFIED IN CONTRACT DOCUMENTS

 

15.4

 

UNIDENTIFIED HAZARDOUS MATERIALS

 

 

 

 

 

ARTICLE 16 TERMINATION AND SUSPENSION

 

 

 

 

 

16.1

 

TERMINATION FOR DEFAULT

 

16.2

 

TERMINATION FOR CONVENIENCE

 

16.3

 

SUSPENSION

 

16.4

 

TERMINATION OF OWNER BY CONSTRUCTION MANAGER

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 17 DISPUTE RESOLUTION

 

 

 

 

 

17.1

 

LITIGATION

 

17.2

 

CONTINUATION OF WORK

 

17.3

 

PREVAILING PARTY AT TRIAL

 

 

 

 

 

ARTICLE 18 MISCELLANEOUS PROVISIONS

 

 

 

 

 

18.1

 

PRACTICE OF ARCHITECTURE AND/OR ENGINEERING

 

18.2

 

EFFECTIVENESS OF AGREEMENT

 

18.3

 

SURVIVAL OF OBLIGATIONS

 

18.4

 

ASSIGNMENT

 

18.5

 

CONFIDENTIALITY

 

18.6

 

TRUST ACCOUNT

 

18.7

 

NOTICES

 

18.8

 

CONSTRUCTION OF LANGUAGE

 

18.9

 

CAPTIONS AND TITLES

 

18.10

 

NO WAIVER

 

18.11

 

INDEMNIFICATION

 

18.12

 

SEVERABILITY

 

18.13

 

ARCHITECT AND OWNER CONSULTANTS

 

18.14

 

RIGHTS AND REMEDIES

 

18.15

 

GOVERNING LAW AND CONSENT TO JURISDICTION

 

18.16

 

INTERPRETATIONS IN WRITING

 

18.17

 

INDEPENDENT CONTRACTOR

 

18.18

 

LIMITED RECOURSE

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A

Project Description

 

 

 

 

EXHIBIT B

Trade Contract Form

 

 

 

 

EXHIBIT C

Preliminary Schedule

 

 

 

 

EXHIBIT D

General Conditions Items

 

 

 

 

EXHIBIT E

Not Used

 

 

 

 

EXHIBIT F

Preliminary List of Drawings and Specifications

 

 

 

 

EXHIBIT G

Affirmative Action Requirements

 

 

 

 

EXHIBIT H

Waiver of Lien and Release Forms

 

 

 

 

EXHIBIT I

Consultants

 

 

 

 

EXHIBIT J

OCIP Manual

 

 

 

 

EXHIBIT K

Project Website Guidelines

 

 

 

 

EXHIBIT L

Key Employee Affidavit

 

 

 

 

EXHIBIT M

Key Employees

 

 

 

 

EXHIBIT N

Not Used

 

 

 

 

EXHIBIT O

Qualifications and Assumptions

 

 

 

 

EXHIBIT P

Not Used

 

 

 

 

EXHIBIT Q

Early Access Guidelines and Turnover Protocol

 

 

 

 

EXHIBIT R

Cost Allocation Guidelines

 

 

 

 

EXHIBIT S

Guaranteed Maximum Price

 

 

 

 

EXHIBIT T

Hoisting and Logistics Plan

 

 

 

 

EXHIBIT U

Allowances

 

 

 

 

EXHIBIT V

Guarantee

 

 

v

--------------------------------------------------------------------------------


 

CONSTRUCTION MANAGEMENT AGREEMENT

 

AGREEMENT, made this 22nd day of January, 2004, by and between The New York
Times Building, LLC, having its offices located at 1 Metrotech Center North,
Brooklyn, New York 11201 (“Owner”); and AMEC Construction Management, Inc.,
having its offices located at 1633 Broadway, New York, NY 10019-6708
(“Construction Manager”).

 

WITNESSETH

 

WHEREAS, The New York Times Building LLC, as Owner, intends to construct a Base
Building of approximately 1,540,000 gross square feet on a site located on
Eighth Avenue between 40th and 41st Streets in New York, New York (the
“Project”), which shall consist of three primary condominium units: (1) retail
space; (2) commercial office space; and (3) headquarters for The New York Times
Company, including its newspaper division; and

 

WHEREAS, the Owner has retained Renzo Piano Building Workshop, S.E.L.A.F.A., in
association with Fox & Fowle Architects, P.C., as the Base Building Architect to
prepare preliminary and final plans, specification, working drawings and other
construction documents for the building core and shell design (the final
versions of which are hereinafter collectively referred to as the “Construction
Documents”); and

 

WHEREAS, NYT Real Estate Company, LLC, as Interiors Project Owner, intends to
buildout an Interiors Project totaling approximately 845,000 gross square feet
of space within the Base Building; and

 

WHEREAS, the Interiors Project Owner has retained Gensler & Partners as the
Interiors Architect for The New York Times Headquarters portion of the Interiors
Project; and

 

WHEREAS, the Interiors Project Owner has retained the Architect as the architect
for The Times Center portion of the Interiors Project; and

 

WHEREAS, the Interiors Project Owner has retained Turner Construction Company as
Interiors Construction Manager for the Interiors Project; and

 

WHEREAS, the Architect and the Interiors Architect shall collaborate on the
design of cafeteria and conference room portions of the Project; and

 

WHEREAS, FC Lion, LLC, as Commercial Office Project Owner, intends to buildout
an Office Interior Project totaling approximately 600,000 gross square feet of
space within the Base Building and, in connection therewith, anticipates that
there may be an architect or architects and a construction manager or
construction managers retained (referred to as Commercial Office Architect and
Commercial Office Construction Manager, respectively); and

 

WHEREAS, FC Lion, LLC, as Retail Project Owner, intends to buildout an Retail
Project totaling approximately 20,000 gross square feet of space within the Base
Building and, in connection therewith, anticipates that there may be an
architect or architects and a construction manager or construction managers
retained (referred to as Retail Architect and Retail Construction Manager,
respectively); and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Owner may separately retain the services of such other design
professionals, consultants and construction managers as Owner may deem necessary
and in the best interest of the Project; and

 

WHEREAS, Owner intends to retain the services of Construction Manager to: (1)
perform Pre-construction Phase services; (2) construct the Project, including
but not limited to, arranging for, monitoring, supervising and administering
Trade Contracts for the construction of any and all portions of the Project; and
(3) coordinate with the Interiors Architect, the Interiors Construction Manager,
Interiors Trade Contractors, Office Architect, Office Construction Manager,
Retail Architect, Retail Construction Manager and Separate Contractors working
on the Base Building and the Project; and

 

WHEREAS, Construction Manager desires to be retained by Owner to perform, the
Work pursuant to the terms and conditions of this Agreement; and

 

WHEREAS, in order to induce Owner to award this Agreement to Construction
Manager, AMEC p.l.c. has executed the Guarantee attached hereto as Exhibit V;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Owner and Construction Manager do hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The terms used in this Agreement, any amendment hereto and all Exhibits attached
hereto, shall have the following meanings:

 

“Acceleration” shall mean the process by which Construction Manager increases
the speed of the Work in order to regain lost time and maintain the Project
Schedule.

 

“Affiliated Entity” shall mean, with respect to any entity, directly or
indirectly controlling or controlled by, or under the direct or indirect common
control with, such entity.  For the purposes of this Agreement, the term
“control” as used with respect to any entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management of
such entity, whether through ownership of voting securities or by contract or
otherwise.

 

“Affirmative Action Requirements” shall mean those requirements set forth in
Exhibit G hereto.

 

“Applicable Law” shall mean all applicable Federal, State and local laws,
statutes, codes, rules, regulations and ordinances, which are in effect or
pending at the time of execution of this Agreement.

 

“Application for Payment” shall mean Construction Manager’s monthly requisition
which shall be submitted on AIA Document G-702, G-703 or such other form as may
be agreed upon by Owner and Construction Manager.

 

2

--------------------------------------------------------------------------------


 

“Architect” shall mean Renzo Piano Building Workshop, S.E.L.A.F.A., in
association with Fox & Fowle Architects, P.C., or its successor designated in
writing by Owner.  For the purposes of this Agreement, “Architect” includes the
Architect’s Consultants identified in Exhibit I and any other Architect’s
Consultants approved by Owner.

 

“Architect’s Consultants” shall mean engineers and specialty consultants
retained directly by Architect including, but not limited to, the firms and
individuals identified in Exhibit I.

 

“As-Built Drawings” shall mean red-lined Construction Documents showing the Work
as constructed, prepared by Trade Contractors and indicating actual locations of
utilities and all changes and alterations made to the Work during construction.

 

“Authorized Representative” shall mean an individual, designated in writing by
each party, who shall be authorized to bind that party under the terms of this
Agreement.

 

“Backcharge” shall mean a credit assessed against one Trade Contractor, by means
of a deductive Change Order, for damage done to or extra Work performed by
Construction Manager, another Trade Contractor or Owner.

 

“Base Building” shall mean the Core & Shell of the building to be constructed on
Eighth Avenue between 40th and 41st Streets in New York, New York, of which the
Project is a part.

 

“Bid Documents” shall mean the procedural documents and Bid Packages submitted
to prospective Trade Contractors in connection with the competitive bidding
process.

 

“Bidder’s List” shall mean a list of pre-qualified prospective Trade Contractors
prepared by Construction Manager and approved by Owner.

 

“Bid Package” shall mean the collection of pertinent portions of the
Construction Documents into a package suitable for bidding by prospective Trade
Contractors working in a specific Trade.

 

“Buy Saves” shall mean the differential between the cost of any Trade Contract
included in the GMP (Exhibit S) and the buyout of that Trade Contract at less
than such GMP cost.

 

“Change” shall mean an agreed-upon modification to Construction Manager’s scope
of Work which affects the price and/or the timing of the Work.

 

“Change Order” shall mean a written instrument prepared by Construction Manager,
and signed by Owner and Construction Manager, describing a Change, and
specifying any accompanying adjustment in the GMP or the Construction
Contingency, and/or a Time Extension.

 

“Change Order Log” shall mean a list of all pending and approved Change Orders
maintained by Construction Manager.

 

“Change Order Proposal” shall mean a written proposal by Construction Manager
covering proposed Change Order Work submitted in response to a PCO issued by
Owner.

 

“Change Order Work” shall mean Work undertaken by Construction Manager (through
its Trade Contractors) under a signed Change Order.

 

“Claim” shall mean a formal request for additional compensation and/or a Time
Extension by the Construction Manager.

 

3

--------------------------------------------------------------------------------


 

“Codes” shall mean building codes applicable to the Project.

 

“Commissioning Plan” shall mean a written plan agreed upon by Owner and
Construction Manager covering the initial startup, testing and operation of all
systems comprising any portion of the Work.

 

“Confidential Information” shall mean all information (whether or not
specifically labeled or identified as confidential), in any form or medium,
which is disclosed to or learned by Construction Manager in the performance of
this Agreement, or acquired directly or indirectly such as in the course of
discussions or investigations by Construction Manager, and which relates to the
Owner’s business, products, services, research or development, suppliers,
distributors, clients, or customers, or which relates to similar information of
a third party who has entrusted such information to the Owner including, without
limitation, any specialized know-how, technical or non-technical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial or business information, models, list of actual or potential customers
or suppliers, novel analysis, work papers, studies or other documents that
contain, reflect, or are based on such information.

 

“Construction Contingency” shall mean an amount available for use by
Construction Manager, subject to Owner’s prior written approval, to cover
certain unanticipated costs as more fully described in Section 10.4.

 

“Construction Documents” shall mean the final Drawings and Specifications from
which the Work is actually constructed.

 

“Construction Documents Phase” shall mean that Phase during which the
Construction Documents are prepared by the Architect.

 

“Construction Manager” shall mean AMEC Construction Management, Inc.

 

“Construction Manager-Caused Delay” shall mean any delay or interruption in the
progress of the Work which is caused by the Construction Manager, any Trade
Contractor or any party for whom either of them is responsible.

 

“Construction Phase” shall mean that Phase during which the Work is actually
being constructed by Trade Contractors and the Construction Manager performs the
tasks described in Article 4.

 

“Contract Documents” shall mean the documents identified in Section 2.2 of this
Agreement.

 

“Contract Time” shall mean the period of time for performance of the Work as
indicated in the approved Project Schedule, and any subsequent revisions thereto
approved by Owner pursuant to this Agreement.

 

“Controlled Inspection” shall mean an inspection of the Work or some portion
thereof by an independent third party.

 

“Coordination Drawings” shall mean drawings prepared by Trade Contractors
detailing the Work and the coordination of Work items among the various Trade
Contractors.

 

4

--------------------------------------------------------------------------------


 

“Core & Shell” shall mean those portions of the Project that are identified to
be performed by Construction Manager pursuant to this Agreement.

 

“Costs of the Work” shall mean those costs actually expended by Construction
Manager in performance of the Work that will be reimbursed by Owner as set forth
in this Agreement including, but not limited to, Trade Contract Costs and
General Conditions Costs, subject to the GMP.

 

“CPM” shall mean a critical path method format to be used for the Project
Schedule.

 

“Critical Path” shall mean those Work activities identified on the Project
Schedule which, if delayed, will cause a corresponding Delay in the Substantial
Completion Date.

 

“Day” shall mean a calendar day.

 

“Daily Report” shall mean written reports provided on a daily basis by the
Construction Manager that set forth the information described in Section
4.5.9.1.

 

“Delay” shall mean any delay or interruption in the progress of the Work as
anticipated on the approved Project Schedule.

 

“Design Development Documents” shall mean the Design Documents prepared by
Architect during the Design Development Phase.

 

“Design Development Phase” shall mean that Phase in the development of the
Design Documents during which Architect prepares Documents that fix and describe
the size and character of the Project as to architectural, structural,
mechanical, electrical systems, materials and other elements as appropriate.

 

“Design Documents” shall mean preliminary Drawings and Specifications prepared
by Architect prior to final approval by Owner of the Construction Documents.

 

“Design Team” shall mean Architect, Architect’s Consultants and Owner’s
Consultants as identified in Exhibit I.

 

“Development Agreement” shall mean the agreement among The New York Times
Building LLC, NYT Real Estate Company LLC and FC Lion LLC, dated December 12,
2001.  The requirements of the Development Agreement relating to early access
and turnover protocol are attached hereto as Exhibit Q, and incorporated herein
by reference as applicable to the terms of this Agreement.

 

“Drawings” shall mean graphic or pictorial portions of the Contract Documents,
wherever located and whenever issued, which are proposed by Architect or any
Vendor, and which show, among other things, the location and dimensions of the
Work, generally including, but not limited to, plans, elevations, sections,
details, schedules and diagrams.  A preliminary list of Drawings is attached
hereto as Exhibit F.

 

“Emergency Change Order” shall mean a Change which is required in the case of an
emergency imminently threatening the safety of persons or the Work and which, in
the interest of such safety, Construction Manager determines must be made
without obtaining the prior written approval of Owner.

 

5

--------------------------------------------------------------------------------


 

“Event of Default” shall mean actions and/or inactions on the part of
Construction Manager as described in Section 16.1 that justify termination of
Construction Manager by Owner for default.

 

“Excusable Delay” shall mean a delay, disruption, acceleration or hindrance that
is: (1) reasonably unforeseeable; (2) beyond the control of Construction
Manager; (3) not caused or contributed to by Construction Manager, any Trade
Contractor or Lower Tier Contractor, and (4) caused by one of the causes
described in Article 11 of this Agreement.

 

“Fee” shall mean the fixed fee that is Construction Manager’s compensation for
management of the Pre-Construction Phase and of the Construction Phase of the
Project as set forth as part of Exhibit S.

 

“Fees-and-Costs” shall mean, in the context of dispute resolution, all actual
expenses of any legal proceeding borne by a party to this Agreement, including,
but not limited to, fees and expenses of all attorneys (including both inside
and outside counsel); architects; engineers; expert witnesses; contractors;
consultants; third party witnesses (and their separate attorneys’ fees, where
borne by a party to this Agreement); and other persons providing any services
relating to any legal proceeding; court fees and charges; all costs of
transcripts; printing of briefs and records on appeal; copying; trial graphics;
jury consultants; trial presentation expenses; and all other reimbursable costs
and expenses charged by any of the foregoing.

 

“FF&E” shall mean, collectively, furniture, furnishings, fixtures, accessories
and similar items relating to the Project.

 

“Field Directive” shall mean a written directive to perform Work that is issued
solely by Owner.

 

“Final Completion” shall mean that Construction Manager has satisfactorily
completed all of the Work in strict conformity with the requirements of the
Contract Documents, and the Work has been finally accepted by the Owner.

 

“Final Completion Date” shall mean the date determined by Owner when the Work
has been completed and accepted by Owner.

 

“Final Payment” shall mean the last payment to Construction Manager, including
Retainage, in connection with the Project.

 

“Force Majeure Event” shall mean acts of God and similar casualties beyond the
reasonable control of Construction Manager, as described in Article 11.

 

“General Conditions Cap” shall mean a percentage or fixed amount which shall
serve as a cap on the amount of General Conditions Costs that will be reimbursed
by Owner in connection with the Work, as will be set forth in Exhibit D to the
Agreement.

 

“General Conditions Costs” shall mean those costs identified in Section 7.3 of
this Agreement which relate to Construction Manager’s management of the Project
and operations at the Project Site.

 

“GMP” shall mean the guaranteed maximum price for the Work set forth in Exhibit
S.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authorities” shall mean all Federal, State, local and
quasi-governmental agencies having jurisdiction over the Project, including but
not limited to the New York City Building Department.

 

“Hazardous Materials” shall mean: (1) any “hazardous waste” as defined by the
Resource, Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901, et
seq.), as amended, and regulations promulgated thereunder, (2) any “hazardous,
toxic or dangerous waste, substance or material” specifically defined as such in
(or for the purposes of) the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601, et seq.), as amended, and
regulations promulgated thereunder; (3) any “hazardous waste” or “hazardous
substance” as defined by applicable New York State laws and regulations), as
amended, and regulations promulgated thereunder; and (4) any hazardous, toxic or
dangerous waste, substance, or material as defined in any so-called “superfund”
or “superlien” law or any other federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to or imposing
liability or standards of conduct concerning such waste, substance or material.

 

“Indemnitees” shall mean Owner, Developer, INGREDUS Site 8 South LLC, Architect,
Interiors Project Owner, Interiors Construction Manager, Lender and their
respective members, partners, principals, shareholders, directors, agents,
employees, successors and assigns.

 

“In-Scope Change Order” shall mean a Change Order that is funded within the GMP
including, but not limited to, from the Construction Contingency.

 

“Interiors Project” shall mean the buildout within Base Building of The New York
Times headquarters and The Times Center.

 

“Interiors Architect” shall mean, with reference to The New York Times
Headquarters portion of the Interiors Project, Gensler and Partners, or its
successor designated in writing by the Interiors Project Owner, and with
reference to The Times Center, shall mean Architect, or its successor designated
in writing by the Interiors Project Owner.

 

“Interiors Construction Manager” shall mean the construction manager retained by
the Interiors Project Owner for the fitout of the Interiors.

 

“Interiors Project Owner” shall mean NYT Real Estate Company, LLC.

 

“Job Progress Report” shall mean the monthly report that Construction Manager is
required to submit in accordance with Section 4.5.10.

 

“Key Employees” shall mean those employees of the Construction Manager
identified in Exhibit M, who will have primary responsibility for implementing
the Construction Manager’s obligations under this Agreement.

 

“Last Settlement Offer Before Trial” shall mean, in the context of dispute
resolution, either: (1) the final amount in immediately available funds offered
in complete resolution of the dispute delivered in writing by one party to the
other party no later than twenty (20) days prior to the first witness being
sworn to give testimony in any trial of the legal proceeding; or (2) where no
offer was made in accordance with the preceding subclause (1), the amount of
zero (0).

 

7

--------------------------------------------------------------------------------


 

“Lease Agreement” shall mean the Agreement of Lease between 42nd St. Development
Project, Inc., as Landlord, and The New York Times Building LLC, as Tenant,
dated December 12, 2001.

 

“Lender” shall mean any entity or institution that provides financing to Owner
in connection with the Project.

 

“Long Lead-Time Item” shall mean a material and/or piece of equipment which must
be ordered substantially in advance of the date on which it is scheduled to be
incorporated into the Work because of its lengthy production, manufacturing,
fabrication or delivery schedule.

 

“Lower Tier Contractor” shall mean a contractor having an agreement with a Trade
Contractor to perform a portion of the Trade Contractor’s scope of Work,
together with any other contractors to whom the Lower Tier Contractor may
further delegate portions of the Work.  The term also includes lower-tier
suppliers.

 

“Milestone” shall mean a specified event or completion of a specific portion of
the Project required for Construction Manager to receive the Time Bonus
indicated in Section 6.4.

 

“Milestone Dates” shall mean those dates which mark the completion of the
Milestones required for Construction Manager to receive the Time Bonuses set
forth in Section 6.4.  One or more of the Milestone Dates may be changed by an
approved Change Order issued pursuant to Section 11.7.2.

 

“OCIP” shall mean the Owner’s Controlled Insurance Program as described in
Section 14.2.

 

“Open Access Floors” shall mean the Core and Shell work described in Section
4.5.27.6.2.

 

“Out-of-Scope Change Order” shall mean a Change Order that is funded by an
increase in the GMP.

 

“Owner” shall mean The New York Times Building LLC.

 

“Owner-Caused Delay” shall mean a Delay in the Project Schedule caused by an act
or failure to act on the part of Owner or any party for whom Owner is legally
responsible.

 

“Owner-Furnished Items” shall mean material, equipment and other items selected,
purchased and provided to Construction Manager by Owner outside of the GMP.

 

“Owner-Furnished Information” shall mean data, documents, studies, analyses,
reports and similar items to be furnished by the Owner to the Construction
Manager.

 

“Owner’s Consultants” shall mean designers (other than Architect and Architect’s
Consultants), other specialty consultants and advisors, who are retained
directly by Owner including, but not limited to, the firms and individuals
identified in Exhibit I hereto.

 

“Payment Bond” shall mean a surety bond provided by a Trade Contractor to assure
payment to Lower Tier Contractors.

 

“PCO” shall mean a potential Change Order proposal submitted by Owner to
Construction Manager.

 

8

--------------------------------------------------------------------------------


 

“Performance Bond” shall mean a surety bond provided by a Trade Contractor to
assure completion of that Trade Contractor’s scope of Work.

 

“Permitted Assignee” shall mean any Affiliated Entity of Owner.

 

“Person” shall mean: (1) an individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or other
entity; (2) any Federal, State, county or municipal government (or any bureau,
department, agency or instrumentality thereof); and (3) any fiduciary acting in
such capacity on behalf of any of the foregoing.

 

“Phases of Work” shall mean those portions of the Work as itemized in Section
6.1.

 

“Pre-Construction Phase” shall mean that preparatory phase of Construction
Manager’s services prior to and in preparation for commencement of the
Construction Phase of the Work.

 

“Preliminary Schedule” shall mean the schedule attached hereto as Exhibit C.

 

“Pre-Purchased Item” shall mean an item, material and/or equipment purchased by
Owner, Construction Manager or a Trade Contractor in advance of the time that
such Item will be installed in the Work, and stored on or off Site. 
Pre-Purchased Items include, but are not limited to, Long Lead-Time Items.

 

“Prevailing Party at Trial” shall mean, in the context of dispute resolution, a
party awarded an amount in any trial of the Legal Proceeding which, net of any
offsets and counterclaims awarded to the other party, is greater than the Last
Settlement Offer Before Trial made by the other party.

 

“Principal-in-Charge” shall mean the individual designated by Construction
Manager and identified in Exhibit M to generally oversee successful and timely
completion of the Project.

 

“Progress Payment” shall mean monthly payments to the Construction Manager based
on the percentage of Work completed as measured against the approved Schedule of
Values for the Project.

 

“Prohibited Person” shall mean: (1) any Person (1.1) that is in default after
notice and beyond any applicable cure period, of such Person’s obligations under
any material written agreement with New York City, the State of New York, or any
of their instrumentalities, or (1.2) that directly controls, is controlled by,
or is under common control with a Person that is in default after notice and
beyond any applicable cure period, of such Person’s obligations under any
material written agreement with New York City, the State of New York or any of
their instrumentalities, unless, in each instance, such default or breach either
(i) has been waived in writing by New York City, the State of New York or any of
their instrumentalities as the case may be or (ii) is being disputed in a court
of law, administrative proceeding, arbitration or other forum or (iii) is cured
within thirty (30) days after a determination and notice from Owner that such
Person is a Prohibited Person as a result of such default; (2) any Person that
is an Organized Crime Figure; (3) any government, or any Person that is directly
or indirectly controlled (rather than only regulated) by a government, that is
finally determined to be in violation of (including, but not limited to, any
participant in an international boycott in violation of) the Export
Administration Act of 1979, as amended, or any successor statute, or the
regulations issued pursuant thereto, or any government that is, or any Person
that, directly or indirectly, is controlled (rather than only regulated) by a
government, the effects or the activities of which are regulated or controlled
pursuant to regulations of the United States Treasury Department or executive
orders of the President of the United States of America issued pursuant to the
Trading with the Enemy

 

9

--------------------------------------------------------------------------------


 

Act of 1917, as amended; (4) any Person that is in default in the payment to the
City of New York of any real estate taxes, sewer rents or water charges totaling
more than $10,000, unless such default is then being contested in good faith in
accordance with applicable Legal Requirements or unless such default is cured
within thirty (30) days after a determination and notice from Owner that such
Person is a Prohibited Person as a result of such default; or (5) any Person
(6.1) that has solely owned, at any time during the 3-year period immediately
preceding a determination of whether such Person is a Prohibited Person, any
property which, while in the ownership of such Person, was acquired by the City
by in rem tax foreclosure, other than a property in which the City has released
or is in the process of releasing its interest pursuant to the Administrative
Code of the City of New York, or (6.2) that, directly or indirectly controls, is
controlled by, or is under common control with a person that has owned, at any
time in the 3-year period immediately preceding a determination of whether such
Person is a Prohibited Person, any property which, while in the ownership of
such Person, was acquired by the City of New York by in rem tax foreclosure,
other than a property in which the City of New York has released or is in the
process of releasing its interest to such person pursuant to the Administrative
Code of the City of New York.

 

“Project” shall mean the construction of the Core & Shell of the Base Building
of approximately 1,540,000 gross square feet on a site located on Eighth Avenue
between 40th and 41st Streets in New York, New York, all as more fully described
in Exhibit A hereto.

 

“Project Executive” shall mean the individual designated by Construction Manager
and identified as such in Exhibit M hereto.

 

“Project Manual” shall mean a manual prepared by the Construction Manager and
approved by the Owner that sets forth the information described in Section
3.1.18.

 

“Project Schedule” shall mean the schedule in CPM format, prepared by the
Construction Manager and approved by the Owner, detailing the sequence and time
durations for the Work and the Milestone Dates, including any approved revisions
or updates thereto.

 

“Project Team” shall mean Owner, Owner’s Representative, Construction Manager,
Architect and all Consultants, regardless of whether retained by Owner or
Architect.

 

“Project Website” shall mean the website for the Project, to be established and
maintained by the Owner for the duration of the Project in accordance with the
Guidelines set forth in Exhibit K.

 

“Punchlist” shall mean a list, compiled by Construction Manager and Architect at
Substantial Completion, and approved by Owner, which identifies items of Work
that remain to be completed or corrected prior to Final Payment.

 

“Purchase Order” shall mean a written agreement between Construction Manager or
a Trade Contractor and a Supplier in connection with the furnishing by the
Supplier of materials and/or equipment in connection with the Work.

 

“Qualifications and Assumptions” shall mean any express qualifications and
assumptions of the Construction Manager underlying the GMP, that are set forth
in Exhibit O to the Agreement.

 

“Recovery Plan” shall mean a written plan prepared by Construction Manager,
which describes how Construction Manager intends to reorganize and/or accelerate
the Work to compensate for Delays and regain the Project Schedule.

 

10

--------------------------------------------------------------------------------


 

“RFI” shall mean a request for information and/or clarification submitted by
Construction Manager or any Trade Contractor.

 

“RFP” shall mean Owner’s original Request for Proposals dated April 26, 2003
together with the addenda issued thereto.

 

“Retainage” means an amount withheld by Owner from Progress Payments to
Construction Manager equal to: (1) ten percent (10%) of Trade Contract Costs
through 50% completion of the Work, which shall be held by Owner until Final
Payment; and (2) ten percent (10%) of Construction Manager’s Fee, which shall be
held by Owner until Final Payment.  No Retainage shall be withheld on General
Conditions Costs.

 

“Samples” shall mean physical examples that illustrate materials, equipment or
workmanship, and which establish standards by which the Work will be judged.

 

“Schedule of Values” shall mean a line item breakdown of Trade Contractor Work,
prepared by Construction Manager and approved by Owner, which shall be used as a
basis for Progress Payments to the Construction Manager.

 

“Schematic Design Documents” shall mean the Design Documents prepared by
Architect during the Schematic Design Phase.

 

“Schematic Design Phase” shall mean that Phase in the development of the Design
Documents during which Architect determines the scale and relationship of the
Project components.

 

“Separate Contractors” shall mean contractors or construction managers, other
than the Construction Manager, that are retained directly by Owner to perform
Work or services in connection with the Project.

 

“Shop Drawings” shall mean drawings, diagrams, illustrations, schedules,
performance checks and other data prepared by Construction Manager, any Trade
Contractor or Lower Tier Contractor to illustrate how a specified portion of the
Work will be constructed.

 

“Shop Drawing Submittal Schedule” shall mean a schedule, prepared by
Construction Manager and approved by Owner and Architect, outlining the sequence
and timing of the submission of Shop Drawings for review by Architect.

 

“Site” shall mean the place where the Work will be performed (excluding
manufacturing and storage/warehousing facilities).

 

“Site Safety Manager” shall mean the certified individual appointed by
Construction Manager to be responsible for Site safety.

 

“Specifications” shall mean written requirements for the Work prepared by
Architect.

 

“Submittal” shall mean a Shop Drawing, Sample, catalog cut or similar item
submitted by a Trade Contractor.

 

“Submittal Log” shall mean a log maintained by Architect indicating the dates of
submission of Shop Drawings and other Submittals by the Construction Manager and
their return after review by Architect.

 

11

--------------------------------------------------------------------------------


 

“Substantial Completion” shall mean that stage in the progress of the Work when
the Project (or any designated portion thereof) is sufficiently complete in
accordance with the Contract Documents so that the Owner can occupy or utilize
the Project (or that designated portion) for its intended use.

 

“Substantial Completion Certificate” shall mean the certificate issued by
Architect and approved by Owner indicating the date upon which the Project (or a
designated portion thereof) is Substantially Complete.

 

“Substantial Completion Date” shall mean the date identified in Architect’s
Substantial Completion Certificate when the Work (or a designated portion
thereof) is Substantially Complete.

 

“Substitution” shall mean a replacement or alternative to an item of material or
equipment identified in the Construction Documents which is proposed by
Construction Manager and approved in writing by Owner and Architect, as
described in Section 4.5.37.

 

“Supplier” shall mean a person or entity that supplies materials and/or
equipment to Construction Manager or to a Trade Contractor.

 

“Surplus Materials and Equipment” shall mean materials and equipment which are
purchased by Construction Manager and paid for by Owner, but which are
ultimately not incorporated into the Work or consumed in the course of
performing the Work.

 

“Suspension” shall mean a delay, resequencing, stoppage and/or interruption of
the Work (in whole or in part), in response to a written directive from the
Owner, as more fully described in Section 16.3.

 

“Temporary Certificate of Occupancy” shall mean a certificate issued by
Governmental Authorities when the Work is Substantially Complete.

 

“Temporary Systems” shall mean all barricades, provisions for utilities, offices
and constructed facilities used in connection with the Work that will not remain
as part of the Project when the Project is complete.

 

“Tenant” shall mean the occupants of any floor or floors of the Base Building.

 

“Termination for Convenience” shall mean the termination of this Agreement by
Owner without cause, as described in Section 16.2.

 

“Termination for Default” shall mean the termination of this Agreement by Owner
for cause, as described in Section 16.1.

 

“Testing” shall mean, with reference to equipment, performing those test
required by the Contract Documents.

 

“The New York Times Headquarters” shall mean that portion of the Interiors
Project that will be built out for The New York Times office headquarters,
comprising approximately 825,000 gross square feet.

 

“The Times Center” shall mean that portion of the Interiors Project, comprising
approximately 20,000 square feet, which includes a 400-seat auditorium, a
companion space of similar size for exhibits and/or entertaining, a TV studio,
retail store and ancillary space.

 

12

--------------------------------------------------------------------------------


 

“Time Bonus” shall mean the amount that Construction Manager will be eligible to
receive upon achievement of each Milestone, as set forth in Section 6.4.

 

“Time Extension” shall mean the grant by Owner of additional time to complete
the Work or discrete portions thereof, in connection with Change Orders and
other causes of Delay.

 

“Trade Contract” shall mean a written agreement, generally in the form set forth
in Exhibit B hereto, between Construction Manager and a Trade Contractor.  The
term “Trade Contract” also includes Purchase Orders.

 

“Trade Contract Award Letter” shall mean a letter submitted by Construction
Manager to Owner after completion of bidding process in a form approved by
Owner.

 

“Trade Contract Costs” shall mean amounts billed by Trade Contractors for Work
performed.

 

“Trade Contractor” shall mean a person or entity having a Trade Contract
directly with Construction Manager to perform a portion of the Work or to supply
materials and/or equipment.  The term “Trade Contractor” also includes
Suppliers.

 

“Trademark” shall mean a trademark used by the Owner that is protected under
U.S. Trademark Law.

 

“Trade Secret” any and all information that comes into Construction Manager’s
possession, custody or control by, through, from, or on behalf of the Owner
without regard to form, including, without limitation, any technical
or non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customer or suppliers, that is not commonly known by or
available to the public and with information: (1) derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

“Trust Account” shall mean the bank account established by Construction Manager
through which all payments to Trade Contractors will be processed.

 

“Unit Price” shall mean a Trade Contractor price for a specified unit of
repetitive Work.

 

“Vendor” shall mean the manufacturer or seller of Owner-Furnished Items.

 

“Work” means all work and other services required to be performed by the
Construction Manager under the Contract Documents, and includes all labor,
materials, equipment and services to be provided by Construction Manager during
the Pre-Construction and Construction Phases of the Project under the terms of
this Agreement.

 

“Work Day” shall mean Monday, Tuesday, Wednesday, Thursday and Friday, excluding
any nationally recognized union holidays, and excluding Saturday and Sunday.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 2

GENERAL PROVISIONS

 

2.1  Relationship of the Parties

 

Construction Manager accepts the relationship of trust and confidence
established between Construction Manager and Owner by this Agreement, and
covenants to Owner to furnish its best professional skill and judgment, and to
cooperate with Owner, Owner’s Representative, Architect and other members of the
Project Team in furthering the interests of Owner as made known to Construction
Manager.  Construction Manager agrees to use its best efforts to construct the
Project at the lowest-reasonable cost and in an expeditious fashion consistent
with budgetary, design, scheduling and other similar considerations. 
Accordingly, Construction Manager will devote its best efforts toward: (1)
maintaining the cost level of the Project at the lowest possible point
consistent with good construction practices and the quality of materials and
workmanship required and expected by Owner; (2) carrying out Owner’s intent and
the direction of the Construction Documents; and (3) achieving the rapid and
efficient construction and completion of the Work.  Construction Manager will
bring to Owner’s attention any possibilities for cost savings that may present
themselves over the course of the Project, and will confer with Owner
periodically in order to determine whether there are any areas where, by design
change or otherwise, costs may be reduced; provided however, that the Owner will
make the final determination whether to pursue such cost savings.

 

2.2  Contract Documents

 

2.2.1                        Contract Documents Identified

 

The Contract Documents shall consist of the following:

 

2.2.1.l                  This Agreement, including all the Exhibits and
amendments hereto.

 

2.2.1.2               Construction Documents and such other Documents as may be
prepared by Architect and approved in writing by Owner.

 

2.2.1.3               Change Orders, Emergency Change Orders, and Field
Directives.

 

2.2.1.4               The RFP.

 

2.2.1.5               The Project Schedule prepared by Construction Manager and
approved by Owner, as the same may be updated, modified or extended in
accordance with the applicable provisions of this Agreement.

 

2.2.1.6               The letter dated January 16, 2004 from Owner to the
Construction Manager regarding the New York Times Ownership Structure and
Project Financing.

 

2.2.2                        This Agreement     The Contract Documents form the
agreement between Owner and Construction Manager.  References in the Contract
Documents to “the Contract” or “this Contract” shall be deemed to include all of
the Contract Documents.  References to “this Agreement” or “the Agreement” shall
refer to this instrument, which is one of the Contract Documents.

 

14

--------------------------------------------------------------------------------


 

2.2.3                        Intent of Contract Documents

 

The intent of the Contract Documents is to include within Construction Manager’s
scope of Work the obligation to perform and provide all labor, supervision,
materials and supplies, insurance, tools, equipment, permits, licenses, taxes,
approvals, transportation, testing and field surveying and other services and
items as are necessary to satisfactorily complete the Work.  Matters not
expressly included in the Contract Documents, but which are reasonably inferable
therefrom as being necessary to produce the intended results shall be deemed
included as part of the Work.  For purposes of this Section, the scope of Work
shall be deemed to include: (1) items commonly associated with items of Work
shown; (2) repetitive items; and (3) items commonly associated with the
indicated purpose or quality.

 

2.2.4                        Conflicts Among Contract Documents

 

The Contract Documents are complementary and cumulative, and what is called for
by one shall be as binding as if called for by all.

 

2.2.5                        Industry Terminology

 

Words and abbreviations that have well known technical or trade meanings are
used in the Contract Documents in accordance with such recognized meanings.  In
resolving any conflicts among the Contract Documents, the Contract Documents
shall be given precedence based on the order in which they are set forth in
Section 2.2.1.

 

2.2.6                        Resolution of Conflicts and Ambiguities in the
Contract Documents

 

2.2.6.1               Construction Manager shall carefully review the Contract
Documents for conflicts or ambiguities.  If any conflicts or ambiguities are
discovered by Construction Manager in or among the Contract Documents,
Construction Manager shall immediately bring the same to the attention of Owner
for resolution.  It is expressly understood and agreed that Owner, in
consultation with Architect, shall be the interpreter of the Construction
Documents and shall resolve any such conflicts and ambiguities.  The risk of
performing any Work relating to any such conflict or ambiguity prior to the
timely resolution of the same, shall be borne by Construction Manager without
increase to the GMP.

 

2.2.6.2               The layout of mechanical and electrical systems,
equipment, fixtures, piping, ductwork, conduits, specialty items and accessories
indicated on the Construction Documents is diagrammatic.  The actual Work shall
be carried out so as not to affect the architectural and structural integrity
and limitations of the Base Building or the Project, and shall be performed in
such sequence and manner as to avoid conflicts and provide clear access to all
control points, including valves, strainers, control devices and specialty items
of every nature related to such systems and equipment.  If Construction Manager,
after a careful review of Shop Drawings, Coordination Drawings and the
Construction Documents, discovers or has knowledge of: (1) conflicts between
Shop Drawings, the Coordination Drawings and/or the Construction Documents; or
(2) any conflicts between existing conditions at the Site and the Construction
Documents which, in Construction Manager’s professional opinion, are of a nature
that may affect the architectural or structural integrity or limitations of the
Base Building or the Project, Construction Manager shall immediately shall bring
the same to the attention of Owner for resolution.  The risk of any Work
relating to such a conflict that is performed by Construction Manager or by any
Trade Contractor prior to the resolution of the conflict shall be borne by
Construction Manager without increase to the GMP.

 

15

--------------------------------------------------------------------------------


 

2.2.7                        Drawings and Specifications

 

The Drawings and Specifications, which together comprise the Construction
Documents are complementary.  Anything shown in any of the Drawings and not
mentioned in the Specifications, or mentioned in any of the Specifications and
not shown in the Drawings, shall have the same effect as if shown or mentioned
in both.  In the event of a conflict between the Drawings and the
Specifications, Construction Manager shall be required to perform the more
complete installation, unless directed otherwise by Owner in Owner’s sole
discretion.

 

2.2.8                        Representative Details

 

A typical or representative detail indicated on the Construction Documents shall
constitute the standard for workmanship and materials throughout corresponding
parts of the Work, unless otherwise approved by Owner.

 

2.3  Construction Manager’s General Obligations

 

2.3.1                        Participation in Development of Design Concept

 

The general scope of the Work, as initially reflected in the Original RFP and in
the Construction Documents, shall be developed by Construction Manager into a
detailed design and construction schedule, and further refined as the
preparation of the Construction Documents progresses during the Pre-Construction
Phase of the Project, so as to include and define the scope, parameters and
anticipated timing for the Work, and the quality of materials and workmanship
required and expected by Owner.  Construction Manager represents that
Construction Manager: (1) has become acquainted with the design concept and
scope of the Work, as reflected in the Drawings and Specifications identified in
Exhibit F; (2) has visited and inspected the Project Site, including the
location of adjacent structures and utilities and access to the Project Site;
and (3) will actively participate with Owner and Architect in further
development of the design concept into Construction Documents for the Project.

 

2.3.2                        Project Management

 

2.3.2.1               Construction Manager agrees to furnish efficient business
administration with emphasis on budget control, cost estimating, construction
scheduling, coordination of the Work, supervision and construction management,
and further agrees to perform the actual Work in an expeditious and economical
manner consistent with the best interests of Owner.  Construction Manager shall
utilize the Project Website as an active management tool and shall be
responsible for posting (whether by posting itself or by causing appropriate
Trade Contractors to post) Project documentation on a regular and timely basis
as elsewhere described in this Agreement.

 

2.3.2.2               Construction Manager shall assist Owner in developing and
maintaining a climate of understanding and good will with all Governmental
Authorities, the local communities adjacent to the Project Site, unions, new
tenants at the Project site and the public at large.

 

2.3.2.3               Construction Manager shall generally advise and assist
Owner in all matters concerning construction of the Project and, upon request by
Owner, provide advice and assistance with regard to matters concerning which the
Construction Manager, being familiar with the construction industry, might be
consulted.

 

16

--------------------------------------------------------------------------------


 

2.3.2.4               All recommendations to be provided by Construction Manager
shall be rendered promptly and in writing; shall state the advantages and
disadvantages of various courses of action and evaluate alternatives; and shall
be in sufficient detail to enable Owner to analyze such recommendations and make
informed decisions with respect thereto.

 

2.4  Ethical Obligations

 

2.4.1                        Sales Commissions, Trade Discounts and
Contributions

 

Construction Manager shall not accept, for its own account, any sales
commissions, trade discounts or contributions of any type from third parties in
connection with the Work.

 

2.4.2                        Conflicts of Interest

 

Construction Manager shall not:

 

2.4.2.1               deal with (or recommend that the Owner deal with) any firm
or entity in which Construction Manager has a financial or other interest;

 

2.4.2.2               undertake any activity or employment which would or could
create a conflict of interest, compromise Construction Manager’s professional
judgment or otherwise prevent Construction Manager from serving Owner’s best
interests;

 

2.4.2.3               employ in connection with the Project, or recommend the
acceptance of a bid from any Trade Contractor employing, with respect to the
Project, any relative (including in-laws) of any officer or director of
Construction Manager without fully disclosing such relationship in writing at
the time that bids are solicited.

 

2.4.2.4               allow any officer, director, employee, agent or
consultant, acting on behalf of Construction Manager, to negotiate, accept,
approve or otherwise participate in any Trade Contractor or Trade Contract in
connection with which that individual has, directly or indirectly, a financial
or other personal interest.

 

If Construction Manager becomes aware of any of the foregoing situations or
circumstances, Construction Manager shall immediately notify Owner in writing,
and obtain Owner’s written approval before proceeding.  Failure to so notify
Owner and obtain Owner’s written approval of an actual or potential conflict of
interest shall constitute a material breach of this Agreement, entitling Owner
to terminate Construction Manager for default.  Termination of this Agreement
pursuant to this Section shall result in forfeiture by Construction Manager of
its Fee earned to the date of termination.

 

2.4.3                        Ethical Conduct

 

2.4.3.1               Construction Manager acknowledges that Owner is committed
to having the Work performed in accordance with the highest ethical standards
applicable to, or governing, the conduct of construction practices.  In
furtherance thereof, Construction Manager hereby agrees to comply with and
observe all Applicable Laws, trade standards and ethical guidelines governing
performance of the Work.

 

2.4.3.2               In furtherance of the obligation set forth in
Section 2.4.3.1, Construction Manager shall cause all of Key Employees
identified in Exhibit M to sign the affidavit

 

17

--------------------------------------------------------------------------------


 

attached hereto as Exhibit L, once as a condition of their assignment to and
participation in the Project, and a second time as a condition of Final Payment
to Construction Manager.

 

2.5  Equal Opportunity

 

2.5.1                        No Discrimination

 

Construction Manager shall not discriminate against any employee or applicant
for employment because of race, creed, color, national origin, marital status,
sex, disability, sexual preference or age.  Construction Manager shall take such
actions as are reasonably necessary to ensure that employees and applicants for
employment are treated without regard to their race, creed, color, national
origin, marital status, sex, sexual preference or age.  As used herein, the term
“treated” shall mean and include, without limitation, the following: recruited,
whether by advertising or other means; compensated, whether in the form of rates
of pay or other forms of compensation; selected for training, including
apprenticeship; promoted; upgraded; demoted; downgraded; transferred; laid off;
and terminated.  Construction Manager agrees to comply with all Affirmative
Action requirements set forth in Exhibit G.

 

2.5.2                        Reporting and Audit Requirements

 

Construction Manager shall furnish all information and reports required by
Governmental Authorities to determine Construction Manager’s compliance with the
provisions of this Section 2.5 and Applicable Laws, and shall permit access to
its books and records by Owner and/or any such Governmental Authority during
regular business hours for purposes of investigation to ascertain compliance
with this Section 2.5.

 

2.6  Cooperation with Interior Construction Manager, Trade Contractors and
Architect

 

The Construction Manager shall cooperate and coordinate the Work with the work
of the Interiors Construction Manager, the Interiors Trade Contractors, the
Interiors Architect, the Commercial Office Construction Manager, the Commercial
Office Architect, the Retail Construction Manager, and the Retail Architect.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 3

PRE-CONSTRUCTION PHASE

 

3.1  Pre-Construction Phase Services

 

During the Pre-Construction Phase of the Project, Construction Manager shall, at
a minimum, perform the services described below and such other services as may
be requested by Owner, which services are not intended to limit the services set
forth in the RFP or otherwise in this Agreement:

 

3.1.1                        consult with Owner (including various user groups,
as designated by Owner), Architect, and other members of the Project Team to
ascertain Owner’s needs and goals and the requirements of the Work.

 

3.1.2                        attend weekly meetings of the Project Team.

 

3.1.3                        thoroughly review all Design Documents, and all
revisions and additions thereto, for the purpose of preparing and submitting to
Owner a preliminary Construction Budget.  The Construction Budget shall be in
such form and shall contain such detail as Owner may require and shall be
revised monthly or more frequently if Owner so requires.

 

3.1.4                        provide assistance to and cooperate with Owner,
Architect and Owner’s code consultant in obtaining all necessary approvals of
Governmental Authorities having jurisdiction over the Project.

 

3.1.5                        review the Design Documents on an ongoing basis
during their development by Architect to advise Owner regarding: (1) proposed
Site use, logistics and improvements; (2) selection and availability of
materials, building systems and equipment; (3) methods of Project delivery; (4)
Long Lead-Time items; (5) potential areas of Trade conflict; (6) value
engineering recommendations; (7) possible economies; (8) constructability; and
(9) completeness of the Design Documents.

 

3.1.6                        review all Design Documents and Construction
Documents, and use best efforts to identify any failure of said Documents to
comply with Applicable Laws, including, but not limited to, applicable building
codes.  Construction Manager shall advise Owner and Architect of any failure of
the Design Documents or Construction Documents to comply with Applicable Laws
that Construction Manager identifies.  Construction Manager shall not, however,
by virtue of this review, become liable for Architect’s failure to design the
Project in accordance with all Applicable Laws.

 

3.1.7                        advise Owner regarding the costing and procurement
of Pre-Purchased Items, when early procurement is in Owner’s best interests
including, but not limited to, the purchase of Long Lead-Time Items.  If Owner
procures any Pre-Purchased Item itself, Owner shall have the right to assign the
Purchase Order for that Pre-Purchased Item to Construction Manager or a Trade
Contractor.

 

3.1.8                        participate in value engineering reviews with Owner
and Architect.

 

3.1.9                        review the Design Documents on an ongoing basis as
they are being prepared for the purpose of making recommendations to Owner and
Architect regarding:

 

19

--------------------------------------------------------------------------------


 

3.1.9.1               availability of labor, materials, equipment and supplies.

 

3.1.9.2               elimination of possible conflicts and/or overlapping
jurisdictions among the various trades or overlapping responsibilities among
Trade Contractors.

 

3.1.9.3               conflicts and omissions and/or variations from customary
construction practices and methods which may cause difficulties or delays in the
performance of the Work.

 

3.1.9.4               discrepancies and deficiencies in the Design Documents, or
between the Design Documents and existing conditions at the Project Site.

 

3.1.9.5               conduct of construction operations utilizing good
construction practices.

 

3.1.9.6               costs of labor, materials, equipment and supplies to be
used in the Work.

 

3.1.9.7               costs on comparable projects.

 

3.1.9.8               unit prices and alternates.

 

3.1.9.9               required Temporary Systems and Project support facilities.

 

3.1.9.10         construction detailing.

 

3.1.9.11         achievement of construction economies through alternative
methods, materials, or concepts, consistent with Owner’s requirements and sound
construction practice.

 

3.1.9.12         temporary Certificate of Occupancy process.

 

3.1.10                  Comply with all Affirmative Action Requirements annexed
hereto as Exhibit G.

 

3.1.11                  Provide: (1) a code compliance analysis of the Site; and
(2) a confirmation of Building infrastructure, Site analysis and related probe
work.

 

3.1.12                  Advise and make recommendations to Owner and Architect
regarding the best order and sequence for the development of the Construction
Documents.

 

3.1.13                  Maintain written records of all communications with, and
recommendations made to, Architect, and Architect’s responses thereto. 
Construction Manager shall make such records available for inspection by Owner
at all times, and promptly furnish Owner, upon request, with copies of all
correspondence and notes relating to communications between Construction Manager
and Architect relative to the Work and the Project.

 

3.1.14                  Advise and consult with Owner and Architect with regard
to division of the Construction Documents into appropriate Bid Packages.

 

3.1.15                  Develop and refine the preliminary Site logistics plan
in cooperation with the corresponding plan being developed by the Building
Construction Manager;

 

20

--------------------------------------------------------------------------------


 

 

3.1.16                  Prepare (and update regularly) a Project Manual which
addresses Construction Manager’s policies, together with the policies of Owner
and Architect on the following issues:

 

3.1.16.1                   Coordination with Interiors Construction Manager’s
operations.

 

3.1.16.2                   Document control, including filing systems.

 

3.1.16.3                   Submittals, including Submittal Schedules, number of
copies required and control logs.

 

3.1.16.4                   Clarifications, fully setting forth the process for
requests for information.

 

3.1.16.5                   Change Order control, including related time
extensions.

 

3.1.16.6                   Schedules, including CPM Requirements and occupancy
schedules.

 

3.1.16.7                   Cost Control procedures, including cost reports.

 

3.1.16.8                   Quality Control procedures, including management,
inspection and testing.

 

3.1.16.9                   Safety Procedures.

 

3.1.16.10             Photography Requirements.

 

3.1.16.11             Coordination procedures, including Coordination Drawings
and coordination meetings.

 

3.1.16.12             Monthly progress reports.

 

3.1.16.13             Application for Payment process.

 

3.1.16.14             Meetings including pre-construction, progress and others.

 

3.1.16.15             Trade Contractor/Supplier/Vendor dispute resolution
procedures.

 

3.1.16.16             Closeout procedures, including procedures for Substantial
and Final Completion inspections, preparation of Punchlists, and the preparation
of As-Built Drawings.

 

The Project Manual shall be subject to Owner’s approval prior to implementation.

 

3.1.17                  Construction Manager shall confirm that materials,
equipment and labor are currently available to accomplish the Work. 
Construction Manager shall continually thereafter undertake materials and labor
surveys, including analyses of the following with respect to materials and
equipment; all materials and equipment required for the Work; a forecast of the
availability thereof; and any factors or potential occurrences identified by
Construction Manager which might affect the future availability of such
materials and equipment.  With respect to labor, Construction Manager shall
prepare an analysis of costs, types and quality of labor required for the Work;
a forecast of labor availability as and when needed; and a schedule of the dates
of all union contracts coming up for renewal during the anticipated period of
the Work.

 

21

--------------------------------------------------------------------------------


 

3.1.18                  Construction Manager shall perform other services
similar in type to those described above including, but not limited to:
preparation of such other schedules, reports, budgets and other technical data
as may be reasonably requested by Owner; and attendance at such meetings during
the Pre-Construction Phase as Owner may reasonably request in order to assist in
the preparation of the Construction Documents, cost estimates, updated Project
Schedules and any other documents and instruments relative to the Project, to
the end that Final Completion of the Work may be achieved within the budgetary
and time objectives set forth in this Agreement.

 

3.1.19                  Construction Manager acknowledges that portions of the
Pre-Construction and Construction Phases may be on-going at the same time and
that certain services performed by Construction Manager may overlap.

 

3.1.20                  As part of Pre-Construction Phase Services (and at no
additional charge to Owner), Construction Manager shall coordinate and cooperate
with parties working on the Interiors Project including, but not limited to, the
Interiors Architect, Interiors Construction Manager, and Interiors Trade
Contractors.

 

3.1.21                  Construction Manager shall provide information as
required for a tax cost segregation study.

 

3.1.22                  Throughout the Pre-Construction Phase, Construction
Manager shall post on the Project Website (or cause Trade Contractors to post),
as appropriate, documentation generated or received by Construction Manager in
the performance of Construction Manager’s services.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 4

CONSTRUCTION PHASE

 

4.1  Performance of the Work

 

Construction Manager shall perform or furnish all labor, materials, plant,
tools, supplies, equipment, services, transportation, scaffolding, permits,
licenses, supervision, and inspection (temporary utilities to be provided by
Owner), and all General Conditions items identified in Exhibit D attached
hereto.  Construction Manager shall provide all services, business
administration and supervision, necessary for, or incidental to, the successful
prosecution of the Work in an expeditious and economical manner, consistent with
industry accepted standards, and in strict and complete compliance with: (1) the
Contract Documents; (2) Applicable Laws pertinent to the means and methods of
performing the Work; (3) acceptable construction industry practices; (4) the
Affirmative Action Requirements attached hereto as Exhibit G, (5) the hoisting
and logistics plan attached hereto as Exhibit T, as such may be amended to meet
the requirements of Applicable Laws, and (6) the best interests of the Owner. 
The Work shall be free from defects and represent “first quality” workmanship
and materials.

 

4.2  Coordination with Interiors Work

 

Construction Manager acknowledges that work on the Interiors Project will
proceed concurrently with and overlap Construction Manager’s Work on the
Project.  Accordingly, Construction Manager agrees to coordinate and cooperate
with the Interiors Construction Manager and the Interiors Trade Contractors on
all matters affecting the Work including, but not limited to: (1) access; (2)
storage space; (3) staging areas; (4) utilization of elevators and hoists; and
(5) the phased turnover of floors.  Construction Manager acknowledges that work
on the Commercial Office and Retail Projects may proceed concurrently with and
overlap Construction Manager’s Work on the Project.  Accordingly, Construction
Manager agrees to coordinate and cooperate with the respective Construction
Manager and trade contractors on all matters affecting the Work including, but
not limited to: (1) access; (2) storage space; (3) staging areas; (4)
utilization of elevators and hoists; and (5) the phased turnover of floors. 
Owner acknowledges that Construction Manager intends to use some of the
commercial retail space for staging its Work.

 

4.3  Bidding Process

 

4.3.1                        Management of Bidding Process

 

Construction Manager shall be responsible for managing and scheduling the
competitive bidding process for Trade Contracts.  Notwithstanding the foregoing,
Owner shall have the right, in its discretion, to participate in all aspects of
the bidding process.  The exercise by Owner of the rights of participation,
review and approval set forth in this Section 4.3 shall not diminish
Construction Manager’s obligations relative to the bidding process as set forth
herein.

 

4.3.2                        Pre-Qualification of Bidders

 

All bidders shall be pre-qualified based on criteria to be established jointly
by Owner and Construction Manager.  The Bidders List, which shall contain a
minimum of three pre-qualified bidders for each anticipated buyout in excess of
$10,000 (unless otherwise approved by Owner in writing),

 

23

--------------------------------------------------------------------------------


 

shall be developed by Construction Manager.  The Bidders List shall be subject
to Owner’s approval, which may be withheld in Owner’s discretion.

 

4.3.3                        Pre-Bid Conferences

 

Construction Manager shall conduct pre-bid conferences to familiarize bidders
with the Bid Documents and administration of the bidding process.  Construction
Manager shall respond to bidders’ questions by issuing addenda.  The bid form
shall be subject to review and approval by Owner.

 

4.3.4                        Submission and Evaluation of Bids

 

Bids shall be submitted by bidders at a place and time established by Owner. 
Owner shall establish a procedure for the receipt and opening of all bids. 
Owner shall have the right to be present at all bid openings, and to review all
bids including, but not limited to, riders or addenda submitted by bidders for
clarification purposes to identify “exclusions” that could result in a
distortion or skewing of the bids.  Construction Manager shall receive, level
and analyze all bids.  Construction Manager shall prepare a written evaluation
and comparison of the bids.  Construction Manager’s evaluation of bidders shall
include qualitative criteria such as experience, bondability and financial
resources, as well as quantitative criteria.

 

4.3.5                        Recommendations Regarding Award

 

Construction Manager shall make written recommendations to Owner regarding the
award of Trade Contracts.  Subject to Owner’s approval, Construction Manager
shall negotiate the most favorable price and terms to be included in such Trade
Contracts.  Construction Manager shall not allow any “holds” or other forms of
contingencies within a Trade Contract price.  Individual Trade Contract
contingencies shall be included in the overall Construction Contingency.

 

4.3.6                        Trade Contract Award Letter

 

4.3.6.1                                       After completion of the bidding
process for each trade, Construction Manager shall, by Trade Contract Award
Letter in a form to be approved by Owner in writing, advise Owner as to: (1)
which Trade Contract bid it intends to accept; (2) the price of the proposed
Trade Contract; and (3) any proposed material differences between the provisions
of the Trade Contract form and the terms of the Trade Contract that Construction
Manager proposes to enter into.  For purposes hereof; the term “material
difference” shall be deemed to mean changes to the Trade Contract form that: (1)
permit the Trade Contractor thereunder to observe a lesser standard of care in
the performance of its obligations to Construction Manager under the Trade
Contract than Construction Manager is obligated to observe under the terms of
this Agreement; and/or (2) any other difference which may have a cost, liability
or other consequence to Owner.

 

4.3.6.2                                       Upon receipt by Owner of
Construction Manager’s Trade Contract Award Letter, Owner shall countersign the
Trade Contract Award Letter, setting forth no objection by Owner, or Owner’s
rejection or other comment regarding any differences between the proposed Trade
Contract and the Trade Contract form, and the Work to be performed by
Construction Manager shall be deemed changed to the extent of the differences
accepted therein.  Owner has the absolute right to reject any Trade Contract
Award Letter.  If Owner rejects a Trade Contract Award Letter which has no
“material differences” as defined in Section 4.3.6.1 for any reason, or if Owner
rejects a Trade Contract Award Letter which has a material difference without a
good faith reason, then Owner may indicate no objection to one of the other
Trade Contractors and the GMP and/or Project Schedule (as identified in

 

24

--------------------------------------------------------------------------------


 

the Trade Contract Award Letter) shall be increased or decreased by Change Order
based on the difference between the rejected and the approved Trade Contract
amounts.  Construction Manager, upon receipt of the Trade Contract Award Letter
countersigned by Owner, shall promptly make all required changes in the proposed
Trade Contract and award the Trade Contract in question.

 

4.3.7                        Prior bids.

 

The GMP is based on some bids that Construction Manager has solicited,
coordinated, and negotiated.  A removal or rejection by Owner of any bidder
whose bid was used to determine the GMP may result in a change to the GMP.  The
GMP will be adjusted only to the extent that the bidder is greater than the line
item for that trade in the budget annexed to the Agreement as part of Exhibit S.

 

4.4  Trade Contracts

 

4.4.1                        Requirement for Written Trade Contracts

 

Unless otherwise agreed upon in writing by Owner, all Work to be performed and
all materials, equipment and supplies to be furnished in connection with the
Work shall be performed or provided by Trade Contractors pursuant to written
Trade Contracts awarded by Construction Manager.  No portion of the Work shall
be performed by a Trade Contractor and no materials, equipment or supplies shall
be furnished by any Supplier unless and until: (1) a Trade Contract is entered
into between Construction Manager and the Trade Contractor in question; and (2)
the Trade Contract is approved by Owner prior to execution (unless Owner
expressly waives the requirement).

 

4.4.2                        Each Trade Contract shall set forth that Trade
Contractor’s express undertaking to comply with: (1) Owner’s OCIP (if
applicable); (2) Owner’s Affirmative Action Program as set forth in Exhibit G.

 

4.4.3                        Enforcement of Trade Contract Terms

 

Construction Manager covenants and agrees that it shall diligently enforce all
terms and conditions of the Trade Contracts.

 

4.4.4                        Assignment of Trade Contracts upon Termination of
Construction Manager

 

Each Trade Contract to be entered into by Construction Manager in connection
with the Work shall contain a provision providing that, if this Agreement is
terminated by Owner pursuant to Article 16 hereof, that Trade Contract, at the
option of Owner, shall be assigned by Construction Manager to Owner, or to such
other entity as Owner may direct.  In such event, Owner or its designees shall
assume all of Construction Manager’s obligations thereunder arising from and
after the date of the assignment; provided, however, that nothing contained
herein shall be deemed to release Construction Manager from liability to such
Trade Contractor or to Owner or Owner’s designees with respect to claims arising
from events occurring prior to the effective date of such assignment.

 

4.4.5                        Ownership and Use of Documents

 

Construction Manager agrees that the Contract Documents belong to Owner, and may
not be used by Construction Manager or any Trade Contractor other than as may be
necessary for the performance of the Work hereunder.  Without limitation of the
foregoing, all Documents furnished to Construction Manager are to be used only
with respect to this Project and are not to be used on or in

 

25

--------------------------------------------------------------------------------


 

connection with any other project.  Submission or distribution of documents to
meet official regulatory requirements or for other proper and necessary purposes
in connection with the performance of the Work at the Project shall not be
construed as a violation of this Section.  Construction Manager shall include
the requirements of this Section in all Trade Contracts.

 

4.5  Construction Phase Scope of Work

 

The Construction Phase of the Work shall commence on the date of commencement of
construction of any portion of the Work and shall end on the date of Final
Completion of the Work.  During the Construction Phase, Construction Manager
shall, at a minimum, perform the following services:

 

4.5.1                        Establishment of Administrative Procedures

 

Construction Manager shall: (1) establish procedures for the orderly and
expeditious performance of the Work in accordance with the terms of this
Agreement and the Project Manual; (2) perform, or cause to be performed, all
Work necessary in connection with the Project; (3) establish procedures for
administration of Trade Contracts; (4) maintain coordination among Trade
Contractors; and (5) coordinate the Work with the Work of the Base Building
Construction Manager.

 

4.5.2                        Site Organization

 

Construction Manager shall prepare Project Site organization chart and establish
lines of authority as necessary to carry out the Work on a coordinated basis.

 

4.5.3                        Site Staff and Office

 

Construction Manager shall organize staff and assign personnel to various
functional areas as necessary so that the Work may be controlled, coordinated
and expedited.  Construction Manager shall establish a Site office, with
appropriate furnishings, equipment and support staff.  The Site office shall
have accommodations for up to five (5) representatives of Owner and Architect.

 

4.5.4                        Cost Forecasts

 

In consultation with Owner and Architect, Construction Manager shall prepare an
initial cost forecast setting forth in such manner and detail as Owner may
require, all anticipated costs of the Work for: (1) all Trade Contractors
performing Work or furnishing materials and/or equipment under Trade Contracts
on a trade-by-trade basis; and (2) General Conditions Work.  Construction
Manager shall update the cost forecast monthly, or more frequently if requested
by Owner, in consultation with Owner and Architect.  Construction Manager shall
submit the updates to Owner for its approval, and shall make such adjustments
thereto, including adjustments by reason of approved Change Orders, Emergency
Change Orders and Field Directives, as Owner may deem appropriate, to keep Owner
currently informed as to the anticipated aggregate Costs of the Work and the
ability of Construction Manager to complete the Work within the GMP.  In
addition, Construction Manager acknowledges that Owner will rely on Construction
Manager for monthly cash flow analysis for the purpose of Owner’s financial
planning.  Construction Manager agrees that it will provide timely and accurate
information, to the extent possible, given the state of the Design Documents at
the time.

 

26

--------------------------------------------------------------------------------


 

4.5.5                        Project Schedule Updates

 

Construction Manager shall update the Project Schedule (including a two-week
look-ahead schedule) on a regular basis, but not less than one (1) time per
month to assure maximum utilization of all Trade Contractors.  All revisions and
updates to the Project Schedule shall be approved by Owner.

 

4.5.6                        Incorporation of Trade Contractor Schedules

 

Construction Manager shall review the submission of Trade Contractor portions of
the Project Schedule, which Construction Manager shall incorporate into the
Project Schedule in a timely and coordinated manner.

 

4.5.7                        Owner Approval of Changes

 

Construction Manager shall obtain Owner’s written approval of any Changes in the
Work and any approvals or other documents necessary in connection therewith
(including both scope Changes determined by Construction Manager to be outside
the GMP, and in-scope Changes within the GMP).

 

4.5.8                        Job Site Meetings

 

Construction Manager shall conduct regular job site and coordination meetings
with Trade Contractors and members of the Project Team.  Job meetings shall be
held not less often than weekly, and coordination meetings shall be held as
required.  Construction Manager shall prepare detailed written agendas and
minutes of each such meeting, which shall be circulated to interested parties as
directed by the Owner.  Agendas must be provided at least two (2) days before
each meeting, and minutes must be provided within three (3) days after each
meeting.

 

4.5.9                        Site Record-Keeping

 

4.5.9.1                                       Construction Manager shall prepare
and maintain, on a current basis, an on-Site record-keeping system, including,
but not limited to: (1) records of all Changes in the Work necessitated by
Change Orders, Emergency Change Orders and Field Directives; (2) RFI’s, which
shall be posted, in unedited form, on the Project Website; (3) Project
Schedules; (4) daily manpower breakdowns; (5) daily/weekly manpower reports
required by the Affirmative Action Requirements annexed as Exhibit G; (6)
Submittal Logs; (7) material lists; (8) records of all pertinent communications
with Architect and Architect’s responses thereto; and (9) Daily Reports which
shall record manpower breakdowns on a trade-by-trade basis with a description of
the Work being performed each day by each trade, equipment and material
deliveries, visitors, special occurrences, accidents, weather conditions, and
other Work related information.  Construction Manager shall make such on-Site
records available for inspection to Owner.  In addition, copies of all
correspondence pertaining to the Work shall be maintained by Construction
Manager and shall be made available at all times to Owner.

 

4.5.9.2                                       Construction Manager shall
maintain at the Project Site, on a current basis and make available to Owner,
Architect, and/or Owner’s Consultants upon request copies of all Trade
Contracts, Shop Drawings, Samples, operating and maintenance manuals,
Construction Documents and any related documents and any revisions thereto.

 

27

--------------------------------------------------------------------------------


 

4.5.9.3                                       Construction Manager shall
maintain and make available to Owner upon request progress photos taken on a
monthly basis according to a plan approved by Owner; and at Owner’s request,
upon Final Completion of the Work.

 

4.5.9.4                                       Construction Manager shall also
maintain a current set of As-Built Drawings for all Trades, showing the Work as
actually completed, in such form, content and detail and, at Owner’s option, in
such electronic medium, as Owner may specify.

 

4.5.10                  Job Progress Report

 

Construction Manager shall submit to Owner each month a Job Progress Report
which shall provide the following information: (1) the financial condition of
the Work, including Trade Contract awards, Project modifications, anticipated
cost summary, Change Order summary and projected cash needs; (2) status of the
Work, including updated Project Schedules with projected critical dates compared
with original Milestone Dates, status of job progress to date, current Work
activity, projected Work activity for the following month, job photos and status
of materials required; and (3) status of Shop Drawings, the Shop Drawing
Submittal Schedule, Coordination Drawings, a coordination drawing routing
schedule, and coordination meeting minutes.

 

4.5.11                  Coordination and Maintenance of Project Documentation

 

4.5.11.1                                 Construction Manager shall assemble and
review all required brochures, guarantees, certificates of compliance and
related agreements and instruments.

 

4.5.11.2                                 Construction Manager shall assure that
Trade Contractors, Suppliers and Vendors maintain required insurance through the
maintenance of current certificates of insurance.

 

4.5.12                  Submittal Schedule

 

Construction Manager shall submit to Owner a Submittal Schedule, which shall be
prepared in consultation with Architect, and which shall be updated on monthly
basis.  The status of outstanding Submittals should be addressed by Construction
Manager at the weekly progress meetings and included in the meeting minutes.

 

4.5.13                  Submittal Process

 

4.5.13.1                                 Construction Manager shall obtain and
review for constructability and conformity with the Construction Documents, all
Shop Drawings, Samples, catalog cuts and other Submittals provided by Trade
Contractors, and comment to Owner and Architect on their form and any
significant inconsistencies between the Submittals and the Construction
Documents.  Owner’s reasonable CADD Standards shall apply to Trade Contractor
Shop Drawings to the extent reasonably possible based on the technical
infrastructure of individual Trade Contractors.  After Construction Manager has
conducted its review, Construction Manager shall promptly submit the Shop
Drawings and other Submittals to Architect for review and approval. 
Construction Manager shall coordinate and cooperate with Architect throughout
the Submittal review process.  After return of the Shop Drawings and other
Submittals from Architect, the Construction Manager shall review Architect’s
comments thereon; evaluate and consult with Owner as to their impact on the
Project; and distribute the Shop Drawings and other Submittals to the submitting
Trade Contractors and all other affected parties.  Construction Manager shall
diligently act to discover and resolve any conflicts between Shop Drawings and
other Submittals submitted by Trade Contractors.

 

28

--------------------------------------------------------------------------------


 

4.5.13.2                                 Construction Manager shall oversee the
preparation and ongoing development of Coordination Drawings.  This process, in
part, is intended to recognize and resolve design conflicts in advance of
fabrication and installation of the various components of the Work. 
Construction Manager agrees that it shall cause the Trade Contractors to
expeditiously and thoroughly prepare and submit Coordination Drawings, so as to
facilitate the identification and resolution of conflicts, including errors in
the Construction Documents.

 

4.5.14                  Coordination of Purchase Orders

 

Construction Manager shall establish and coordinate with Owner a system for
processing, expediting and administering Purchase Orders for the procurement of
materials, supplies and equipment.  Construction Manager shall submit to Owner a
schedule of Purchase Orders.  Construction Manager shall manage the procurement
and delivery of critical materials to the Project Site and coordinate deliveries
with the progress of the Work.

 

4.5.15                  Notification of Delays and Non-Conforming Work

 

Construction manager shall notify Owner and Architect of any delays, potential
delays or non-conforming Work that may affect the Project Schedule, and provide
Construction Manager’s recommendations regarding how to minimize the impact of
such delays and/or non-conforming work.  Construction Manager shall recommend
courses of action to Owner when the requirements of a Trade Contract are not
being fulfilled, and the non-performing Trade Contractor fails or refuses to
take satisfactory remedial action.

 

4.5.16                  Permits

 

Construction Manager shall obtain all necessary permits in conjunction with the
Owner’s code consultant.

 

4.5.17                  Supervision and Coordination of Trade Contractors

 

Construction Manager shall inspect, manage and coordinate the work of all Trade
Contractors; enforce the terms of the Trade Contracts; enforce strict discipline
and good order among all Trade Contractors; cause Trade Contractors to leave the
Work uncovered until such time as said Work has been inspected and approved by
Construction Manager and/or Architect as required by the Contract Documents; and
otherwise endeavor to guard Owner against any Delays, increased costs and
defects and deficiencies in the Work.  In connection with the foregoing,
Construction Manager shall: (1) inspect the Work daily to ensure that the Work
as constructed complies with the Contract Documents and Applicable Laws; (2)
require any Trade Contractor to stop Work which Construction Manager observes is
not in compliance with the requirements of the applicable Trade Contract, the
Contract Documents, recognized trade standards or the Applicable Laws; (3)
reject and require to be corrected, those portions of the Work which
Construction Manager discovers do not conform to the requirements of the
applicable Trade Contract, the Contract Documents, recognized trade standards or
the Applicable Laws; (4) inspect all materials, supplies and equipment delivered
to the Site (or another storage location) or installed pursuant to any Trade
Contract in an effort to determine that the same are in compliance with the
requirements of the applicable Trade Contract, the Contract Documents,
recognized trade standards and the Applicable Laws; (5) reject and require
replacement of all non-conforming materials, equipment and supplies; and (6) not
employ in connection with the Work any person or Trade Contractor unfit for, or
unskilled in, the assigned task and, subject to Owner’s prior approval, remove
such unfit or unskilled employee or Trade Contractor from the Project Site.

 

29

--------------------------------------------------------------------------------


 

4.5.18                  Cutting and Patching

 

Construction Manager shall arrange for all cutting, fitting or patching that may
be required to complete the Work or to make its several parts fit together in a
manner consistent with the Contract Documents.

 

4.5.19                  Informal Resolution of Trade Contractor Disputes

 

Construction Manager shall use its best efforts to resolve disputes between
Trade Contractors relative to the performance of their Work or the furnishing of
materials, or equipment or supplies in connection with the Work.

 

4.5.20                  Storage and Inspection of Materials and Equipment

 

Construction Manager shall arrange for the delivery, inspection, storage,
protection and security of all materials, systems equipment and supplies
provided in connection with the Work including, but not limited to,
Pre-Purchased Items.

 

4.5.21                  Site Maintenance

 

Construction Manager shall maintain the Project Site in a safe and orderly
fashion and provide clean-up of the Site on a daily basis.

 

4.5.22                  Site Security

 

Construction Manager shall provide security services in connection with the Work
as approved by Owner.

 

4.5.23                  Site Safety

 

4.5.23.1                                 Construction Manager shall enforce the
implementation of necessary safety, health and environmental protection
procedures (including, but not limited to, OSHA programs) during the performance
of the Work, which shall include, but not limited to the erection and
maintenance of Temporary Systems; the posting of danger signs and other warnings
against hazards; the conduct of inspections; and enforcing the requirement that
all Trade Contractors comply with Applicable Laws relating to safety, health,
equal opportunity and environmental protection in connection with the Work.

 

4.5.23.2                                 Construction Manager shall comply with,
and shall require all Trade Contractors to comply with, the safety procedures
and requirements of Owner’s OCIP.

 

4.5.23.3                                 Construction Manager shall establish,
implement and observe all safety, health and environmental protection measures
during performance of the Work consistent with Applicable Laws; submit to Owner
for approval, and periodically update, as necessary, safety plans for the
Project showing the manner in which the aforesaid measures are to be
implemented; and designate a responsible person or persons from Construction
Manager’s organization or an independent person or persons from another firm or
organization, subject to Owner’s approval, who shall be a Construction Manager’s
certified Site Safety Manager and whose duties shall include the prevention of
accidents.  The performance of such services by Construction Manager shall not
relieve Construction Manager or

 

30

--------------------------------------------------------------------------------


 

any of the Trade Contractor firm of their respective responsibilities for the
safety of persons and property in compliance with this Agreement and all
Applicable Laws.

 

4.5.24                  Administration of Payment Process

 

4.5.24.1                                 Construction Manager shall prepare a
Schedule of Values for approval by Owner; prepare all Applications for Payment
in a form reasonably similar to AIA Forms G702 and G703; determine, prior to the
submission of each Application for Payment, whether and to what extent the sums
requested therein are due and payable; and certify the same to Owner.

 

4.5.24.2                                 Construction Manager shall receive and
review Applications for Payment from Trade Contractors and Suppliers. 
Construction Manager shall issue Applications for Payment incorporating same to
Owner for review and approval.

 

4.5.24.3                                 Construction Manager shall receive and
review Partial Waivers of Lien and Release forms submitted by Trade Contractors
and Suppliers in connection with Applications for Payments.

 

4.5.25                  Administration of Change Order Process

 

4.5.25.1                                 Construction Manager shall establish
procedures for processing Change Orders including, but not limited to, the
maintenance of a Change Order Log.

 

4.5.25.2                                 Construction Manager shall make
recommendations with respect to any Changes that Construction Manager may
consider necessary or desirable in connection with the Work.  No Changes shall
be made in connection with the Work without the prior written approval of
Owner.  Construction Manager shall negotiate Change Orders on behalf of Owner.

 

4.5.25.3                                 Construction Manager shall issue to
Trade Contractors: (1) Change Orders approved by Owner; (2) all Emergency Change
Orders; and (3) Field Directives.

 

4.5.25.4                                 Construction Manager shall with respect
to portions of the Work to be performed pursuant to a Change Order, an Emergency
Change Order, or a Field Directive, on a time and material, Unit-Cost or other
similar basis, provide for record keeping in connection therewith; maintain
accurate cost accounting records; and provide copies of all such accounting
records to Owner.

 

4.5.26                  Installation of FF&E

 

Construction Manager shall coordinate with and afford the Separate Contractors
and Vendors reasonable opportunity to install or cause the installation of FF&E
in the Project.

 

4.5.27                  Substantial Completion

 

4.5.27.1                                 Construction Manager shall work with
Owner and Architect to develop a schedule for Substantial Completion staged
occupancy and turnover for fitout of the Interiors Project in accordance with
the provisions of Section 4.5.27.6 Early Access.

 

4.5.27.2                                 Construction Manager shall assist Owner
in determining when Substantial Completion of the Work (or any discrete portion
thereof) has taken place; and prepare (in consultation with Architect and
Owner’s Consultants) Punchlists that identify incomplete or unsatisfactory items
of Work.  Punchlists shall be limited to minor details that do not affect
Owner’s

 

31

--------------------------------------------------------------------------------


 

ability to use the Project or any discrete portion thereof.  Construction
Manager shall supervise all Work necessary to complete the items set forth on
the Punchlists.  The failure to include any element of the Work on the
Punchlists shall not alter the responsibility of Construction Manager and/or the
Trade Contractors to complete the Work in accordance with the Contract
Documents.  Upon satisfactory completion of all Punchlist Items, Construction
Manager shall provide written notice to Owner and Architect that the Work has
reached the stage of Final Completion and is ready for final inspection.

 

4.5.27.3                                 On or before the Substantial Completion
Date, Construction Manager shall clear the Project Site of all debris,
construction materials, rubbish, rubble, discarded equipment or spillage of
solid or liquid waste; shall remove all tools, construction equipment, machinery
and surplus materials; and shall maintain the Project free of such items until
Final Completion.  In addition, on or before Final Completion, Construction
Manager shall clean, the Project Site, as provided in the Construction
Documents.  If the Work or the Project Site is damaged by Construction Manager
or any Trade Contractor, Construction Manager, without increase to the GMP,
shall promptly repair and restore the portion so damaged to its condition
immediately prior to such damage in a manner satisfactory to Owner and
Architect.  If Construction Manager fails to undertake said cleaning, removal
and repairs, the Owner may, at Owner’s sole option, avail itself of any of the
remedies provided in this Agreement and, subject to giving 72 hours’ prior
written notice to Construction Manager, Owner may also perform, or cause to be
performed, the said cleaning, removal and repairs.  All additional expenses
incurred by Owner in connection therewith, at Owner’s option, shall be
reimbursed to Owner either: (1) by Owner withholding a corresponding amount from
monies then due or next becoming due from Owner to Construction Manager; or (2)
by Construction Manager paying such amounts to Owner on demand, after rendition
of a bill or statement therefor.

 

4.5.27.4                                 Prior to Substantial Completion of the
Work, Owner or Owner’s designees, including, but not limited to, Separate
Contractors, shall have the right to use all or any portion of the Project for
the installation of FF&E.  Construction Manager shall coordinate with Owner’s
furniture consultant, Vendors and Trade Contractors regarding the delivery,
installation and wiring necessary for FF&E.

 

4.5.27.5                                 Construction Manager shall use good
faith efforts in making the premises available hereunder to Owner or Owner’s
designees.  Such use or occupancy by Owner or Owner’s designees shall not: (1)
constitute acceptance by Owner of any element of the Work or of the space,
systems, materials or equipment incorporated in the Project; (2) be construed as
a waiver of any right or claim by Owner in connection with any portion of the
Work; or (3) affect the obligations of Construction Manager or any Trade
Contractor for any Work which is not in accordance with the Contract Documents. 
Construction Manager shall continue performance of the Work in a manner which
shall not unreasonably interfere with said use, occupancy and operation by Owner
or Owner’s designees.  Construction Manager agrees that it shall not interfere
with, such use or occupancy by Owner or Owner’s designees, and that it shall
cooperate with Owner and any designated occupants to facilitate early occupancy
of the Project or discrete portions thereof.

 

4.5.27.6.1                        Tenants including, but not limited to, the
Interiors Project Owner and the Commercial Office Owner, shall have the right of
access to any floor (or group of floors) of the Base Building that will be
occupied by such Tenant as part of such Tenant’s unit (or other space that may
be leased by such Tenant, or any of its affiliates, in such unit) on a floor by
floor (or group of floors) basis for the commencement of such Tenant’s interior
improvement work as of the date that the construction milestone defined as “Open
Access” with respect to any such floor (or group of floors) of the Building that
will be so occupied by such Tenant.  The determination of the floor or floors
which will constitute each block to be delivered to such Tenant (the “Open
Access Floor(s)”) and the

 

32

--------------------------------------------------------------------------------


 

scheduling therefore shall be made by the Owner.  Construction Manager agrees
that the Tenants shall have access to the Open Access Floors at the earliest
feasible date.  The first Open Access Floors to be delivered are called the
“Initial Open Access Floor(s).”

 

4.5.27.6.2                        The term “Open Access” shall mean that the
Core and Shell work with respect to a block of Open Access Floor(s) has been
completed to the following extent (the date such work shall be completed as to
any block of Open Access Floor(s) is herein called a “Open Access Completion
Date”:

 

(1)  concrete has been poured and metal decking installed through the floor
above such Open Access Floor(s);

 

(2)  fireproofing has been completed to and through such Open Access Floor(s);

 

(3)  the main sprinkler riser has been installed;

 

(4)  the main HVAC trunk duct risers have been installed;

 

(5)  material and personnel hoists are serving the Improvements through such
Open Access Floor(s) and are available for use by Tenant;

 

(6)  Base Building stairwells are erected to and through such Open Access
Floor(s).

 

All of the work set forth in subsection 4.6.27.6.2(1) through (6) is herein
referred to as the “Open Access Work.”

 

4.5.27.6.3                        Delivery to the Tenants of their respective
Initial Open Access Floors and each subsequent block of Open Access Floor(s)
with the Open Access Work completed with respect thereto, in sequence from the
bottom up, in accordance with the schedule set forth in Exhibit C.

 

4.5.27.6.4                        On or before the Open Access Completion Date
as to the Initial Open Access Floors and each subsequent block of Open Access
Floor(s), all of the work necessary to provide the following to the Initial Open
Access Floors and the Open Access Floors shall be completed, and Construction
Manager shall cause such work to be completed expeditiously in accordance with
the Open Access Schedule;

 

(1)  temporary power will be operational;

(2)  temporary water will be operational;

(3)  a separate temporary loading dock and laydown/staging area will be
accessible.

 

4.5.28                  Initial Startup and Testing

 

Construction Manager shall assist Owner, Owner’s Consultants and Owner’s
operating and maintenance personnel in the initial start up, testing and
operation of the Work and all systems comprising any portion of the Work in
accordance with a Commissioning Plan to be agreed upon by Owner and Construction
Manager before the start of the Work.

 

33

--------------------------------------------------------------------------------


 

4.5.29                  Closeout

 

Prior to making Final Payment under any Trade Contract, Construction Manager
shall: (1) prepare a Trade Contract status summary indicating the Trade
Contract’s financial status, together with a summary of all approved Change
Orders and payments made to date made under that Trade Contract; (2) secure and
deliver to Owner all guarantees, warranties, affidavits, general releases, final
waivers of lien and releases, certificates, consent of any surety to Final
Payment, As-Built Drawings, maintenance manuals, operating instructions, keys
and other documents and items required to be delivered under the Contract
Documents, or requested by Owner, in connection with the Work; (3) provide, for
itself and all Trade Contractors, all required Affirmative Action signoffs.  All
such documentation and items shall be in a form acceptable to Owner.

 

4.5.30                  Labor Relations

 

4.5.30.1                                 Construction Manager shall make
recommendations regarding, and render assistance necessary for, the development
and administration of an effective labor relations program for the avoidance of
labor disputes during the performance of the Work.  The Construction Manager
shall assist in negotiating any agreements with labor unions that will result in
cost savings, and shall use its best efforts to secure better agreements.

 

4.5.30.2                                 Construction Manager shall not,
directly or indirectly, engage any Trade Contractor, mechanic or laborer in
connection with the Work (even if such Trade Contractor, mechanic or laborer has
been approved by Owner), or use any materials in connection with the Work in a
manner that would disturb harmony with any Trade engaged in performing any other
Work on the Project or in the Building (including, without limitation, the
creation of any work slowdown, sabotage, strike, picket or jurisdictional
dispute) or create any actual or anticipated interference with the operation of
the Building or performance of the Work, Owner’s work force, construction in
other space in the Building or construction being performed by or on behalf of
other tenants in the Building.  Construction Manager shall immediately stop the
performance of any Work, or the use of any materials in connection with such
Work or use of any Trade Contractor, mechanic or laborer if Owner notifies
Construction Manager that continuing such Work or employing such Trade
Contractor, mechanic or laborer would so disturb harmony with any Trade engaged
in performing any other work in the Building or create any actual interference
with the operation of the Building, the performance of Work on the Project,
construction in other space in the Building or construction being performed by
or on behalf of other tenants in the Building.  Construction Manager shall cease
the use of any such Trade Contractor, mechanic or laborer if Owner notifies
Construction Manager that such employment is creating actual interference as
described above.

 

4.5.31                  Trade Contractor Disputes

 

Construction Manager shall actively participate in the resolution of Trade
Contractor disputes.

 

4.5.32                  Governmental Consents, and Approvals and Permits

 

4.5.32.1                                 Construction Manager shall secure and
deliver to Owner all governmental consents, approvals, licenses and certificates
customarily obtained by a construction manager performing services similar to
those being performed by Construction Manager hereunder, including, but not
limited to, assisting Owner in obtaining Temporary and Final Certificates of
Occupancy.  The making of Final Payment by Owner to Construction Manager
hereunder shall be conditional upon the delivery by Construction Manager to
Owner of the foregoing items, unless the

 

34

--------------------------------------------------------------------------------


 

failure to obtain any of the items is due to causes beyond the reasonable
control of Construction Manager.

 

4.5.32.2                                 Construction Manager acknowledges that
Owner will obtain and pay for the building permit.

 

4.5.33                  Discounts, Rebates and Refunds

 

All cash discounts, rebates and refunds obtained by Construction Manager shall
accrue to Owner.  Construction Manager promptly shall inform Owner of the
availability of any cash discount available so as to afford Owner the
opportunity to obtain the same, if Owner so elects.  All trade discounts,
rebates and refunds, if any, and all returns from the sale of Surplus Materials
and Equipment shall accrue to Owner, and Construction Manager shall take such
steps as are necessary to ensure that Owner receives credit for all of the
foregoing.

 

4.5.34                  Discharge of Liens

 

4.5.34.1                                 If, at any time, a lien of any kind is
filed against the Project by a Trade Contractor or anyone claiming through
Construction Manager or a Trade Contractor for Work performed or for materials,
equipment or supplies furnished in connection with the Work for which: (1) the
Construction Manager has previously been paid by the Owner, or (2) Owner has not
made payment because of a bona fide dispute between the parties, then
Construction Manager shall, within seven (7) days after notice from Owner,
commence to cause such lien to be cancelled and discharged of record by bonding
or otherwise, and thereafter diligently pursue such cancellation or discharge,
without any increase in the GMP.

 

4.5.34.2                                 If any lien required to be removed
pursuant to Section 4.3.32.1 hereof is not cancelled and discharged of record as
set forth in that Section, Owner shall have the right to take such action as
Owner shall deem appropriate (which shall include the right to cause discharge
of such lien of record by bonding or otherwise.  In such event, all costs and
expenses incurred by Owner in connection therewith (including but not limited to
premiums for any bond furnished and reasonable attorneys’ fees and
disbursements), shall be paid by Construction Manager to Owner on demand, or at
the option of Owner, deducted from any payment then due or thereafter becoming
due from Owner to Construction Manager in accordance with the terms of this
Agreement.  In the event Owner elects to discharge such lien by placing security
with the Court, Owner will so notify Construction Manager and Construction
Manager will have 120 days to substitute its own security.  If Construction
Manager fails to do so, Owner can satisfy the lien by payment and deduct all
costs and expenses from sums due to Construction Manager.

 

4.5.35                  Inspection and Testing

 

4.5.35.1                                 Notice of Inspection or Testing

 

If the Contract Documents, Applicable Laws or Governmental Authorities having
jurisdiction over the Project require that any Work be inspected or tested,
Construction Manager shall give Owner and Architect timely notice of the
readiness of the Work for inspection or testing and the date fixed for such
inspection or testing.  Construction Manager shall coordinate all Controlled
Inspections, and shall give Owner and Architect timely notice thereof.

 

35

--------------------------------------------------------------------------------


 

4.5.35.2                                 Special Inspections or Testing

 

4.5.35.2.1                        Whenever, in the opinion of Owner, it is
desirable to require special inspection or testing of the Work or any portion
thereof, Owner shall have authority to do so, regardless of whether the Work is
then fabricated, installed, covered or completed.  All costs incurred in
connection with such special inspection or testing shall be a Cost of the Work
authorized by the issuance of a Change Order, unless the test reveals a failure
of the Work to conform to the Contract Documents.  If the test indicates that
the Work fails to conform to the Contract Documents, Construction Manager shall
bear, without increase to the GMP, all costs of such special inspection or
testing, including, without limitation, Architect’s and additional services made
necessary thereby.  No inspection performed or not performed by Owner shall be
deemed a waiver of any of Construction Manager’s obligations hereunder or be
construed as an approval or acceptance of the Work or any part thereof.

 

4.5.35.2.2                        In the event of a test failure of any portion
of the Work, Owner may require inspection or testing of any or all similar items
of the Work.  Construction Manager shall bear, without increase to the GMP, all
costs of such additional inspection or testing, including, but not limited to,
Architect’s additional services made necessary thereby.

 

4.5.35.3                                 Covered and Concealed Work

 

If any Work is covered or concealed contrary to the request of Owner or
Architect, or requirements of the Contract Documents, such Work, if required by
Owner, shall be uncovered for examination, inspection or testing without
increase in the GMP.  If any such test results are below minimums specified in
the Contract Documents, Owner may order additional examination, testing or
inspection.  Such additional examination, inspection or testing shall likewise
not increase the GMP.  Should Owner or Architect have reason to believe that
defects exist in any Work which has already been covered or concealed, although
a request not to cover or conceal such Work had not previously been made by
Owner or Architect, such Work shall be promptly uncovered by Construction
Manager and subjected to such tests, inspection or examination as may be deemed
appropriate by Owner or Architect.  In such case, the provisions of Sections
4.5.35.2.2 shall control with respect to the costs associated with such
uncovering.

 

4.5.35.4                                 Correction of Rejected Work

 

Work rejected by Owner or Architect for failure to conform to the Contract
Documents shall immediately be reconstructed, made good, replaced or corrected
by Construction Manager, (including adjacent portions of the Work destroyed or
damaged by such removal or replacement) without increase in the GMP.  All
rejected materials shall be removed from the Project Site within a reasonable
period of time.  Acceptance of materials and workmanship by Owner shall not
relieve Construction Manager from its liability for and obligation to replace
all Work which is not in full compliance with the Contract Documents.

 

4.5.35.5                                 Owner’s Right to Accept Defective or
Non-Conforming Work

 

At Owner’s option, subject to the concurrence of the Construction Manager, Owner
may accept defective or nonconforming Work or materials, instead of requiring
their removal, correction or replacement, and a Change Order shall be issued. 
The amount of said Change Order shall reflect a

 

36

--------------------------------------------------------------------------------


 

reduction in the GMP in an amount equal to the aggregate cost of labor and
materials which would have been incurred by Construction Manager if Owner had
required Construction Manager to repair or replace such defective or
nonconforming Work as required by the Contract Documents.  Such adjustment shall
be effected whether or not Final Payment has been made.

 

4.5.36                Materials and Equipment

 

4.5.36.1                                 Transfer of Title and Responsibility

 

As the Work progresses, title to each item of material or equipment shall vest
in Owner upon payment for such item by Owner.  Each such item shall then become
the sole property of Owner, subject to the right of Architect to reject the same
at any time prior to Final Completion for failure to conform to the Contract
Documents.  Notwithstanding the foregoing, nothing contained herein shall be
construed to transfer the risk of loss from Construction Manager or any Trade
Contractor to Owner prior to incorporation of such materials or equipment into
the Work, regardless of whether such loss is the result of damage, theft,
vandalism or any other cause, or whether the same was caused by the negligent
acts or omissions of Construction Manager or any Trade Contractor, or their
failure to comply with their respective obligations under this Agreement or the
Trade Contracts.  Accordingly, Construction Manager shall be responsible for
arranging for insuring materials and equipment until the same are incorporated
in the Work.  Owner shall be responsible for insuring materials and equipment
from and after the date the same are incorporated into the Work as set forth in
Article 14 hereof.  Notwithstanding the foregoing, Owner shall make arrangements
to insure the foregoing applies to Pre-Purchased Items stored off-site, for
which Owner has made payment.

 

4.5.36.2                                 Trade Contractor Warranties No
Encumbrances

 

Construction Manager shall warrant, and shall require each Trade Contractor to
warrant, that: (1) title to all materials and equipment incorporated in the Work
or paid for by Owner, including, without limitation, title to Pre-Purchased
Items, shall pass to Owner free and clear of all liens, claims, security
interests and encumbrances of every kind; and (2) that no materials or equipment
covered by any Application for Payment will have been acquired by any other
person performing Work at the Project Site or furnishing materials and equipment
in connection with the Work subject to an agreement under which an interest
therein or an encumbrance thereon shall have been retained by the seller or
otherwise imposed by seller or any other person.

 

4.5.36.3                                 Pre-Purchased Items

 

4.5.36.3.1                        Construction Manager shall be entitled to
arrange for the procurement of certain Purchased Items of specified materials
and equipment to be incorporated into the Work in advance of the time when such
items are scheduled to be incorporated into the Work, provided that Owner shall
have given its prior written consent thereto in each instance.  In such event,
Construction Manager shall be entitled to requisition for 100% of the cost of
such Pre-Purchased Items prior to installation.  Construction Manager, upon
submission of its Application for Payment, shall deliver to Owner a bill of sale
with respect to each Pre-Purchased Items evidencing unencumbered title to the
same in Owner’s name, together with any warranties, certificates of insurance
and other documents requested by Owner evidencing that such materials and
equipment are covered by insurance as specified by Owner.

 

4.5.36.3.2                        All Pre-Purchased Items shall be stored at the
Project Site or at such off-Project Site storage locations as shall have been
approved in writing in each

 

37

--------------------------------------------------------------------------------


 

individual instance by Owner, and shall be subject to inspection at any time by
Owner or Owner’s designee.  Any Pre-Purchased Items stored in off-Site storage
locations shall be segregated from materials and equipment of others; shall be
clearly labeled to evidence Owner’s ownership interest therein; and shall
otherwise be stored in such manner as directed by Owner.  Insurance premiums,
storage costs and other reasonable expenses incurred in connection with the
off-Site storage of Pre-Purchased Items shall be included in the Costs of the
Work.  The risk of loss or damage to such Pre-Purchased Items shall remain with
Construction Manager until the incorporation of such Pre-Purchased Items into
the Work.

 

4.5.36.3.3                        All Pre-Purchased Items obtained by
Construction Manager shall be subject to the condition that, if, upon inspection
of the same by Owner or if, upon incorporation of the same into the Work, Owner
determines that such Pre-Purchased Items, or any portion thereof, are faulty or
defective, then the Pre-Purchased Items shall be replaced, without increase in
the GMP, Construction Manager’s Fee or General Conditions Costs, within thirty
(30) days after receipt by Construction Manager of written notice to such effect
from Owner or Architect.

 

4.5.36.4                                 Owner-Furnished Items

 

Owner may elect to provide certain Owner-Furnished Items that shall, at Owner’s
option, be stored at the Site or at an off-site location identified and arranged
by Owner.  Owner shall have the right to assign the Purchase Order for any
Owner-Furnished Item to Construction Manager who may, in turn, assign said
Purchase Order to the appropriate Trade Contractor.  Construction Manager shall
cooperate with Owner in the installation of Owner-Furnished Items into the Work.

 

4.5.37                  Substitutions

 

4.5.37.1                                 Standards for Substitutions

 

4.5.37.1.1                        The materials and equipment of manufacturers
identified in the Construction Documents are intended to establish the standard
of quality and design required by Owner.  Notwithstanding anything to the
contrary contained in the Construction Documents, materials and equipment of
manufacturers other than those specified may be used only if accepted by Owner
as provided in this Section 4.5.37.

 

4.5.37.1.2                        Owner, in consultation with Architect, shall
be the judge of the equivalency of each proposed Substitution.  Architect shall
make written recommendations with regard to the acceptance or rejection of
proposed Substitutions to Owner.  Owner shall then issue to Construction Manager
written approval or rejection of the proposed Substitution, and Construction
Manager shall inform the appropriate Trade Contractor of said approval or
rejection.  Owner, in its sole discretion, may authorize rejection of a proposed
Substitution, notwithstanding the fact that Architect or may have judged it
equivalent and recommended acceptance of the same.  In the event that a
Substitution is necessary due to the unavailability of a specified item, any
rejection by the Owner under this Section shall be accompanied by a
recommendation by the Owner of a readily available Substitution.

 

4.5.37.2                                 “Or Equal” Specifications

 

4.5.37.2.1                        When two or more materials or pieces of
equipment are specified in the Construction Documents for an item of Work, any
one thereof shall be deemed acceptable, and Construction Manager shall have the
choice as to which product to use.

 

38

--------------------------------------------------------------------------------


 

4.5.37.2.2                        When only one material or piece of equipment
is specified in the Construction Documents for an item of Work and the term “or
equal” is used in connection therewith, Construction Manager may offer a
Substitution by submitting a written application to Architect, in sufficient
time (taking into account the progress of the Work, the period of delivery of
the items concerned and adequate time for Architect’s review), setting forth:
(1) the proposed Substitution, together with substantiating data, samples,
brochures and other documentation supporting the proposed Substitution,
including, but not limited to, evidence that the proposed Substitution is equal
in quality and serviceability to the specified item; will not entail changes in
detail, schedule and construction of related Work; conforms with the design of
the Project and its artistic intent; and will not result in an increase in the
Costs of the Work; and (2) Changes in other parts of the Work required by reason
of the proposed Substitution, and the cost consequences associated therewith.  A
copy of any such application shall be delivered to Owner simultaneously with its
delivery to Architect.

 

4.5.37.2.3                        When only one product is specified in the
Construction Documents for an item of Work and the term “or equal” is not used
in connection with such product, Owner, in its sole and absolute discretion, may
authorize the rejection of any Substitution proposed by Construction Manager. 
Notwithstanding the foregoing, if such specified product shall become
unavailable for a material period of time, and Owner receives reasonably
satisfactory proof from Construction Manager that the same shall be unavailable
for reasons other than the failure of Construction Manager or a Trade Contractor
to order such product in a timely manner, consistent with the Contract Documents
and the Project Schedule, then, in such event, Owner shall consent to such
Substitution, in which event any change in costs incurred in connection with the
use of such Substitution shall be confirmed by a Change Order and included in
the Costs of the Work hereunder.

 

4.5.37.3                                 Support Required for Substitutions

 

Construction Manager shall support any request for a Substitution with
sufficient evidence to permit Architect to make a fair and equitable
recommendation to Owner on the merits of the proposal.  Any item by a
manufacturer other than those identified in the Construction Documents, or of
brand name, or model number or size or generic species other than those cited in
the Construction Documents, shall be considered a Substitution.

 

4.5.37.4                                 Acceptance of Proposed Substitutions

 

Acceptance by Owner of a proposed Substitution shall not relieve Construction
Manager from responsibility for compliance with all of the requirements of the
Contract Documents.  In addition, there shall be no increase in the Costs of the
Work related to a Substitution, unless Construction Manager has notified Owner
as required herein that the cost of the Substitution is an increase in the value
of the substituted item, and Owner has approved such increase the issuance of a
Change Order.  If Changes in other parts of the Work are required by reason of
an approved Substitution, the costs of any such Changes shall likewise be
confirmed by Change Order and included in the Costs of the Work.

 

4.5.37.5                                 No Time Extensions

 

Except in the instances where a specified product is not commercially available,
the Project Schedule shall not be adjusted as a result of any circumstance
relating to a proposed Substitution.

 

39

--------------------------------------------------------------------------------


 

4.5.38                  Cost Segregation

 

Construction Manager shall be required to report costs per a “Schedule of
Assets” list (“List”) provided by the Owner or Owner’s consultants.  Costs must
be accurately associated with each and every item of the List for assets that
are included in the Construction Manager’s scope of work as defined by the
drawings, specifications, and/or contract agreement(s).  All change proposals
shall include necessary language to sufficiently describe the asset and the
related work to be performed thereunder.  A preliminary List will be provided
within a reasonable time period after execution of this Agreement.  Owner may
modify or add to the List during the course of construction relative to the
scope of work for Construction Manager.  Construction Manager shall update the
List periodically through the course of construction.  A final and completed
List will be provided to Construction Manager within thirty (30) days of
completion of Construction Manager’s contract.  Construction Manager is required
to complete the final List within fifteen (15) days following its receipt.

 

4.6                                 Warranties

 

4.6.1                        Materials and Equipment Warranties

 

Construction Manager warrants and represents that all materials and equipment
incorporated in the Work shall be new and of good quality, free from improper
workmanship and defective materials and in strict conformance with the Contract
Documents and all Applicable Laws.  All Work not conforming to these
requirements, including Substitutions not properly approved, may be considered
defective, and must be corrected or replaced.  The Warranty on a piece of
equipment installed in the Work shall: (1) commence to run on the date that the
piece of equipment is first put into service under the Commissioning Plan; and
(2) be the manufacturer’s standard warranty for that piece of equipment. 
Owner’s option to purchase extended warranty coverage for materials and
equipment shall be preserved in the applicable Bid Documents and/or Purchase
Order.

 

4.6.2                        Return and Repair Warranty

 

Construction Manager shall guarantee (and shall require all Trade Contractors to
guarantee) the Work for a period of one (1) year after Substantial Completion,
during which time the appropriate Trade Contractor will return to the Site and
replace or repair any defective or non-conforming item of Work identified by
Owner.  In the event Construction Manager achieves Substantial Completion of a
discrete building system, the warranties in connection with that building system
will commence to run on the earlier of the date that Owner: (1) issues written
approval and acceptance of such system; or (2) commences the use of the system
for its intended purpose.  Owner shall give such written notice to Construction
Manager promptly after discovery of an item of defective or non-conforming
Work.  Notwithstanding the foregoing and in recognition that Construction
Manager is required to include guarantees of the type contained in Trade
Contracts, in the event that Owner shall agree in writing, in its sole
discretion, to the inclusion in a specific Trade Contract of a period of
guaranty which has a duration of less than one (1) year, then the obligation of
Construction Manager under this Section with respect to the Work of such Trade
Contractor shall be applicable only for the shorter period contained in the
Trade Contract.

 

40

--------------------------------------------------------------------------------


 

4.6.3                        No Limitation on Statute of Limitations

 

Nothing contained in this Section 4.6 shall be construed to establish a period
of limitation with respect to any other obligation that Construction Manager
might have under the Contract Documents.  The establishment of the time periods
noted in Section 4.6.2, or such longer period of time as may be prescribed by
Applicable Laws or by the terms of any warranty required by the Contract
Documents, relates only to the specific obligation of the Construction Manager
and the appropriate Trade Contractor to correct the Work, and has no
relationship to the time within which the breach of the obligation of the
Construction Manager or any Trade Contractor to comply with the Contract
Documents may be sought to be enforced.  Nor is the time within which
proceedings may be commenced to establish Construction Manager’s liability with
respect to Construction Manager’s obligations under this Agreement affected by
the provisions of Section 4.6.2.

 

4.7                                 Compliance with Affirmative Action
Requirements

 

Construction Manager agrees to comply with (and to cause all Trade Contractors
to comply with) the Affirmative Action Requirements set forth in Exhibit G. 
Construction Manager shall retain all Project records relating to the
satisfaction of Affirmative Action Requirements for a period of not less than
three (3) years after Final Completion of the Project.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 5

 

MANAGEMENT OF THE WORK

 

5.1                                 Key Employees

 

5.1.1                        Key Employees Identified

 

Construction Manager has designated the individuals identified in Exhibit M as
Key Employees, who shall have primary responsibility for management of the
Project.

 

5.1.2                        No Reassignment or Removal of Key Employees

 

Key Employees may not be replaced or reassigned by Construction Manager during
the term of this Agreement (including both Pre-Construction and Construction
Phases) without the prior written consent of Owner.  In the event that a Key
Employee dies, becomes disabled or otherwise leaves the employ of Construction
Manager, Construction Manager shall promptly propose a substitute of comparable
expertise and experience who shall likewise be subject to Owner’s approval. 
Construction Manager shall immediately remove any Key Employee whom Owner, in
its discretion, determines is not performing in accordance with the best
interests of the Project.

 

5.1.3                        Time Commitments of Key Employees

 

Construction Manager agrees that the Principal in Charge shall devote at least
ten (10) percent of his time to the Project, and shall be available to Owner on
an as-needed basis.  The Project Executive shall be available to Owner on an
as-needed basis.  The Senior Project Engineer and Senior Project Superintendent
shall be assigned to the Work on a full-time basis.  The Senior Project Engineer
shall be stationed at the Project Site until Final Completion of the Work in
order to facilitate performance and completion of the Work in the most
expeditious and economical manner consistent with the interests of Owner.

 

5.2                                 Support Staff

 

In addition to the Key Employees, Construction Manager shall staff the Project
with appropriate support personnel, who shall be assigned to the Project as
agreed by Owner and Construction Manager, and who may be stationed at the
Project Site, in Construction Manager’s home office or a branch office, or such
other location as may be approved by Owner.  Each support person whom
Construction Manager intends to include as part of General Conditions Costs, and
that individual’s salary or wage rate (and any increases thereto) shall be
subject to Owner’s prior written approval.  Owner shall have the opportunity to
interview all support personnel proposed by Construction Manager Construction
Manager shall remove any individual support person whose continued participation
is not, in the Owner’s determination, in the best interests of the Project.

 

5.3                                 Authorized Representatives

 

Construction Manager hereby designates Andres Sosa, as the Construction
Manager’s Authorized Representative, together with any other person(s) who, with
prior written notice to Construction Manager, Owner may designate or appoint, to
act in conjunction with Robert Willis who

 

42

--------------------------------------------------------------------------------


 

shall act as Owner’s Authorized Representatives.  Whenever this Agreement
requires or permits the approval or consent of a party, such approval or consent
shall be deemed given only if furnished by the respective party’s Authorized
Representative in writing.  Any such approval or consent given by an Authorized
Representative shall be binding on the respective party unless and until the
other party has received written notice of the designation or appointment of a
successor to the foregoing.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 6

 

PAYMENT

 

6.1                                 Phases

 

Each Application for Payment shall be submitted with a Summary Application
together with separate Applications for each of the following Phases of Work:

(1)  New York Times;

(2)  FC Lion;

(3)  Retail; and

(4)  Auditorium.

Construction Manager shall comply with the Cost Allocation Guidelines attached
as Exhibit R.

 

6.2                                 Payments

 

Owner shall make Progress Payments to Construction Manager at monthly intervals
in accordance with the following procedures:

 

6.2.1                        On or before the twenty-fifth (25th) day of the
calendar month following commencement of the Work and on or before the
twenty-fifth (25th) day of each calendar month thereafter, Construction Manager
shall submit to Owner for review and certification, a “pencil-copy” Application
for Payment, based upon the Schedule of Values approved by Owner, setting forth
in detail: (1) Trade Contract Costs incurred by Construction Manager in
connection with the Work during the immediately preceding twenty-five (25) day
period, pro-rated through the end of the month (less Retainage as described in
Section 6.2.2); (2) the portion of Construction Manager’s Fee as set forth in
Exhibit S earned that month based on the percentage of completion of the Work;
(less Retainage as set forth in Section 6.2.2); and (3) General Conditions Costs
as set forth in Exhibit D.  Change Order Work may be included in monthly
Applications for Payment based on the percentage of completion of the Change
Order Work.

 

6.2.2                        After review by Owner, Construction Manager shall
finalize the Application for Payment and submit it to Owner on the first (1st)
day of the following month.  Any materials which are stored either on Site or
off-Site (included, but not limited to, Pre-Purchase Items), but which have not
been incorporated into the Work, shall be listed separately on each Application
for Payment, and payment therefor is subject to compliance with Article 4.  The
Application should show: (1) a deduction for Retainage equal to ten percent
(10%) of Trade Contract Costs, but only until the Work of each Trade Contractor
is fifty percent (50%) completed as determined by Owner and Architect, which
amount shall be held by Owner until Substantial Completion of the Work; and (2)
a deduction for Retainage equal to ten percent (10%) of Construction Manager’s
Fee, which amount shall be withheld until Final Completion.  No Retainage shall
be withheld on General Conditions Costs.  All Applications for Payment must be
accompanied by such documentation (including Partial Waivers and Releases of
Lien in the form set forth in Exhibit H for all payments through the prior
Application for Payment) from Construction Manager and Trade Contractors as may
be reasonably required by Owner.  Owner may require additional evidence of
Construction Manager’s right to the payment claimed, and that title to equipment
or materials not yet incorporated into the Project is unencumbered including,
but not limited to, bills of sale, bills of lading, title documents, warehouse
receipts and similar documentation.

 

44

--------------------------------------------------------------------------------


 

6.2.3                        Each Application for Payment shall constitute an
express representation by Construction Manager that:

 

6.2.3.1               the partial payment requested has been incurred by
Construction Manager on account of the Work or is justly due to Trade
Contractors;

 

6.2.3.2               the materials, equipment and supplies for which such
Application for Payment is being submitted have been installed or incorporated
in the Project or have been stored at the Project Site or at such off-Project
Site storage locations as have been approved in writing by Owner;

 

6.2.3.3               the materials, equipment and supplies covered by prior
payments are not subject to any security interests or similar encumbrances;

 

6.2.3.4               no mechanic’s, laborer’s, vendor’s, materialman’s or other
liens have been filed, or have been threatened to be filed, in connection with
the Work or in connection with any of the materials, equipment or supplies
incorporated therein or purchased in connection therewith, and in the event that
Construction Manager cannot make such a statement, state in full the reasons
therefor;

 

6.2.3.5               no claims have been filed, or have been threatened to be
filed, by any Trade Contractor or anyone claiming through any Trade Contractor
in connection with the Project, or if such claim has been filed, or threatened
state in full the reasons therefor;

 

6.2.3.6               the Work which is the subject of such Application for
Payment has been performed in accordance with the Contract Documents.

 

6.2.4                        Construction Manager shall carefully examine all
payment breakdowns and Applications for Payment submitted by Trade Contractors
in an effort to eliminate “front-end loading.” Construction Manager shall under
no circumstances request or allow payments to be made to any Trade Contractor
which are “front-end loaded,” and which do not accurately reflect the true value
of the Work performed or the materials, equipment or supplies actually
furnished.

 

6.2.5                        On or before the forty fifth (45th) day after
Owner’s receipt of the Application for Payment, Owner shall pay Construction
Manager an amount equal to the sum of: (1) Trade Contract Costs approved by
Owner (less Retainage as set forth in Section 6.2.2); (2) General Conditions
Costs; and (3) Construction Manager’s Fee (less Retainage as set forth in
Section 6.2.2).  There shall be no Retainage on General Conditions Costs. 
Construction Manager shall process and make payment to all Trade Contractors
whose Work is included in the Application for Payment as paid by Owner within
ten (10) Work Days after Construction Manager’s receipt of payment from the
Owner.  This provision is strictly for the benefit of Owner in order that
satisfactory morale and relations with Trade Contractors be maintained, and
shall not under any circumstances confer any right upon any third party.  This
provision shall be waivable by Owner, in writing, in Owner’s absolute
discretion.  Owner reserves the right to make payment directly to Trade
Contractors in the event that such payments are not made by Construction Manager
as provided for in this Agreement.

 

6.2.6                        Within thirty (30) days following Substantial
Completion of the Work and submission of an Application for Payment,
Construction Manager shall be entitled to an amount equal to the balance
remaining unpaid to Construction Manager for Costs of the Work, together with
that portion of the Construction Manager’s Fee and General Conditions Costs then
due, less an amount equal to the sum two times the value of the Punchlist
prepared in accordance with Section 4.5.27.2.

 

45

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, it is expressly understood and agreed that if, at
any time after Retainage with respect to a particular Trade Contract is
released, a lien is filed against the Project which relates to Work performed or
materials, equipment or supplies furnished by said Trade Contractor, and
Construction Manager has failed to cancel or discharge such lien in accordance
with Article 4, Owner, at its option, shall be entitled to hold back from the
sums then due to Construction Manager an amount equal to all costs and expenses
to be incurred by Owner in causing such lien to be discharged of record,
including, without limitation, attorneys’ fees and disbursements;

 

6.2.7                        Within sixty (60) days following Final Completion
of the Work, Construction Manager shall submit a Final Application for Payment
which shall be accompanied by: (1) final Waiver of Lien and Release forms for
Construction Manager and all Trade Contractors; (2) consents of sureties; (3)
As-Built Drawings; (4) operating and maintenance manuals; (5) keys; (6)
requirement permits and certificates; (7) affidavits of Key Employees as
described in Section 2.4.3.2; and (8) all other documents and/or items which
Construction Manager is obligated by the Contract Documents to deliver at Final
Completion.  Upon receipt of said documentation and items in a form acceptable
to Owner, Owner shall pay to Construction Manager an amount equal to the
aggregate of the balance remaining unpaid to Construction Manager on account of
Costs of the Work, the Construction Manager’s Fee, and the balance of any
Retainage withheld under Trade Contracts.  Acceptance by Construction Manager of
Final Payment following Final Completion of the Work shall constitute a waiver
of all Claims of which Construction Manager had knowledge at the time of Final
Payment, unless the same are expressly reserved in writing and identified by
Construction Manager as unsettled at the time of Final Completion.  Such
reserved Claims shall remain valid only for a period of one (1) year.

 

6.2.8                        Notwithstanding anything in this Agreement to the
contrary, Owner, in its reasonable judgment, may withhold from any payment due
or to become due to Construction Manager any amount which Owner, in its good
faith opinion, deems sufficient to reimburse Owner for its actual or potential
expenditures for the account of Construction Manager, or to secure Owner’s
remedies in consequence of any actual or potential default or breach by
Construction Manager under this Agreement including, without limitation, Owner’s
opinion that the balance payable to Construction Manager under this Agreement
would be insufficient to complete the Work.  In connection with any of the
foregoing, Owner may nullify, in whole or in part, any previously approved
Application for Payment upon reasonable basis.  Owner may, in its sole
discretion, issue joint checks to Trade Contractors and/or Suppliers, although
nothing herein shall obligate Owner to do so.

 

6.3  Payment Does Not Constitute Acceptance

 

No payment by Owner of any Application for Payment shall constitute acceptance
by Owner of Work completed or of materials stored that are not in conformity
with the Contract Documents, and no such payment shall be construed as a waiver
of any right or claim by Owner in connection with such Work or stored material.

 

6.4  Incentive Bonuses

 

[*]

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47

--------------------------------------------------------------------------------


 

ARTICLE 7

 

GUARANTEED MAXIMUM PRICE

 

7.1  GMP

 

7.1.1                        A statement setting forth the price components of
Construction Manager’s GMP is attached hereto as Exhibit S.  Construction
Manager’s Qualifications and Assumptions are attached hereto as Exhibit O.

 

7.1.2                        The GMP shall be comprised of:

 

7.1.2.1               Trade Contract Costs, as described in Section 7.2.

 

7.1.2.2               General Conditions Costs, as described in Section 7.3 and
Exhibit D hereto.

 

7.1.2.3               Construction Contingency, as described in Section 7.4;

 

7.1.2.4               Allowances, as set forth in Exhibit U;

 

7.1.2.5               Construction Manager’s Fee included as part of Exhibit S.

 

7.2  Trade Contract Costs

 

Trade Contract Costs shall be based on the actual buyout of all Trades.  For
those Trade Contracts that have not been bought out at the time that the GMP is
given, the GMP shall include an estimate of Costs of the Work.  Construction
Manager has specifically identified any allowances or contingencies relating to
Trade Contract buyout.  Construction Manager shall advise Owner of any
differential between an estimated Trade Contract price and the actual buyout of
that Trade Contract.  The Construction Contingency may be adjusted to reflect
such differential.

 

7.3  General Conditions Costs

 

General Conditions Costs set forth in Exhibit D.

 

7.4  Construction Contingency

 

7.4.1                        The Construction Contingency is the maximum sum
available, subject to Owner’s approval, to cover unanticipated costs which would
otherwise increase the Construction Manager’s costs as follows:

 

7.4.1.1               Unforeseen conditions and events not evident to, or
identified by, Owner or Construction Manager at the time of execution of this
Agreement or circumstances arising after the execution of this Agreement such
as:

 

7.4.1.1.1                              refinement of details of Architect’s
design within the scope of Work and standards of quality and quantities on which
the GMP was based;

 

48

--------------------------------------------------------------------------------


 

7.4.1.1.2                              abnormal field condition or difficulties
resulting in additional costs, if such conditions or difficulties could not have
been anticipated based on a reasonable review of the Contract Documents;

 

7.4.1.1.3                              additional costs incurred as a result of
a default by a Trade Contractor in excess of Bond coverage;

 

7.4.1.1.4                              additional costs incurred as a result of
items omitted by Construction Manager in the formulation of the GMP;

 

7.4.1.1.5                              correction of non-conforming Work or
defects not due to negligence of Construction Manager or any Trade Contractor
(correction of non-conforming Work or defects resulting from Construction
Manager’s or Trade Contractor’s negligence are to be corrected by the
responsible party at its own cost);

 

7.4.1.1.6                              costs associated with Time Extensions (to
the extent permitted by Article 11);

 

7.4.1.1.7                              casualty losses and related expenses, not
compensated by insurance or otherwise, sustained by Construction Manager or any
Trade Contractor in connection with the Work, except to the extent such losses
or expenses are attributable to gross negligence or willful misconduct of
Construction Manager or any Trade Contractor, or result from the willful
violation by Construction Manager or any Trade Contractor of Applicable Laws. 
Such losses shall include settlements made with the prior written consent and
approval of Owner.  Reimbursement shall not be made for any losses or expenses
for which Construction Manager has or will be indemnified by third parties or
for which Construction Manager would have been compensated by insurance, except
for the failure of Construction Manager to procure and maintain insurance in
accordance with the requirements of this Agreement or the failure of
Construction Manager to comply with the requirements of any insurance carriers
providing coverage for the Project.

 

7.4.1.1.8                              costs to repair Work damaged by Owner or
any Separate Contractor.

 

7.4.1.1.9                              unanticipated costs associated with the
buyout of Trade Contracts.

 

7.4.2                        Use of the Construction Contingency shall be
reasonably approved in writing by Owner as provided herein.  No amounts may be
charged to the Construction Contingency except with prior written approval of
Owner, and then only to the extent that such amounts have been paid or are to be
paid by Construction Manager.  Construction Contingency funds are further
subject to the following restrictions:

 

7.4.2.1               No sums may be charged to Construction Contingency for
Work for which Construction Manager is entitled to an Out-of-Scope Change Order
hereunder.

 

7.4.2.2               No sums may be charged to the Construction Contingency for
costs that arise out of Construction Manager’s willful misconduct, gross
negligence or a material breach of sufficient magnitude to constitute an Event
of Default under this Agreement.

 

49

--------------------------------------------------------------------------------


 

7.4.2.3               Construction Manager is not entitled to payment of amounts
which would otherwise be properly chargeable to the Construction Contingency to
the extent that: (1) such amounts are properly chargeable to a Trade Contractor
or other responsible person or entity; (2) Construction Manager failed to notify
Owner or its insurance carrier, if applicable, of the event which results in the
claim to the Construction Contingency within ten (10) calendar days of such
event; or (3) such amounts exceed the Construction Contingency set forth in the
GMP.

 

7.4.2.4               The amount of the Construction Contingency shall be
adjustable, and may be increased by Buy Saves, and/or decreased based on
Owner-approved charges as described in this Section.  There shall not be any
line item contingencies.

 

7.5  Construction Manager Acknowledgment of Incomplete Design Documents

 

Construction Manager acknowledges that the Design Documents to be reviewed by
Construction Manager in connection with preparation of the GMP may be incomplete
and subject to further development by Architect.  Notwithstanding the foregoing,
Construction Manager understands and agrees that it will not be entitled to any
increase in the GMP as a result of:

 

7.5.1                    final completion of the Construction Documents
consistent with the design intent as expressed in the Design Documents reviewed
by Construction Manager;

 

7.5.2                    any inconsistencies in or the lack of coordination of
Construction Documents consistent with industry standard practices of
coordination;

 

7.5.3                    the fact that Costs of the Work may not be precisely
defined prior to final completion of the Construction Documents;

 

7.5.4                    an overrun in the buyout of any Trade Contract or a
default in performance by any Trade Contractor;

 

7.5.5                    the extension of Milestone Dates, Substantial
Completion Date, or Final Completion Date or any Delay in the performance of the
Work for any reason whatsoever, except as provided in Article 9;

 

7.5.6                    Changes in the Work, except for those for which
Construction Manager is entitled to a Change Order.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 8

 

COSTS OF THE WORK

 

8.1  Limitation on Costs of the Work

 

In addition to the Construction Manager’s Fee, and subject to Owner’s receipt
from Construction Manager of properly prepared monthly projections and of such
other supporting documentation as Owner may reasonably require, Owner shall
reimburse Construction Manager for the Costs of the Work set forth in this
Article 8, to the extent such Costs of the Work are actually and necessarily
incurred by Construction Manager in the performance of the Work.  Costs of the
Work shall not include any costs that arise out of the grass negligence, willful
misconduct, or breach of this Agreement by Construction Manager or by any Trade
Contractor.

 

8.2  Trade Contract Costs

 

Trade Contract Costs include all costs paid by Construction Manager under Trade
Contracts approved by Owner for Work performed (including the cost of
Pre-Purchased Items procured by any Trade Contractor or by Construction Manager
and assigned to a Trade Contractor) in accordance with the terms of this
Agreement.

 

8.3  General Conditions Costs

 

General Conditions Costs as set forth in Exhibit D shall consist of the
following items:

 

8.3.1                        Wages paid for labor of personnel in the direct
employ of Construction Manager in the performance of construction services at
the Site incident to the Work under applicable collective bargaining agreements,
or under a salary, wage or hourly rate schedule agreed upon by Owner. 
Agreed-upon salary, wage and/or hourly rate schedules may not be changed by
Construction Manager without the prior written consent of Owner (except for
adjustments for union employees where the adjustment is contractually mandated
by the applicable collective bargaining agreement).

 

8.3.2                        When approved in advance by Owner, reasonable
salaries paid by Construction Manager to its supervisory or administrative
personnel when stationed at the Site or at Construction Manager’s home office or
any branch office, based on salary schedules agreed to by Owner and Construction
Manager, and attached hereto as Exhibit D.  No home office personnel, other than
those identified in Exhibit D, may be charged to General Conditions Costs.  No
change in the approved salary schedules shall be made by the Construction
Manager without the Owner’s prior written approval.  Construction Manager’s
supervisory or administrative personnel who are engaged at shops or on the road
in expediting the production or transportation of materials or equipment in
connection with the performance of the Work shall be considered to be stationed
at the Site, and their salaries shall be paid for that documented portion of
their time spent on performance of the Work.  Said employees of Construction
Manager shall be paid on the basis of time cards and certified payrolls to which
the Owner shall have ready access.  If a salaried employee who is fully
chargeable to the Project spends any portion of his or her time working on
another project, then Owner shall be entitled to a credit, on a reasonable
hourly charge basis, for the time spent by said employee on such other project. 
Owner shall be entitled to audit Construction Manager’s records relating to said
employee in order to determine the amount of an appropriate credit.

 

51

--------------------------------------------------------------------------------


 

8.3.3                        Actual payroll taxes and contributions and other
assessments or taxes for unemployment compensation, old age benefits, Worker’s
Compensation and Employee Liability insurance, social security and other
standard employee benefits, based on a multiplier (to be agreed upon by the
parties) times the wages and salaries described in Sections 8.3.1 and 8.3.2. 
Vacation and training costs for a salaried employee shall be prorated based on
the amount of time the employee actually spends working on the Project.  No
reimbursement will be made on account of fidelity insurance premiums.

 

8.3.4                        Actual costs and expenses incurred in connection
with telephones installed at the Project Site, fax, messenger and overnight
delivery service, blueprinting for Shop Drawings, reproduction, photographs and
other similar petty cash items directly related to the Work.  Construction
Manager shall limit such costs through use of the Project Websites as directed
by Owner, and shall utilize outside contractors and Vendors designated by Owner
for services including, but not limited to, messenger service, blue printing and
reproduction.

 

8.3.5                        Actual costs of hand tools not owned by the
workmen, less the reasonable salvage value obtainable on such items used, but
not totally consumed, in the performance of the Work, and costs of canvases and
tarpaulins used in the performance of the Work.  Construction Manager shall
provide an inventory of such items based on original Purchase Orders.  At
Owner’s option and at its direction, Construction Manager shall: (1) deliver all
or any portion of such hand tools, canvases and tarpaulins to Owner; (2) use
reasonable efforts to sell the same for the account of Owner; or (3) discard the
same in the manner set forth in Article 4 hereof;

 

8.3.6                        Actual costs of all temporary structures and their
maintenance, less the reasonable salvage value obtainable on such items which
are used, but not totally consumed, in the performance of the Work; provided,
however, that at Owner’s option and at its direction, Construction Manager
shall: (1) deliver all such temporary structures to Owner; (2) use reasonable
efforts to sell the same for the account of Owner; or (3) discard the same in
the manner set forth in Article 4.

 

8.3.7                        Net rental charges and maintenance expenses for any
Temporary system or structure necessary in connection with the performance of
the Work (such as, for example, hoists), including the installation, erection,
removal, transportation and delivery costs thereof.

 

8.3.8                        Net rental charges of all machinery and equipment
(exclusive of hand tools) used at the Project Site in connection with the
performance of the Work, together with costs incurred in the installation
thereof, minor repairs and replacements thereto and the dismantling, removal,
transportation and delivery of the same.  Any Trade Contract and/or Construction
Manager Pre-Purchased Item in excess of $10,000 is subject to Owner’s prior
written approval.

 

8.3.9                        Travel, to the extent Construction Manager receives
prior written approval from Owner, to: (1) meetings in connection with the
Project; (2) Trade Contractor’s offices; (3) yards; or (4) fabrication plants. 
All domestic and international travel shall be economy or coach class at the
lowest available fare, whether refundable or not.  Travel to the Project Site
and to the New York City offices of Owner, Construction Manager, Architect
and/or Interior Architect shall not be reimbursable as a General Conditions
Cost.

 

8.3.10                  Royalties (if such royalties shall have been approved in
writing by Owner); costs for the use of patented materials or processes (if the
use of the same has been specified by Architect and/or approved in writing by
Owner); and license fees necessary for the performance of the

 

52

--------------------------------------------------------------------------------


 

Work (excluding Work-related required licenses for the Construction Manager and
its employees, agents and Trade Contractors).

 

8.3.11                  Federal, State and local sales, use, excise, personal
property and other similar taxes, if any, which may be required to be paid by
Construction Manager in connection with the Work, except taxes applicable,
directly or indirectly, to the Construction Manager’s Fee.  Construction Manager
shall be responsible for obtaining necessary tax exemption certificates for
qualified costs.  All sales and use taxes shall be submitted to Owner for
reimbursement as incurred.  No back billing of sales and use taxes will be
accepted by Owner.

 

8.3.12                  Cost of premiums for any bond furnished in connection
with, and for the discharge of, any lien.

 

8.3.13                  Costs of insurance and Payment and Performance Bonds
required pursuant to Article 14.

 

8.3.14                  Costs of specialty consultants (approved in advance by
Owner).

 

8.3.15                  Costs included in Exhibit D.

 

8.4  Back-up Documentation

 

Construction Manager shall allow Owner to review and copy Project-related
accounting records including, but not limited to, records relating to personnel
salaries and wages, and personnel-related expenses.

 

8.5  Control of Costs of the Work

 

Construction Manager shall use its best efforts to minimize Costs of the Work
incurred, consistent with the intent and purposes of this Agreement, sound
business practice and the instructions from Owner.  Owner reserves the right to
audit Costs of the Work in accordance with this Agreement, and any adjustments
which are yielded by an audit shall be paid to Owner by Construction Manager or,
at Owner’s option, deducted from payments due to Construction Manager.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 9

 

NON-REIMBURSABLE COSTS

 

9.1  Non-Reimbursable Costs

 

Owner shall not reimburse Construction Manager for any of the following costs,
all of which shall be borne by Construction Manager at its sole expense:

 

9.1.1                        Salaries or other compensation of any principals
and branch office heads of Construction Manager.

 

9.1.2                        Salaries of non-line staff personnel including, but
not limited to, legal, billing/collections (except any accounting personnel
based at the Project Site, financial, and corporate insurance (except
OCIP-related personnel)).

 

9.1.3                        Operating Expenses of Construction Manager’s home
and branch offices, including overhead and administrative expenses.

 

9.1.4                        Any part of Construction Manager’s capital
expenses, including interest on capital employed in connection with the Work.

 

9.1.5                        Insurance-related costs.

 

9.1.5.1               costs not reimbursed by insurance, arising: (1) out of the
acts or omissions of Construction Manager (including acts or omissions of any
Trade Contractor), or the failure of Construction Manager to perform its
obligations under this Agreement, or (2) from the violation by Construction
Manager (or any Trade Contractor) of any Applicable Law;

 

9.1.5.2               casualty losses and related expenses sustained by
Construction Manager (or by any Trade Contractor) in connection with tools,
equipment, supplies and other personal effects owned or rented by Construction
Manager (or by the Trade Contractor).

 

9.1.5.3               any other costs which would have been insured but for the
failure of Construction Manager (or any Trade Contractor) to carry the insurance
required to be carried hereunder, or the failure of Construction Manager (or any
Trade Contractor) to comply with the requirements of any insurance carriers
providing insurance coverage for the Project, as set forth in Article 14.

 

9.1.6                        Losses, costs, and expenses (including attorneys’
fees and disbursements) incurred by Construction Manager in connection with, or
a result of, the occurrence of any event expressly provided for under the terms
of this Agreement wherein Construction Manager agrees to indemnify and hold
harmless Owner against such losses, costs and expenses.

 

9.1.7                        Costs of the Work that have been Backcharged
against or deducted from the compensation of a Trade Contractor for any reason.

 

9.1.8                        Costs resulting from the performance by
Construction Manager or of any Trade Contractor of general conditions-type
costs, other than or in addition to those types of costs expressly identified in
Article 8 as being reimbursable by Owner.

 

54

--------------------------------------------------------------------------------


 

9.1.9                        Costs incurred by reason of Construction Manager’s
failure to comply with its obligations under this Agreement, including parking
or any other fines assessed by New York City or the State of New York.

 

9.1.10                  New York State and New York City sales and use taxes on
any portion of the Work which is subject to exemption, as such exemption is
identified to Construction Manager through means of a certificate of capital
improvement or certificate of other exemption.  Construction Manager is
responsible for obtaining applicable capital improvement and/or tax exemption
certificates.

 

9.1.11                  Cost of insurance on tools and equipment owned by
workmen.

 

9.1.12                  Costs of any item or expense which this Agreement
expressly provides are to be paid or borne by Construction Manager at its sole
cost and expense.

 

9.1.13                  Overtime charges, unless approved in advance by Owner.

 

9.1.14                  Vertical transportation costs (i.e., hoists, cranes,
etc.) that are the responsibility of others.

 

55

--------------------------------------------------------------------------------


 

ARTICLE 10

 

CHANGES IN THE WORK

 

10.1                           Change Orders

 

10.1.1                  Owner, without invalidating this Agreement, may at any
time direct Changes in the Work consisting of additions, deletions or other
revisions.  All such required Changes in the Work shall be requested in a
written PCO submitted to Construction Manager, and shall be authorized by Owner,
and executed in the manner set forth in the following Sections:

 

10.1.2                  Construction Manager agrees to exercise its best efforts
so that, within fifteen (15) days after the issuance of the PCO, Construction
Manager shall furnish to Owner a signed Change Order Proposal, in a form
satisfactory to Owner, setting forth in detail, with suitable breakdowns by
trades and work classifications, and using the Unit Price and/or other costing
method specified by Owner, Construction Manager’s estimate of: (1) the cost or
savings of the Change reflected in the PCO, which cost shall be at the best
price obtainable for, and shall reflect the most economical manner of affecting,
such Change; and (2) the Changes in the Project Schedule (including the
Substantial Completion Date and/or the Final Completion Date) which would result
from implementation of Construction Manager’s Change Order Proposal. 
Construction Manager shall not be entitled to any increase in Construction
Manager’s Fee or General Conditions Costs in connection with the first ten
million ($10,000,000) dollars in aggregate value of Change Orders.  To the
extent Change Orders have resulted in an increase in the GMP in excess of ten
million ($10,000,000) dollars, then Construction Manager shall be entitled to an
increase of eight (8%) percent of the Cost of the Work as total compensation for
Construction Manager’s Fee and General Conditions Costs.

 

10.1.3                  If Owner approves Construction Manager’s Change Order
Proposal, Owner shall issue to Construction Manager a written Change Order
signed by Owner, and the Substantial Completion Date and the Final Completion
Date, the GMP and the Contract Documents, as the case may be, shall be adjusted,
if required, in accordance with the terms of such Change Order.  All other terms
and conditions of this Agreement shall remain in full force and effect.

 

10.1.4                  A Change Order shall be effective only when signed by
Owner and Construction Manager.

 

10.1.5                  Construction Manager shall issue copies of all Change
Orders to the appropriate Trade Contractors.

 

10.1.6                  Construction Manager shall bill promptly for Change
Orders based on a consolidation of the Trades involved in implementing the
Change Order.

 

10.2                           Field Directive

 

Owner, in its sole discretion, can direct Construction Manager to perform work
upon issuance of a Field Directive.  If Construction Manager and Owner disagree
on the value of Work to be performed under a Field Directive, or on whether such
Work is part of Construction Manager’s Work under this Agreement, Construction
Manager must so notify Owner in writing within fifteen (15) business days of
receipt of the Field Directive and may seek legal recourse if the dispute is not
resolved within 120 days thereafter, provided, however, that the Construction
Manager shall continue

 

56

--------------------------------------------------------------------------------


 

performance of the Work in question pending resolution of the parties’ dispute. 
Failure of Construction Manager to so notify Owner shall be deemed a waiver by
Construction Manager of any increase in the GMP, Construction Manager’s Fee or
General Conditions Costs and a waiver of any claim for a Time Extension.

 

10.3                           Emergency Change Order

 

Notwithstanding anything to the contrary set forth herein, Construction Manager
and Architect shall each have the authority to issue Emergency Change Orders
without the prior written approval of Owner.  Construction Manager shall: (1)
notify Owner that an Emergency Change Order has been issued within twenty-four
(24) hours after the same has been issued, which notice shall set forth the
reason giving rise to the issuance of the same; and (2) promptly furnish Owner
with copies of all such Emergency Change Orders.  Valid Emergency Change orders
shall be confirmed by Owner by a duly issued Change Order.

 

10.4                           Full Payment for Change Orders

 

When paid by Owner to Construction Manager, the compensation specified in a
Change Order shall constitute full payment for the additional Work covered
thereby, including any delay/disruption cost or expense occasioned by reason of
such Change.

 

10.5                           Backcharges

 

Construction Manager shall develop a procedure for the prompt processing of
Backcharges among the Trade Contractors, which process shall be implemented by
means of deductive Change Orders.  Construction Manager shall track all
Backcharges, and shall provide Owner with a monthly status report.

 

10.6                           Change Order-Related Time Extensions

 

Each Change Order shall specify whether Construction Manager is entitled to a
related Time Extension.  Construction Manager shall not be entitled to a Time
Extension in connection with any Change Order unless the Time Extension is
expressly stated therein.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 11

 

SCHEDULE OF THE WORK AND OCCUPANCY

 

11.1                           Project Schedule

 

Construction Manager shall promptly and diligently perform, or caused to be
performed, the Work in strict accordance with the Project Schedule approved by
Owner and the Milestones set forth in the Project Schedule.  The Work shall be:
(1) Substantially Completed on or before the Substantial Completion Date as set
forth on the Project Schedule; and (2) Finally Completed on or before the Final
Completion Date as set forth in the Project Schedule.

 

11.2                           CPM Schedule

 

Within ninety (90) days of the award of this Agreement, Construction Manager
shall submit a detailed Project Schedule in CPM format, which includes the
Milestones set forth in Section 6.4, and which will indicate a start date for
the Work approved by Owner.  The Project Schedule shall be subject to review and
approval by Owner.  Upon approval, the Project Schedule shall be attached hereto
as Exhibit C, and shall serve as the baseline schedule for the remainder of the
Project.

 

11.3                           Updates to CPM Schedule

 

Construction Manager agrees to coordinate all revisions to the Project
Schedule with Owner’s scheduling consultant and to participate in update
meetings on a monthly basis, or more frequently as required.

 

11.4                           Time of the Essence

 

Construction Manager further acknowledges that the timely performance of its
obligations in accordance with the Project Schedule is of the essence of this
Agreement.  This “time of the essence” requirement shall apply to all dates,
time limits and time requirements set forth in this Agreement and in the Project
Schedule.

 

11.5                           Requirements for Substantial Completion

 

The Work (or a designated portion thereof) shall be deemed Substantially
Completed on the date when all of the following events or conditions shall have
occurred:

 

11.5.1                  Owner may use and occupy the Project or, if requested by
Owner, portions thereof without interference for all of its intended purposes
under this Agreement;

 

11.5.2                  only Punchlist items, if any, remain incomplete,
provided said Punchlist items, in Owner’s judgment, do not interfere with
Owner’s use and occupancy;

 

11.5.3                  Architect shall have issued a Certificate of Substantial
Completion; and

 

11.5.4                  Issuance of a Temporary Certificate of Occupancy.

 

58

--------------------------------------------------------------------------------


 

11.6                           Requirements for Final Completion

 

The Work shall be deemed Finally Completed on the date when Owner has received
evidence satisfactory to Owner indicating that:

 

11.6.1                  all Work (including all items set forth on the
Punchlist), has been fully and satisfactorily completed in a good and
workmanlike manner; in conformance with the Contract Documents; to Owner’s
satisfaction; and in full compliance with all Applicable Laws and requirements
of Governmental Authorities having jurisdiction over the Project, including
required sign-offs for the Project.  If the Work does not comply with Applicable
Laws because the Construction Documents do not so comply, and Construction
Manager had no knowledge of such non-compliance, nothing herein shall be deemed
to shift liability for such non-compliance from Architect to Construction
Manager.

 

11.6.2                  all final certificates of approval relating to the Work
including, without limitation, all necessary certificates of the Board of Fire
Underwriters or any successor thereto and the permanent certificate of
occupancy, shall have been issued and delivered to the Owner.

 

11.6.3                  all required receipts, general releases, final waivers
and releases of lien (in the form set forth in Exhibit H), affidavits
(including, but not limited to executed copies of the Key Employee Affidavits
set forth in Exhibit L), guarantees, warranties, consents of sureties, As-Built
Drawings and any other documents required under this Agreement or the Trade
Contracts shall have been issued and delivered to Owner.

 

11.6.4                  All required signoffs including, but not limited to,
those relating to: (1) Affirmative Action Requirements; (2) sales taxes; and (3)
OCIP requirements.

 

11.7                           Time Extensions

 

11.7.1                  Construction Manager hereby acknowledges that the
Project will be tightly coordinated from a scheduling perspective, and agrees to
manage the Work in a manner consistent with tight coordination and the
requirements for timely performance set forth herein.

 

11.7.2                  Subject to other provisions of the Contract Documents
and to the extent permitted by this Section, Construction Manager shall be
entitled to an extension of the Substantial Completion and Final Completion
Dates established by the Project Schedule only for Excusable Delays and
Owner-Caused Delays: (1) which directly impact activities on the Critical Path
of the Schedule; (2) which result from one or more of the causes set forth
below; and (3) (i) were beyond the control of Construction Manager; and (ii) to
the extent not caused by or contributed to, in whole or in part, by the fault,
error, omission, or negligence of Construction Manager, Trade Contractors, or
anyone directly or indirectly employed by them for whom they are responsible:

 

11.7.2.1         Labor strikes (including strikes affecting transportation)
unless precluded by any Project labor agreement, that do, in fact, directly
affect the progress of the Work; provided, however, that Time Extension in
connection with an individual labor strike shall not exceed the number of Days
of said strike, together with a reasonable adjustment for demobilization and
remobilization.  In any event, labor grievances, under existing agreements,
representative matters, informational picketing and other labor matters shall
not constitute a basis for a Time Extension (Excusable Delay).

 

59

--------------------------------------------------------------------------------


 

11.7.2.2         Acts of the public enemy, war, civil unrest, terrorism,
sabotage, acts of the State, Federal or local governments in their sovereign
capacity; provided, however, that in no event shall Construction Manager be
entitled to a Time Extension with respect to any acts of the State, Federal or
local governments in enforcing any Applicable Laws relating to Construction
Manager’s performance of the Work.  Construction Manager may, however, be
entitled to a Time Extension if the enforcement of any Applicable Laws causes a
Delay as a result of errors or omissions in the Construction Documents and not a
result of Construction Manager’s failure to comply with any of the terms of this
Agreement (Excusable Delay).

 

11.7.23            Acts of the Interiors Construction Manager and/or Interiors
Trade Contractors beyond those which might be reasonably anticipated based on
the tight coordination described in Section 11.7.1 (Owner-Caused Delay).

 

11.7.2.4         Changes ordered in the Work, provided that Changes Orders are
properly authorized and approved under the provisions of Article 7 (Owner-Caused
Delay).

 

11.7.2.5         Any negligence or breach by Owner or Architect, or any act of
the Owner specifically authorizing or approving the Delay in writing
(Owner-Caused Delay).

 

11.7.2.6         Acts of God, such as tornado, fire, hurricane, blizzard,
earthquake, typhoon, or flood, that damage completed Work or to stored materials
and equipment (but only to the extent that such materials and/or equipment was
properly stored by Construction Manager) (Excusable Delay).

 

11.7.2.7         Acts or failure to act of Owner, Architect and their respective
agents, employees and Consultants which cause a Delay in the Work (Owner-Caused
Delay).

 

11.7.2.8         Acts of Separate Contractors performing Work on the Project
(beyond those that might be reasonably expected based on the tight coordination
described in Section 11.7.1) (Owner-Caused Delay).

 

Any and all changes in the Substantial Completion and/or Final Completion Dates
shall be effected by Change Order as provided in Article 10.

 

11.7.3                  In the event that Construction Manager requests a Time
Extension, Construction Manager shall furnish such justification and supporting
evidence as Owner may deem reasonably necessary for a determination whether
Construction Manager is entitled to a Time Extension under the provisions of
this Agreement.  If Owner finds that Construction Manager is entitled to a Time
Extension, Owner’s determination as to the total number of Days of the Time
Extension shall be based upon the approved Project Schedule and on all relevant
data.  The Construction Manager acknowledges and agrees that delays in
activities which, do not affect the critical path of the Project Schedule or the
Substantial Completion or Final Completion Dates will not be the basis for a
Time Extension.  If the Owner determines that the Construction Manager is
entitled to a Time Extension, an appropriate Change Order will be issued in
accordance with Article 10.

 

11.7.4                  All notices of claims for Time Extensions shall be made
in writing to the Owner within seven (7) Days of discovery by Construction
Manager of the Delay, and the circumstances and activities leading to such claim
shall be indicated in Construction Manager’s Daily Report for the Day(s)
affected.  In the absence of such notice, all such claims for a Time Extension
shall be deemed to have been waived by Construction Manager.  In making a claim
for a Time

 

60

--------------------------------------------------------------------------------


 

Extension as a result of a Delay, the Construction Manager shall provide an
estimate of the probable effect of such Delay.  Within twenty-one (21) Days
after the completion of the circumstances or activity that caused the Delay, the
Construction Manager shall finalize its claim for a Time Extension related to
such Delay, and shall submit such final claim in writing to the Owner.

 

11.7.5                  In no case shall a Time Extension be granted because of
any Construction Manager-Caused Delay.

 

11.8                           Compensation for Delay

 

11.8.1                  The Time Extension specifically provided for in
Section 11.7 of this Agreement shall be Construction Manager’s sole and
exclusive remedy for Excusable Delays.  Construction Manager shall not be
entitled to any lost profits, consequential damages or other damages in
connection with Excusable Delays.  Construction Manager hereby expressly agrees
to waive its right to recover any damages for Excusable Delays.  Construction
Manager may be entitled to access the Contingency in order to recover
additional, documented General Conditions Costs up to a maximum amount
reasonably demonstrated by Construction Manager and agreed to by Owner in
writing for Excusable Delay to the extent such costs are not otherwise
compensable under this Agreement.

 

11.8.2                  In addition to the Time Extension provided for in
Section 11.7, Construction Manager shall be entitled to recover additional,
documented General Conditions Costs up to a maximum amount reasonably
demonstrated by Construction Manager and agreed to by Owner in writing for
Owner-Caused Delays which continue after a sixty (60) cumulative day “grace
period.” Construction Manager shall not be entitled to any other damages in
connection with Owner-Caused Delays.  Construction Manager shall submit a
written Claim for such costs within twenty-one (21) Days after cessation of the
Owner-Caused Delay, and such costs shall be processed by Change Order. 
Construction Manager may be entitled to access the Contingency in order to
recover additional, documented General Conditions Costs up to a maximum amount
reasonably demonstrated by Construction Manager and agreed to by Owner in
writing for costs arising during the “grace period” of the Owner-Caused Delay to
the extent such costs are not otherwise compensable under this Agreement.

 

11.8.3                  Construction Manager shall not be entitled to either a
Time Extension or additional compensation in connection with Construction
Manager-Caused Delays.

 

11.9                           Acceleration of the Work

 

Construction Manager shall notify Owner promptly if the Work, or any portion
thereof, will not be completed within the time provided in the Project
Schedule for any reason including, but not limited to, an Excusable Delay or an
Owner-Caused Delay as described in Section 11.7.  If Construction Manager so
notifies Owner, or if, in the opinion of Owner reasonably exercised,
Construction Manager falls behind in the Project Schedule for any cause within
the reasonable control of Construction Manager, Construction Manager shall take
appropriate action to regain the Project Schedule, and shall, if requested by
Owner, submit a Recovery Plan to demonstrate the manner in which the lost time
may be regained.  Such actions on the part of Construction Manager shall not
result in an increase in the GMP.

 

11.10                     Modifications to Project Schedule

 

Construction Manager shall make no modifications to the Project Schedule without
first obtaining Owner’s prior approval thereof.  Revisions/updates to the
approved Project Schedule shall

 

61

--------------------------------------------------------------------------------


 

address issues such as the following: (1) all major components of the Project
and the Work, including Architect’s preparation of Design Documents; (2)
critical design details; (3) matters relating to Trade Contractors and Trade
Contract awards; (4) the Work of Separate Contractors; (5) Interiors Project
coordination; and (6) Owner’s responsibilities.  All revisions/updates to the
Project Schedule shall be subject to Owner’s written approval.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 12

 

SEPARATE CONTRACTORS

 

12.1                           Owner’s Right to Engage Separate Contractors

 

Owner reserves the right to directly engage Separate Contractors to perform work
on the Project.  These Separate Contractors may perform additional work relating
to the Project, but beyond the Work covered by this Agreement.  Alternatively,
Separate Contractors may be engaged by Owner to perform work covered by this
Agreement which is not, in the opinion of Owner, being performed by Construction
Manager in a manner consistent with the Project’s cost, quality and scheduling
objectives.  The Owner’s agreements with Separate Contractors may include terms,
covenants, conditions and warranties different from those in any Trade Contract
or the Contract Documents.

 

12.2                           Cooperation and Coordination with Separate
Contractors

 

Construction Manager shall, without additional compensation, cooperate and
coordinate the Work with the work of such Separate Contractors.  Construction
Manager shall integrate the schedules of individual Separate Contractors into
the overall Project Schedule as reasonable and appropriate.  Construction
Manager shall cooperate with the Separate Contractors in providing such access
to the Project Site and to the Work including, but not limited to utilization of
storage space, staging areas, hoists and elevators, as the Separate Contractors
may reasonably request.  Construction Manager shall furnish to such Separate
Contractors any services which Construction Manager furnishes to Trade
Contractors including, but not limited to, use of hoists, storage and staging
facilities.  Any additional costs incurred by Construction Manager in
implementing its obligations under this Section shall be reimbursed by Change
Order which the Owner agrees to issue.

 

12.3                           Separate Contractor-Related Suspensions

 

Construction Manager understands that portions of the work of Separate
Contractors may have to be performed either before, simultaneously with or after
the Work, and that the Work may have to be suspended temporarily if, in Owner’s
judgment, such suspension is necessary for the timely and efficient completion
of the Project.  Accordingly, Construction Manager agrees that, upon request by
Owner, Construction Manager shall temporarily suspend any affected Work activity
during the period which, in Owner’s reasonable judgment, Construction Manager’s
Work would unreasonably interfere with the Work of a Separate Contractor.  If
Owner requests that Construction Manager temporarily suspend any Work, and if
and to the extent that there are delays in the performance of the Work as a
result thereof and Construction Manager demonstrates that the Work has actually
been delayed thereby, then, the period of time during which the Work was
suspended shall be recognized as an Excusable Delay, and the Construction
Manager shall be granted an appropriate Time Extension.

 

12.4                           Damage to Work

 

If Construction Manager causes damage to the property of Separate Contractors or
to other work or property on the Project Site, Construction Manager shall
promptly remedy such damage as provided in this Agreement.  If any Separate
Contractor causes damage to the Work, and Construction Manager is required to
remedy such damage, Owner will issue a Change Order for the cost thereof, and
will further grant a Time Extension or, alternatively, Owner may direct and
compensate Construction Manager for Acceleration, if the delayed activity is on
the Critical Path of the Project Schedule.

 

63

--------------------------------------------------------------------------------


 

ARTICLE 13

 

ACCOUNTING RECORDS

 

13.1                           Project Accounting Records

 

Construction Manager shall maintain full, detailed and separate accounting books
and records to: (1) monitor delivery to the Project Site of all materials,
equipment and supplies used in connection with the Work or incorporated in the
Project; (2) check all labor performing Work; (3) provide a basis for proper
financial management of the Work in accordance with a system to be approved by
Owner.

 

13.2                           Maintenance of Project Accounting Books and
Records

 

Construction Manager shall maintain Project accounting books and records on a
current basis, and shall institute such accounting procedures as may be
reasonably requested by Owner including, but not limited to, procedures relating
to any sales tax exemptions or other tax rebates, credits, exemptions or
benefits available to Owner in connection with the Work.

 

13.3                           Audits

 

13.3.1                  Owner or Owner’s designated representative shall have
the right to conduct interim audits of Construction Manager’s Project accounting
books and records, in Owner’s discretion, to confirm the Costs of the Work being
charged by Construction Manager.

 

13.3.2                  Owner or Owner’s designated representative shall conduct
a final audit of Construction Manager’s accounting books and records at Project
completion.  Final audit results acceptable to Owner shall be a condition of
Final Payment to Construction Manager.

 

13.4                           Preservation of Project Records

 

Construction Manager shall preserve all Project accounting books and records for
a period of one (1) year after Final Completion of the Work and, if requested by
Owner, no later than thirty (30) days prior to the expiration of said one (1)
year period, deliver to Owner, at Owner’s expense, copies of all or any portion
of such Project accounting books and records.

 

64

--------------------------------------------------------------------------------


 

ARTICLE 14

 

BONDS AND INSURANCE

 

14.1                           Bond Requirements

 

14.1.1                  Bonds

 

Owner shall be entitled to require Construction Manager, on a selective basis,
to cause individual Trade Contractors to furnish their bond ratings, and, in
Owner’s discretion, to also furnish separate Payment and Performance Bonds
naming Owner, any assignee of Owner, and Construction Manager as obligees. 
Owner shall have the right to approve the form of Bonds provided by Trade
Contractors provided by Construction Manager.

 

14.1.2                  Reimbursement

 

The cost of Bonds shall be a Trade Contract Cost.

 

14.2                           Insurance Requirements

 

14.2.1                  It is Owner’s intent to provide insurance coverage for
the Project under an OCIP.  If the OCIP is in place, the provisions set forth
below, together with the requirements of the OCIP Manual attached as Exhibit J,
shall apply:

 

14.2.2                  Owner’s Controlled Insurance Program (OCIP)

 

14.2.2.1         In accordance with the Owner Controlled Insurance Program
(“OCIP”) being implemented by the Owner on this Project, the Owner has purchased
and will provide to Construction Manager, its Trade Contractors, and Lower Tier
Contractors insurance as set forth below, for claims which may arise out of, or
result from, work performed by them under this Contract, for which they may be
legally liable.  All bidders are required to submit their bid(s) with their
insurance included for this Project The winning bidder(s) and all Lower Tier
Contractors will be required to identify their costs to provide Workers’
Compensation, General Liability and Excess Liability for this Project.  The OCIP
enrollment forms (outlined in this Construction Manager’s Manual) must be
completed and returned within 10 business days by Construction Manager, all
Trade Contractors and Lower Tier Contractors after they have been awarded a
contract.  Please note that each Trade Contractor must also include a copy of
its Workers’ Compensation Experience Modification Worksheet, along with a copy
of the Policy Declarations Page(s) from their Workers’ Compensation, General
Liability and Excess Liability policies.  The contract award will then be
reduced by the costs identified by the winning bidder(s) and this total will be
identified as a withhold amount.  At the conclusion of the contract, an audit
will be performed and this amount will be adjusted based upon actual payrolls
incurred on the project site and work performed including change orders.  Each
enrolled Trade Contractor (any tier) will provide documentation as follows:
Declarations or information page, Rating page(s), Verification of Experience
Modification for Workers’ Compensation and a minimum of 3 years Loss History for
each Trade Contractor (any tier) that participate in self-insured, large
deductible or retrospective rated insurance programs.  If a Trade Contractor is
participating in a retained loss program of this type(s), an insurance credit
will be developed using the contractors actual loss history during the requested
time period and program fixed costs (e.g. Excess Insurance premiums, Claims
Administration charges and Claim Development factors, etc.).  Loss History
calculations will

 

65

--------------------------------------------------------------------------------


 

be based upon Trade Contractor’s experience outside of this program provided by
Owner.  The final adjustment will be addressed with a Change Order at the
conclusion of the Project.  All insurance credits will be adjusted to reflect
any change in Trade Contractor’s (any tier) insurance costs (higher or lower)
that occur throughout their involvement in this project.  In the event that a
Trade Contractor overstates its insurance estimate, the Trade Contractor will be
credited accordingly.  The amount and type of coverage to be provided by the
Owner under its OCIP program is as follows:

 

14.2.2.2         Statutory Workers’ Compensation and Employer’s Liability with
limits of $1,000,000 Bodily Injury by Accident, $1,000,000 Bodily Injury by
Disease and $1,000,000 policy limit by disease.  Workers’ Compensation insurance
covers all Construction Manager, Trade Contractor and Lower Tier Contractor
employees whose regular duties include performing work at the Project Site.

 

14.2.2.3         Commercial General Liability Insurance (excludes Automobile
Liability).  This policy includes Completed Operations Coverage for a period of
10 years after acceptance of the work by Owner with a limit of liability of
$2,000,000 each occurrence/$5,000,000 general aggregate for Bodily
Injury/Property Damage.  No Automobile Liability insurance will be included. 
This insurance applies to the operations of all insured parties at the Project
site, including any work site set up by Owner for use by an insured party
exclusively for the storage of material or equipment, or for fabrication of
material to be used at the Project site.  The limits of liability apply
collectively to all insured parties under the policy.

 

14.2.2.4  Excess Insurance. Excess liability insurance is provided, insuring the
Owner, Construction Manager, Trade Contractors and Lower Tier Contractors
working on the Project.  This insurance will cover only operations at the
Project site and will provide excess coverage over the limits of coverage
described in 1. and 2. above.  No Automobile Liability insurance will be
included.  Coverage (excess of $2,000,000 per occurrence / $5,000,000 aggregate)
will apply collectively to all insured parties on all covered projects with a
single set of limits not less than $100,000,000 each Occurrence/Aggregate excess
of the primary.

 

14.2.2.5         Property insurance, as described in Section 14.2.2.13.

 

14.2.2.6         The insurance provided for in Sections 14.2.2.2 through
14.2.2.5, written on an occurrence basis, shall be maintained without
interruption from the date of commencement of the Work until date of final
payment, and for a minimum period of ten (10) years after final payment for
completed operations coverage.  In the event that insurance coverages as
provided by Owner and as described herein are canceled, lapsed or otherwise
become unavailable, the Owner has the option to procure and provide alternate
insurance to the Contractors.  As an alternative, the Owner shall have the right
to require the Contractor and all tiers of Subcontractors to provide insurance
coverage, with reimbursement being made to the Contractor for the actual cost
thereof by Change Order.

 

14.2.2.7         Each Trade Contractor participating in the OCIP will be issued
an individual Worker’s Compensation policy.  Certificates of Insurance will be
issued for the coverages of Commercial General Liability and Excess Liability
that will evidence the coverages furnished by Owner.  These shall be filed with
the Trade Contractor prior to commencement of the Work.  Both the Worker’s
Compensation Policy and the Commercial General Liability and Excess Liability
certificates shall contain a provision that coverage as afforded under the
policies will not be canceled or allowed to expire until at least 30 days prior
written notice has been given to Trade Contractor.

 

66

--------------------------------------------------------------------------------


 

14.2.2.8         Construction Manager’s Insurance

 

The Construction Manager, Trade Contractors and Lower Tier Contractors shall
provide, at their own expense, the following insurance:

 

14.2.2.8.1                        Comprehensive Business/Automobile liability
insurance.  The Construction Manager, Trade Contractors and Lower Tier
Contractors working on the Project (and any material dealers, suppliers, and
vendors who enter the Project site) shall, at their own expense, carry
automobile liability insurance covering all owned, non-owned, and hired vehicles
used in connection with the Work.  The Construction Manager shall include this
requirement in all of its subcontracts and purchase orders.  The limits of
liability for this insurance shall be at least $5,000,000 per occurrence -
bodily injury and property damage combined including uninsured and underinsured
motorist coverage.

 

14.2.2.8.2                        Workers’ Compensation and Commercial General
Liability Insurance.  The Construction Manager shall carry and maintain at least
the following insurance coverages in connection with operations away from the
Project site:

 

14.2.2.8.3                        Workers’ Compensation – Statutory Limits

 

14.2.2.8.4                        Employer’s Liability - $2,000,000 (per bodily
injury/disease and aggregate.)

 

14.2.2.8.5                        Commercial General Liability Insurance with
limits of at least $10,000,000 combined single limit bodily injury and property
damage, and including protection for contractual liability, products, completed
operations, work performed by independent contractors, and broad form property
damage coverage.  Owner reserves the right to require alternative limits (higher
or lower) to individual Trade Contractors (any tier) at their discretion.

 

14.2.2.8.6                        Hazardous Material Liability Insurance
covering bodily injury and/or property damage of limits not less than
$2,000,000, if the work involves abatement, removal, replacement, repair,
enclosure, encapsulation and/or disposal of any hazardous material or
substance.  This coverage must remain in force for both on-site and off-site
exposures.

 

14.2.2.8.7                        The Construction Manager shall maintain
Consultant’s Professional Liability (Errors and Omissions) and Contractor’s
Pollution Legal Liability in the limit of $75,000,000.  Professional Liability
provides coverage against claims resulting from any act, error or omission in
the rendering of Professional Services by the Construction Manager. 
Contractor’s Pollution Legal Liability provides coverage against claims for
pollution conditions arising out of the performance of Professional Services and
contracting operations rendered by the Construction Manager.

 

14.2.2.9         The Construction Manager shall maintain and require all Trade
Contractors and Lower Tier Contractors (and Suppliers, Vendors and Project
participants) not covered under the Owner’s OCIP to maintain appropriate levels
of the insurance as identified herein.

 

67

--------------------------------------------------------------------------------


 

14.2.2.10   A Certificate of Insurance evidencing the Construction
Manager-provided insurance under this Section shall, prior to commencement of
any Work at the Project site, be furnished to Owner’s insurance agency at the
following address:

 

Gallagher Pipino, Inc.

c/o Construction Insurance Partners, LLC

308 North 21st Street

St. Louis, Missouri 63103

(800) 316-4031

(314) 342-7170 fax

Contact: Cindie Allscheid,        Ext. 743

 

With copy to:

 

The New York Times Company

229 West 43rd Street

New York, New York 10036

Attention: General Counsel

 

14.2.2.11   Certificates of Insurance provided under these provisions shall
provide for a 30-day advance written notice of cancellation, lapse or policy
change to Construction Insurance Partners at the address indicated above.  The
Construction Manager shall also require the Trade Contractors and all Lower Tier
Contractors to furnish similar Certificates of Insurance, copies of which shall
be filed with the above Construction Insurance Partners representative.  Failure
of Construction Manager or any Trade Contractor or other party to file such
Certificates of Insurance shall not relieve such party of its responsibility to
carry and maintain such insurance.

 

14.2.2.12   The Owner-Controlled Insurance Program as previously outlined is
intended to afford broad coverage and relatively high limits of liability, but
may not provide all the insurance needed by Trade Contractor.  Any insurance for
higher limits or other coverages that a Trade Contractor may be required by law
to carry or may need for its protection shall be at the Trade Contractor’s
expense.  Any policy of insurance covering Construction Manager or any Trade
Contractor or Lower Tier Contractor owned or leased machinery, watercraft,
vehicles, tools, or equipment against physical loss or damage shall provide for
a Waiver of Subrogation as to any claims against any insured parties under the
Owner Controlled Insurance Program.

 

14.2.2.13   Property Insurance

 

14.2.2.13.1                  Owner shall purchase and maintain property
insurance in the amount of the initial contract sum, as well as subsequent
modifications thereto for the entire Work at the site on a replacement cost
basis.  Such property insurance shall be maintained unless otherwise provided in
the Contract Documents, until final payment has been made or until no person or
entity other than the Owner has an insurable interest in the property.  This
insurance shall include Owner, Construction Manager, Trade Contractors and Lower
Tier Contractors performing the Work as named Insureds.

 

14.2.2.13.2                  The property insurance shall be on an All Risk
policy form basis and insure against the perils of fire and extended coverage,
and physical loss or damage including, without duplication of coverage, theft,
vandalism, malicious mischief, collapse, temporary buildings and debris removal,
including demolition occasioned by enforcement of any applicable legal

 

68

--------------------------------------------------------------------------------


 

requirements.  This property insurance shall also include transit coverages for
materials to be incorporated into the project, as well as temporary offsite
storage locations.  Sublimits may apply with respect to transit and offsite
coverages.  Such insurance shall include loss of use coverage.  The property
insurance will not provide coverage against loss by theft or disappearance of
any materials (unless the materials are to be incorporated into the Project),
tools, or equipment of Construction Manager, any Trade Contractor or Lower Tier
Contractor, or any other person furnishing labor or materials for the Project. 
Construction Manager shall pay the first $10,000 of each deductible.  The
remaining portion of each deductible and any deductible in excess of the
cumulative total shall be paid by the Owner.

 

14.2.2.13.3                  Boiler & Machinery Insurance.  To the extent not
previously provided for herein, Owner shall purchase and maintain boiler and
machinery insurance which shall specifically cover such insured objects during
installation until final acceptance by Owner.  This insurance shall include the
interests of the Owner, Construction Manager, all Trade Contractors and any
Lower Tier Contractor for the Work, and Owner and Construction Manager shall be
listed as named insureds.

 

14.2.2.13.4                  A loss insured under Owner’s property insurance
shall be adjusted by Owner as fiduciary and made payable to Owner as fiduciary
for the insureds subject to any applicable mortgagee clause.  Construction
Manager shall pay Trade Contractors their just shares of insurance receipts
received by Construction Manager, and by appropriate written agreements shall
require Trade Contractors to make payments to Lower Tier Contractors in similar
manner.

 

14.2.2.13.5                  Partial occupancy or use shall not commence until
the insurance company or companies providing property insurance have consented
to such partial occupancy or use by endorsement or otherwise.  Owner and
Construction Manager will take reasonable steps to obtain consent of the
insurance company or companies and shall take no action with respect to partial
occupancy or use that would cause cancellation, lapse or a reduction of
insurance.

 

14.2.2.14 General Provisions

 

14.2.2.14.1                  Other Insurance.  If Construction Manager requests
in writing that insurance risks other than those described herein or insurance
for special hazards be included, Owner shall, if possible, obtain such insurance
and the cost to Owner shall be reimbursed by Construction Manager.

 

14.2.2.14.2                  Waivers of Subrogation.  Owner and Construction
Manager hereby waive all rights against each other and any of their Trade
Contractors, Lower Tier Contractors, agents, consultants and employees, each of
the other, as to claims and damages covered by insurance obtained by Owner under
its OCIP program and property insurance, except the parties do not waive such
rights as they have proceeds of such insurance held by Owner as a fiduciary. 
The OCIP program and property insurance obtained by Owner shall provide such
waivers of subrogation by endorsement or otherwise.  A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damage.

 

14.2.2.14.3                  Insurance provided by Owner in favor of the
Construction Manager and the Trade Contractors in its OCIP program shall not
extend to Suppliers of Construction Manager or Trade Contractors not performing
work at the project site.

 

69

--------------------------------------------------------------------------------


 

14.2.2.14.4                  Construction Manager and its Trade Contractors and
Lower Tier Contractors warrant that no cost for insurance is, or shall be,
included in any cost or fee charged to Owner on the Project.

 

14.2.2.14.5                  Construction Manager and its Trade Contractors and
Lower Tier Contractors agree to comply with policy conditions of the insurance
policies provided by Owner hereunder, and to comply with any claims handling
procedures, payroll reporting procedures, loss prevention program, or other
similar programs related to the Owner’s Controlled Insurance Program, including,
without limitation, filing any claims in a timely fashion in accordance with the
requirements set forth in such insurance policies.

 

14.2.2.14.6                  Construction Manager and its Trade Contractors and
Lower Tier Contractors expressly agree to procure and provide Workers’
Compensation, General Liability and Automobile Liability coverage at their own
expense respecting operations not conducted at the project site.  These
coverages shall include a waiver of subrogation in favor of the Owner and their
employees, agents, consultants and contractors.

 

14.2.2.14.7                  To the extent any Trade Contractor is, for whatever
reason, not covered as an insured under the Owner Controlled Insurance Program,
the Construction Manager shall require that Trade Contractor to provide
applicable Workers’ Compensation, General Liability, and Automobile Liability
insurance at their own expense in a form and amount acceptable to Owner.  Such
coverages shall include the Owner as an additional insured and shall provide
appropriate waivers of subrogation with the following limits:

 

.1                                       Workers’ Compensation – Statutory
Limits

 

.2                                       Employer’s Liability - $3,000,000 (per
bodily injury/disease and aggregate)

 

.3                                       Commercial General Liability Insurance
with limits of at least $10,000,000 combined single limit bodily injury and
property damage, and including protection for contractual liability, products,
completed operations, work performed by independent contractors, and broad form
property damage coverage.

 

.4                                       Auto Liability - $5,000,000 Combined
Single Limit

 

.5                                       Owner reserves the right to require
alternative limits (higher or lower) to individual Trade Contractors (any tier)
at their discretion.

 

70

--------------------------------------------------------------------------------


 

ARTICLE 15

 

HAZARDOUS MATERIALS

 

15.1                           General Requirements

 

15.1.1                  Construction Manager shall comply with, and shall ensure
compliance by all Trade Contractors, with Applicable Laws relating to Hazardous
Materials.

 

15.1.2                  Construction Manager shall obtain and comply with, and
ensure that all Trade Contractors obtain and comply with, any and all approvals,
registrations or permits required by Applicable Laws relating to Hazardous
Materials.

 

15.2                           Hazardous Materials Brought to Site or Generated
by Construction Manager and/or Trade Contractors.

 

15.2.1                  Construction Manager shall keep the Project Site free of
Hazardous Materials brought to the Site and/or generated in connection with the
Work.  Without limiting the foregoing, Construction Manager shall not cause or
permit the Project Site to be used to generate, manufacture, refine, transport,
treat, store, handle, dispose, transfer, produce or process Hazardous Materials,
except in compliance with Applicable Laws.  Similarly, Construction Manager
shall not cause or permit, as a result of any intentional or unintentional act
or omission on the part of Construction Manager or any Trade Contractor, a
release of Hazardous Materials onto the Project Site or onto any other property.

 

15.2.2                  Construction Manager shall indemnify, hold harmless and
defend the Indemnitees from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs, or expenses (including reasonable
attorneys fees) of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of, or in any way related to: (1) the presence, disposal,
release, or threatened release of any Hazardous Materials which are on, from or
affecting the soil, water, vegetation, buildings, personal property, persons,
animals, or otherwise; (2) any bodily injury, personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to such Hazardous Materials; (3) any lawsuit brought or threatened, settlement
reached, or government order relating to such Hazardous Materials; and/or (4)
any violation of laws, orders, regulations, requirements, or demands of
Governmental Authorities, or any policies or requirements of the Indemnitees,
which are based upon or in any way related to such Hazardous Materials brought
to the Site and/or generated by Construction Manager and/or any Trade
Contractor, including, without limitation, attorney and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses.  The
provisions of this Section 15.2.2 shall be in addition to any and all other
obligations and liabilities that Construction Manager may have to the Owner
under Applicable Laws, and shall survive Final Completion of the Work.

 

15.3                           Hazardous Materials Identified in Contract
Documents

 

15.3.1                  With regard to Hazardous Materials existing at the Site,
which are identified in the Contract Documents and for which Construction
Manager is responsible as part of the Work, Construction Manager shall conduct
and complete all investigations, studies, sampling, and testing, and all
remediation, removal, and related actions necessary to clean up and remove all
Hazardous Materials, on, from, or affecting the Project Site in accordance with
all Applicable Laws to the

 

71

--------------------------------------------------------------------------------


 

satisfaction of the Owner, and in accordance with the orders and directives of
all Governmental Authorities.

 

15.3.2                  Construction Manager shall indemnify, hold harmless and
defend the Indemnitees from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs, or expenses (including reasonable
attorneys fees) of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of, or in any way relating to negligence or willful
misconduct of Construction Manager, any Trade Contractor, and their respective
agents and employees in the investigation, study, sampling, testing,
remediation, removal and related actions in connection with Hazardous Materials
identified in the Contract Documents and included within Construction Manager’s
scope of Work.  The provisions of this Section 15.3.2 shall be in addition to
any and all other obligations and liabilities that Construction Manager may have
to Owner under Applicable Laws, and shall survive Final Completion of the Work.

 

15.4                           Unidentified Hazardous Materials

 

15.4.1                  If a Hazardous Material is encountered on the Site by
Construction Manager that is not identified in the Contract Documents,
Construction Manager shall, upon recognizing the condition, immediately stop
Work in the affected area and report the condition to Owner in writing.

 

15.4.2                  Owner shall obtain the services of a licensed laboratory
to verify the presence or absence of Hazardous Materials reported by
Construction Manager and, in the event such Hazardous Material is found to be
present, to verify that it has been rendered harmless.  When the Hazardous
Material has been rendered harmless, Work in the affected area shall resume upon
written agreement between Owner and Construction Manager.  The Project
Schedule shall be extended appropriately and the GMP shall be increased by
Change Order in the amount of the Construction Manager’s reasonable additional
costs of shut-down, delay and start-up.

 

15.4.3                  To the fullest extent permitted by law, Owner shall
indemnify, hold harmless and defend Construction Manager, Trade Contractors, and
their respective agents and employees from and against claims, damages, losses
and expenses (including reasonable attorneys fees) arising out of or resulting
from Hazardous Materials at the Site that are not identified in the Contract
Documents, if, in fact, the Hazardous Material presents the risk of bodily
injury or death, and has not been rendered harmless; provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property, and except to the
extent that such damage, loss or expense is not due to the gross negligence or
willful misconduct of a party seeking indemnity under this Section.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 16

 

TERMINATION AND SUSPENSION

 

16.1                           Termination for Default

 

16.1.1                  The following shall constitute Events of Default under
the terms of this Agreement:

 

16.1.1.1         Construction Manager shall fail to diligently prosecute the
Work, or default performing any material obligation under this Agreement, and
after receipt of written notice of such default from Owner, Construction Manager
shall fail, within three (3) days, to cure such default or commence a cure for
such default satisfactory to Owner, and diligently prosecute such cure; or

 

16.1.1.2         Any Key Employee identified in Exhibit M, or his successor
designated in writing, shall cease to be in Construction Manager’s employ, and
Construction Manager shall fail within a reasonable time to provide a substitute
acceptable to Owner, in Owner’s reasonable discretion, which shall include
Owner’s subjective assessment as to Owner’s ability to develop a successful
working relationship with such individual; or

 

16.1.1.3         Construction Manager becomes a party to any insolvency
proceeding in a capacity as a debtor, and, in the case of any involuntary
proceeding only, such proceeding is not stayed or discharged within thirty (30)
days after the commencement of same.  The term “insolvency proceeding” as used
herein shall include: (1) the filing of a petition for relief under Chapter 11
of Title 11 of the United States Code by Construction Manager of any petition or
action looking to, or seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any other present
or future Federal or State statute, law or regulation; (2) the appointment, with
or without the consent of Construction Manager, of any trustee, custodian,
receiver or liquidator of Construction Manager or of any of its property or
assets; or (3) Construction Manager’s making an assignment for the benefit of
creditors.  In such an event, to the extent permitted by Applicable Law, Owner
may serve written notice upon Construction Manager terminating this Agreement on
date specified by Owner in said notice.

 

16.1.1.4         Breach by Construction Manager of the ethical obligations set
forth in Section 2.4.

 

16.1.2                  Upon the occurrence of an Event of Default, Owner may,
at Owner’s option, exercised upon three (3) days written notice to Construction
Manager, terminate the engagement of Construction Manager.  In such an event,
Construction Manager shall be entitled to payment of an amount equal to:

 

16.1.2.1         the aggregate of: (1) the actual unpaid Costs of the Work
incurred by Construction Manager in its proper performance of the Work up to the
date of termination, plus (2) the fair market value of such tools (less, if
Owner elects to return the tools to Construction Manager, the salvage value
thereof), less (3) an amount equal to the additional costs and expenses
(including attorneys’ fees and disbursements) incurred by Owner over those which
would have been incurred by Owner in connection with the Project had
Construction Manager not defaulted hereunder, including, without limitation, the
additional expense of engaging another construction manager/general

 

73

--------------------------------------------------------------------------------


 

contractor, as well as additional compensation for services of Architect and any
Owner’s Consultant made necessary by the Event of Default.

 

16.1.2.2         Construction Manager shall be entitled to the payment described
in Section 16.1.2.1 only after Final Completion of the Work by a replacement
construction manager/general contractor.  Owner shall have the right to set-off
against the aforesaid payment any amounts then due and payable by Construction
Manager to Owner hereunder, or which may accrue as damages owing by Construction
Manager to Owner under the terms of this Agreement.

 

16.1.3                  Upon the happening of any of the Events of Default,
Owner shall have the right, in addition to all other rights and remedies, to
complete or cause the Work to be completed, by such means, and in such manner,
by agreement or otherwise, as Owner deems advisable, subject, however, to the
terms and conditions of the Payment and Performance Bonds required of Trade
Contractors hereunder.

 

16.1.4                  If it shall be determined that a termination under this
Section 16.1 was wrongful or unjustified, such termination shall then be deemed
to be a Termination for the Convenience of Owner under Section 16.2, and the
sole right, remedy and recourse of Construction Manager against Owner shall be
governed and determined by Section 16.2;

 

16.1.5                  In the event of the happening of any of the Events of
Default, subject to the orders and powers of any involved Bankruptcy Court,
Construction Manager shall not interfere, directly or indirectly, with Owner’s
right and efforts to complete the Work by others or with any of the Trade
Contractors.

 

16.2                           Termination for Convenience

 

16.2.1                  Owner, at any time and for any reason whatsoever in
Owner’s sole discretion, may terminate this Agreement for Owner’s convenience. 
Construction Manager acknowledges that this Agreement must be approved by the
Board of New York Times member of the Owner.  In the event that the Board fails
to approve this Agreement, then the Agreement shall be considered terminated for
Owner’s convenience.  Any Termination for Convenience shall be effected by
delivering to Construction Manager a notice of Termination for Convenience
specifying the date upon which the Termination for Convenience shall become
effective and identifying any specific portion of the Work to be completed by
Construction Manager prior to such effective date.  Upon receipt of a notice of
Termination for Convenience by the Owner, Construction Manager shall:

 

16.2.1.1         stop all Work under this Agreement on the date, and to the
extent, specified in the notice of Termination for Convenience.

 

16.2.1.2         enter into no further Trade Contracts except as may be
necessary for completion of such portion of the Work specified in the notice.

 

16.2.1.3         unless directed otherwise by Owner, terminate all Trade
Contracts entered into by Construction Manager to the extent that said Trade
Contracts relate to portions of the Work to be performed subsequent to the
effective date of the Termination for Convenience.

 

16.2.1.4         at Owner’s option, assign to Owner or such other entity or
entities as Owner may direct, in the manner, at the times, and to the extent
directed by Owner, all of the right, title and interest of Construction Manager
in any or all Trade Contracts, in which case, Owner or such other

 

74

--------------------------------------------------------------------------------


 

entity or entities, shall accept all of Construction Manager’s obligations
arising under such Trade Contracts after the date of such assignment. 
Construction Manager shall have included in each Trade Contract a provision
specifically contemplating and validating any such assignment, and the Trade
Contractor shall continue to perform its services under the Trade Contract
without interruption.

 

16.2.1.5         to the extent required by Owner and subject to the prior
written approval of Owner, settle all outstanding liabilities and all claims
arising out of any termination of Trade Contracts.  In the event of a
Termination for Convenience, no Trade Contractor shall be entitled to recover
anticipated profits on Work unperformed or materials or equipment not
incorporated or installed in the Project, nor shall any Trade Contractor be
reimbursed for losses arising out of matters covered by insurance.  Instead,
Trade Contractor’s recovery shall be limited to the reasonable and actual
out-of-pocket costs and expenses incurred by such Trade Contractor for Work
satisfactorily performed or materials, supplies and equipment procured,
fabricated, incorporated or installed in the Project prior to the effective date
of the Termination for Convenience.

 

16.2.1.6         if applicable, transfer title to Owner, to the extent not
already vested in Owner, and deliver in the manner, at the times, and to the
extent, if any, directed by Owner: (1) fabricated or unfabricated parts, Work in
progress, completed Work, supplies and other materials and equipment produced as
a part of, or acquired in connection with the performance of, the Work
terminated by such notice of Termination; and (2) copies of the Contract
Documents and other Drawings, sketches, Specifications, Shop Drawings,
information and other relevant documentation directly related to the performance
of the Work.

 

16.2.1.7         use its best efforts to sell, in the manner, at the times, to
the extent, and at the price or prices directed or authorized by Owner, any
property of the types referred to in Section 16.2.1.6; provided, however, that
Construction Manager: (1) shall not be required to extend credit to any
purchaser; and (2) may acquire any such property under the conditions prescribed
and at a price or prices approved by Owner.  The proceeds of any such transfer
or disposition shall be applied to reduce any payments to be made by Owner to
Construction Manager under this Agreement, or shall otherwise be credited
against the Costs of the Work, or paid in such other manner as Owner may direct.

 

16.2.1.8         complete performance of such part of the Work as shall have
been specified in the notice of Termination to be completed on or before the
effective date of such Termination.

 

16.2.1.9         prior to the effective date of such Termination for
Convenience, take such actions as may be necessary, or as Owner may reasonably
direct, for the protection and preservation of the property related to the Work
and the Project which is in the possession of Construction Manager and in which
Owner has or may acquire an interest.

 

16.2.2                  In the event of a Termination for Convenience pursuant
to this Section 16.2, Construction Manager shall be paid by Owner for: (1)
unpaid Costs of the Work incurred by Construction Manager in performance of the
Work up to the effective date of the Termination for Convenience; (2)
reasonable, documented demobilization costs; and (3) that portion of the
Construction Manager’s Fee attributable thereto; less (4) any sums properly
deductible by Owner under the terms of this Agreement.

 

16.2.3                  Construction Manager agrees that the pendency or
existence of any dispute between Construction Manager and Owner, Architect or
any Owner’s Consultant shall in no manner whatsoever affect or interfere with
the discharge of Construction Manager’s obligations hereunder.

 

75

--------------------------------------------------------------------------------


 

16.3                           Suspension

 

Owner may, at any time and for any reason, direct Construction Manager to
suspend the Work, or any portion thereof, for a period of time.  A notice of
Suspension issued by Owner shall be in writing and shall specify the period
during which the Work is to be suspended.  Construction Manager shall resume the
Work upon the date specified in such notice, or upon such other date as Owner
may thereafter specify in writing.

 

16.4                           Termination of Owner by Construction Manager

 

16.4.1                  If: (1) without good cause, Owner shall fail for a
period of fifteen (15) days after the due date to make payment on the undisputed
portion of any approved Application for Payment; or (2) if the Work shall have
been suspended (i) by Owner for a period in excess of one hundred and twenty
consecutive (120) days; or (ii) for a period in excess of one hundred and eighty
(180) days under an order of any court or other public authority having
jurisdiction over the Work or the Project or as a result of an act of
government, such as a declaration of national emergency making materials
unavailable through no act or fault of Construction Manager, then Construction
Manager immediately shall serve Owner with written notice thereof.

 

16.4.2                  If Owner shall fail: (1) to cause all such undisputed
portions of such Application for Payment to be paid within fifteen (15) days
after such notice; or (2) if the delay described in Section 16.4.1(2) shall
continue more than fifteen (15) days after receipt of such notice, then this
Agreement may be terminated by Construction Manager by written notice to Owner
setting forth the date of termination, which date shall not be sooner than seven
(7) days after the date of the second notice.  If, within said seven (7) day
period, the matter giving rise to Construction Manager’s right to terminate this
Agreement shall not have been cured or discontinued, this Agreement shall be
deemed Terminated for Convenience and Construction Manager shall be compensated
in the manner and to the extent set forth in Section 16.2 hereof.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 17

 

DISPUTE RESOLUTION

 

17.1                           Litigation

 

In the event that a Claim, dispute or controversy between the parties cannot be
resolved through negotiation, the parties shall have recourse to litigation in a
court of competent jurisdiction located in the State of New York, New York
County.  No action or proceeding shall lie or be maintained by Construction
Manager against Owner, Architect or consultants upon any claim arising out of or
based upon this Agreement, the Contract Documents or by reason of any act or
omission or any requirements relating to the giving of notices or information,
unless such action or proceeding shall be commenced within one (1) year after
Substantial Completion of the Work or, if this Agreement is earlier terminated,
within one (1) year following the date of such earlier termination.  This
Section 17.1 shall not be deemed or construed to modify any other provision
hereof relating to waivers of claims by Construction Manager.  Construction
Manager shall cause each Trade Contract to contain like provisions to this
Section 17.1.

 

17.2                          Continuation of Work

 

Notwithstanding any Claim between Owner and Construction Manager or any claim or
controversy between Construction Manager and any Trade Contractor, or any claim
or controversy between or among such Trade Contractors, it shall be the
responsibility of Construction Manager to continue to prosecute all of the Work
and perform all of its services diligently in a good and workmanlike manner in
conformity with this Agreement.  Construction Manager and its Trade Contractors
shall have no right to cease performance hereunder or to permit the prosecution
of the Project to be delayed.  Owner shall, subject to its right to withhold
amounts pursuant to this Agreement, continue to pay Construction Manager for
Costs of the Work incurred in accordance with this Agreement.

 

17.3                           Prevailing Party at Trial

 

In connection with any trial or other legal proceeding between the parties
relating to or arising under this Agreement, whether sounding in tort or
contract, the Fees-and-Costs of the Prevailing Party at Trial will be paid or
reimbursed by the other party, regardless of and without awaiting the outcome of
any appeal of any judgment rendered in such trial.  This Section shall not be
admissible or introduced by any Person in any legal proceeding for any purpose
whatsoever, except in a subsequent legal proceeding for purpose of enforcing
this Section.

 

77

--------------------------------------------------------------------------------


 

ARTICLE 18

 

MISCELLANEOUS PROVISIONS

 

18.1                           Practice of Architecture and/or Engineering

 

Construction Manager is not being engaged by Owner as a licensed architect and
engineer.  Therefore, nothing contained in this Agreement, including, but not
limited to, the obligation on the part of the Construction Manager to review the
Design Documents for various purposes, shall be deemed to require or authorize
Construction Manager to perform, or assume any liability for, any acts which
would be deemed the practice of architecture or engineering in connection with
the design of the Project.

 

18.2                           Effectiveness of Agreement

 

This Agreement, when executed by the parties, shall be effective as of the date
first stated above in this Agreement.  All understandings and agreements
heretofore had among Construction Manager and Owner with respect to the Project
are merged into, or superseded by, this Agreement.  This Agreement fully and
completely expresses the agreement of the parties with respect to the Work and
the Project, and it may not be modified or amended except by written agreement
executed by each of the parties hereto.  Construction Manager understands and
agrees that no representations of any kind whatsoever have been made to
Construction Manager other than as appear in this Agreement, that it has not
relied on any such representations and that no claim that it has so relied on
may be made at any time and for any purpose.

 

18.3                           Survival of Obligations

 

Except as specifically provided for herein, all obligations of Construction
Manager survive the completion of the Work or termination of this Agreement.

 

18.4                           Assignment

 

18.4.1                  Assignment by Construction Manager

 

Construction Manager may not assign this Agreement or the performance of all or
any of its obligations hereunder without the prior written consent of Owner,
which consent may be given or withheld in Owner’s sole and exclusive
discretion.  The provisions of this Section 18.4 may not be waived or otherwise
modified except by a written instrument signed by Owner.

 

18.4.2                  Assignment by Owner

 

18.4.2.1         This Agreement shall be freely assignable by Owner, without the
consent of Construction Manager to any Lender, or to any Permitted Assignee,
provided that such Lender or Permitted Assignee agrees to assume Owner’s
obligations and liabilities hereunder.

 

18.4.2.2         In all other cases, Owner’s assignment of this Agreement is
subject to the prior approval of Construction Manager, which approval shall not
be unreasonably withheld or delayed.  If Owner shall assign this Agreement as
set forth above, Construction Manager agrees that it shall deal with such
Permitted Assignee or other approved assignee in the place and stead of Owner,

 

78

--------------------------------------------------------------------------------


 

and that it shall perform all of its obligations under this Agreement, and
complete the Work in the manner required by this Agreement.  In such event, such
Permitted Assignee or other approved assignee may, among other things, use the
Contract Documents without payment of any additional fees or charges, and may
enforce the obligations of Construction Manager hereunder with the same force
and effect as if the Permitted Assignee or other approved assignee assumes the
obligations and liabilities of Owner.  Upon such assignment and assumption by
the Permitted Assignee or either approved assignee, Owner shall be released from
all of its payment and other obligations and liabilities hereunder arising from
Work to be performed subsequent to the assignment.  Construction Manager shall
certify, in the form reasonably required by any such Permitted Assignee or other
approved assignee, that the undertakings contained herein as to the obligations
in favor of such Permitted Assignee or other approved assignee shall run in
favor of such Permitted Assignee or other approved assignee.

 

18.5                           Confidentiality

 

18.5.1                  Confidential Information

 

18.5.1.1         As a result of Construction Manager’s participation in the
Project, Construction Manager will have access and contribute to information and
materials of a highly sensitive nature, including Confidential Information. 
Construction Manager hereby warrants that Construction Manager and its employees
and agents shall not (without in each instance obtaining the Owner’s prior
written consent) disclose, make commercial or other use of, or give or sell to
any person, firm, or corporation, any Confidential Information received directly
or indirectly from Owner or acquired or developed in the course of the
performance of this Agreement unless: (1) required to do so pursuant to
Applicable Law (and then only after Construction Manager has given Owner prompt
written notice of the legal compulsion and, at Owner’s expense, provided by
Owner with cooperation in any attempt Owner may make to gain a protective order
acceptable to Owner); or (2) it is rightfully in the possession of Construction
Manager from a source other than Owner prior to the time of disclosure of the
information to Construction Manager under this Agreement; or (3) it was in the
public domain prior to the time of Construction Manager’s receipt; or (4) it
became part of the public domain prior to the time of Construction Manager’s
receipt by any means other than an authorized act or omission on the part of
Construction Manager; or (5) it is supplied to Construction Manager after the
time of Construction Manager’s receipt by a third party who is under no
obligation to the Owner to maintain such information in confidence; or (6) it
was independently developed by Construction Manager prior to the time of
receipt.

 

18.5.1.2         Construction Manager’s confidentiality and non-disclosure
obligations shall survive the expiration or earlier termination of this
Agreement as follows: (1) in the case of information or material that constitute
a Trade Secret under Applicable Laws, for so long as such information and
materials remain a Trade Secret; and (2) in the case of other Confidential
Information, for a period of ten (10) years following the expiration or earlier
termination of this Agreement.  All Confidential Information, regardless of
form, shall be the property of Owner and shall be returned to Owner upon its
request, or in any event, at the expiration or earlier termination of this
Agreement.

 

18.5.2                  Trade Secrets, Trademarks and Trade Names

 

18.5.2.1         Construction Manager acknowledges that Owner will provide
Construction Manager with access to certain information which may qualify as a
Trade Secret under Applicable Law, and the Construction Manager agrees that for
all such Trade Secrets that come into its

 

79

--------------------------------------------------------------------------------


 

possession, custody or control: (1) such Trade Secrets shall remain the sole
property of Owner, and Construction Manager shall have no interest in said Trade
Secrets; (2) Construction Manager shall maintain the secrecy of the Trade
Secrets for so long as they remain Trade Secrets under Applicable Law; and (3)
immediately upon the expiration or earlier termination of this Agreement,
Construction Manager shall deliver to the Owner all Trade Secret documentation
and any and all copies thereof, regardless of form or content.

 

18.5.2.2         Without Owner’s prior written approval, the Construction
Manager shall have no right to use any Trademark or Trade Name of Owner or of
Owner’s Affiliated Entities.  Further, Construction Manager shall not refer to
this Agreement or the Work or services performed hereunder or to any
Confidential Information, directly or indirectly, in connection with any
production, promotion or publication, and the Owner reserves the right in its
sole discretion to release such information, time its release, and approve its
form and content.

 

18.5.2.3         Construction Manager may publish any information (other than
Trade Secrets and Confidential Information, which shall not be published)
resulting from or relating to its services or the Work, only after obtaining the
Owner’s prior written approval, which Owner may grant or withhold in its sole
discretion.  The Owner’s approval, if granted, may be conditioned upon changes
in the text or reasonable delay in publication to protect Trade Secrets or
Confidential Information and other interests of the Owner.

 

18.5.3                  Press Releases and Other Project Promotion

 

18.5.3.1         The Owner shall control all promotion in connection with the
Project including, but not limited to, the issuance of press releases and the
preparation and distribution of promotional materials.  Construction Manager may
not publish any information regarding the Project or Construction Manager’s
participation in the Project including, but not limited to, Confidential
Information as described in Section 18.5.2, without the prior written approval
of Owner.

 

18.5.3.2         No signs advertising the Work to be performed by Construction
Manager or any Trade Contractor or identifying any person, firm or entity
concerned with the Work to be performed by Construction Manager or any Trade
Contractor shall be allowed at the Project Site or elsewhere unless approved in
writing by Owner in advance, which approval shall be within Owner’s sole and
exclusive discretion.

 

18.6                          Trust Account

 

18.6.1                  Construction Manager agrees to open an interest-bearing
demand deposit Trust Account with a commercial banking institution located in
New York City, satisfactory to Owner, for the deposit of all advances,
disbursements or other payments or refunds, in connection with any Application
for Payment, required to be made by Owner to Construction Manager on account of
Trade Contract Costs pursuant to the terms of this Agreement.  All interest on
the Trust Account shall belong to Owner.  Construction Manager shall reconcile
the Trust Account within three (3) weeks after receipt of each bank statement,
and shall provide Owner with copies of each such bank statement and
reconciliation upon request.  Construction Manager agrees that such demand
deposit account shall be a trust fund; that such account shall remain a separate
bank account; and that no monies deposited into said account will be commingled
by Construction Manager with any other funds of Construction Manager or others. 
Payments on account of: (1) Construction Manager’s Fee; (2) General Conditions
Costs; and (3) other Costs of the Work set forth in this Agreement, to the
extent such other Costs of the Work are incurred directly by Construction
Manager, need not be maintained in the Trust Account.  All

 

80

--------------------------------------------------------------------------------


 

payments to Construction Manager or Trade Contractors shall be paid directly out
of the Trust Account and may not be transferred to any other account. 
Construction Manager further agrees that, upon reasonable notice from Owner at
any time, it will authorize such commercial banking institution to permit Owner
to review and inspect all records maintained with respect to the Trust Account. 
Such requests may be repeated by Owner at any time in Owner’s absolute
discretion.

 

18.7                           Notices

 

Every notice, demand, request, consent, approval or other communication which
either party hereto is required or desires to give or make to the other party
hereto shall, notwithstanding any other provisions of this Agreement, be
effective only if given in writing and delivered by hand and receipted for, or
by registered or certified mail, postage-prepaid, return receipt requested, or
by overnight mail as follows:

 

18.7.1                  If to Construction Manager, addressed to:

 

AMEC Construction Management, Inc.

1633 Broadway

New York, NY 10019-6708

Attn: John Babieracki

 

and;

 

18.7.2                  If to Owner, addressed to:

 

The New York Times Building, LLC
c/o Forest City Ratner Companies
One MetroTech Center North
Brooklyn, NY 11201
Attn: Robert Sanna

 

And to:

 

The New York Times Building, LLC
c/o The New York Times Company
229 West 43rd Street
New York, NY 10036
Attn: David Thurm

 

With a copy to:

 

The New York Times Building, LLC
c/o Forest City Ratner Companies
One MetroTech Center North
Brooklyn, NY 11201
Attn: David Berliner, Esq.

 

81

--------------------------------------------------------------------------------


 

And to:

 

The New York Times Building, LLC
c/o The New York Times Company
229 West 43rd Street
New York, NY 10036
Attn: General Counsel

 

or to such other address or addresses as Owner and Construction Manager shall
from time to time designate by notice given and delivered as aforesaid.

 

18.8                           Construction of Language

 

The language in this Agreement shall be construed according to its customary
meaning within the building industry in the New York City metropolitan area,
except where a specific definition is provided herein.  Whenever used, the
singular number shall include the plural, and the plural the singular, and the
use of any gender shall be applicable to all genders.

 

18.9                           Captions and Titles

 

Captions and titles of the different Articles and Sections of this Agreement are
solely for the purpose of aiding and assisting in the location of different
material in this Agreement and are not to be considered under any circumstances
as parts, provisions or interpretations of this Agreement.

 

18.10                     No Waiver

 

18.10.1            The failure of either party to insist upon the strict
performance of any provisions of this Agreement, the failure of either party to
exercise any right, option or remedy hereby reserved, or the existence of any
course of performance hereunder shall not be construed as a waiver of any
provision hereof or of any such right, option or remedy available to either
party or as a waiver for the future of any such provision, right, option or
remedy or as a waiver of a subsequent breach thereof.

 

18.10.2            The consent or approval by Owner of any act by Construction
Manager requiring Owner’s consent or approval shall not be construed to waive or
render unnecessary the requirement for Owner’s consent or approval of any
subsequent similar act by Construction Manager.  The payment by Owner of any
amount due hereunder with knowledge of a breach of any provision of this
Agreement shall not be deemed a waiver of such breach.  No provision of this
Agreement affecting or relating to Owner shall be deemed to have been waived
unless such waiver shall be in writing signed by Owner.

 

18.10.3            The consent or approval by Construction Manager of any act by
Owner requiring Construction Manager’s consent or approval shall not be
construed to waive or render unnecessary the requirement for Construction
Manager’s consent or approval of any subsequent similar act by Owner.  No
provision of this Agreement affecting or relating to Construction Manager shall
be deemed to have been waived unless such waiver shall be in writing signed by
Construction Manager.

 

82

--------------------------------------------------------------------------------


 

18.11                     Indemnification

 

18.11.1            To the fullest extent permitted by law, Construction Manager
shall indemnify, hold harmless and defend the Indemnitees from and against all
losses, claims, costs, damages, and expenses (including, without limitation,
attorneys’ fees and disbursements), arising out of or in connection with: (1)
any personal injury, sickness, disease or death or damage or injury to, loss of
or destruction of property (including tools, equipment, plant and the buildings
at the Project Site, but excluding the Work itself, and excluding costs to the
extent such costs are covered by Owner’s Property insurance) including the loss
of use resulting therefrom, sustained or purported to have been sustained as a
result of the performance of the Work; (2) any fines or penalties incurred by
reason of Construction Manager’s violation of Applicable Laws; and (3) any
infringement of patents covering products or processes provided such processes
or products have not been specified or mandated by the Owner or Architect, to
the extent such loss, claim, cost, damage or expense is caused in whole or in
part by any act or omission of Construction Manager, the Trade Contractors, or
anyone for whose acts Construction Manager or its Trade Contractors may be
liable.  Such obligation shall arise regardless of any claimed liability on the
part of an Indemnitee.  Such obligation shall not be construed to negate,
abridge or otherwise reduce any other right or obligation that would otherwise
exist as to any Indemnitee.

 

18.11.2            In any and all claims against any Indemnitee by any employee
of Construction Manager, or of its Trade Contractors or anyone directly or
indirectly employed by either Construction Manager or its Trade Contractors or
anyone for whose acts either Construction Manager or its Trade Contractors may
be liable, the indemnification obligation under Section 18.11.1 shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Construction Manager under workers’
or workmen’s compensation acts, disability acts or other employee benefit acts.

 

18.11.3            Should a Trade Contractor bring suit against the Construction
Manager and/or Owner, the Construction Manager, without prejudice to any other
rights to receive reimbursement under its GMP, shall, to the extent the Owner
neither caused nor contributed to the commencement of such suit by improper or
inappropriate conduct, defend such suit on behalf of Owner, with the cost
thereof also reimbursable as a Cost of the Work, or if the Construction Manager
does not defend the Owner, the Owner may reduce the GMP by the reasonable cost
of such defense and, if the balance of the GMP is insufficient, the Construction
Manager shall reimburse Owner for such costs of defense.

 

18.11.4            To the fullest extent permitted by law, Owner shall
indemnify, hold harmless and defend the Construction Manager, the Trade
Contractors, Lower Tier Contractors and their respective agents and employees
from and against all losses, claims, costs, damages, and expenses (including,
without limitation, attorneys’ fees and disbursements), arising out of or in
connection with: (1) any personal injury, sickness, disease or death or damage
or injury to, loss of or destruction of property (including tools and equipment,
but excluding the Work itself) to the extent caused, in whole or in part, by any
act or omission of Owner, Separate Contractors or anyone for whose acts Owner or
any Separate Contractor may be liable.  Such obligation shall arise regardless
of any claimed liability on the part of Construction Manager or any Trade
Contractor.  Such obligation shall not be construed to negate, abridge or
otherwise reduce any other right or obligation which would otherwise exist as to
Construction Manager or any Trade Contractor.

 

83

--------------------------------------------------------------------------------


 

18.12                     Severability

 

If any provision of the Contract Documents is invalid or unenforceable as
against any person, party or under certain circumstances, the remainder of the
Contract Documents and the applicability of such provision to other persons,
parties or circumstances shall not be affected thereby.  Each provision of the
underlying Contract Documents shall, except as otherwise herein provided, be
valid and enforced to the fullest extent permitted by law.

 

18.13                     Architect and Owner Consultants

 

All references in this Agreement to Architect or Owner Consultants shall be
deemed to mean any person or entity designated from time to time by Owner to
serve in such capacity.

 

18.14                     Rights and Remedies

 

The duties and obligations imposed by the Contract Documents and the rights and
remedies available thereunder shall be in addition to, and not in limitation of,
any of the duties, obligations, rights and remedies otherwise imposed or
available at law or in equity.

 

18.15                     Governing Law and Consent to Jurisdiction

 

18.15.1            This Agreement shall be governed by the laws of the State of
New York, both as to interpretation and performance.  Owner and Construction
Manager hereby irrevocably consent to the jurisdiction of the Courts of the
State of New York, County of New York, for all purposes in connection with any
action or proceeding which arises from or relates to this Agreement.

 

18.15.2            Nothing in the Contract Documents or any Trade Contract shall
be construed to permit deviation from the governing law specified in this
Section 18.15.

 

18.16                     Interpretations in Writing

 

18.16.1 Any and all interpretations of Contract Documents must be in writing to
be valid.

 

18.16.2 This provision is not intended to prohibit or deny normal discussion,
recommendations, explanations, suggestions, approvals, rejections, and similar
activity in pursuit of the Work at the Project on an oral basis, such as at job
conferences at the Project Site.  In such instances, the written minutes,
correspondence, Shop Drawing records, and other written data shall govern over
personal claims regarding oral statements made contrary to the written data.

 

18.17                     Independent Contractor

 

It is expressly understood and agreed by the parties hereto that Construction
Manager, in performing its obligations under this Agreement, shall be deemed an
independent contractor.  Nothing contained in this Agreement shall be construed
to mean that Construction Manager and Owner are joint venturers or partners.

 

84

--------------------------------------------------------------------------------


 

18.18                     Limited Recourse

 

The obligations of Owner do not constitute personal obligations of any natural
persons who comprise the trustees, officers, shareholders, employees or agents
of Owner.  All persons dealing with Owner shall look solely to the assets of
Owner for satisfaction of any liability of Owner and will not seek recourse
against any natural persons who comprise such trustees, officers, shareholders,
employees or agents or any of them or any of their personal assets for such
satisfaction.  However, this clause shall not protect such persons from willful
misconduct or acts committed in violation of any duty of corporate loyalty.

 

18.19                     Waiver of Delay Damages

 

The Owner and the Construction Manager agree to waive the following specific
damages in connection with delay:

 

.1                                       damages incurred by the Owner for
rental expenses, for losses of use, income, profit, business and reputation, and
for loss of management or employee productivity or of the services of such
persons, although Construction Manager acknowledges that the Owner is not
waiving damages for financing or other interest costs; and

 

.2                                       damages incurred by the Construction
Manager for principal office expenses including the compensation of personnel
stationed there, for losses of financing, business and reputation, and for loss
of profit.

 

18.20                     Limitation of Damages

 

In connection with damages suffered by Owner as a result of delay, Construction
Manager shall be liable to Owner for all damages arising hereunder subject to
the limitation of the greater of: (i) the amount of proceeds recovered under any
applicable insurance policy; or (ii) two times the amount of Construction
Manager’s Fee under this Agreement.  Construction Manager acknowledges that the
limitation in Section 18.20 (ii) is in no way intended to limit the amount
recoverable under any insurance policies.  Construction Manager further
acknowledges that there shall be no limitation on damages which are not the
result of delay.

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

The New York Times Building, LLC

AMEC Construction Management, Inc.

By:

FC Lion LLC

 

 

 

By:

FC 41st Street Associates, LLC

 

 

 

By:

RRG 8 South, Inc.

By:

/s/ Lasse Petterson

 

 

 

Name:

Lasse Petterson

 

 

 

Title:

President

 

 

 

 

 

By:

/s/ David Berliner

 

 

Name:

David Berliner

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

By:

NYT Real Estate Company LLC

 

 

 

By:

The New York Times Company

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Thurm

 

 

Name:

David A. Thurm

 

 

Title:

Manager

 

 

 

In connection only with the following obligation:

Upon the effectiveness of the condominium declaration, the obligations of Owner
under this Construction Management Agreement will be assumed by the following
entities.  The obligations of these entities will be allocated pursuant to the
terms of the condominium declaration.

 

FC Lion LLC

 

 

By:

FC 41st Street Associates, LLC

 

 

By:

RRG 8 South, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ David Berliner

 

Name:

David Berliner

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NYT Real Estate Company LLC

 

 

By:

The New York Times Company

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Thurm

 

Name:

David A. Thurm

 

Title:

Manager

 

 

86

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A

Project Description

 

 

EXHIBIT B

Trade Contract Form

 

 

EXHIBIT C

Preliminary Schedule

 

 

EXHIBIT D

General Conditions Items

 

 

EXHIBIT E

Not Used

 

 

EXHIBIT F

Preliminary List of Drawings and Specifications

 

 

EXHIBIT G

Affirmative Action Requirements

 

 

EXHIBIT H

Waiver of Lien and Release Forms

 

 

EXHIBIT I

Consultants

 

 

EXHIBIT J

OCIP Manual

 

 

EXHIBIT K

Project Website Guidelines

 

 

EXHIBIT L

Key Employee Affidavit

 

 

EXHIBIT M

Key Employees

 

 

EXHIBIT N

Not Used

 

 

EXHIBIT O

Qualifications and Assumptions

 

 

EXHIBIT P

Not Used

 

 

EXHIBIT Q

Early Access Guidelines and Turnover Protocol

 

 

EXHIBIT R

Cost Allocation Guidelines

 

 

EXHIBIT S

Guaranteed Maximum Price

 

 

EXHIBIT T

Hoisting and Logistics Plan

 

 

EXHIBIT U

Allowances

 

 

EXHIBIT V

Guarantee

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Project Description

 

The project site is located in New York City on the east side of 8th Avenue
between 40th and 41st Streets.  As part of the Times Square Redevelopment
Project, 42nd Street Development Project, Inc. has entered into a ground lease
agreement with The New York Times Building LLC. 42nd Street Development Project,
Inc is a subsidiary of the New York State Urban Development Corporation dba
Empire State Development Corporation (“ESDC.”) The New York Times Building LLC,
the project Owner, is a joint venture between subsidiaries of The New York Times
Company (NYTC) and Forest City Ratner Companies (FCRC.) Forest City Ratner
Companies also serves as the Developer for the project.  Renzo Piano Building
Workshop and Fox and Fowle Architects make up the architectural team.

 

As a general overview of the project, the ground floor is made up of a common
lobby, loading dock facilities, and The Times Center, which is an auditorium. 
The Times Center finishes and equipment are not part of the Core and Shell scope
of work.  Floors 2 through 27 will be occupied by NYTC.  The 28th Floor is
common mechanical space with some space that is capable of being occuipied,
allocated to both NYTC and FCRC.  Floors 29 through 50 are FCRC space that will
be leased to Tenants.  The 51st Floor is common mechanical space with some
unprogrammed space allocated to both NYTC and FCRC.  The cellar is primarily
Common Mechanical but also includes The Times Center function area, mailroom and
storage areas, and occupiable space allocated to both NYTC and FCRC.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Trade Contract Form

 

 

--------------------------------------------------------------------------------


 

SUBCONSF

 

 

PROJECT #:

 

 

 

TRADE CODE #:

 

 

 

 

 

 

 

 

SUBCONTRACT

 

 

GENERAL CONTRACTOR:

 

AMEC CONSTRUCTION MANAGEMENT, INC.

 

 

 

 

 

1633 Broadway, 24th Floor

 

 

 

 

 

New York, New York 10019

 

1

--------------------------------------------------------------------------------


 

INDEX

 

ARTICLE 1.

 

Subcontractor’s Work

 

ARTICLE 2.

 

Payments

 

ARTICLE 3.

 

Subcontractor’s Investigation and Representations

 

ARTICLE 4.

 

Subcontractor’s Liability

 

ARTICLE 5.

 

Indemnification

 

ARTICLE 6.

 

Subcontractor’s Insurance

 

ARTICLE 7.

 

Performance Bond and Labor and Material Payment Bond

 

ARTICLE 8.

 

Time of Performance

 

ARTICLE 9.

 

Changes

 

ARTICLE 10.

 

Subcontractor’s Failure to Perform

 

ARTICLE 11.

 

Settlement of Disputes

 

ARTICLE 12.

 

Warranty

 

ARTICLE 13.

 

Liens

 

ARTICLE 14.

 

Inspection and Acceptance

 

ARTICLE 15.

 

Termination for Convenience

 

ARTICLE 16.

 

Approvals

 

ARTICLE 17.

 

Clean-up

 

ARTICLE 18.

 

Assignment

 

ARTICLE 19.

 

Patents and Royalties

 

ARTICLE 20.

 

Taxes and Permits

 

ARTICLE 21.

 

Laws, Regulations and Ordinances

 

ARTICLE 22.

 

Labor

 

ARTICLE 23.

 

Equal Opportunity

 

ARTICLE 24.

 

Notices

 

ARTICLE 25.

 

Severability and Waiver

 

ARTICLE 26.

 

Advertising

 

ARTICLE 27.

 

Anti-Bribery and Corruption Provisions

 

ARTICLE 28.

 

Complete Agreement

 

 

 

Signature Page

 

 

2

--------------------------------------------------------------------------------


 

SUBCONTRACT AGREEMENT

 

THIS SUBCONTRACT AGREEMENT (hereinafter “Subcontract”), made this        day of
            , 20   , by and between AMEC CONSTRUCTION MANAGEMENT INC.,
(hereinafter “Contractor”) and
                                                                                                                                                                     
of                                                 (hereinafter
“Subcontractor”).

 

WITNESSETH:

 

WHEREAS, Contractor and
                                                                                                        
(hereinafter “Owner”) have entered into a contract dated                        
for the construction of
                                                                                

 

 

(hereinafter “Project”), according to the documents listed in Exhibit I attached
hereto (hereinafter “Contract Documents” in which Contractor is referred to as
the “Construction Manager”); and

 

WHEREAS, Contractor desires to subcontract certain work specified in the
Contract Documents, and Subcontractor desires to perform said work at the prices
and upon the terms and conditions hereinafter expressed;

 

NOW, THEREFORE, in consideration of the mutual agreements herein expressed, the
parties do contract as follows:

 

1.                                       Subcontractor’s Work

 

a.                                       Subcontractor shall perform all work
and shall furnish all supervision, labor, materials, plant, hoisting,
scaffolding, tools, equipment, supplies and all other things necessary for the
construction and completion of the work described in Schedules A and B to
Exhibit II and work incidental thereto (hereinafter “Work”) in strict accordance
and full compliance with the terms of this Subcontract and to the satisfaction
of Contractor and Owner.  The Subcontractor’s Work is not limited by any titles
on drawings or headings in the specifications, it being the intention of the
parties that all items and services customarily performed with the Work
described in Schedules A and B of Exhibit II shall be performed by
Subcontractor, including any and all items and services consistent with,
contemplated by and reasonably inferable from the Subcontract and Contract
Documents as necessary to provide a complete and fully functioning scope of
Work, whether or not such items and services are specifically mentioned therein,
unless specifically excluded from Schedules A and B of Exhibit II.  Subcontract
hereby represents that it has fully reviewed the requirements of this
Subcontract (including without limitation all plans and specifications and all
requirements of the Contract Documents) in preparation for execution of this
Subcontract.  Therefore, any error, ambiguity, inconsistency or omission in the
Subcontract and/or Contract Documents of which the Subcontractor had, or should
have had, knowledge (taking into consideration the intent of the scope of Work
provided in Schedules A and B of Exhibit II and the Contract Documents and that
which is necessary to produce a full, complete and functional scope of Work)
shall not be the basis for any increase in the amount payable under this
Subcontract or time required to perform the Work.  Should any errors,
ambiguities, inconsistencies or omissions appear in the Subcontract and/or
Contract Documents of which Subcontractor did not have, or should not have had,
knowledge before execution of this Subcontract, it shall be the duty of the
Subcontractor to notify Contractor of same in writing in accordance with the
notice requirements contained herein.  Upon receipt of such notice, Contractor
shall instruct Subcontractor as to the measures to be taken and Subcontractor
shall comply therewith.

 

b.                                      With respect to the Work covered by this
Subcontract, Subcontractor shall, in accordance with the attached copy of the
Contract Documents, have all rights toward the Contractor that Contractor has
toward the Owner and Subcontractor shall assume all obligations, risks and
responsibilities towards Contractor that Contractor has assumed towards Owner. 
All of the terms of the attached copy of the Contract Documents, whether
administrative or

 

3

--------------------------------------------------------------------------------


 

substantive in nature, are hereby incorporated by reference as additional terms
and conditions of this Subcontract governing Subcontractor’s rights and
obligations hereunder.  In addition to other rights and remedies set forth in
this subcontract, Contractor shall, in accordance with the attached copy of the
Contract Documents, have all rights and remedies against Subcontractor that
Owner has against Contractor.  Subcontractor shall have the right to enforce its
rights and remedies and to defend against claims against it by the Owner as
provided in Article 11 herein.  It is intended that the Contract Documents and
this Subcontract Agreement supplement each other, and in the event of any
inconsistency between the terms and conditions of the attached copy of the
Contract Documents and this Subcontract Agreement, the more restrictive
provisions as applied to the Subcontractor shall prevail and govern irrespective
of whether such provisions are interpreted to be administrative or substantive
in nature.

 

2.                                       Payment

 

a.                                       Contractor shall pay Subcontractor for
performance of the Work subject to additions and deductions by change order, the
total sum of
                                                                                                                                                                                                                                                                     
Dollars ($                                            ) (“Subcontract Price”). 
Schedule C to Exhibit II lists the Unit Price Schedule, where applicable and
Schedule D to Exhibit II lists the Alternate Price Schedule, where applicable.

 

b.                                      Partial payments shall be due
Subcontractor in the amount of 90% of the Work in place, and for which payment
has been made to Contractor by Owner.  If the Contract Documents allow
Contractor partial payments for stored materials, partial payments shall also be
due Subcontractor in the amount of 90% of stored materials for which payment has
been made to Contractor by Owner.  Subcontractor shall submit a breakdown of the
total Subcontract price.  In the event Contractor disapproves said breakdown,
Contractor shall establish a reasonable breakdown which shall serve as the basis
for partial payments.

 

c.                                       Partial payments shall be due on or
about the 10th day following receipt of payment from Owner by Contractor.  No
partial payment made under this Subcontract shall be considered an acceptance of
the Work in whole or in part.  All material and Work covered by partial payments
shall become the property of Contractor, or, if the Contract Documents so
provide, the property of Owner; however, this provision shall not relieve
Subcontractor from the sole responsibility and liability for all Work and
materials upon which payments have been made until final acceptance thereof by
Owner.

 

d.                                      If the Subcontractor is making
satisfactory progress with the Work (in the Contractor’s reasonable opinion), is
not in default under this Subcontract or under any other Contract Document, is
in compliance with all the documentation requirements of this Subcontract and
the Contract Documents and if (but only to the extent that) the Contractor, as a
condition precedent to Subcontractor’s right to receive such payment, has
received payment from the Owner for such Work, the Contractor will, subject to
other provisions of this Subcontract, make monthly payments to the Subcontractor
as set forth above in subparagraphs (b) and (c) of this Article 2. 
Subcontractor agrees to look solely to such funds received by Contractor from
Owner for payments to Subcontractor hereunder.  Subcontractor further agrees
that delay in payment or non-payment by the Owner does not create any separate
obligation of Contractor to pay regardless of the extent of the delay.  Final
payment shall be made after Subcontractor’s Work has been accepted by Owner,
satisfactory proof of payment of all amounts owed by Subcontractor in connection
with this Subcontract has been provided, the Subcontractor’s Work is complete,
all waivers and releases required by the Contract Documents have been submitted
by the Contractor and Contractor has been paid in full for the Subcontractor’s
Work.  Contractor may withhold amounts otherwise due under this Subcontract or
any other contractual arrangement between the parties to cover any costs or
liability Contractor has incurred or may incur for which Subcontractor may be
responsible.

 

e.                                       After the first partial payment
hereunder, Contractor shall have the right to withhold any subsequent partial
payments until Subcontractor submits evidence satisfactory to Contractor that
all previous amounts owed in connection with performance of this Subcontract
have been paid.  Notwithstanding anything to the contrary in this Subcontract or
the existence of any performance of labor and material payment bond, the
Contractor is hereby empowered but not required at any time to withhold from the
Subcontractor an amount or amounts equal in the opinion of the Contractor to the
amounts necessary to complete the entire Work, or any part thereof, and to pay
and fully discharge any claims or liens arising out of the Work performed under
this Subcontract that may arise and be unpaid for which, if established, the
Contractor or the Owner may become liable.  Without limitation of any other
rights or remedies of Contractor, the amount of all such payments of the
Subcontractor’s obligations by the Contractor shall be deducted from the
Subcontract Price then unpaid.  If any such obligations, claims or liens exceed
the amount of the Subcontract Price then unpaid or arise after Contractor has
paid or otherwise satisfied the full Subcontract Price in accordance with and

 

4

--------------------------------------------------------------------------------


 

subject to the terms and conditions hereof, the Subcontractor, immediately upon
demand, shall pay to the Contractor all monies that the Contractor may have paid
to discharge such obligations, liens or claims with respect to the Project. 
Nothing herein is intended to limit or preclude the rights of the Contractor
under other terms of this Subcontract to backcharges, set-offs or other claims
against the Subcontractor in regard to the matters addressed in this Clause or
otherwise.  Subcontractor and Contractor agree that ten dollars ($10) of the
amount Contractor pays Subcontractor pursuant to this Subcontract is
consideration for the acceptance and agreement by Subcontractor to the payment
terms set forth in this Subcontract.  Retention shall be paid to the
Subcontractor in accordance with the Contract Documents, less in any event any
amounts the Contractor has applied to cure any default by Subcontractor under
the Contract Documents.

 

f.                                         Final payment shall be made after
Subcontractor’s Work has been accepted by Owner, satisfactory proof of payment
of all amounts owed by Subcontractor in connection with this Subcontract has
been provided, the Subcontractor’s Work is complete and Contractor has been paid
in full for the Subcontractor’s Work.

 

3.                                       Subcontractor’s Investigations and
Representations

 

Subcontractor represents that it is fully qualified to perform the Work of this
Subcontract, and acknowledges that, prior to the execution of this Subcontract,
it has (a) by its own independent investigation ascertained (i) the Work
required by this Subcontract, (ii) the conditions involved in performing the
Work, and (iii) the obligations of this Subcontract and the Contract Documents;
and (b) verified all information furnished by Contractor or others satisfying
itself as to the correctness and accuracy of that information.  Any failure by
Subcontractor to independently investigate and become fully informed will not
relieve Subcontractor from its responsibilities hereunder.

 

4.                                       Subcontractor’s Liability

 

a.                                       To the fullest extent permitted by law,
Subcontractor hereby assumes the entire responsibility and liability for all
Work, supervision, labor and materials provided hereunder, whether or not
erected in place, and for all plant, scaffolding, tools, equipment, supplies and
other things provided by Subcontractor until final acceptance of the Work by
Owner.  In the event of any loss, damage or destruction thereof from any cause,
Subcontractor shall be liable therefor and shall repair, rebuild and make good
said loss, damage or destruction at Subcontractor’s cost.

 

b.                                      Subcontractor shall be liable to
Contractor for all costs and/or damages Contractor incurs as a result of
Subcontractor’s failure to perform this Subcontract in accordance with its
terms.  Subcontractor’s failure to perform shall include the failure of its
suppliers and/or subcontractors of any tier to perform.

 

c.                                       Subcontractor’s assumption of liability
is independent from, and not limited in any manner by, the Subcontractor’s
insurance coverage obtained pursuant to Article 6, or otherwise.

 

5.                                       Indemnification

 

To the extent permitted by law, Subcontractor shall indemnify, defend, save and
hold the Owner, the Contractor, the Contractor’s Sureties, the Architect
(excluding with respect to the Architect, claims arising out of (i) the
preparation or approval of maps, drawings, opinions, reports, surveys, Change
Orders, designs or specifications, or (ii) the giving of or the failure to give
direction or instructions by the Architect, his agent or employees, provided
such giving or failure to give is the primary cause of the injury or damage) and
their respective partners, parents, affiliates, agents, officers, employees and
anyone else acting for or on behalf of any of them (herein collectively called
“Indemnitees”) harmless from and against all liability, damage, loss, claims,
demands and actions of any nature whatsoever which arise out of or are connected
with, or are claimed to arise out of or be connected with the performance of
Work by the Subcontractor, or any act or omission of Subcontractor.  As used in
this Paragraph 5, the term “Subcontractor” shall include its lower tier
subcontractors.

 

Without limiting the generality of the foregoing, such defense and indemnity
includes all liability, damages, loss, claims, demands and actions on account of
personal injury, death or property loss to any Indemnitee, any of Indemnitees’
employees, agents, contractors or Subcontractors, licensees or invitees, or
other contractor or Subcontractor, their employees, agents, Subcontractors,
licensees or invitees or to any other persons, whether based upon, or claimed to
be based upon, statutory (including, without limiting the generality of the
foregoing, workers compensation), contractual, tort or other liability of any
Indemnitee, contractor, Subcontractor or any other persons.  In addition, the
liability, damages, loss, claims, demands and actions indemnified against shall
include all liability, damage, loss, claims, demands and actions for trademark,
copyright or patent infringement, for unfair competition or infringement of any
other so-called “intangible” property rights which arise out of any failure of
Subcontractor to discharge its duties.

 

In the event more than one Subcontractor is connected with an accident or
occurrence covered by this indemnification, then all of such Subcontractors
shall be jointly and severally responsible to the Indemnitees for

 

5

--------------------------------------------------------------------------------


 

indemnification and the ultimate responsibility among such indemnifying
Subcontractors for the loss and expense of any such indemnification shall be
settled by separate proceedings and without jeopardy to any Indemnitee.  The
provisions of the indemnity provided for herein shall not be construed to
indemnify any Indemnitee for its sole negligence if not permitted by law or to
eliminate or reduce any other indemnification or right which Owner, Contractor
or Architect has by law or the Contract Documents

 

Subcontractor expressly understands and agrees that any performance bond or
insurance protection required by this Subcontract or as otherwise provided by
Subcontractor shall in no way limit the responsibility to indemnify, defend,
save and hold the Indemnitees harmless as herein provided.

 

The foregoing indemnification agreement by Subcontractor shall be included in
each of its sub-subcontracts and shall be in favor of the Indemnitees and
Subcontractor.

 

The Subcontractor shall bear any expense, whether incurred or paid, of any
Indemnitee because of any claim or other matter indemnified against hereunder,
including reasonable attorneys’ fees and court costs arising from the in the
defense of any such claim.  If any such claim has not been settled or discharged
when the Work is finished, final settlement between the Contractor and the
Subcontractor and final payment of the Subcontract Price and the acceptance of
the Work shall be deferred until any such claim is paid or settled or the
Subcontractor provides a bond, acceptable to the Contractor, in its sole
discretion, to satisfy such claim.  At the request of any Indemnitee, the
Subcontractor, at its own expense, shall assume the defense, on behalf of such
Indemnitee, of any such claim; provided, however, that any attorney employed in
such defense must be satisfactory to such Indemnitee.  Subcontractor
acknowledges and agrees that ten dollars ($10.00) of Subcontractor’s
compensation pursuant to this Subcontract has been paid by Contractor in
consideration of Subcontractor agreeing to these defense, indemnity and hold
harmless obligations.

 

6.                                       Subcontractor’s Insurance

 

(i)                                     Prior to commencing the Work,
Subcontractor shall procure and thereafter maintain at its own expense until
final acceptance of the Work, insurance coverage as described in the “Insurance
Schedule” attached to this subcontract as Schedule E to Exhibit II.

 

(ii)                                  In the event Owner elects to utilize an
owner-controlled insurance program, such program shall be implemented in
accordance with the guidelines of The Owner Controlled Insurance Program
(“OCIP”) attached hereto as Exhibit III.  In such event, Contractor shall be
entitled to a credit for the cost of insurance coverages included in the
Subcontract Price that are procured through the OCIP.  Subcontractor shall still
be obligated to provide all insurance coverages not included under the OCIP
which are required by Schedule E to Exhibit II as part of the Subcontract Price.

 

7.                                       Performance Bond and Labor and Material
Payment Bond

 

The Subcontractor shall furnish at Subcontractor’s expense a Performance Bond
and a Payment Bond, each in the full amount of this Subcontract.  The bond forms
shall be in accordance with Schedules F, G and H of Exhibit II and shall be
subject to Owner’s and Contractor’s approval for adequacy of protection and the
satisfactory character of the surety.  The surety shall have an A.M. Best rating
of B+, VII or better.  The failure of the Subcontractor to furnish required
bonds within ten (10) days after having been given notice by Contractor shall
constitute a material failure to perform this Subcontract giving rise to a
termination for default pursuant to Article 10 herein.

 

8.                                       Time of Performance

 

a.                                       Subcontractor will proceed with the
Work in a prompt and diligent manner, in accordance with Contractor’s
schedule as reasonably amended from time to time.  TIME IS OF THE ESSENCE. 
Subcontractor shall be entitled to additional compensation for compliance with
schedule amendments only to the extent, if any, that the Contract Documents
entitle Contractor to reimbursement in connection with same.

 

b.                                      If requested by Contractor,
Subcontractor shall submit a detailed schedule for performance of the
Subcontract in a form acceptable to Contractor which shall comply with all
scheduling requirements of the Contract Documents and with Article 8.a above. 
Contractor may, at its sole discretion, direct Subcontractor to make reasonable
modifications and revisions in said schedule.

 

c.                                       Subcontractor will coordinate its Work
with the work of Contractor, other subcontractors and Owner’s other builders, if
any, so that no delays or interferences occur in the completion of any part or
all of the Project.

 

d.                                      Should the Subcontractor be delayed,
impacted or disrupted in the performance of this Subcontract, it shall be
entitled to an extension of time only for delays caused by any acts or causes
which would entitle the

 

6

--------------------------------------------------------------------------------


 

Contractor to an extension of time under the Contract Documents and for delays
caused solely by the Contractor but Subcontractor shall not be entitled to any
increase in the Subcontract Price or to damages or additional compensation as a
consequence of such delays, impacts or disruptions, regardless of whether such
delays or disruptions are unreasonable or unforeseeable, unless the Owner is
liable and pays for such delays, impacts or disruptions.  The Contractor will
pay the Subcontractor the amount allowed and paid by the Owner for the
Subcontractor’s delay, impact or disruption.  Within three (3) days after the
commencement of any delay, impact or disruption in the performance of its Work
hereunder, the Subcontractor shall notify the Contractor in writing stating full
details of the cause of the alleged delay, impact or disruption.  In any event,
the Subcontractor shall notify the Contractor of any delays, impacts or
disruptions for which the Owner is responsible, in sufficient time so that its
claim may be timely processed against the Owner administratively.  Failure to
provide timely notice of delays for which the Owner is responsible in accordance
with the Contract Documents shall result in a waiver of any such claim by
Subcontractor to the extent Contractor is prejudiced thereby.  Notwithstanding
the foregoing, in the event Subcontractor is entitled to an extension of time
hereunder, Contractor reserves the right, exercised in its sole discretion, to
order acceleration and/or compression of the schedule applicable to the Work
covered by this Subcontract and to compensate Subcontractor for the costs
associated therewith in lieu of granting an extension of time.

 

9.                                       Changes

 

a.                                       Contractor may, at any time,
unilaterally or by agreement with Subcontractor, and without notice to the
sureties, make changes in the Work covered by this Subcontract.  Any unilateral
order or agreement under this Article 9.a shall be in writing.  Subcontractor
shall perform the Work as changed without delay.

 

b.                                      Subcontractor shall submit in writing
any claims for adjustment in the price, schedule or other provisions of the
Subcontract claimed by Subcontractor for changes directed by Contractor or as a
result of deficiencies or discrepancies in the Contract Documents, to Contractor
in time to allow Contractor to comply with the applicable provisions of the
Contract Documents.  Failure to submit timely notice of such claims in
accordance with the requirements of the Contract Documents shall result in a
waiver of any such claim by Subcontractor to the extent Contractor is prejudiced
thereby.  Contractor shall process said claims in the manner provided by and
according to the provisions of the Contract Documents so as to protect the
interest of Subcontractor and others including Contractor.  Subcontract
adjustments shall be made only to the extent that Contractor is entitled to
relief from or must grant relief to Owner.  Furthermore, each Subcontract
adjustment shall be equal only to Subcontractor’s allocable share of any
adjustment in Contractor’s contract with Owner.  Subcontractor’s allocable share
shall be determined by Contractor, after allowance of Contractor’s normal
overhead, profit and other interest in any recovery by making a reasonable
apportionment, if applicable, between Subcontractor, Contractor and other
subcontractors or persons with interest in the adjustment.  This paragraph will
also cover other equitable adjustments or other relief allowed by the Contract
Documents.

 

c.                                       For changes ordered by Contractor
independent of Contract Documents, Subcontractor shall be entitled to an
equitable adjustment in the Subcontract Price.

 

10.                                 Subcontractor’s Failure to Perform

 

a.                                       If, in the opinion of Contractor,
Subcontractor shall at any time (1) refuse or fail to provide sufficient
properly skilled workmen or materials of the proper quality, (2) fail in any
respect to prosecute the Work according to the current schedule, (3) cause, by
any action or omission, the stoppage, or delay of or interference with the work
of Contractor or of any other builder or subcontractor, (4) fail to comply with
all provisions of this Subcontract or the Contract Documents, (5) be adjudged a
bankrupt, or make a general assignment for the benefit of its creditors, (6)
have a receiver appointed, (7) become insolvent or a debtor in reorganization
proceedings or (8) fail to make payments to its lower-tier subcontractors or
suppliers, then, after serving three (3) days’ written notice, unless the
condition specified in such notice shall have been eliminated within such three
(3) days, the Contractor may at its option without voiding the other provisions
of the Subcontract and without notice to the sureties, (i) take such steps as
are necessary to overcome the condition, in which case the Subcontractor shall
be liable to Contractor for the cost thereof, (ii) terminate the Subcontract for
default, or (iii) seek specific performance of Subcontractor’s obligations
hereunder, it being agreed by Subcontractor that specific performance may be
necessary to avoid irreparable harm to Contractor and/or Owner.  In the event of
termination for default, Contractor may, at its option, (1) enter on the
premises and take possession, for the purpose of completing the Work, of all
materials and equipment of Subcontractor, (2) require Subcontractor to assign to
Contractor any or all of its subcontract or purchase orders involving the
project, or (3) complete the Work either by itself or through others, by
whatever method Contractor may deem expedient.  In case of termination for
default, Subcontractor shall not be entitled to receive any further payment
until the Work shall be fully completed and accepted by Owner.  At such time, if
the unpaid balance of the Subcontract Price to be paid shall exceed the expense
incurred by Contractor, such excess shall be paid by Contractor to
Subcontractor.  However, if such amount incurred by Contractor shall exceed such
unpaid balance, then,

 

7

--------------------------------------------------------------------------------


 

Subcontractor shall pay Contractor the difference within five (5) business days
following demand by Contractor.  Subcontractor shall pay all reasonable costs of
collection, if any.

 

b.                                      If Contractor wrongfully exercises any
option under 10.a. (i) (ii) or (iii) above, Contractor shall be liable to
Subcontractor for the reasonable value of Work performed by Subcontractor prior
to Contractor’s wrongful action plus the direct costs incurred by Subcontractor
as a result of Contractor’s wrongful action plus, in the case of a wrongful
termination for default, reasonable close-out costs, less prior payments made,
upon Contractor’s receipt of payment for same from Owner.  The Subcontractor’s
remedy under this Article 10.b, shall be exclusive.  Nothing herein shall bar
withholdings by Contractor permitted by other provisions of this Subcontract.

 

11.                                 Settlement of Disputes

 

a.                                       In case of any dispute between
Contractor and Subcontractor, due to any action of Owner or involving the
Contract Documents, Subcontractor agrees to be bound to Contractor to the same
extent that Contractor is bound to Owner, by the terms of the Contract Documents
and by any and all preliminary and final decisions or determinations made
thereunder by the party, board or court so authorized in the Contract Documents
or by law whether or not Subcontractor is a party to such proceedings.  In case
of such dispute, Subcontractor will comply with all provisions of the Contract
Documents allowing a reasonable time for Contractor to analyze and forward to
Owner any required communications or documentation.  Contractor will, at its
option, (1) present to Owner in Contractor’s name, or (2) authorize
Subcontractor to present to Owner, in Contractor’s name, all of Subcontractor’s
claims and answer Owner’s claims involving Subcontractor’s Work, whenever
Contractor is permitted to do so by the terms of the Contract Documents.  If
such dispute is prosecuted or defended by Contractor, Subcontractor agrees to
furnish all documents, statements, witnesses, and other information required and
to pay or reimburse Contractor for all costs incurred in connection therewith. 
The Subcontract Price shall be adjusted by Subcontractor’s allocable share
determined in accordance with Article 11 hereof.  The use of the dispute
resolution procedure in this paragraph 11.a. is a condition precedent to the use
of any other dispute resolution procedure authorized and allowed by this
Subcontract in case of disputes between Contractor and Subcontractor due to any
action of Owner or involving the Contract Documents.

 

b.                                      With respect to any controversy between
Contractor and Subcontractor not involving Owner or the Contract Documents,
Contractor shall issue a decision that shall be followed by Subcontractor.  If
the Subcontractor is correct as to the controversy, Subcontractor shall be
entitled to an equitable adjustment in the Subcontract Price as its sole
remedy.  Notification of any such claim for equitable adjustment must be
asserted in writing within ten (10) days of Subcontractor’s knowledge of the
claim.

 

c.                                       Failure by Subcontractor to submit
requests or claims for additional compensation or time for performance in
accordance with the provisions of this Subcontract or the Contract Documents
shall constitute a waiver of such claims or requests by Subcontractor and shall
be deemed adequate grounds for rejection of same by Contractor.  Notwithstanding
the preceding sentence, failure to submit such requests and claims in relation
to claims for which the Owner is ultimately responsible shall constitute a
waiver only to the extent the Contractor is prejudiced thereby.

 

d.                                      Any dispute arising out of or relating
to this Subcontract (i) not due to any action of the Owner or not involving the
Contract Documents or (ii) decided by Owner and there remains a dispute between
Contractor and Subcontractor, shall be resolved by a court of competent
jurisdiction in the state and county in which the project is located or some
other location designated by Contractor unless Contractor elects to refer the
matter to arbitration in which case the dispute shall be decided by arbitration
in accordance with the then current Construction Industry Rules of the American
Arbitration Association (“AAA”).  Provided, however, the arbitration shall not
be under the administration of the AAA but by one (1) independent and impartial
arbitrator mutually selected by the parties.  The arbitration shall be governed
by the United States Arbitration Act, 9 U.S.C. Section 1-16, and judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.  The place of arbitration shall be New York City.  The
arbitrator is not empowered to award damages in excess of compensatory damages
and each party hereby irrevocably waives any right to recover such damages with
respect to any dispute resolved by arbitration.

 

12.                                 Warranty

 

Subcontractor warrants its Work hereunder to Contractor on the same terms and
for the same period as Contractor warrants the Work to Owner under the Contract
Documents.  With respect to Subcontractor’s Work, Subcontractor shall perform
all warranty obligations and responsibilities assumed by Contractor under the
Contract Documents.

 

8

--------------------------------------------------------------------------------


 

13.                                 Liens

 

a.                                       In the event that liens are filed by
anyone in relation to the labor and/or material being furnished by
Subcontractor, Subcontractor agrees to have the same discharged (by posting a
bond with the appropriate authorities or otherwise) within five (5) days of
notice.  In the event such lien is not so discharged, such circumstances shall
be deemed a failure to perform the Work on the part of the Subcontractor subject
to the conditions and terms set forth in Article 10 above.

 

b.                                      Prior to final payment, Subcontractor
shall provide to Contractor a release of its liens and claims and of all liens
and claims of all persons furnishing labor and/or materials for the performance
of this Subcontract as well as satisfactory evidence that there are no other
liens or claims whatsoever outstanding against the Work.

 

c.                                       If required by Contractor,
Subcontractor shall furnish releases of liens with respect to all prior
payments, as part of each request for partial payment other than the initial
request.

 

14.                                 Inspection and Acceptance

 

Subcontractor shall provide appropriate facilities at all reasonable times for
inspection by Contractor or Owner of the Work and materials provided under this
Subcontract, whether at the Project site or at any place where such Work or
materials may be in preparation, manufacture, storage or installation. 
Subcontractor shall promptly replace or correct any Work or materials which
Contractor or Owner shall reject as failing to conform to the requirements of
this Subcontract.  The Work shall be accepted according to the terms of the
Contract Documents.  However, unless otherwise agreed in writing, entrance and
use by Owner or Contractor shall not constitute acceptance of the Work.

 

15.                                 Termination for Convenience

 

Contractor shall have the right to terminate this Subcontract for convenience by
providing Subcontractor with a written notice of termination to be effective
upon receipt by Subcontractor.  If the Subcontract is terminated for convenience
because there is a termination of Contractor’s contract with Owner, the
Subcontractor shall be paid the amount representing costs that are due from the
Owner for its Work as provided in the Contract Documents after payment therefore
by the Owner to Contractor.  If Contractor terminates this Subcontract for
convenience and the Contractor’s contract with Owner has not been terminated,
Subcontractor shall be paid for all Work completed through the date of
termination plus reasonable termination and closeout costs less any amounts
which the Contractor is entitled to withhold pursuant to the terms of this
Subcontract.

 

16.                                 Approvals

 

a.                                       Subcontractor shall deliver to
Contractor copies of shop drawings, cuts, samples and material lists required by
and in accordance with the requirements of the Contractor and the Contract
Documents within sufficient time so as not to delay performance of the Project
or within sufficient time for Contractor to submit the same within the time
stated in the Contract Documents, whichever is earlier.  Any deviation from the
Contract Documents shall be clearly identified on shop drawings. 
Notwithstanding any general approval granted by Contractor or Owner, all such
submissions and the Work performed in accordance therewith shall be in
accordance with the Contract Documents.

 

b.                                      Contractor’s review of Subcontractor’s
shop drawings, cuts, samples and material lists is only for the convenience of
the Owner in following the Work and shall not relieve the Subcontractor from
responsibility for any deviations from the requirements of the Contract
Documents.

 

c.                                       Subcontractor warrants and agrees that
it can and will obtain all requisite approvals from Owner as to its eligibility
to serve as a subcontractor and the approvals of all materials and performance
of the Work as required by the Contract Documents.

 

17.                                 Clean-Up

 

Subcontractor shall clean up its Work and remove all debris resulting from its
Work in a manner that will not impede either the progress of the Project or of
other trades.  If the Subcontractor fails to comply with this Article within 24
hours after receipt of notice of noncompliance from the Contractor, the
Contractor may perform such necessary clean-up and deduct the cost from any
amounts due to the Subcontractor.

 

9

--------------------------------------------------------------------------------


 

18.                                 Assignment

 

Subcontractor shall not sub-subcontract the Work of this Subcontract and shall
not assign or transfer this Subcontract, or funds due hereunder, without the
prior written consent of Contractor and Subcontractor’s surety.  Contractor
shall not unreasonably withhold its consent to the assignment of funds due
hereunder.

 

19.                                 Patents and Royalties

 

Except as otherwise provided by the Contract Documents, Subcontractor shall pay
all royalties and license fees which may be due on the inclusion of any patented
materials in the Work.  Subcontractor shall defend all suits or claims for
infringement of any patent rights that may be brought against Contractor or
Owner arising out of the Work, and shall indemnify Contractor and Owner for all
loss, including all costs and expenses, on account thereof.

 

20.                                 Taxes and Permits

 

Except as otherwise provided by the Contract Documents, Subcontractor agrees to
pay and comply with and hold Contractor harmless against the payment of all
contributions, taxes or premiums which may be payable by it under Federal, state
or local laws arising out of the performance of this Subcontract and all sales,
use or other taxes of whatever nature levied or assessed against Owner,
Contractor, or Subcontractor arising out of this Subcontract including any
interest or penalties.  Subcontractor shall obtain and pay for all permits,
licenses, fees and certificates of inspection necessary for the prosecution and
completion of its Work and shall arrange for all necessary inspections and
approvals by public officials.

 

21.                                 Laws, Regulations and Ordinances

 

a.                                       This Subcontract shall be governed by
the laws of the State of New York.

 

b.                                      Omitted.

 

c.                                       Subcontractor agrees to be bound by,
and, at its own cost, comply with all Federal, state and local laws, codes,
ordinances and regulations applicable to this Subcontract and the performance of
the Work hereunder including the Occupational Safety and Health Act of 1970. 
Subcontractor shall be duly licensed to operate under the law of the applicable
jurisdictions.  Subcontractor shall be liable to Contractor and Owner for all
loss, cost and expense attributable to any acts of commission or omission by
Subcontractor, its employees and/or agents resulting from failure to comply
including, but not limited to, any fines, penalties or corrective measures.

 

22.                                 Labor

 

a.                                       Subcontractor and its lower-tier
subcontractors shall not employ anyone in Subcontract Work whose employment may
be objected to by Contractor or Owner.

 

b.                                      Should any workers performing Work
covered by this Subcontract engage in a strike or other work stoppage or cease
to work due to picketing or a labor dispute of any kind, said circumstances
shall be deemed a failure to perform the Work on the part of the Subcontractor
subject to the conditions and terms set forth in Article 10 above.

 

23.                                 Equal Opportunity

 

a.                                       In connection with the performance of
Work under this Subcontract, Subcontractor agrees not to discriminate against
any employee or applicant for employment because of race, religion, sex,
handicap, color or national origin.  The aforesaid provision shall include, but
not be limited to, the following: employment, upgrading, demotion or transfer,
recruitment or advertising, layoff or termination, rates of pay or other forms
of compensation and selection for training (including apprenticeship). 
Subcontractor agrees to post hereafter, in plain view for employees and
applicants for employment to review, notices prepared by Subcontractor (and
approved by the government when required) setting forth the provision of this
Article 23.

 

b.                                      Subcontractor shall permit access to its
books, records and accounts by representatives of Contractor or Owner for
purposes of investigation to ascertain compliance with the provisions of this
Article 23.

 

c.                                       Subcontractor shall comply with
Schedule J to Exhibit II of this Subcontract.  In the event of Subcontractor’s
non-compliance with the provisions of such Schedule J, this Subcontract may be
terminated for default.

 

10

--------------------------------------------------------------------------------


 

d.                                      Subcontractor shall include the
provisions of this Article 23 in every lower-tier subcontract and purchase
order.  The requirements of this Article 23 shall be in addition to any equal
opportunity provisions of the Contract Documents.

 

24.                                 Notices

 

All notices shall be addressed to the parties at the addresses set out herein
and shall be considered as delivered when postmarked if dispatched by registered
mail or when received in all other cases.

 

25.                                 Severability and Waiver

 

The partial or complete invalidity of any one or more provisions of this
Subcontract shall not affect the validity or continuing force and effect of any
other provision.  The failure of either party to insist on any one or more
instances upon the performance of any of the terms, covenants or conditions of
this Subcontract or to exercise any right herein shall not be construed as a
waiver or relinquishment of such term, covenant, condition or right as respects
further performance.

 

26.                                 Advertising

 

Neither Subcontractor, its subcontractors, suppliers or employees shall take
photographs of the Work on site or publish or display advertising matter of any
description relating to the Project without first obtaining the written consent
of Contractor and the Owner.

 

27.                                 Anti-Bribery Provisions

 

Subcontractor undertakes to protect the standards of business practice of the
Contractor at all times and to act in such a way as to uphold the Contractor’s
good name and reputation and not to do or attempt to do any act or thing which
is intended and/or which in fact causes any damage to or brings discredit upon
the Contractor.  In particular, the Subcontractor will not:

 

(a)                                  Offer, give or agree to give to any
director, officer, employee or agent of the Contractor or Owner any gift or
consideration of any kind as an inducement or reward for either (i) taking or
electing not to take any action in relation to this Subcontract or any other
contract with the Contractor or the Owner or (ii) demonstrating or electing not
to demonstrate either favorable or unfavorable behavior towards any person in
relation to the Subcontract or any other contract with the Contractor or the
Owner.

 

(b)                                 Induce or attempt to induce any officer,
servant or agent of any private or public body to depart from his duties to his
employer or be involved with any such arrangement.

 

Any violation of this Article 27 shall constitute a material failure to perform
by Subcontractor giving rise to a termination for default pursuant to Article 10
herein.

 

28.                                 Complete Agreement

 

This Subcontract contains the entire agreement between the parties hereto with
respect to the matters covered herein.  No other agreements, representations,
warranties or other matters, oral or written, shall be deemed to bind the
parties hereto.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
hereunto executed this Subcontract, on the day and year above written.

 

 

 

 

 

 

 

(Subcontractor)

 

 

 

 

 

 

 

By:

 

 

Witness

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

AMEC CONSTRUCTION MANAGEMENT, INC.

 

 

(Contractor)

 

 

 

 

 

By:

 

 

Witness

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

CONTRACT DOCUMENTS

 

Attached is a redacted copy of the Agreement between AMEC and THE NEW YORK TIMES
BUILDING, LLC dated [INSERT] with all applicable exhibits.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT II

 

LIST OF SCHEDULES

 

1.

 

Schedule A.

 

List of applicable drawings and documents

2.

 

Schedule B.

 

Further description and definition of Work

3.

 

Schedule C.

 

Unit Price Schedule

4.

 

Schedule D.

 

Alternate Price Schedule

5.

 

Schedule E.

 

Insurance Rider Contract

6.

 

Schedule F.

 

Payment Bond form

7.

 

Schedule G.

 

Performance Bond form

8.

 

Schedule H.

 

Multiple Obligee Rider

9.

 

Schedule J.

 

Workforce Equal Employment/Affirmative Action and Minority & Women Owned
Business Enterprise Subcontractor Requirements

10.

 

Schedule L.

 

Safety Schedule

11.

 

Schedule M.

 

Logistics Plan

12.

 

Schedule N.

 

ESDC DVO Requirements

 

14

--------------------------------------------------------------------------------


 

EXHIBIT III

 

OWNER CONTOLLED INSURANCE PROGRAM

“OCIP”

 

15

--------------------------------------------------------------------------------


 

EXHIBIT C

Preliminary Schedule

AMEC Schedule, NYT 13

 

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

General Conditions Items

 

The General Conditions shall be in the Lump Sum of $[*] payable as follows:

 

Month 1: $274,325 for work completed through November, 2003

Months 2-5: Actual general conditions costs incurred by Construction Manager

 

From Month 6 until Final Completion, the General Conditions shall be distributed
in equal monthly payments based on the number of months remaining until the
scheduled Final Completion.  The amount of such payment will fluctuate if the
Final Completion Date is adjusted.

 

General Conditions Cost Categories include but are not limited to:

 

1.       All non-union staff direct personnel expense (salaries) broken down by
position.

2.       All non-union staff fringes and benefits costs broken down by position.

3.                     Watchman service.

4.                     On-site temporary offices/trailers.

5.                     On-site temporary office furniture and equipment.

6.                     Temporary fence and gate.

7.       Temporary toilets and maintenance, temporary water, temporary electric,
temporary environment and maintenance.

8.                     General cleaning direct personnel cost

9.                     General cleaning fringe benefit and union costs.

10.     Final cleaning, including curtain wall and storefront.

11.     Interior window washing.

12.     Small tools.

13.     Blueprinting and general reproduction costs.

14.               Licensed surveying costs.

15.               Project signs including both legal and code required signage
and appropriate signage to identify the Project, to be developed by and/or
approved by Owner.

16.               Glass breakage.

17.               Permits and Violations.

18.               Telephone.

19.               Petty Cash.

20.               Travel Expenses (Material expediting, mock-ups, etc.)

21.     Progress photographs.

22.               Hoist installation and removal.

23.     Operation of the hoist.

24.     Teamster shop steward.

25.     Master mechanic.

26.     Coordination of controlled inspections (Controlled Inspection testing
shall be contracted directly by Owner.)

27.     Extermination.

28.     Rubbish removal.

29.     Winter protection.

30.     Article 19 NYC site safety protection and OSHA protection.

31.     Miscellaneous stationery.

32.     Postage, overnight mail, etc.

 

 

--------------------------------------------------------------------------------


 

 

33. Messenger service.

34. All sidewalk bridge and overhead protection requirements.

35. All horizontal and vertical safety netting.

36. Installation and dismantling of all required common trade scaffolding,
equipment, hoists, cranes, etc. which shall be available for use by all trades
and Owner’s contractors as may be required.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

Not Used

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Preliminary List of Drawings and Specifications

 

 

 

--------------------------------------------------------------------------------


DRAWING LIST

 

DRAWING NO.

 

TITLE

 

DATE

 

REMARKS

 

 

 

 

 

 

 

ARCHITECTURAL DRAWINGS

 

A-0000

 

Drawings Index

 

4/1/03

 

98% GMP

A-0001

 

Room Finish Schedule, Abbreviations, Symbols and Materials

 

8/29/03

 

Addendum #16

A-0002

 

Partitions & Drywall Details

 

8/29/03

 

Addendum #16

A-0003

 

Door & Misc. Details

 

8/29/03

 

Addendum #16

A-0004

 

Hoistway Door Details

 

5/30/03

 

Addendum #10

A-0005-A

 

Sidewalk Paving Plan Partial A

 

8/29/03

 

Addendum #16

A-0005-B

 

Sidewalk Paving Plan Partial B

 

8/29/03

 

Addendum #16

A-0006-A

 

Sidewalk Bollard Plan Partial A

 

8/29/03

 

Addendum #16

A-0006-B

 

Sidewalk Bollard Plan Partial B

 

4/1/03

 

98% GMP

A-0007

 

Sidewalk Bridge Plan & Elevation

 

4/1/03

 

98% GMP

A-1000

 

Key Floor Plan (Cellar thru 5th Floor)

 

7/3/03

 

Addendum #12

A-100C1-A

 

Cellar Plan Partial A

 

8/29/03

 

Addendum #16

A-100C1-B

 

Cellar Plan Partial B

 

8/29/03

 

Addendum #16

A-100C1-C

 

Cellar & Ground Floor Mezzanine Plan

 

8/29/03

 

Addendum #16

A-1001-A

 

Ground Floor Plan Partial A

 

8/29/03

 

Addendum #16

A-1001-B

 

Ground Floor Plan Partial B

 

8/29/03

 

Addendum #16

A-1002-A

 

2nd Floor Plan Partial A

 

8/29/03

 

Addendum #16

A-1002-B

 

2nd Floor Plan Partial B

 

7/3/03

 

Addendum #12

A-1003-A

 

3rd Floor Plan Partial A

 

7/3/03

 

Addendum #12

A-1003-B

 

3rd Floor Plan Partial B

 

7/3/03

 

Addendum #12

A-1004-A

 

4th Floor Plan Partial A

 

8/29/03

 

Addendum #16

A-1004-B

 

4th Floor Plan Partial B

 

8/29/03

 

Addendum #16

A-1005-A

 

5th Floor Plan Partial A

 

8/29/03

 

Addendum #16

A-1005-B

 

5th Floor Roof Partial Plan B

 

8/29/03

 

Addendum #16

A-1005-B-ALT 24

 

5th Floor Roof Partial Plan B Alternate #24

 

7/3/03

 

Addendum #12

A-1005-B ALT- B1

 

5th Floor Roof Plan Partial B – 14'-0" Unit Alternate

 

7/31/03

 

Addendum #14

A-1005-C

 

Partial Plans at East Podium Roof

 

8/29/03

 

Addendum #16

A-1005-D

 

Partial Plan at Podium Bulkhead Roof

 

8/29/03

 

Addendum #16

A-1006

 

6th and 7th Floor Plan

 

8/29/03

 

Addendum #16

A-1008

 

8th-11th & 13th Typical Low Rise Floor Plan

 

8/29/03

 

Addendum #16

A-1012

 

12th Floor Plan - Office/Data Center

 

8/29/03

 

Addendum #16

A-1014

 

14th Floor Cafeteria Plan

 

8/29/03

 

Addendum #16

A-1015

 

15th Floor Conference Room Plan

 

7/3/03

 

Addendum #12

A-1016

 

16th Floor EMR Plan and 17th Floor Partial Plan

 

8/29/03

 

Addendum #16

A-1018

 

18th Floor Thru 27th Floor Plan

 

8/29/03

 

Addendum #16

A-1028

 

28th Floor Mechanical Room Plan (Cross Over & Run By)

 

8/29/03

 

Addendum #16

A-1029

 

29th Floor Mid Low EMR Plan

 

8/29/03

 

Addendum #16

A-1030

 

30th thru 38th Floor Plan

 

8/29/03

 

Addendum #16

A-1041

 

39th Thru 50th Floor Plan & Partial Plan

 

8/29/03

 

Addendum #16

A-1051

 

51st Floor Plan, E.M.R. Mezz. & Stair Plan

 

8/29/03

 

Addendum #16

A-1052

 

52nd Floor Main Roof Plan

 

7/3/03

 

Addendum #12

 

1

--------------------------------------------------------------------------------


 

A-1052-ALT 24

 

52nd Floor Main Roof Plan Alternate #24

 

7/3/03

 

Addendum #12

A-1053

 

Bulkhead Plan

 

8/29/03

 

Addendum #16

A-1054

 

E.M.R. Plan & Façade Maintenance Platform Plan

 

8/29/03

 

Addendum #16

A-200C1

 

Cellar Core Plan & Elevator Pit Plan

 

8/29/03

 

Addendum #16

A-2001

 

Ground Floor Core Plan

 

8/29/03

 

Addendum #16

A-2002

 

2nd Floor Core Plan

 

8/29/03

 

Addendum #16

A-2003

 

3rd Floor Core Plan

 

8/29/03

 

Addendum #16

A-2004

 

Typical Low Rise Core Plan

 

8/29/03

 

Addendum #16

A-2005

 

Typical Mid-Low Rise Core Plan

 

8/29/03

 

Addendum #16

A-2006

 

Typical Mid-High Rise Core Plan

 

8/29/03

 

Addendum #16

A-2007

 

Typical High Rise Core Plan

 

8/29/03

 

Addendum #16

A-2008

 

Typical Podium East Core Plan

 

8/29/03

 

Addendum #16

A-2014

 

14th Floor Cafeteria Core Plan

 

8/29/03

 

Addendum #16

A-2015

 

15th Floor Conference Room Core Plan

 

7/3/03

 

Addendum #12

A-2016

 

16th Floor Core Plan

 

8/29/03

 

Addendum #16

A-2101

 

Building Core Sections and Details

 

8/29/03

 

Addendum #16

A-2101-A

 

Building Core Sections and Details

 

8/29/03

 

Addendum #16

A-2101-B

 

Building Core Sections and Details

 

8/29/03

 

Addendum #16

A-2102

 

Miscellaneous Sections & Details

 

8/29/03

 

Addendum #16

A-2103

 

Sections @ Typical Low Rise Core

 

8/29/03

 

Addendum #16

A-2104

 

Sections @ Typical Low Rise Core

 

7/3/03

 

Addendum #12

A-2105

 

Sections @ Typical Low Rise Core

 

7/3/03

 

Addendum #12

A-2106

 

Sections @ Typical High Rise Core

 

5/30/03

 

Addendum #10

A-2107

 

Sections @ Typical High Rise Core

 

5/30/03

 

Addendum #10

A-2108

 

Sections @ Typical High Rise Core

 

7/3/03

 

Addendum #12

A-2109

 

Section @ 17 & 29 Elevator Machine Rooms

 

8/29/03

 

Addendum #16

A-2110

 

Section @ 40 & 51 Elevator Machine Rooms

 

8/29/03

 

Addendum #16

A-2111

 

Section @ Rooftop Elevator Machine Rooms

 

8/29/03

 

Addendum #16

A-2112

 

Section @ Podium Elevators

 

7/3/03

 

Addendum #12

A-2201

 

Stair Sections & Details

 

8/29/03

 

Addendum #16

A-2202

 

Stair Sections

 

8/29/03

 

Addendum #16

A-2203

 

Convenience Stair Sections

 

7/3/03

 

Addendum #12

A-2301

 

Enlarged Plans @ Loading Dock

 

8/29/03

 

Addendum #16

A-2302

 

Partial Sections @ Loading Dock

 

8/29/03

 

Addendum #16

A-2303

 

Enlarged Elevations @ Loading Dock

 

8/29/03

 

Addendum #16

A-2401

 

Partial Reflected Ceiling Plans @ Cellar, 1st & 2nd Flrs.

 

5/30/03

 

Addendum #10

A-2402

 

Partial Reflected Ceiling Plans @ Tower Cores

 

5/30/03

 

Addendum #10

A-2403

 

Partial Reflected Ceiling Plan @ Cellar

 

4/1/03

 

98% GMP

A-2501

 

Toilet Rm. RCPS, Elevations and Details

 

8/29/03

 

Addendum #16

A-2502

 

Toilet Rm. RCPS, Elevations and Details

 

8/29/03

 

Addendum #16

A-2503

 

Toilet Rm. RCPS, Elevations and Details

 

8/29/03

 

Addendum #16

A-2504

 

Toilet Rm. RCPS, Elevations and Details

 

8/29/03

 

Addendum #16

A-2505

 

Toilet Rm. RCPS, Elevations and Details

 

8/29/03

 

Addendum #16

A-2506

 

Cellar Toilet Rom. RCPS, Elevations and Details

 

8/29/03

 

Addendum #16

A-2601

 

Elevator Cab

 

4/1/03

 

98% GMP

A-2611

 

Elevator Cab Details

 

4/1/03

 

98% GMP

A-3001

 

South Building Elevation @ 40th St.

 

7/3/03

 

Addendum #12

 

2

--------------------------------------------------------------------------------


 

A-3002

 

West Building Elevation @ 8th Ave.

 

7/3/03

 

Addendum #12

A-3003

 

North Building Elevation @ 41st St.

 

7/3/03

 

Addendum #12

A-3004

 

East Building Elevation

 

7/3/03

 

Addendum #12

A-3101

 

Partial South Elevation at Tower Base

 

8/29/03

 

Addendum #16

A-3102

 

Partial South Elevation at Podium (40th Street)

 

8/29/03

 

Addendum #16

A-3103

 

Partial West Elevation at Tower Base

 

8/29/03

 

Addendum #16

A-3104

 

Partial North Elevation at Tower Base

 

8/29/03

 

Addendum #16

A-3105

 

Partial North Elevation at Podium (41st Street)

 

8/29/03

 

Addendum #16

A-3106

 

Partial East Elevation @ Lot Line

 

8/29/03

 

Addendum #16

A-3107

 

Partial East Elevation @ Tower Base

 

4/11/03

 

98% GMP

A-3111

 

Partial South Elevations at 13th -17th & 27th - 30th Floors

 

7/3/03

 

Addendum #12

A-3112

 

Partial West Elevation at Typical & Mechanical Floors

 

5/30/03

 

Addendum #10

A-3113

 

Partial North Elevations at 13th - 17th & 27th - 30th Floors

 

7/3/03

 

Addendum #12

A-3114

 

Partial East Elevations at 13th -17th & 27th - 30th Floors

 

4/1/03

 

98% GMP

A-3121

 

Partial South/Partial North Elevations at Top of Tower

 

5/30/03

 

Addendum #10

A-3122

 

Partial West/Partial East Elevation at Top of Tower

 

4/1/03

 

98% GMP

A-3201

 

Partial South Elevations at Tower Base without Screen

 

8/29/03

 

Addendum #16

A-3202

 

Partial South Elevations at Podium

 

829/03

 

Addendum #16

A-3203

 

Partial Elevations at Podium Loading Docks

 

8/29/03

 

Addendum #16

A-3204

 

Partial West Elevations at Tower Base without Screens

 

829/03

 

Addendum #16

A-3205

 

Partial North Elevations at Tower Base

 

8/29/03

 

Addendum #16

A-3206

 

Partial North Elevations at Podium without Screens

 

8/29/03

 

Addendum #16

A-3211

 

Partial South Elevations at 13th - 17th & 27th - 30th Floors without Screens

 

7/3/03

 

Addendum #12

A-3213

 

Partial North Elevation at 13th - 17th Flrs. & 27th - 30th Flrs.

 

7/3/03

 

Addendum #12

A-3214

 

Parital East Elevations at 13th - 17th & 27th - 30th Floors Without Screens

 

4/1/03

 

98% GMP

A-3215

 

Partial West Elevations at 13 thru 17 Without Screens

 

7/3/03

 

Addendum #12

A-3221

 

Partial North & South Elevation @ Top of Tower w/o Screen

 

4/1/03

 

98% GMP

A-3222

 

Partial West Elevation @ Top of Tower w/o Screen

 

4/1/03

 

98% GMP

A-3231

 

Elevations @ Interior Court

 

4/1/03

 

98% GMP

A-3232

 

Elevations @ Interior Court

 

7/3/03

 

Addendum #12

A-3301

 

Enlarged Elevations @ Podium East Bulkhead

 

5/30/03

 

Addendum #10

A-3303

 

Elevations @ Main Roof of Elevator Machine Rooms

 

8/29/03

 

Addendum #16

A-4001

 

East-West Building Section

 

4/1/03

 

98% GMP

A-4002

 

North/South Building Sections

 

4/1/03

 

98% GMP

A-4106

 

Partial E-W Section @ Top of Tower

 

7/3/03

 

Addendum #12

A-4107

 

Partial W-S Section @ Top of Tower

 

7/3/03

 

Addendum #12

A-4108

 

Rooftop Structure Elevations

 

5/30/03

 

Addendum #10

A-4201

 

Typical Floor Sections

 

4/1/03

 

98% GMP

A-4202

 

28th Floor Sections

 

5/30/03

 

Addendum #10

A-4203

 

Cafeteria & Conference Room Sections

 

4/1/03

 

98% GMP

A-4204

 

Cafeteria & Conference Room Sections

 

4/1/03

 

98% GMP

A-4205

 

Cafeteria & Conference Room Sections

 

4/1/03

 

98% GMP

A-4601

 

Roof Details

 

8/29/03

 

Addendum #16

A-4701

 

Podium Roof A.H.U.

 

8/29/03

 

Addendum #16

A-4701 ALT B1

 

Podium Roof AHU 14’-0” Width Alternate

 

7/31/03

 

Addendum #14

 

3

--------------------------------------------------------------------------------


 

A-4801

 

Mast Plans, Sections & Details

 

7/3/03

 

Addendum #12

A-5001

 

Façade Typology Diagram

 

4/1/03

 

98% GMP

A-5002

 

Façade Typology

 

4/1/03

 

98% GMP

A-5003

 

Façade Typology

 

4/1/03

 

98% GMP

A-5004

 

Spandrel Panel Typology

 

4/1/03

 

98% GMP

A-5101

 

Details Façade Type 1: Tower Sections

 

4/1/03

 

98% GMP

A-5102

 

Details Façade Type 1: Lower Tower Sections

 

7/3/03

 

Addendum #12

A-5103

 

Details Façade Type 1: Podium Façade Section

 

8/29/03

 

Addendum #16

A-5104

 

Details Façade Type 1: Podium/Tower Façade Sections

 

5/30/03

 

Addendum #10

A-5105

 

Details Façade @ Cafeteria 14th Floor

 

5/30/03

 

Addendum #10

A-5106

 

Details Façade @ Cafeteria 14th Floor & Kitchen

 

5/30/03

 

Addendum #10

A-5107

 

Details Façade Type 1: Roof Screens

 

5/30/03

 

Addendum #10

A-5108

 

Details Façade Type 1: Mechanical Floors Sections

 

5/30/03

 

Addendum #10

A-5114

 

Roof Screen Plan Details

 

5/30/03

 

Addendum #10

A-5115

 

South Roof Screen Axonometric

 

4/1/03

 

98% GMP

A-5116

 

West Roof Screen Axonometric

 

4/1/03

 

98% GMP

A-5117

 

Recess Corner Roof Screen Axonometric

 

4/1/03

 

98% GMP

A-5120

 

Details Façade Type 1: Tower Wing Wall

 

7/3/03

 

Addendum #12

A-5120-ALT-4

 

Details Façade Type 1: ALT 4

 

7/3/03

 

Addendum #12

A-5121

 

Details Façade Type 1: 15' Podium Wing Wall

 

7/3/03

 

Addendum #12

A-5122

 

Details Façade Type 1: 7'-6" Podium Wing Wall

 

7/3/03

 

Addendum #12

A-5123

 

Details Façade Type 1: Podium Section

 

5/30/03

 

Addendum #10

A-5124

 

Podium Terrace Sections

 

8/29/03

 

Addendum #16

A-5125

 

Podium Loading Dock Details

 

8/29/03

 

Addendum #16

A-5126

 

Podium Loading Dock Details

 

5/30/03

 

Addendum #10

A-5131

 

Main Roof Parapet Details

 

4/1/03

 

98% GMP

A-5132

 

Base Details of Col’s at 75'-0" Roof Screen

 

4/1/03

 

98% GMP

A-5133

 

Base Details of Col’s at 55'-0" & 27'-6" Roof Screens

 

4/1/03

 

98% GMP

A-5150

 

Details Façade Type 1: 50% Ceramic Façade w/ Glass

 

4/1/03

 

98% GMP

A-5151

 

Details Façade Type 1: Curtain Wall Details

 

4/1/03

 

98% GMP

A-5152

 

Tower Corner Mullion Detail Plans

 

4/1/03

 

98% GMP

A-5152-ALT-8

 

Tower Corner Mullion Detail Plans

 

4/1/03

 

98% GMP

A-5153

 

Window Washing Track Details

 

8/29/03

 

Addendum #16

A-5201

 

Details Façade Type 2: Recessed Façade Sections

 

5/30/03

 

Addendum #10

A-5202

 

Details Façade Type 2: Convenience Stair Elevation

 

7/3/03

 

Addendum #12

A-5203

 

Details Façade Type 2: Convenience Stair Section

 

4/1/03

 

98% GMP

A-5301

 

Details Façade Type 3: Garden Court Façade

 

8/29/03

 

Addendum #16

A-5350

 

Details Façade Type 3: Glass Curtain Wall

 

8/29/03

 

Addendum #16

A-5351

 

Details Façade Type 3: Glass Curtain Wall

 

4/1/03

 

98% GMP

A-5401

 

Plans & Wall Section @ Stairs C & D Enclosure

 

8/29/03

 

Addendum #16

A-5451

 

Details @ Podium Stairs C & D

 

8/29/03

 

Addendum #16

A-5501

 

Storefront Façade: Tower, 8th Avenue

 

5/30/03

 

Addendum #10

A-5502

 

Storefront Façade: Podium 40th/41st Streets

 

5/30/03

 

Addendum #10

A-5503

 

Storefront Façade: Tower, 40th/41st Streets

 

5/30/03

 

Addendum #10

A-5504

 

Storefront Façade: Section Details

 

5/30/03

 

Addendum #10

A-5521

 

Storefront Façade: Vestibule Entrance, 40th/41st Streets

 

5/30/03

 

Addendum #10

A-5522

 

Storefront Façade: Vestibule Entrance, 8th Avenue

 

5/30/03

 

Addendum #10

 

4

--------------------------------------------------------------------------------


 

A-5523

 

Storefront Façade: Retail Entrances, Tower

 

8/29/03

 

Addendum #16

A-5524

 

Storefront Façade: Times Center Entrance

 

5/30/03

 

Addendum #10

A-5550

 

Storefront Façade: Mullion Typology

 

5/30/03

 

Addendum #10

A-5551

 

Storefront Façade: Mullion Plan/Section Details

 

5/30/03

 

Addendum #10

A-5553

 

Storefront Façade: Interior & Auditorium Façade Details

 

8/29/03

 

Addendum #16

A-5556

 

Storefront Façade: Section Details at Soffit

 

5/30/03

 

Addendum #10

A-5557

 

Storefront Façade: Vestibule Details

 

5/30/03

 

Addendum #10

A-5559

 

Storefront Façade: Typical Door Details

 

5/30/03

 

Addendum #10

A-5561

 

Storefront Façade: Signage & Window Display Signs

 

8/29/03

 

Addendum #16

A-5562

 

Storefront Façade: Awning Details

 

5/30/03

 

Addendum #10

A-5601

 

Details Façade Type 6: Skylights with Metal Grille

 

7/3/03

 

Addendum #12

A-5651

 

Details Façade Type 6: Skylights with Metal Grille

 

7/3/03

 

Addendum #12

A-5702

 

Glass Canopy: 40th/41st Street

 

8/29/03

 

Addendum #16

A-5703

 

Glass Canopy: 8th Avenue

 

8/29/03

 

Addendum #16

A-5710

 

Glass Canopy: Details

 

8/29/03

 

Addendum #16

A-5801

 

Section Detail @ 8th Ave. & Podium Soffit

 

5/30/03

 

Addendum #10

A-5802

 

Beam Penetration Details on 2nd - 5th Floors @ South Elev.

 

8/29/03

 

Addendum #16

A-5803

 

Details @ Façade Penetrations @ Wing Wall

 

5/30/03

 

Addendum #10

A-5804

 

Details @ Façade Penetrations @ Corner

 

4/1/03

 

98% GMP

A-5805

 

Details @ Façade Penetrations @ Corner

 

8/29/03

 

Addendum #16

A-5806

 

Façade Penetration Details @ Mechanical Floor

 

5/30/03

 

Addendum #10

A-5807

 

Façade Penetration Details @ East Podium Tower

 

4/1/03

 

98% GMP

A-5901

 

Details @ Cogen & Bulkhead Roof

 

8/29/03

 

Addendum #16

A-5902

 

Sections & Details @ Main Roof Bulkheads

 

5/30/03

 

Addendum #10

A-6001

 

Lobby Finishes Plan

 

8/29/03

 

Addendum #16

A-6101-A

 

Lobby Reflected Ceiling Plan

 

7/3/03

 

Addendum #12

A-6101-B

 

First Floor Reflected Ceiling Plan

 

5/30/03

 

Addendum #10

A-6201

 

Lobby Interior Elevations

 

8/29/03

 

Addendum #16

A-6201-ALT-25

 

Lobby Interior Elevations Alternate

 

7/3/03

 

Addendum #12

A-6301

 

Lobby Wall Sections

 

8/29/03

 

Addendum #16

A-6401

 

Lobby Details

 

8/29/03

 

Addendum #16

A-6402

 

Column Base Details at Grade

 

4/1/03

 

98% GMP

A-6410

 

Ground Floor Plan Details

 

8/29/03

 

Addendum #16

A-6502

 

Details @ Wood Floor Grill

 

4/1/03

 

98% GMP

A-6601

 

Details @ Lobby Ceiling

 

4/1/03

 

98% GMP

A-6701

 

Lobby Stair & Handrails

 

4/1/03

 

98% GMP

A-6702

 

Lobby Handicap Lift

 

5/30/03

 

Addendum #10

A-6704

 

Lobby Glass Partition

 

4/1/03

 

98% GMP

A-6705

 

Lobby/Times Center Glass Partition

 

4/1/03

 

98% GMP

A-6706

 

Garden Court Bridge Details

 

8/29/03

 

Addendum #16

A-6751

 

Lobby Handrails Details

 

7/3/03

 

Addendum #12

A-6801

 

Master Security Lobby Desk Details

 

4/1/03

 

98% GMP

A-6811

 

Master Security Lobby Desk Details

 

4/1/03

 

98% GMP

A-7201

 

Birdwire Partial Plans and Details

 

8/29/03

 

Addendum #16

A-7301

 

Exterior Lighting Adjacent Building

 

8/12/03

 

Addendum #15

A-8004

 

Ground Floor Reflected Ceiling Plan

 

7/3/03

 

Addendum #12

A-8006

 

Ground Floor/Cellar Finish Plan

 

7/3/03

 

Addendum #12

 

5

--------------------------------------------------------------------------------


 

A-8102

 

Ground Floor/Cellar Lobby Sections

 

7/3/03

 

Addendum #12

A-8201

 

Ground Floor Lobby Interior Elevations

 

7/3/03

 

Addendum #12

A-8202

 

Ground Floor & Cellar Interior Elevations

 

7/3/03

 

Addendum #12

A-900C1-A

 

Cellar Floor Edge of Slab Plan Partial A

 

8/29/03

 

Addendum #16

A-900C1-B

 

Cellar Floor Edge of Slab Plan Partial B

 

8/29/03

 

Addendum #16

A-900C1-C

 

Cellar Mezzanine Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9001-A

 

Ground Floor Edge of Slab Plan Partial A

 

8/29/03

 

Addendum #16

A-9001-B

 

Ground Floor Edge of Slab Plan Partial B

 

8/29/03

 

Addendum #16

A-9002-A

 

2nd Floor Edge of Slab Plan Partial A

 

8/29/03

 

Addendum #16

A-9002-B

 

2nd Floor Edge of Slab Plan Partial B

 

7/3/03

 

Addendum #12

A-9003-A

 

3rd Floor Edge of Slab Plan Partial A

 

8/29/03

 

Addendum #16

A-9003-B

 

3rd Floor Edge of Slab Plan Partial B

 

7/3/03

 

Addendum #12

A-9004-A

 

4th Floor Edge of Slab Plan Partial A

 

8/29/03

 

Addendum #16

A-9004-B

 

4th Floor Edge of Slab Plan Partial B

 

7/3/03

 

Addendum #12

A-9005-A

 

5th Floor Edge of Slab Plan Partial A

 

8/29/03

 

Addendum #16

A-9005-B

 

5th Floor Edge of Slab Roof Partial Plan B

 

7/3/03

 

Addendum #12

A-9005-C

 

Edge of Slab Partial Plan at Podium Bulkhead Roof

 

7/3/03

 

Addendum #12

A-9008

 

6th-11th & 13th Floor Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9012

 

12th Floor Office/Data Center Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9014

 

14th Floor Cafeteria Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9015

 

15th Floor Conference Room Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9016

 

16th Floor and Partial 17th Floor Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9018

 

18th Floor Thru 27th Floor Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9028

 

28th Floor Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9029

 

29th Floor Mid Low EMR Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9030

 

30th thru 38th Floor Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9041

 

41st Thru 50th Floor Edge of Slab Plan

 

8/29/03

 

Addendum #16

A-9051

 

51st Floor & Partial 51st Flr. EMR Mezz. & EOS Plan

 

8/29/03

 

Addendum #16

A-9052

 

52nd Floor Main Roof Edge of Slab Plan

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

CONED VAULTS

 

 

 

 

 

 

 

 

 

 

 

CE-1

 

Transformer Vault Under Sidewalk Plans

 

4/1/03

 

98% GMP

CE-2

 

Transformer Vault Sections and Details

 

4/1/03

 

98% GMP

CE-3

 

Transformer Vault Layout Sections & Details

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

FAÇADE MAINTENANCE DRAWINGS

 

 

 

 

 

 

 

 

 

 

 

FM-0001

 

Façade Maintenance System Equipment Layout

 

7/3/03

 

Addendum #12

FM-0002

 

Façade Maintenance System Sections and Details

 

7/3/03

 

Addendum #12

FM-0003

 

Façade Maintenance System Sections and Details

 

7/3/03

 

Addendum #12

FM-0004

 

Façade Maintenance System Garden Area

 

7/3/03

 

Addendum #12

FM-0005

 

Façade Maintenance System 8th Ave Recess

 

7/3/03

 

Addendum #12

 

 

 

 

 

 

 

VERTICAL TRANSPORTATION DRAWINGS

 

 

 

 

 

 

 

 

 

 

 

EL-0001

 

Elevator Plan View

 

7/3/03

 

Addendum #12

 

6

--------------------------------------------------------------------------------


 

 

EL-0002

 

Elevator Pit Plans

 

7/3/03

 

Addendum #12

EL-0003

 

Machine Rooms

 

7/3/03

 

Addendum #12

EL-0004

 

Elevator Elevations

 

7/3/03

 

Addendum #12

 

 

 

 

 

 

 

LANDSCAPE DRAWINGS

 

 

 

 

L-1001

 

Ground Floor Grading and Subsurface Drainage Plan

 

4/1/03

 

98% GMP

L-1002

 

Ground Floor Planting Plan

 

4/1/03

 

98% GMP

L-1003

 

Irrigation Plan

 

4/1/03

 

98% GMP

L-4001

 

Ground Floor Planting Section

 

4/1/03

 

98% GMP

L-5001

 

Drainage Planting Details

 

4/1/03

 

98% GMP

L-5002

 

Irrigation Details

 

4/1/03

 

98% GMP

SITE SURVEY

 

 

 

 

C1

 

Site Survey

 

4/1/03

 

98% GMP

C2

 

Site Survey

 

4/1/03

 

98% GMP

C3

 

Site Survey

 

4/1/03

 

98% GMP

SUPPORT OF EXCAVATION

 

 

 

 

SOE-1

 

Support of Excavation Plan

 

8/29/03

 

Addendum #16

SOE-2

 

Support of Excavation Section

 

8/29/03

 

Addendum #16

SOE-3

 

Support of Excavation Details and Notes

 

8/29/03

 

Addendum #16

SOE-4

 

Support of Excavation NYTC Notes

 

8/29/03

 

Addendum #16

D-1

 

Temporary Berm During Demolition Plan

 

8/29/03

 

Addendum #16

D-2

 

Temporary Berm During Demolition Section

 

8/29/03

 

Addendum #16

D-3

 

Temporary Berm During Demolition NYTC Notes

 

8/29/03

 

Addendum #16

STRUCTURAL DRAWINGS

 

 

 

 

S-0001

 

General Notes

 

5/30/03

 

Addendum #10

S-0002

 

Paint Location Plan

 

5/30/03

 

Addendum #10

S-0003

 

Paint Location Plan

 

5/30/03

 

Addendum #10

S-0004

 

Building Deflections Under Max Lateral Forces

 

7/3/03

 

Addendum #12

S-0005

 

Building Vertical Deflections

 

7/3/03

 

Addendum #12

S-100F-A

 

Foundation Plan Partial A

 

7/3/03

 

Addendum #12

S-100F-B

 

Foundation Plan Partial B

 

7/3/03

 

Addendum #12

S-100C1-A

 

Cellar Slab Plan Partial A

 

5/30/03

 

Addendum #10

S-100C1-B

 

Cellar Slab Plan Partial B

 

7/3/03

 

Addendum #12

S-100C1-C

 

Mechanical Mezzanine Framing Plan

 

7/3/03

 

Addendum #12

S-1001-A

 

Ground Floor Framing Plan Partial A

 

7/3/03

 

Addendum #12

S-1001-B

 

Ground Floor Framing Plan Partial B

 

7/3/03

 

Addendum #12

S-1002-A

 

2nd Floor Framing Plan Partial A

 

7/3/03

 

Addendum #12

S-1002-B

 

2nd Floor Framing Plan Partial B

 

7/3/03

 

Addendum #12

S-1003-A

 

3rd Floor Framing Plan Partial A

 

7/3/03

 

Addendum #12

S-1003-B

 

3rd Floor Framing Plan Partial B

 

7/3/03

 

Addendum #12

 

7

--------------------------------------------------------------------------------


 

S-1004-A

 

4th Floor Framing Plan Partial A

 

7/3/03

 

Addendum #12

S-1004-B

 

4th Floor Framing Plan Partial B

 

7/3/03

 

Addendum #12

S-1005-A

 

5th Floor Framing Plan Partial A

 

7/3/03

 

Addendum #12

S-1005-B

 

5th Floor Framing Plan Partial B

 

7/3/03

 

Addendum #12

S-1005-C

 

East Podium Cogen Framing Plans

 

5/30/03

 

Addendum #10

S-1006

 

6th-11th, & 13th Typical Tower Plan

 

7/3/03

 

Addendum #12

S-1012

 

12th Floor Data Center

 

7/3/03

 

Addendum #12

S-1014

 

14th Floor Cafeteria Plan

 

7/3/03

 

Addendum #12

S-1015

 

15th Floor Conference Room Plan

 

7/3/03

 

Addendum #12

S-1016

 

16th Floor Framing Plan

 

7/3/03

 

Addendum #12

S-1017

 

17th Floor EMR Plan

 

7/3/03

 

Addendum #12

S-101B

 

18th Floor thru 27th Floor Plan

 

7/3/03

 

Addendum #12

S-1028A

 

28th Floor Mechanical Room Plan

 

7/3/03

 

Addendum 412

S-1028B

 

28th Floor Plan Upper Level

 

5/30/03

 

Addendum #10

S-1029

 

29th Floor Mid Low EMR Plan

 

7/3/03

 

Addendum #12

S-1030

 

30th Thru 39th Floor Plan & 40th Floor Partial Plan

 

7/3/03

 

Addendum #12

S-1041

 

41st Thru 50th Floor Plan

 

7/3/03

 

Addendum #12

S-1051A

 

51st Floor Plan

 

7/3/03

 

Addendum #12

S-1051B

 

51st Floor Plan Upper Level

 

5/30/03

 

Addendum #10

S-1052

 

52nd Floor Main Roof Plan

 

7/3/03

 

Addendum #12

S-1053

 

53rd Floor Bulkhead Plan

 

5/30/03

 

Addendum #10

S-1054

 

54th Floor Roof Plan

 

5/30/03

 

Addendum #10

S-2000

 

Splice Table

 

4/1/03

 

98% GMP

S-2001

 

Typical Footing and Rock Anchor Details

 

7/3/03

 

Addendum #12

S-2002

 

Typical Wall and Grade Beam Details

 

7/3/03

 

Addendum #12

S-2003

 

Typical Slab on Grade Details

 

7/3/03

 

Addendum #12

S-2004

 

Column Encasement Details

 

7/3/03

 

Addendum #12

S-2005

 

Foundation Elevations 1

 

4/1/03

 

98% GMP

S-2008

 

Foundation Elevations 2

 

4/1/03

 

98% GMP

S-2008

 

Typical Elv. Pit Details

 

7/3/03

 

Addendum #12

S-2009

 

Foundation Sections and Details

 

7/3/03

 

Addendum #12

S-2010

 

Foundation and Ground Floor Sections and Details

 

7/3/03

 

Addendum #12

S-2011

 

Foundation and Ground Floor Sections and Details 2

 

4/1/03

 

98% GMP

S-2012

 

Foundation and Ground Floor Sections and Details 3

 

4/1/03

 

98% GMP

S-2013

 

Ground Floor Sections and Details

 

7/3/03

 

Addendum #12

S-2101

 

Con Edison Vault Part Plans and Sections

 

4/1/03

 

98% GMP

S-2102

 

Con Edison Vault Removable Precast Roof Slab

 

.4/1/03

 

96% GMP

S-2200

 

TA Notes

 

7/3/03

 

Addendum #12

S-2201

 

Subway & Building Foundation Sections

 

4/1/03

 

98% GMP

S-2400

 

Typical Masonry Details

 

4/1/03

 

98% GMP

S-3000

 

Erection Guidelines

 

4/1/03

 

98% GMP

S-3001

 

Typical Slab on Metal Deck Details

 

5/2/03

 

Addendum #9

S-3002

 

Typical Steel Details

 

4/1/03

 

98% GMP

S-3003

 

Typical Steel Details

 

7/3/03

 

Addendum #12

S-3005

 

Intermediate Rail Support Part Plans and Elev. Div. Beams

 

5/2/03

 

Addendum #9

S-3101

 

General Podium Sections and Details

 

5/2/03

 

Addendum #9

S-3102

 

General Podium Sections and Details

 

7/3/03

 

Addendum #12

 

 

8

--------------------------------------------------------------------------------


 

 

S-3104

 

General Podium Sections and Details

 

5/30/03

 

Addendum #10

S-3110

 

Stairs A, A1 - B, B1 Cellar - 2nd Floor

 

7/3/03

 

Addendum #12

S-3111

 

Stairs A, A1 - B, B1 Details Cellar - 2nd Floor

 

4/1/03

 

98% GMP

S-3112

 

Stairs A1 and B1 Framing Plans

 

5/2/03

 

Addendum #9

S-3120

 

Convenience Stair Part Plan and Details

 

7/3/03

 

Addendum #12

S-3130

 

Garden Sections and Details

 

5/30/03

 

Addendum #10

S-3201

 

General Tower Sections and Details

 

4/1/03

 

98% GMP

S-3202

 

Sections and Details

 

5/30/03

 

Addendum #10

S-3203

 

Sections and Details

 

7/3/03

 

Addendum #12

S-3204

 

Ground Floor Sections and Details

 

4/1/03

 

98% GMP

S-3205

 

Sections and Details

 

7/3/03

 

Addendum #12

S-3220

 

Erection Truss Details

 

4/1/03

 

98% GMP

S-3221

 

Erection Truss Details

 

5/30/03

 

Addendum #10

S-4001

 

Interior Podium Column Schedule

 

5/30/03

 

Addendum #10

S-4002

 

Interior Tower Column Schedule

 

7/3/03

 

Addendum #12

S-4002 ALT 20

 

Interior Tower Column Schedule

 

7/17/03

 

Addendum #13

S-4003

 

Interior Column and Base Plate Details

 

7/3/03

 

Addendum #12

S-4004

 

Interior Column Splice Details

 

4/1/03

 

98% GMP

S-4005

 

Interior Column Splice Details

 

4/1/03

 

98% GMP

S-5000

 

Exterior Steel General Notes

 

5/30/03

 

Addendum #10

S-5001

 

Exterior Podium Column Schedule

 

5/30/03

 

Addendum #10

S-5002

 

Exterior Tower Column Schedule and Details

 

7/3/03

 

Addendum #12

S-5002 ALT 20

 

Exterior Tower Column Schedule and Details

 

7/17/03

 

Addendum #13

S-5003

 

Exterior Column Splice Details

 

4/1/03

 

98% GMP

S-5010

 

Part Plan at Southwest Corner

 

5/30/03

 

Addendum #10

S-5011

 

Cantilever Beam Elevation

 

4/1/03

 

98% GMP

S-5012

 

Wing Beam Elevations

 

7/3/03

 

Addendum #12

S-5013

 

“X” Brace Elevations and Details

 

5/30/03

 

Addendum #10

S-5014

 

Podium Wing Beam Details

 

7/3/03

 

Addendum #12

S-5015

 

Steel Beam Sections and Details

 

4/1/03

 

98% GMP

S-5016

 

Exposed Steel Beam Details

 

5/2/03

 

Addendum #9

S-5020

 

Exposed Outrigger Connection Details

 

4/1/03

 

98% GMP

S-5021

 

Exposed Outrigger Connection Details

 

5/30/03

 

Addendum #10

S-5101

 

West Canopy Framing Sections and Details

 

5/30/03

 

Addendum #10

S-5102

 

North/South Canopy Framing Sections and Details

 

5/30/03

 

Addendum #10

S-5140

 

8th Avenue Skirt Sections and Details

 

4/1/03

 

98% GMP

S-5240

 

75'-0" Roof Garden Screen Elevation

 

4/1/03

 

98% GMP

S-5241

 

55'-0" Roof Garden Screen Elevation

 

4/1/03

 

98% GMP

S-5242

 

27'-6" Roof Garden Screen Elevation

 

4/1/03

 

98% GMP

S-5243

 

Roof Garden Screen Details

 

4/1/03

 

98% GMP

S-5244

 

75" Roof Garden Screen Details

 

4/1/03

 

98% GMP

S-5245

 

55" Roof Garden Screen Details

 

4/1/03

 

98% GMP

S-6000

 

Typical Bracing Connection Details

 

5/30/03

 

Addendum #10

S-6001

 

East-West Braced Frame Elevations On Grid 3

 

5/30/03

 

Addendum #10

S-6001 ALT 20

 

East-West Braced Frame Elevations On Grid 3

 

7/17/03

 

Addendum #13

S-6002

 

East-West Braced Frame Elevations On Grid 4

 

5/30/03

 

Addendum #10

S-6002 ALT 20

 

East-West Braced Frame Elevations On Grid 4

 

7/17/03

 

Addendum #13

 

9

--------------------------------------------------------------------------------


 

S-6003

 

East-West Braced Frame Elevations On Grid 6

 

5/30/03

 

Addendum #10

S-6003 ALT 20

 

East-West Braced Frame Elevations On Grid 6

 

7/17/03

 

Addendum #13

S-6004

 

East-West Braced Frame Elevations On Grid 2 & 7

 

5/30/03

 

Addendum #10

S-6004 ALT 20

 

East-West Braced Frame Elevations On Grid 2 & 7

 

7/17/03

 

Addendum #13

S-6005

 

North-South Braced Frame Elevations On Grid B

 

5/30/03

 

Addendum #10

S-6005 ALT 20

 

North-South Braced Frame Elevations On Grid B

 

7/17/03

 

Addendum #13

S-6006

 

North-South Braced Frame Elevations On Grid C.2

 

5/30/03

 

Addendum #10

S-6006 ALT 20

 

North-South Braced Frame Elevations On Grid C.2

 

7/17/03

 

Addendum #13

S-6007

 

North-South Braced Frame Elevations On Grid D

 

5/30/03

 

Addendum #10

S-6007 ALT 20

 

North-South Braced Frame Elevations On Grid D

 

7/17/03

 

Addendum #13

S-6008

 

Braced Frame Details at Floor 51

 

5/30/03

 

Addendum #10

S-6009

 

Outrigger Elevations On Grids 5, A and E

 

5/30/03

 

Addendum #10

S-6009 ALT 20

 

Outrigger Elevations On Grids 5, A and E

 

7/17/03

 

Addendum #13

S-6010

 

Braced Frame Details

 

4/1/03

 

98% GMP

S-6011

 

Braced Frame Details

 

5/30/03

 

Addendum #10

S-6012

 

Braced Frame Details

 

5/30/03

 

Addendum #10

S-6013

 

Braced Frame Details Line C.2

 

4/1/03

 

98% GMP

S-6020

 

Braced Frame - Line B Connection Details

 

4/1/03

 

98% GMP

S-6021

 

Braced Frame - Line C Connection Details

 

4/1/03

 

98% GMP

S-6022

 

Braced Frame Details

 

4/1/03

 

98% GMP

S-6023

 

Outrigger Connection Details

 

4/1/03

 

98% GMP

S-6024

 

Braced Frame Details

 

4/1/03

 

98% GMP

S-6026

 

Interior Outrigger Connection Details

 

4/1/03

 

98% GMP

S-7010

 

Mast Framing Details

 

7/3/03

 

Addendum #12

S-7011

 

Mast Framing Details

 

4/1803

 

Addendum #7

S-7012

 

Mast Elevation

 

7/3/03

 

Addendum #12

S-7013

 

Mast Details

 

7/3/03

 

Addendum #12

SUBWAY ENTRANCE

 

 

 

 

 

 

 

 

 

 

 

Title Sheet

 

8/2903

 

Addendum #16

G-1

 

General Notes

 

7/3/03

 

Addendum #12

G-2

 

Insurance Clauses and Abbreviations

 

4/1/03

 

98% GMP

A-1

 

Proposed Stair Plan & Reflected Ceiling Plan

 

8/29/03

 

Addendum #16

A-2

 

Proposed Stair Elevations - 1

 

8/29/03

 

Addendum #16

A-3

 

Proposed Stair Elevations - 2 & Signage

 

8/29/03

 

Addendum #16

A-4

 

Architectural Details

 

8/29/03

 

Addendum #16

A-5

 

Architectural Details - 2

 

8/29/03

 

Addendum #16

C-1

 

Demolition Plans

 

8/29/03

 

Addendum #16

C-2

 

Demolition Sections

 

8/29/03

 

Addendum #16

C-2A

 

Excavation and Bracing - Plan and Sections

 

8/29/03

 

Addendum #16

C-3

 

Proposed Street / Mezzanine Plans

 

8/29/03

 

Addendum #16

C-4

 

Proposed Section

 

8/29/03

 

Addendum #16

C-5

 

Proposed Sections - 2

 

8/29/03

 

Addendum #16

C-6

 

Miscellaneous Details

 

8/29/03

 

Addendum #16

D-1

 

Station Drainage

 

8/29/03

 

Addendum #16

U-1

 

Existing / Proposed Utility Plan

 

4/1/03

 

98% GMP

U-2

 

Proposed Sewer Plan

 

4/1/03

 

98% GMP

 

10

--------------------------------------------------------------------------------


 

E-1

 

Proposed Lighting Plan

 

8/29/03

 

Addendum #16

E-2

 

One-Line Diagram for Rolling Grille Controls and Panel Schedules

 

8/29/03

 

Addendum #16

 

 

 

 

 

 

 

SECURITY

 

 

 

 

 

 

 

 

 

 

 

SE-LEG

 

Security Device Legend and Drawing List

 

8/29/03

 

Addendum #16

SE-DET-A

 

Security Device Details

 

8/29/03

 

Addendum #16

SE-DET-B

 

Security Device Details

 

8/29/03

 

Addendum #16

SE-10C1-A

 

Cellar Floor Security Device Plan (Partial A)

 

8/29/03

 

Addendum #16

SE-10C1-B

 

Cellar Floor Security Device Plan (Partial B)

 

8/29/03

 

Addendum #16

SE-1001-A

 

Ground Floor Security Device Plan (Partial A)

 

8/29/03

 

Addendum #16

SE-1001-B

 

Ground Floor Security Device Plan (Partial B)

 

8/29/03

 

Addendum #16

SE-1002-A

 

Second Floor Security Device Plan (Partial A)

 

8/29/03

 

Addendum #16

SE-1002-B

 

Second Floor Security Device Plan (Partial B)

 

8/29/03

 

Addendum #16

SE-1003-A

 

Third Floor Security Device Plan (Partial A)

 

8/29/03

 

Addendum #18

SE-1003-B

 

Third Floor Security Device Plan (Partial B)

 

8/29/03

 

Addendum #16

SE-1004-A

 

Fourth Floor Security Device Plan (Partial A)

 

8/29/03

 

Addendum #16

SE-1004-B

 

Fourth Floor Security Device Plan (Partial B)

 

8/29/03

 

Addendum #16

SE-1005-A

 

Fifth Floor Security Device Plan (Partial A)

 

8/29/03

 

Addendum #16

SE-1005-B

 

Fifth Floor Security Device Plan (Partial B)

 

8/29/03

 

Addendum #16

SE-1005-C

 

East Podium Roof Security Device Plan (Partial)

 

8/29/03

 

Addendum #16

SE-1006

 

6th - 7th Floor Security Device Plan

 

8/29/03

 

Addendum #16

SE-1008

 

8th - 11th, 13th Floor Security Device Plan (Typical Low Rise)

 

8/29/03

 

Addendum #16

SE-1012

 

12th Floor Security Device Plan (Office/Data Center)

 

8/29/03

 

Addendum #16

SE-1014

 

14th Floor Cafeteria Security Device Plan

 

8/29/03

 

Addendum #16

SE-1015

 

15th Floor Conference Room Security Device Plan

 

8/29/03

 

Addendum #16

SE-1016

 

16th Floor EMR & 17th Floor Partial Security Device Plan

 

8/29/03

 

Addendum #16

SE-1018

 

18th - 27th Floor Security Device Plan

 

8/29/03

 

Addendum #16

SE-1028

 

28th Floor Mechanical Room Security Device Plan

 

8/29/03

 

Addendum #16

SE-1029

 

29th Floor Security Device Plan

 

8/29/03

 

Addendum #16

SE-1030

 

30th - 40th Floor Security Device Plan

 

8/29/03

 

Addendum #16

SE-1041

 

41st - 50th Floor Security Device Plan

 

8/29/03

 

Addendum #16

SE-1051

 

51st Floor Security Device Plan

 

8/29/03

 

Addendum #16

SE-1052

 

52nd Floor Main Roof Security Device Plan

 

8/29/03

 

Addendum #16

 

 

 

 

 

 

 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

M-0000

 

HVAC Drawing List

 

8/29/03

 

Addendum #16

M-0001

 

HVAC Symbols and Abbreviations

 

4/1/03

 

98% GMP

M10C1-A-SUB

 

Sub-Cellar Floor Plan Partial A

 

4/1/03

 

98% GMP

M10C1-B-SUB

 

Sub-Cellar Floor Plan Partial B

 

7/3/03

 

Addendum #12

M-10C1-A

 

Cellar Floor Plan Partial A

 

8/29/03

 

Addendum #16

M-10C1-B

 

Cellar Floor Plan Partial B

 

8/29/03

 

Addendum #16

M-10C1-C

 

Cellar Floor Plan Mezzanine

 

7/3/03

 

Addendum #12

M-1001-A

 

Ground Floor Plan Partial A

 

5/30/03

 

Addendum #10

M-1001-B

 

Ground Floor Plan Partial B

 

8/29/03

 

Addendum #16

 

11

--------------------------------------------------------------------------------


 

M-1002-A

 

2nd Floor Plan Partial A

 

5/2/03

 

Addendum #9

M-1002-B

 

2nd Floor Plan Partial B

 

5/30/03

 

Addendum #10

M-1003-A

 

3rd Floor Plan Partial A

 

5/2/03

 

Addendum #9

M-1003-B

 

3rd Floor Plan Partial B

 

5/2/03

 

Addendum #9

M-1004-A

 

4th Floor Plan Partial A

 

5/2/03

 

Addendum #9

M-1004-B

 

4th Floor Plan Partial B

 

5/2/03

 

Addendum #9

M-1005-A

 

5th Floor Plan Partial A

 

5/2/03

 

Addendum #9

M-1005-B

 

5th Floor Plan Partial B

 

8/29/03

 

Addendum #16

M-1005M-B

 

5th Floor Mezzanine Plan

 

5/2/03

 

Addendum #9

M-1006

 

6th and 7th Floor Plan

 

5/2/03

 

Addendum #9

M-1008

 

8th - 11th & 13th Floor Plan

 

5/2/03

 

Addendum #9

M-1012

 

12th Floor Plan - Office/Data Center

 

5/2/03

 

Addendum #9

M-1014

 

14th Floor Cafeteria Plan

 

5/30/03

 

Addendum #10

M-1015

 

15th Floor Conference Room Plan

 

5/30/03

 

Addendum #10

M-1016

 

16th Floor Plan

 

8/29/03

 

Addendum #16

M-1017

 

17th Floor Plan

 

8/29/03

 

Addendum #16

M-1018

 

18th - 27th Floor Plan

 

5/30/03

 

Addendum #10

M-1028

 

28th Floor Mechanical Room Plan

 

5/30/03

 

Addendum #10

M-1029

 

29th Floor Mid Low EMR Plan

 

5/30/03

 

Addendum #10

M-1030

 

30th - 38th Floor Plan

 

5/30/03

 

Addendum #10

M-1039

 

39th Floor Plan

 

8/29/03

 

Addendum #16

M-1040

 

40th Floor Plan

 

8/29/03

 

Addendum #16

M-1041

 

41st - 50th Floor Plan

 

8/29/03

 

Addendum #16

M-1051

 

51st Floor MER Plan (Lower)

 

5/30/03

 

Addendum #10

M-1051M

 

51st Floor MER Plan (Upper)

 

5/30/03

 

Addendum #10

M-1052

 

52nd Floor Main Roof Plan

 

5/30/03

 

Addendum #10

M-1053

 

Roof Bulkhead Level

 

8/29/03

 

Addendum #16

M-1054

 

Roof EMR Level

 

8/29/03

 

Addendum #16

M-3000

 

HVAC Building Sections No. 1

 

4/1/03

 

98% GMP

M-3001

 

HVAC Building Sections No. 2

 

5/30/03

 

Addendum #10

M-3002

 

HVAC Building Sections No. 3

 

5/30/03

 

Addendum #10

M-3003

 

HVAC Building Sections No. 4

 

4/1/03

 

98% GMP

M-3004

 

HVAC Building Sections No. 5

 

4/1/03

 

98% GMP

M-3005

 

HVAC Building Sections No. 6

 

5/30/03

 

Addendum #10

M-3006

 

HVAC Building Sections No. 7

 

5/30/03

 

Addendum #10

M-3007

 

HVAC Building Sections No. 8

 

5/30/03

 

Addendum #10

M-4000

 

Cellar Floor Part Plan No. 1

 

8/29/03

 

Addendum #16

M-4001

 

Cellar Floor Part Plan No. 2

 

5/30/03

 

Addendum #10

M-4002

 

Cellar Floor Part Plan No. 3

 

7/3/03

 

Addendum #12

M-4003

 

Cellar Floor Part Plan No. 4

 

5/30/03

 

Addendum #10

M-4004

 

Cellar Floor Part Plan No. 5

 

7/3/03

 

Addendum #12

M-4005

 

Cellar Floor Part Plan No. 6

 

8/29/03

 

Addendum #16

M-4006

 

Cellar Floor Part Plan Mezzanine

 

7/3/03

 

Addendum #12

M-4007

 

5th Floor Part Plan No. 1

 

8/29/03

 

Addendum #16

M-4008

 

5th Floor Part Plan No. 2

 

4/1/03

 

98% GMP

M-5000

 

HVAC Water Riser Diagram No. 1

 

5/30/03

 

Addendum #10

M-5001

 

HVAC Water Riser Diagram No. 2

 

5/30/03

 

Addendum #10

 

12

--------------------------------------------------------------------------------


 

M-5002

 

HVAC Water Riser Diagram No. 3

 

5/2/03

 

Addendum #9

M-5003

 

HVAC Steam and Hot Water Riser Diagram No. 1

 

5/30/03

 

Addendum #10

M-5004

 

HVAC Steam and Hot Water Riser Diagram No. 2

 

5/30/03

 

Addendum #10

M-5005

 

HVAC Steam and Hot Water Riser Diagram No. 3

 

5/30/03

 

Addendum #10

M-5006

 

HVAC Air Riser Diagram No. 1

 

7/3/03

 

Addendum #12

M-5007

 

HVAC Air Riser Diagram No. 2

 

5/30/03

 

Addendum #10

M-5008

 

HVAC Air Riser Diagram No. 3

 

5/30/03

 

Addendum #10

M-5009

 

HVAC Air Riser Diagram No. 4

 

5/30/03

 

Addendum #10

M-5010

 

HVAC Cogen Flow Diagram

 

5/30/03

 

Addendum #10

M-5011

 

HVAC Fuel Oil Floor Diagram

 

8/29/03

 

Addendum #16

M-6000

 

HVAC Schedules Sheet No. 1.

 

7/3/03

 

Addendum #12

M-6001

 

HVAC Schedules Sheet No. 2

 

7/3/03

 

Addendum #12

M-6002

 

HVAC Schedules Sheet No. 3

 

7/3/03

 

Addendum #12

M-6003

 

HVAC Schedules Sheet No. 4

 

7/3/03

 

Addendum #12

M-6004

 

HVAC Schedules Sheet No. 5

 

7/3/03

 

Addendum #12

M-7000

 

HVAC Details Sheet No. 1

 

4/1/03

 

98% GMP

M-7001

 

HVAC Details Sheet No. 2

 

4/1/03

 

98% GMP

M-7002

 

HVAC Details Sheet No. 3

 

5/30/03

 

Addendum #10

M-7003

 

HVAC Details Sheet No. 4

 

4/1/03

 

98% GMP

M-7004

 

HVAC Details Sheet No. 5

 

4/1/03

 

98% GMP

M-7005

 

HVAC Details Sheet No. 6

 

5/30/03

 

Addendum #10

M-7006

 

HVAC Details Sheet No. 7

 

8/29/03

 

Addendum #16

M-7007

 

HVAC Details Sheet No. 8

 

8/29/03

 

Addendum #16

M-7007 ALT-B1

 

HVAC Details Sheet No. 8

 

7/31/03

 

Addendum #14

M-7008

 

HVAC Details Sheet No. 9

 

4/1/03

 

98% GMP

M-8000

 

HVAC Control Diagram No. 1

 

4/1/03

 

98% GMP

M-8001

 

HVAC Control Diagram No. 2

 

8/29/03

 

Addendum #16

M-8002

 

HVAC Control Diagram No. 3

 

8/29/03

 

Addendum #16

M-8003

 

HVAC Control Diagram No. 4

 

5/2/03

 

Addendum #9

M-8004

 

HVAC Control Diagram No. 5

 

5/2/03

 

Addendum #9

M-8005

 

HVAC Control Diagram No. 6

 

4/1/03

 

98% GMP

M-8006

 

HVAC Control Diagram No. 7

 

4/1/03

 

98% GMP

M-8007

 

HVAC Control Diagram No. 8

 

8/29/03

 

Addendum #16

M-8008

 

HVAC Control Diagram No. 9

 

4/1/03

 

98% GMP

M-8009

 

HVAC Control Diagram No. 10

 

4/1/03

 

98% GMP

M-8010

 

HVAC Control Diagram No. 11

 

4/1/03

 

98% GMP

M-8011

 

HVAC Control Diagram No. 12

 

4/1/03

 

98% GMP

M-8012

 

HVAC Control Diagram No. 13

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

 

 

E-0000

 

Electrical Drawing List

 

8/29/03

 

Addendum #16

E-0001

 

Symbol List & Abbreviations

 

8/29/03

 

Addendum #16

E-10C1U-A

 

Cellar Floor Plan Partial A - Underground

 

5/30/03

 

Addendum #10

E-10C1U-B

 

Cellar Floor Plan Partial B - Underground

 

7/3/03

 

Addendum #12

E-100C1-A

 

Cellar Floor Plan Partial A

 

8/29/03

 

Addendum #16

 

13

--------------------------------------------------------------------------------


 

E-100C1-B

 

Cellar Floor Plan Partial B

 

8/29/03

 

Addendum #16

E-1001-A

 

Ground Floor Plan Partial A

 

8/29/03

 

Addendum #16

E-1001-B

 

Ground Floor Plan Partial B

 

8/29/03

 

Addendum #16

E-1002-A

 

2nd Floor Plan Partial A

 

8/29/03

 

Addendum #16

E-1002-B

 

2nd Floor Plan Partial B

 

7/3/03

 

Addendum #12

E-1003-A

 

3rd Floor Plan Partial A

 

8/29/03

 

Addendum #16

E-1003-B

 

3rd Floor Plan Partial B

 

8/29/03

 

Addendum #16

E-1004-A

 

4th Floor Plan Partial A

 

8/29/03

 

Addendum #16

E-1004-B

 

4th Floor Plan Partial B

 

8/29/03

 

Addendum #16

E-1005-A

 

5th Floor Plan Partial A

 

8/29/03

 

Addendum #16

E-1005-B

 

5th Floor Plan Partial B

 

8/29/03

 

Addendum #16

E-1005-C

 

5th Floor Plan C Roof

 

8/29/03

 

Addendum #16

E-1006

 

6th & 7th Floor Plan

 

8/29/03

 

Addendum #16

E-1008

 

8th - 11th & 13th Floor Plan

 

8/29/03

 

Addendum #16

E-1012

 

12th Floor Plan Data Center

 

8/29/03

 

Addendum #16

E-1014

 

14th Floor Cafeteria Plan

 

8/29/03

 

Addendum #16

E-1015

 

15th Floor Conf. Rm. Plan

 

8/29/03

 

Addendum #16

E-1016

 

16th Floor Plan - 17th Floor Part Plan

 

8/29/03

 

Addendum #16

E-1018

 

18th thru 27th Floor Plan

 

8/29/03

 

Addendum #16

E-1028

 

28th Floor Mech. Rm. Plan

 

8/29/03

 

Addendum #16

E-1029

 

29th Floor Mid Low EMR Plan

 

8/29/03

 

Addendum #16

E-1030

 

30th thru 40th Floor Plan & Partial Plan

 

8/29/03

 

Addendum #16

E-1041

 

41st thru 50th Floor Plan

 

8/29/03

 

Addendum #16

E-1051

 

51st Floor Plan

 

8/29/03

 

Addendum #16

E-1052

 

52nd Floor Main Roof

 

7/3/03

 

Addendum #12

E-1053

 

Bulkhead Plan

 

5/30/03

 

Addendum #10

E-1054

 

1st and 2nd Platform Plans

 

7/3/03

 

Addendum #12

E-4000

 

Electric Closets Part Plans

 

5/30/03

 

Addendum #10

E-5000

 

One Line Riser Diagram No. 1

 

8/29/03

 

Addendum #16

E-5001

 

One Line Riser Diagram No. 2

 

5/30/03

 

Addendum #10

E-5002

 

One Line Riser Diagram No. 3

 

5/30/03

 

Addendum #10

E-5003

 

Stair A & B Riser Diagram

 

8/29/03

 

Addendum #16

E-5004

 

Switchboard One Line Diagram

 

8/29/03

 

Addendum #16

E-5005

 

Distribution Board One Line Diagram

 

8/29/03

 

Addendum #16

E-5006

 

Cogen Distribution

 

8/29/03

 

Addendum #16

E-5007

 

Alternate Emergency Switchboard One Line Diagram

 

8/29/03

 

Addendum #16

E-6000

 

Electrical Details

 

8/29/03

 

Addendum #16

E-6001

 

Electrical Conduit Riser Details

 

4/1/03

 

98% GMP

E-7000

 

Panel Schedules

 

8/29/03

 

Addendum #16

E-7001

 

Miscellaneous Schedules

 

8/29/03

 

Addendum #16

E-7002

 

Miscellaneous Schedules

 

8/29/03

 

Addendum #16

E-7003

 

Miscellaneous Schedules

 

8/29/03

 

Addendum #16

E-7004

 

Switchboard Schedules

 

8/29/03

 

Addendum #16

E-7301

 

Part Floor Plan and Site Plan

 

8/12/03

 

Addendum #15

E-7302

 

One Line Diagram, Details and Panel Schedules

 

8/12/03

 

Addendum #15

 

14

--------------------------------------------------------------------------------


 

PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

 

P-0000

 

Plumbing Drawing List

 

8/29/03

 

Addendum #16

P-0001

 

Plumbing Symbol List

 

5/30/03

 

Addendum #10

P-10CU-A

 

Underground Floor Plan A

 

8/29/03

 

Addendum #16

P-10CU-B

 

Underground Floor Plan B

 

8/29/03

 

Addendum #16

P-10C1-A

 

Cellar Floor Plan A

 

8/29/03

 

Addendum #16

P-10C1-B

 

Cellar Floor Plan B

 

8/29/03

 

Addendum #16

P-10C1-C

 

Cellar Mezzanine Floor Plan Partial C

 

8/29/03

 

Addendum #16

P-1001A

 

1st Floor Plan A

 

5/30/03

 

Addendum #10

P-1001B

 

1st Floor Plan B

 

8/29/03

 

Addendum #16

P-1002A

 

2nd Floor Plan A

 

5/30/03

 

Addendum #10

P-1002B

 

2nd Floor Plan B

 

8/29/03

 

Addendum #16

P-1003A

 

3rd Floor Plan A

 

5/30/03

 

Addendum #10

P-1003B

 

3rd Floor Plan B

 

8/29/03

 

Addendum #16

P-1004A

 

4th Floor Plan A

 

5/30/03

 

Addendum #10

P-1004B

 

4th Floor Plan B

 

8/29/03

 

Addendum #16

P-1005A

 

5th Floor Plan A

 

5/30/03

 

Addendum #10

P-1005B

 

5th Floor Plan B

 

8/29/03

 

Addendum #16

P-1006

 

6th and 7th Floor Plan

 

5/30/03

 

Addendum #10

P-1008

 

8th - 10th Floor Plan

 

5/30/03

 

Addendum #10

P-1011

 

11th Floor Plan

 

5/30/03

 

Addendum #10

P-1012

 

12th Floor Plan/Data Center

 

5/30/03

 

Addendum #10

P-1013

 

13th Floor Plan

 

5/30/03

 

Addendum #10

P-1014

 

14th Floor Cafeteria Plan

 

5/30/03

 

Addendum #10

P-1015

 

15th Floor Conf. Room Plan

 

5/30/03

 

Addendum #10

P-1016

 

16th Floor Plan

 

5/30/03

 

Addendum #10

P-1017

 

17th Floor Plan

 

5/30/03

 

Addendum #10

P-1018

 

18th thru 27th Floor Plan

 

5/30/03

 

Addendum #10

P-1028

 

28th Floor MER Plan

 

5/30/03

 

Addendum #10

P-1029

 

29th Floor EMR Plan

 

5/30/03

 

Addendum #10

P-1030

 

30th thru 38th Floor Plan

 

5/30/03

 

Addendum #10

P-1039

 

39th Floor Plan

 

5/30/03

 

Addendum #10

P-1040

 

40th Floor

 

5/30/03

 

Addendum #10

P-1041

 

41st thru 50th Floor Plan

 

5/30/03

 

Addendum #10

P-1051

 

51st Floor Plan

 

5/30/03

 

Addendum #10

P-1051M

 

51st Floor Plan Mezzanine

 

5/30/03

 

Addendum #10

P-1052

 

52nd Floor - Roof Plan

 

5/30/03

 

Addendum #10

P-1053

 

53rd Floor Plan

 

5/30/03

 

Addendum #10

P-1054

 

Roof EMR Level

 

5/30/03

 

Addendum #10

P-1055

 

Façade Maintenance Platform Plan

 

5/30/03

 

Addendum #10

P-4000

 

Plumbing Cellar Part Plans & Details

 

8/29/03

 

Addendum #16

P-4001

 

Plumbing Part Plans

 

5/30/03

 

Addendum #10

P-4002

 

Plumbing Part Plans

 

5/30/03

 

Addendum #10

P-5000

 

Plumbing Sanitary Riser Diagram #1

 

8/29/03

 

Addendum #16

P-5000A

 

Plumbing Sanitary Riser Diagram #2

 

8/29/03

 

Addendum #16

P-5001

 

Plumbing Sanitary Riser Diagram #2

 

5/30/03

 

Addendum #10

 

15

--------------------------------------------------------------------------------


 

P-5002

 

Plumbing Sanitary Riser Diagram #3

 

5/30/03

 

Addendum #10

P-5003

 

Plumbing Storm Riser Diagram #1

 

8/29/03

 

Addendum #16

P-5004

 

Plumbing Storm Riser Diagram #2

 

8/29/03

 

Addendum #16

P-5005

 

Plumbing Storm Riser Diagram #3

 

4/1/03

 

98% GMP

P-5006

 

Plumbing Gas Riser Diagram #1

 

5/30/03

 

Addendum #10

P-5007

 

Plumbing Gas Riser Diagram #2

 

4/1/03

 

98% GMP

P-5008

 

Plumbing Gas Riser Diagram #3

 

4/1/03

 

98% GMP

P-5009

 

Plumbing Domestic Water Riser Diagram #1

 

7/3/03

 

Addendum #12

P-5010

 

Plumbing Domestic Water Riser Diagram #2

 

5/30/03

 

Addendum #10

P-5011

 

Plumbing Domestic Water Riser Diagram #3

 

5/30/03

 

Addendum #10

P-6000

 

Plumbing Details #1

 

4/1/03

 

98% GMP

P-6001

 

Plumbing Details and Schedules Sheet No. 2

 

8/29/03

 

Addendum #16

P-6002

 

Plumbing Details #3

 

5/2/03

 

Addendum #9

 

 

 

 

 

 

 

FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

F-0000

 

Fire Protection Drawing List

 

8/29/03

 

Addendum #16

F-0001

 

Fire Protection Symbol List

 

4/1/03

 

98% GMP

F-10C1-A

 

Cellar Floor Plan A

 

8/29/03

 

Addendum #16

F-10C1-B

 

Cellar Floor Plan B

 

5/2/03

 

Addendum #9

F-1001A

 

1st Floor Plan A

 

4/1/03

 

98% GMP

F-1001B

 

1st Floor Plan B

 

4/1/03

 

98% GMP

F-1002A

 

2nd Floor Plan A

 

8/29/03

 

Addendum #16

F-1002B

 

2nd Floor Plan B

 

4/1/03

 

98% GMP

F-1003A

 

3rd Floor Plan A

 

4/1/03

 

98% GMP

F-1003B

 

3rd Floor Plan B

 

4/1/03

 

98% GMP

F-1004A

 

4th Floor Plan A

 

4/1/03

 

98% GMP

F-1004B

 

4th Floor Plan B

 

7/3/03

 

Addendum #12

F-1005A

 

5th Floor Plan A

 

4/1/03

 

98% GMP

F-1005B

 

5th Floor Plan B

 

7/3/03

 

Addendum #12

F-1006

 

6th and 7th Floor Plan

 

4/1/03

 

98% GMP

F-1008

 

8th - 11th, and 13th Floor Plan

 

4/1/03

 

98% GMP

F-1012

 

12th Floor Plan/Data Center

 

4/1/03

 

98% GMP

F-1014

 

14th Floor Cafeteria Plan

 

4/1/03

 

98% GMP

F-1015

 

15th Floor Conf. Room Plan

 

8/29/03

 

Addendum #16

F-1016

 

16th Floor Plan

 

4/1/03

 

98% GMP

F-1017

 

17th Floor Plan

 

5/2/03

 

Addendum #9

F-1018

 

18TH THRU 27TH Floor Plan

 

4/1/03

 

98% GMP

F-1028

 

28th Floor MER Plan

 

4/1/03

 

98% GMP

F-1029

 

29th Floor EMR Plan

 

4/1/03

 

98% GMP

F-1030

 

30th thru 38th Floor Plan

 

4/1/03

 

98% GMP

F-1039

 

39th Floor Plan

 

4/1/03

 

98% GMP

F-1040

 

40th Floor Plan

 

4/1/03

 

98% GMP

F-1041

 

41st thru 50th Floor Plan

 

4/1/03

 

98% GMP

F-1051

 

51st Floor Plan

 

4/1/03

 

98% GMP

F-1051M

 

51st Floor Plan Mezzanine

 

4/1/03

 

98% GMP

 

16

--------------------------------------------------------------------------------


 

F-1052

 

52nd Floor - Roof Plan

 

4/1/03

 

98% GMP

F-1053

 

Roof Bulkhead Level

 

4/1/03

 

98% GMP

F-1054

 

1st and 2nd Platform Plans

 

4/1/03

 

98% GMP

F-4000

 

Fire Protection Part Plans

 

8/29/03

 

Addendum #16

F-5000

 

Fire Protection Riser Diagram #1

 

7/3/03

 

Addendum #12

F-5001

 

Fire Protection Riser Diagram #2

 

5/30/03

 

Addendum #10

F-5002

 

Fire Protection Riser Diagram #3

 

5/30/03

 

Addendum #10

F-6000

 

Fire Protection Details

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

FIRE ALARM

 

 

 

 

 

 

 

 

 

 

 

EF-0000

 

Fire Alarm/Security Drawing List

 

8/29/03

 

Addendum #16

EF-0001

 

Fire Alarm/Security Symbol List & Abbreviations

 

8/29/03

 

Addendum #16

EF-10C1-A

 

Fire Alarm/Security Cellar Floor Plan Partial A

 

8/29/03

 

Addendum #16

EF-10C1-B

 

Fire Alarm/Security Cellar Floor Plan Partial B

 

8/29/03

 

Addendum #16

EF-1001-A

 

Fire Alarm/Security Ground Floor Plan Partial A

 

8/29/03

 

Addendum #16

EF-1001-B

 

Fire Alarm/Security Ground Floor Plan Partial B

 

8/29/03

 

Addendum #16

EF-1002-A

 

Fire Alarm/Security 2nd Floor Plan Partial A

 

4/1/03

 

98% GMP

EF-1002-B

 

Fire Alarm/Security 2nd Floor Plan Partial B

 

4/1/03

 

98% GMP

EF-1003-A

 

Fire Alarm/Security 3rd Floor Plan Partial A

 

4/1/03

 

98% GMP

EF-1003-B

 

Fire Alarm/Security 3rd Floor Plan Partial B

 

4/1/03

 

98% GMP

EF-1004-A

 

Fire Alarm/Security 4th Floor Plan Partial A

 

8/29/03

 

Addendum #16

EF-1004-B

 

Fire Alarm/Security 4th Floor Plan Partial B

 

8/29/03

 

Addendum #16

EF-1005-A

 

Fire Alarm/Security 5th Floor Plan Partial A

 

8/29/03

 

Addendum #16

EF-1005-B

 

Fire Alarm/Security 5th Floor Plan Partial B

 

4/1/03

 

98% GMP

EF-1005-C

 

Fire Alarm/Security 5th Floor Plan C Roof

 

4/1/03

 

98% GMP

EF-1006

 

Fire Alarm/Security 6th & 7th Floor Plan

 

8/29/03

 

Addendum #16

EF-1008

 

Fire Alarm/Security 8th - 11th & 13th Floor Plan

 

8/29/03

 

Addendum #16

EF-1012

 

Fire Alarm/Security 12th Floor Plan Data Center

 

8/29/03

 

Addendum #16

EF-1014

 

Fire Alarm/Security 14th Floor Cafeteria Plan

 

8/29/03

 

Addendum #16

EF-1015

 

Fire Alarm/Security 15th Floor Conf. Rm. Plan

 

8/29/03

 

Addendum #16

EF-1016

 

Fire Alarm/Security 16th Floor Plan - 17th Floor Part Plan

 

8/29/03

 

Addendum #16

EF-1018

 

Fire Alarm/Security 18th Thru 27th Floor Plan

 

8/29/03

 

Addendum #16

EF-1028

 

Fire Alarm/Security 28th Floor Mech. Rm. Plan

 

8/29/03

 

Addendum #16

EF-1029

 

Fire Alarm/Security 29th Floor Mid Low EMR Plan

 

8/29/03

 

Addendum #16

EF-1030

 

Fire Alarm/Security 30th thru 40th Floor Plan & Partial Plan

 

8/29/03

 

Addendum #16

EF-1041

 

Fire Alarm/Security 41st thru 50th Floor Plan

 

8/29/03

 

Addendum #16

EF-1051

 

Fire Alarm/Security 51st Floor Plan

 

8/29/03

 

Addendum #16

EF-1052

 

Fire Alarm/Security 52nd Floor Main Roof

 

8/29/03

 

Addendum #16

EF-1053

 

Fire Alarm Bulkhead Plan

 

4/1/03

 

98% GMP

EF-1054

 

Fire Alarm 1st and 2nd Platform Plans

 

4/1/03

 

98% GMP

EF-5000

 

Fire Alarm Riser Diagram No. 1

 

8/29/03

 

Addendum #16

EF-5001

 

Fire Alarm Riser Diagram No. 2

 

4/1/03

 

98% GMP

EF-5002

 

Fire Alarm Riser Diagram No. 3

 

4/1/03

 

98% GMP

EF-7000

 

Fire Alarm Details and Schedules

 

7/3/03

 

Addendum #12

EF-7001

 

Fire Alarm Details and Schedules

 

5/30/03

 

Addendum #10

EF-7002

 

Security Details

 

4/1/03

 

98% GMP

 

17

--------------------------------------------------------------------------------


 

TELECOM

 

 

 

 

 

 

 

 

 

 

 

 

 

T-0000

 

Telecommunications Drawings List

 

7/3/03

 

Addendum #12

T-0001

 

Telecommunications Legend & Symbols List

 

4/1/03

 

98% GMP

T-100C1-A

 

Telecommunications Cellar Level Plan - Partial A

 

5/2/03

 

Addendum #9

T-100C1-B

 

Telecommunications Cellar Level Plan - Partial B

 

7/3/03

 

Addendum #12

T-1001

 

Telecommunications Ground Floor Plan

 

7/3/03

 

Addendum #12

T-1002-A

 

Telecommunications 2nd Floor Plan - Partial A

 

4/1/03

 

98% GMP

T-1002-B

 

Telecommunications 2nd Floor Plan - Partial B

 

5/2/03

 

Addendum #9

T-1004-A

 

Telecommunications 3rd & 4th Floor Plan - Partial A (Typical Podium)

 

4/1/03

 

98% GMP

T-1004-B

 

Telecommunications 3rd & 4th Floor Plan - Partial B (Typical Podium)

 

5/2/03

 

Addendum #9

T-1005

 

Telecommunications 5th to 7th Floor Plan (Typical NY Times)

 

4/1/03

 

98% GMP

T-1008

 

Telecommunications 8th to 27th Floor Plan (Typical NY Times)

 

4/1/03

 

98% GMP

T-1028

 

Telecommunications 28th Floor Plan

 

4/1/03

 

98% GMP

T-1029

 

Telecommunications 29th to 50th Floor Plan (Typical Tenant)

 

7/3/03

 

Addendum #12

T-1051

 

Telecommunications 51st Floor Plan (Radio Room Level)

 

4/1/03

 

98% GMP

T-4000

 

Telecommunications Closet Floor Penetration Details

 

4/1/03

 

98% GMP

T-5000

 

Telecommunications Pathway Riser Diagram (NY Times Only)

 

7/3/03

 

Addendum #12

T-5001

 

Telecommunications Pathway Riser Diagram (FCRC Only)

 

7/3/03

 

Addendum #12

T-5002

 

Telecommunications Grounding Riser Diagram (NY Times Only)
(Dwg Issued for Coordination Only)

 

7/3/03

 

Addendum #12

T-5003

 

Telecommunications Grounding Riser Diagram (FCRC Only)

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

ARCHITECTURAL SKETCHES

 

 

 

 

 

 

 

 

 

 

 

ITB-SK-001

 

Paint Location Plans

 

7/31/03

 

Addendum #14

ITB-SK-002

 

Intumescent Details of Beam Penetration at Column 2:B

 

7/31/03

 

Addendum #14

ITB-SK-003

 

Steel Painting/lntumescent Diagram

 

7/31/03

 

Addendum #14

 

 

 

 

 

 

 

STRUCTURAL SKETCHES

 

 

 

 

 

 

 

 

 

 

 

ITB-SK-S-002

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-003

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-004

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-005

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-006

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-007

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-008

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-009

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-010

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-011

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-012

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-013

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-014

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-015

 

Structural Sketch

 

7/31/03

 

Addendum #14

ITB-SK-S-016

 

Structural Sketch

 

7/31/03

 

Addendum #14

 

18

--------------------------------------------------------------------------------


 

SPECIFICATIONS

 

 

 

 

 

 

 

 

 

 

 

DIVISION 1 - GENERAL REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

01020

 

Allowances

 

8/29/03

 

Addendum #16

01040

 

Coordination

 

4/1/03

 

98% GMP

01100

 

Alternates

 

8/29/03

 

Addendum #16

01202

 

Progress Meetings

 

4/1/03

 

98% GMP

01300

 

Submittals

 

4/1/03

 

98% GMP

01320

 

Constitution Progress Documentation

 

4/1/03

 

98% GMP

01321

 

Survey of Existing Conditions

 

4/1/03

 

98% GMP

01400

 

Quality Requirements

 

4/1/03

 

98% GMP

01410

 

Testing and Inspection

 

8/29/03

 

Addendum #16

01420

 

References

 

4/1/03

 

98% GMP

01500

 

Construction Facilities and Temporary Controls

 

4/1/03

 

98% GMP

01570

 

Traffic Regulation

 

4/1/03

 

98% GMP

01600

 

Materials and Equipment

 

4/1/03

 

98% GMP

01630

 

Mock-Ups

 

7/3/03

 

Addendum #12

01700

 

Execution Requirements

 

4/1/03

 

98% GMP

01730

 

Operating and Maintenance Data

 

4/1/03

 

98% GMP

01731

 

Cutting and Patching

 

4/1/03

 

98% GMP

01770

 

Closeout Procedures

 

4/1/03

 

98% GMP

01810

 

Commissioning of Mechanical, Electrical, Plumbing and Fire Protection

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 2- SITE WORK

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

02260

 

Shoring and Underpinning

 

4/1/03

 

98% GMP

02315

 

Excavation and Backfilling

 

4/1/03

 

98% GMP

02320

 

Rock Anchors

 

4/1/03

 

98% GMP

02515

 

Concrete Walks and Curbs

 

4/1/03

 

98% GMP

02620

 

Landscape Drainage

 

4/1/03

 

98% GMP

02740

 

Bituminous Pavement

 

4/1/03

 

98% GMP

02900

 

Planting

 

4/1/03

 

98% GMP

02950

 

Irrigation

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 3- CONCRETE

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

03100

 

Concrete Formwork

 

4/1/03

 

98% GMP

03200

 

Concrete Reinforcement

 

4/1/03

 

98% GMP

03300

 

Cast-In-Place Concrete

 

4/1/03

 

98% GMP

 

19

--------------------------------------------------------------------------------


 

03350

 

Cement Leveling Compound

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 4 - MASONRY

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

04200

 

Unit Masonry

 

5/30/03

 

Addendum #10

 

 

 

 

 

 

 

DIVISION 5 - METALS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

05120

 

Structural Steel

 

6/18/03

 

Addendum #11

05121

 

Architectural Structural Steel

 

5/30/03

 

Addendum #10

05150

 

High Strength Rods

 

4/1/03

 

98% GMP

05300

 

Metal Decking

 

4/1/03

 

98% GMP

05400

 

Cold Formed Metal Framing

 

4/1/03

 

98% GMP

05500

 

Miscellaneous Metals

 

5/30/03

 

Addendum #10

05510

 

Steel Stairs

 

5/30/03

 

Addendum #10

05700

 

Ornamental Metals

 

8/29/03

 

Addendum #16

05800

 

Expansion Joint Cover Assemblies

 

5/30/03

 

Addendum #10

 

 

 

 

 

 

 

DIVISION 6 - WOOD AND PLASTICS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

06100

 

Carpentry

 

4/1/03

 

98% GMP

06400

 

Architectural Woodwork

 

8/29/03

 

Addendum #16

 

 

 

 

 

 

 

DIVISION 7 - THERMAL AND MOISTURE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

07110

 

Liquid Membrane Waterproofing

 

4/1/03

 

98% GMP

07120

 

Fluid Membrane Horizontal Waterproofing

 

4/1/03

 

98% GMP

07130

 

Sheet Membrane Waterproofing

 

4/1/03

 

98% GMP

07140

 

Split Slab Membrane Waterproofing

 

4/1/03

 

98% GMP

07161

 

Capillary Waterproofing

 

5/2/03

 

Addendum #9

07200

 

Building Insulation

 

5/2/03

 

Addendum #9

07240

 

Exterior Insulation Finish System

 

4/1/03

 

98% GMP

07241

 

Exterior Finish System

 

4/1/03

 

98% GMP

07250

 

Sprayed Fire Resistive Materials

 

7/31/03

 

Addendum #14

07254

 

Intumescent Fireproofing

 

7/31/03

 

Addendum #14

07255

 

Intumescent Dry Wrap Fireproofing

 

4/1/03

 

98% GMP

07256

 

Mineral Board Fireproofing

 

7/31/03

 

Addendum #14

07270

 

Firestops and Smokeseals

 

5/30/03

 

Addendum #10

07420

 

Vertical and Horizontal Wall Panels

 

4/1/03

 

98% GMP

07552

 

Fluid Applied Protected Membrane Roofing

 

5/30/03

 

Addendum #10

 

20

--------------------------------------------------------------------------------


 

07600

 

Sheet Metal Work

 

5/30/03

 

Addendum #10

07700

 

Roof Specialties and Accessories

 

5/30/03

 

Addendum #10

07900

 

Joint Sealers

 

4/1/03

 

98% GMP

07910

 

Miscellaneous Joint Fillers

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 8 - DOORS AND WINDOWS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

08100

 

Steel Doors and Frames

 

5/30/03

 

Addendum #10

08120

 

Impact Doors

 

4/1/03

 

98% GMP

08130

 

Sound Control Doors

 

4/1/03

 

98% GMP

08305

 

Access Doors

 

4/1/03

 

98% GMP

08330

 

Insulated Roll Up Doors

 

8/29/03

 

Addendum #16

08332

 

Horizontal Coiling Fire Shutters

 

4/1/03

 

98% GMP

08333

 

Roll Up Counter Fire Shutters

 

4/1/03

 

98% GMP

08334

 

Roll Up Fire Shutters

 

4/1/03

 

98% GMP

08411

 

Aluminum and Steel Framed Storefronts

 

4/1/03

 

98% GMP

08450

 

Balanced Doors

 

4/1/03

 

98% GMP

08550

 

Horizontal Sliding Fire Rated Windows

 

4/1/03

 

98% GMP

08630

 

Skylights and Canopies

 

5/2/03

 

Addendum #9

08700

 

Finish Hardware

 

8/29/03

 

Addendum #16

08710

 

Door Schedule

 

8/29/03

 

Addendum #16

08800

 

Miscellaneous Glass and Glazing

 

5/30/03

 

Addendum #10

08900

 

Glazed Curtain Wall and Ceramic Tube Sunshade Revised

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 9 - FINISHES

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

09216

 

Veneer Plastering

 

5/2/03

 

Addendum #9

09250

 

Gypsum Drywall

 

8/29/03

 

Addendum #16

09290

 

Glass Reinforced Gypsum Fabrications

 

4/1/03

 

98% GMP

09310

 

Tile Work

 

7/31/03

 

Addendum #14

09510

 

Acoustic Panel Ceilings

 

5/2/03

 

Addendum #9

09560

 

Wood Strip Flooring

 

8/29/03

 

Addendum #16

09660

 

Resilient Tile Flooring

 

4/1/03

 

98% GMP

09665

 

Resilient Sheet Flooring

 

4/1/03

 

98% GMP

09681

 

Carpet (Glue Down)

 

5/30/03

 

Addendum #10

09721

 

Interior Elastomeric Waterproof Walking Surface

 

5/30/03

 

Addendum #10

09815

 

High Performance Coatings

 

7/31/03

 

Addendum #14

09900

 

Painting and Finishing

 

5/30/03

 

Addendum #10

09960

 

Wallcovering

 

5/2/03

 

Addendum #9

 

21

--------------------------------------------------------------------------------


 

DIVISION 10 - SPECIALTIES

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

10160

 

Floor Mounted Toilet Partitions

 

4/1/03

 

98% GMP

10200

 

Aluminum Louvers

 

5/2/03

 

Addendum #9

10260

 

Plastic Wall Guards

 

4/1/03

 

98% GMP

10290

 

Bird Deterrent System

 

4/1/03

 

98% GMP

10400

 

Signage

 

8/29/03

 

Addendum #16

10500

 

Lockers

 

4/1/03

 

98% GMP

10522

 

Fire Extinguishers and Cabinets

 

4/1/03

 

98% GMP

10530

 

Fabric Awning

 

4/1/03

 

98% GMP

10605

 

Wire Mesh Partitions

 

4/1/03

 

98% GMP

10800

 

Toilet Accessories

 

5/30/03

 

Addendum #10

 

 

 

 

 

 

 

DIVISION 11 - EQUIPMENT

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

11010

 

Façade Maintenance System

 

7/31/03

 

Addendum #14

11160

 

Loading Dock Equipment

 

8/29/03

 

Addendum #16

 

 

 

 

 

 

 

DIVISION 12 - FURNISHINGS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

12480

 

Foot Mats and Frames

 

5/2/03

 

Addendum #9

12700

 

Security Desks

 

5/2/03

 

Addendum #9

 

 

 

 

 

 

 

DIVISION 13 - SECURITY SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

13700

 

Security Systems

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 14 - CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

14100

 

General Vertical Transportation

 

7/3/03

 

Addendum #12

14200

 

Electric Traction Elevators

 

7/3/03

 

Addendum #12

14270

 

Elevator Cabs

 

5/2/03

 

Addendum #9

14400

 

Hydraulic Elevators

 

7/3/03

 

Addendum #12

14420

 

Wheelchair Lifts

 

4/1/03

 

98% GMP

14900

 

Elevator Maintenance

 

7/3/03

 

Addendum #12

 

 

 

 

 

DIVISION 15 - MECHANICAL

 

 

 

 

 

 

 

 

 

FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

SECTION

 

 

 

 

 

 

15300

 

Separation of Work Between Trades

 

4/1/03

 

98% GMP

15301

 

Fire Protection Special Conditions

 

5/30/03

 

Addendum #10

15302

 

Scope of Work

 

4/1/03

 

98% GMP

15303

 

Unit Prices

 

4/1/03

 

98% GMP

15304

 

Access Doors in General Construction

 

4/1/03

 

98% GMP

15306

 

Fire Protection Firestopping

 

4/1/03

 

98% GMP

15308

 

Fire Protection Basic Materials and Methods

 

4/1/03

 

98% GMP

15310

 

Piping and Fitting Materials

 

4/1/03

 

98% GMP

15311

 

Hangers, Supports, Anchors and Guides

 

4/1/03

 

98% GMP

15312

 

Valves

 

4/1/03

 

98% GMP

15316

 

Wet Pipe Sprinkler Systems

 

4/1/03

 

98% GMP

15317

 

Dry Pipe Sprinkler Systems

 

4/1/03

 

98% GMP

15320

 

Standpipe and Hose Systems

 

4/1/03

 

98% GMP

15328

 

Insulation

 

4/1/03

 

98% GMP

15340

 

Pumps

 

4/1/03

 

98% GMP

15350

 

Electric Heat Tracing

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

15400

 

Separation of Work Between Trades

 

4/1/03

 

98% GMP

15401

 

Plumbing Special Conditions

 

5/30/03

 

Addendum #10

15402

 

Scope of Work

 

4/1/03

 

98% GMP

15403

 

Unit Prices

 

4/1/03

 

98% GMP

15404

 

Access Doors in General Construction

 

4/1/03

 

98% GMP

15405

 

Plumbing Firestopping

 

4/1/03

 

98% GMP

15406

 

Testing

 

4/1/03

 

98% GMP

15408

 

Plumbing Basic Materials and Methods

 

4/1/03

 

98% GMP

15410

 

Piping and Fitting Materials

 

5/2/03

 

Addendum #9

15411

 

Hangers, Supports, Anchors and Guides

 

4/1/03

 

98% GMP

15412

 

Valves

 

5/2/03

 

Addendum #9

15413

 

Disinfecting of Water Supply System

 

4/1/03

 

98% GMP

15414

 

Backflow Prevention

 

4/1/03

 

98% GMP

15415

 

Plumbing Fixtures and Trim

 

5/30/03

 

Addendum #10

15416

 

Domestic Water Heaters

 

8/29/03

 

Addendum #16

15417

 

Domestic Water System

 

5/2/03

 

Addendum #9

15419

 

Sanitary and Storm Drainage Systems

 

4/1/03

 

98% GMP

15421

 

Tanks

 

5/2/03

 

Addendum #9

15424

 

Water Meters

 

4/1/03

 

98% GMP

15425

 

Vibration Isolation

 

4/1/03

 

98% GMP

15428

 

Insulation

 

4/1/03

 

98% GMP

15429

 

Natural Gas System

 

5/2/03

 

Addendum #9

15440

 

Pumps

 

5/2/03

 

Addendum #9

15450

 

Electric Heat Tracing

 

4/1/03

 

98% GMP

 

23

--------------------------------------------------------------------------------


 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

15500

 

Separation of Work Between Trades

 

5/30/03

 

Addendum #10

15501

 

HVAC Special Conditions

 

5/30/03

 

Addendum #10

15502

 

Scope of Work

 

4/1/03

 

98% GMP

15503

 

Unit Prices

 

4/1/03

 

98% GMP

15504

 

Access Doors in General Construction

 

4/1/03

 

98% GMP

15505

 

Systems Identification

 

4/1/03

 

98% GMP

15506

 

Firestopping

 

4/1/03

 

98% GMP

15507

 

Instruments

 

4/1/03

 

98% GMP

15509

 

Piping and Accessories

 

4/1/03

 

98% GMP

15512

 

Hangers, Anchors and Supports

 

4/1/03

 

98% GMP

15513

 

Valves

 

4/1/03

 

98% GMP

15514

 

Expansion Compensators

 

4/1/03

 

98% GMP

15515

 

Pipe Cleaning and Chemical Water Treatment

 

4/1/03

 

98% GMP

15516

 

Testing, Adjusting and Balancing

 

4/1/03

 

98% GMP

15525

 

Steam Specialties

 

4/1/03

 

98% GMP

15526

 

Water Specialties

 

4/1/03

 

98% GMP

15530

 

Sheet Metal

 

4/1/03

 

98% GMP

15531

 

Dampers

 

5/30/03

 

Addendum #10

15540

 

Pumps

 

8/29/03

 

Addendum #16

15590

 

Fuel Handling Systems

 

5/30/03

 

Addendum #10

15680

 

Refrigeration Machines (Water Cooled)

 

7/3/03

 

Addendum #12

15681

 

Refrigeration Machines (Air Cooled)

 

8/29/03

 

Addendum #16

15710

 

Cooling Towers

 

5/30/03

 

Addendum #10

15711

 

Water Filters and Cleaners

 

4/1/03

 

98% GMP

15755

 

Heat Exchangers

 

4/1/03

 

98% GMP

15781

 

Air Cooled Air Conditioning Units

 

4/1/03

 

98% GMP

15783

 

Computer Room Air Conditioning Units

 

8/29/03

 

Addendum #16

15790

 

Coils

 

4/1/03

 

98% GMP

15810

 

Steam Humidifiers

 

4/1/03

 

98% GMP

15830

 

Space Heating Units

 

4/1/03

 

98% GMP

15831

 

Fan Coil Units

 

4/1/03

 

98% GMP

15855

 

Factory Assembled Air Handling Units

 

8/29/03

 

Addendum #16

15860

 

Fans

 

4/1/03

 

98% GMP

15885

 

Air Filters and Cleaners

 

5/30/03

 

Addendum #10

15920

 

Acoustics

 

4/1/03

 

98% GMP

15925

 

Vibration Isolation

 

4/1/03

 

98% GMP

15928

 

Insulation

 

4/1/03

 

98% GMP

15930

 

Air Terminal Units

 

4/1/03

 

98% GMP

15940

 

Air Outlets and Inlets

 

4/1/03

 

98% GMP

15945

 

Electric Motors

 

4/1/03

 

98% GMP

15946

 

Electric Motor Controllers

 

4/1/03

 

98% GMP

15947

 

Variable Frequency Controllers

 

4/1/03

 

98% GMP

15950

 

Electric Heat Tracing

 

4/1/03

 

98% GMP

 

24

--------------------------------------------------------------------------------


 

DIVISION 16 - ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

16000

 

Separation of Work Between Trades

 

4/1/03

 

98% GMP

16001

 

Electrical Special Conditions

 

4/1/03

 

98% GMP

16002

 

Scope of Work

 

4/1/03

 

98% GMP

16003

 

Unit Prices

 

4/1/03

 

98% GMP

16004

 

Access Doors in General Construction

 

4/1/03

 

98% GMP

16005

 

Systems Identification

 

4/1/03

 

98% GMP

16006

 

Testing, Adjusting and Balancing

 

4/1/03

 

98% GMP

16007

 

Temporary Lighting and Power

 

4/1/03

 

98% GMP

16010

 

Equipment Connections and Coordination

 

4/1/03

 

98% GMP

16011

 

Alternative Proposals

 

5/30/03

 

Addendum #10

16030

 

Vibration Isolation and Seismic Restraints

 

4/1/03

 

98% GMP

16110

 

Raceways and Boxes

 

4/1/03

 

98% GMP

16115

 

Bus Duct

 

4/1/03

 

98% GMP

16120

 

600 Volt Wire and Cable

 

4/1/03

 

98% GMP

16130

 

Wiring Devices

 

4/1/03

 

98% GMP

16132

 

Poke-Through Floor Outlets

 

4/1/03

 

98% GMP

16140

 

Installation of Individual Motor Controllers

 

4/1/03

 

98% GMP

16145

 

Relays and Remote Control Switches

 

4/1/03

 

98% GMP

16150

 

Disconnect Switches

 

4/1/03

 

98% GMP

16160

 

Fuses (600 V and Less)

 

4/1/03

 

98% GMP

16170

 

Panelboards

 

4/1/03

 

98% GMP

16190

 

Ceiling, Floor and Wall Electrical Penetration Fire Seals

 

4/1/03

 

98% GMP

16210

 

Engine Generator(s) and Accessories

 

5/30/03

 

Addendum #10

16215

 

Natural Gas Fire Engine Generator(s) and Accessories

 

4/1/03

 

98% GMP

16220

 

Automatic Transfer Switches

 

4/1/03

 

98% GMP

16230

 

Automatic Paralleling/Synchronizing Switchgear

 

4/1/03

 

98% GMP

16290

 

Automatic Metering System Specification

 

4/1/03

 

98% GMP

16420

 

Switchboards

 

4/1/03

 

98% GMP

16430

 

Dry Type Transformers

 

4/1/03

 

98% GMP

16450

 

Grounding System

 

5/30/03

 

Addendum #10

16460

 

Lightning Protection System

 

4/1/03

 

98% GMP

16500

 

Luminaires & Accessories

 

4/1/03

 

98% GMP

16510

 

Architectural Lighting

 

7/3/03

 

Addendum #12

16530

 

Individual Dimmer Switches

 

8/29/03

 

Addendum #16

16720

 

Fire Alarm-Life System

 

8/29/03

 

Addendum #16

16751

 

Telecommunications Pathways

 

5/2/03

 

Addendum #9

 

 

 

 

 

 

 

DIVISION 17 - BUILDING MANAGEMENT AND CONTROL SYSTEM

 

 

 

 

 

 

 

 

 

SECTION

 

 

 

 

 

 

17000

 

Request for Proposal

 

4/1/03

 

98% GMP

17100

 

Special Conditions

 

7/3/03

 

Addendum #12

 

25

--------------------------------------------------------------------------------


 

17101

 

Unit Prices

 

4/1/03

 

98% GMP

17102

 

Identification

 

4/1/03

 

98% GMP

17103

 

Testing, Acceptance and Start-Up

 

4/1/03

 

98% GMP

17104

 

Central Computer Console Hardware

 

4/1/03

 

98% GMP

17105

 

Field Hardware and Materials

 

8/29/03

 

Addendum #16

17106

 

Signal Transmission

 

4/1/03

 

98% GMP

17107

 

Central Computer Console Software

 

4/1/03

 

98% GMP

17108

 

Installation

 

4/1/03

 

98% GMP

17109

 

Sequence of Controls

 

8/29/03

 

Addendum #16

17110

 

Metering and Submetering

 

4/1/03

 

98% GMP

17111

 

Chiller Plant Optimization Alternate

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

SUBWAY STAIR RELOCATION TECHNICAL SPECIFICATIONS

 

 

 

 

 

 

 

 

 

DIVISION 01 - GENERAL

 

 

 

 

 

 

 

 

 

 

 

1A

 

Brief Description of the Work

 

4/1/03

 

98% GMP

1B

 

General Clauses

 

4/1/03

 

98% GMP

1C

 

Contractor’s Liability and Insurance

 

4/1/03

 

98% GMP

1D

 

Drawings

 

4/1/03

 

98% GMP

1E

 

Manner of Prosecution of Work

 

4/1/03

 

98% GMP

1F

 

Maintenance and Protection of Traffic and Work Site

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 02 - SITE WORK

 

 

 

 

 

 

 

 

 

 

 

2A

 

Excavation

 

4/1/03

 

98% GMP

2B

 

Controlled, Uncontrolled Fills and Backfills

 

4/1/03

 

98% GMP

2D

 

Surface, Subsurface and Overhead Structures

 

4/1/03

 

98% GMP

2J

 

Surfaces Restored

 

4/1/03

 

98% GMP

2L

 

Asphaltic Concrete Pavement

 

4/1/03

 

98% GMP

2P

 

Removals, Relocations and Repairs

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 03 - CONCRETE

 

 

 

 

 

 

 

 

 

 

 

3A

 

Concrete

 

4/1/03

 

98% GMP

3B

 

Concrete Reinforcement

 

4/1/03

 

98% GMP

3C

 

Grout

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 04 - MASONRY

 

 

 

 

 

 

 

 

 

 

 

4A

 

Masonry Mortar

 

4/1/03

 

98% GMP

4B

 

Unit Masonry, General

 

4/1/03

 

98% GMP

4D

 

Concrete Masonry Units

 

4/1/03

 

98% GMP

 

26

--------------------------------------------------------------------------------


 

4E

 

Masonry Accessories

 

4/1/03

 

98% GMP

4G

 

Masonry Restoration

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 05 - METALS

 

 

 

 

 

 

 

 

 

 

 

5A

 

Structural Steel

 

4/1/03

 

98% GMP

5B

 

Miscellaneous Metals

 

4/1/03

 

98% GMP

5C

 

Metal Fabrications

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 06 -WOOD AND PLASTICS

 

 

 

 

 

 

 

 

 

 

 

6B

 

Tight Board Fence

 

4/1/03

 

98% GMP

6C

 

Carpentry

 

4/1/03

 

98% GMP

6F

 

Wood Barriers

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 07 - THERMAL AND MOISTURE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

7A

 

Membrane Waterproofing

 

4/1/03

 

98% GMP

7R

 

Joint Sealers

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 08 - DOORS AND WINDOWS

 

 

 

 

 

 

 

 

 

 

 

8G

 

Railings and Gates

 

4/1/03

 

98% GMP

8H

 

Stainless Steel Roll-Up Grilles

 

7/3/03

 

Addendum #12

 

 

 

 

 

 

 

DIVISION 09 - FINISHES

 

 

 

 

 

 

 

 

 

 

 

9A

 

Painting

 

4/1/03

 

98% GMP

9C

 

Ceramic Tile

 

4/1/03

 

98% GMP

9CC

 

Tile Repair

 

4/1/03

 

98% GMP

9HH

 

Granite Floor Tile

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 10 - SPECIALTIES

 

 

 

 

 

 

 

 

 

 

 

10E

 

Signs

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DIVISION 15 - MECHANICAL

 

 

 

 

 

 

 

 

 

 

 

15B

 

Drainage Work

 

4/1/03

 

98% GMP

 

27

--------------------------------------------------------------------------------


 

DIVISION 16 - ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

16B

 

Basic Electrical Requirements

 

4/1/03

 

98% GMP

16BB

 

Lighting Fixtures

 

4/1/03

 

98% GMP

16C

 

Wire and Cable

 

4/1/03

 

98% GMP

16D

 

Conduit, Boxes and Fittings

 

4/1/03

 

98% GMP

16K

 

Testing

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

DOCUMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

RWDI Final Report: Cladding Wind Loads Study

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

MRCE Final Subsurface Investigation

 

4/1/03

 

98% GMP

 

 

 

 

 

 

 

Pentagram Base Building Graphics Package

 

8/29/03

 

Addendum 16

 

28

--------------------------------------------------------------------------------


 

EXHIBIT G

Affirmative Action Requirements

 

--------------------------------------------------------------------------------


 

42nd St. DEVELOPMENT PROJECT, INC. AND EMPIRE STATE DEVELOPMENT

NON-DISCRIMINATION AND AFFIRMATIVE ACTION CONSTRUCTION CONTRACT PROVISIONS

 

I.              Policy

 

It is the policy of the State of New York, Empire State Development (“ESD”) and
42nd St. Development Project, Inc., (“42DP”) to comply with all federal, State
and local law, policy, orders, rules and regulations which prohibit unlawful
discrimination because of race, creed, color, national origin, sex, sexual
orientation, age, disability or marital status, and to take affirmative action
to ensure that Minority and Women-owned Business Enterprises (M/WBEs), Minority
Group Members and women share in the economic opportunities generated by ESD’s
and/or its subsidiaries’ participation in projects or initiatives, and/or the
use of ESD/42DP funds.

 

1)             The Contracting Party represents that its equal employment
opportunity policy statement incorporates, at a minimum, the policies and
practices set forth below:

 

(a)           Contracting Party shall (i) not discriminate against employees or
applicants for employment because of race, creed, color, national origin, sex,
sexual orientation, age, disability or marital status, (ii) undertake or
continue existing programs of affirmative action to insure that Minority Group
Members and women are afforded equal employment opportunities without
discrimination, and (iii) make and document its conscientious and active efforts
to employ and utilize Minority Group Members and women in its workforce on
Contracts.  Such action shall be taken with reference to, but not limited to,
recruitment, employment, job assignment, promotion, upgrading, demotion,
transfer, layoff or termination, rates of pay or other forms of compensation,
and selection for training or retraining, including apprenticeship and
on-the-job training.

 

(b)           At the request of the AAO, the Contracting Party shall request
each employment agency, labor union, or authorized representative of workers
with whom it has a collective bargaining or other agreement or understanding, to
furnish a written statement that such employment agency, labor union, or
representative does not unlawfully discriminate, and that such union or
representative will affirmatively cooperate in the implementation of the
Contracting Party’s obligations herein.

 

(2)           Commencing not more than 30 days after the later of (i) execution
of the Contract, or (ii) start of construction, the Contracting Party shall
submit to the AAO a Monthly Employment Utilization Report (Schedule A-1) of the
workforce actually utilized on the Contract, itemized by ethnic background,
gender, and Federal Occupational Categories or other appropriate categories
specified by the AAO.

 

(3)           The Contracting Party shall also include with the first Monthly
Employment Utilization Report and as part of the documentation required for
final payment, such data describing: a) the total number of company employees at
commencement of the project, b) the total number of company employees at the
completion of the project and c) any net increases in the number of employees in
the company.  Net increases in employment shall be further classified by
ethnicity, gender and occupational code.

 

The Contracting Party shall include, or cause to be included, the provisions of
clauses (1) through (3) in every Contract or purchase order that it enters into
in order to fulfill its obligations under the Contract, in such a manner that
such provisions will be binding upon each and every Contracting Party with
respect to any Contract or Subcontract.

 

II.            Goals for Minority and Women-Owned Business Enterprise
Participation (Core and Shell)

 

(a)           Contracting Party is required to use its “Best Efforts” to achieve
an overall M/WBE participation goal of 18.0% of the total dollar value of the
Contract, as it pertains solely to the hard costs of Tenant’s construction of
the core and shell of the new building, and shall exclude so called “soft costs”
including, but not limited to, architect, engineering, legal, design and other
fees to professionals and consultants, application and permit fees, cost of
surveys, inspections, furnishings and decorative items not being affixed into
the new building.

 

1

--------------------------------------------------------------------------------


 

(b)           The goal for M/WBE participation in the performance of the work is
expressed as a percentage of the contract price.  The term “hard costs” as used
in this Section II (a) and Section III (a), shall be deemed to exclude
architectural, engineering and other such design consulting costs.

 

(c)           The total dollar value of the work performed by M/WBEs will be
determined as: (i) the dollar value of the work subcontracted to M/WBEs; (ii)
where the Contracting Party is a joint venture, association, partnership or
other similar entity including one or more M/WBEs – the contract price
multiplied by the percentage of the entity’s profits/losses which are to accrue
to the M/WBE(s) under the Contracting Party’s agreement; or (iii) where the
M/WBE is the Contracting Party – the contract price.

 

(d)           The Contracting Party shall include, or cause to be included, the
provisions of clauses (a) through (c) in every Contract or purchase order that
it enters into in order to fulfill its obligations under the Contract, in such a
manner that such provisions will be binding upon each and every Contracting
Party with respect to any Contract or Subcontract.

 

III.           Goals for Minority and Female Workforce Participation (Core and
Shell)

 

(a)           The Contracting Party is required to use its “Best Efforts” to
achieve the overall goal of 20 % minority and female workforce (M/FWF)
participation in the work performed pursuant to Contracts entered into in
connection with the Lease as it pertains to the hard costs of Tenant’s
construction of the core and shell of the new building.

 

(b)           The M/FWF participation goals are expressed as a percentage equal
to the person hours of training and employment of minority or female workers, as
the case may be, used by any Contracting Party, divided by the total person
hours of training and employment of all workers (including supervisory
personnel).

 

(c)           The required participation for minority and female employment and
training must be substantially uniform throughout the performance of the work.

 

(d)           The Contracting Party shall not participate in the transfer of
minority or female employees or trainees from employer-to-employer or from
project-to-project for the sole purpose of meeting the Contracting Party’s
obligations herein.

 

(e)           In striving to achieve the goals for M/FWF participation,
Contracting Party shall use its “Best Efforts” to identify and employ qualified
minority and female supervisory personnel and journey persons.

 

(f)            The non-working hours of trainees or apprentices may not be
considered in meeting the goals for M/FWF participation contained herein
unless:  (i) such trainees or apprentices are employed by Contracting Party
during the training period; (ii) the Contracting Party has made a commitment to
employ the trainees or apprentices at the completion of their training, subject
to the availability of employment opportunities; and (iii) the trainees are
trained pursuant to an approved training program.

 

(g)           The Contracting Party shall include, or cause to be included, the
provisions of clauses (a) through (f) in every Contract or purchase order that
it enters into in order to fulfill its obligations under the Contract, in such a
manner that such provisions will be binding upon each and every Contracting
Party with respect to any Contract or Subcontract.

 

IV.          Goals for Minority and Women-Owned Business Enterprise
Participation (Leasehold Improvements)

 

(a)           Contracting Party is required to use its best efforts to achieve
the following M/WBE participation goals with respect to the Tenant’s or
subtenant’s construction of leasehold improvements within the building:

 

2

--------------------------------------------------------------------------------


 

(1)           Seven and one half percent (7.5%) of the total dollar value of the
Contract as it pertains solely to the hard costs in connection with the
leasehold improvements to leasehold space measuring 500,000 or more square feet;

 

(2)           Five percent (5.0%) of the total dollar value of the Contract as
it pertains solely to the hard costs in connection with the leasehold
improvements to leasehold space totaling more than three floors or leasehold
space measuring 100,000 or more square feet, but not exceeding 500,000 square
feet.

 

(b)           To the extent that any subtenant shall undertake the construction
of leasehold improvements within the building for three floors or less or
leasehold space not exceeding 100,000 square feet, then such subtenant shall
represent that it shall not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, sexual
orientation, age, disability or marital status and be in compliance with all
applicable federal, State and local law, policy, orders, rules and regulations
which prohibit unlawful discrimination.

 

V.            Goals for Minority and Female Workforce Participation (Leasehold
Improvements)

 

(a)           The Contracting Party is required to use its “Best Efforts” to
achieve the following M/FWF participation goals in the work performed pursuant
to contracts entered into in connection with the leasehold improvements:

 

1)             Fifteen percent (15%) minority and female workforce participation
in the work performed pursuant to contracts entered into in connection with a
subtenant’s leasing of 500,000 or more square feet of floor space;

 

(2)           Ten percent (10%) minority and female workforce participation in
the work performed pursuant to contracts entered into in connection with a
subtenant’s leasing of more than three floors or 100,000 or more square feet,
but not more than 500,000 square feet of floor space.

 

(b)           To the extent that any subtenant shall undertake the construction
of leasehold improvements within the building for three floors or less or
leasehold space not exceeding 100,000 square feet, then such subtenant shall
represent that it shall not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, sexual
orientation, age, disability or marital status and be in compliance with all
applicable federal, State and local law, policy, orders, rules and regulations
which prohibit unlawful discrimination.

 

VI.           Equal Employment Opportunity - Operation of the New Building

 

(a)           Tenant agrees that it will neither commit nor knowingly permit
discrimination by reason of race, creed, color, national origin, sex, sexual
orientation, age, disability, or marital status in the sale, transfer or
assignment of its interest under this Lease or in the subletting, use or
occupancy of the Premises or any part thereof.

 

(b)           Tenant agrees that with regard to the maintenance, management and
operation of the building, it shall be bound by, to the extent it operates the
building and, in any event, shall cause any person or entity Tenant employs to
operate the building with respect to the maintenance, management and operation
thereof, to be bound by the provisions of paragraph (a) above.

 

VII.         Reporting Requirements

 

The Contracting Party will permit access to its relevant books, records and
accounts, with respect to the Contract, by the AAO solely for purposes of
investigation to ascertain compliance with the provisions herein.  Not later
than three business days after a request, the Contracting Party shall
periodically file, or cause to be filed, reports, substantially in the format
attached hereto as Schedule A-l and A-2 (MBE/WBE Compliance Report to be filed
monthly), with the AAO detailing compliance with the provisions of these
non-discrimination and affirmative action clauses.  Accuracy of the information
contained in the reporting documentation shall be certified to as to the actual
knowledge of an owner or officer of the Contracting Party.

 

3

--------------------------------------------------------------------------------


 

VIII.        Non-Compliance and Sanctions

 

In the event that any Contracting Party violates any of the provisions herein,
the ESD and/or 42DP may require that the following sanctions and remedies for
non-compliance be imposed:

 

(a)           Within twenty (20) days after the end of each calendar month, the
AAO will review the Monthly Employment Utilization Report and the MBE/WBE
Compliance Report filed with the AAO to assess compliance with the established
program.  If the Contracting Party has failed to file the required monthly
reports and/or if in the reasonable judgment of the AAO, an analysis of the
reports reveals apparent underutilization, the AAO may elect to notify (which
notification shall be in writing) the Contracting Party in writing (the “First
Notice”), which notice shall describe the nature and extent of the apparent
underutilization.

 

(b)           If the AAO’s review and analysis of the Contracting Party’s
reports filed in the month next following the month in which the Contracting
Party received the First Notice reveals that there continues to be apparent
underutilization, then the AAO may notify the Contracting Party in writing (the
“Second Notice”) which notice shall describe the nature and extent of the
continuing apparent underutilization and will arrange a conference (allowing
three days advance notice to the Contracting Party) which the Contracting Party
must attend, at which the AAO will identify in consultation with Tenant,
specific reasonable and practicable corrective measures from among those
available to demonstrate Best Efforts which the Contracting Party will
undertake.

 

(c)           If the AAO’s review and analysis of the Contracting Party’s
reports filed in the month next following the month in which the Contracting
Party received the Second Notice reveals continuing apparent underutilization
and if the Contracting Party has not already undertaken the specific corrective
measures agreed upon to demonstrate its Best Efforts, the AAO may notify the
Contracting Party in writing (the “Final Notice”), which notice shall describe
the nature and extent of the continuing apparent underutilization.  Upon receipt
of the Final Notice, the Contracting Party shall be required to comply with the
following sanctions and remedies for compliance:

 

(1)           The Contracting Party shall attend a hearing with the AAO.

 

(2)           After any such hearing, and a determination by the AAO that the
Contracting Party has failed to comply with any of these provisions, and the
passage of time in which to remedy such failure has transpired, and as the sole
remedy for non-compliance, the AAO, in his/her sole discretion, may assess
liquidated damages against the Contracting Party for failure to demonstrate its
best efforts in complying with the affirmative action program.  Liquidated
damages may be assessed in an amount equal to the dollar value of Contracts that
would have been realized by M/WBEs if the goals had been achieved.

 

(3)           If such an award is assessed against any Contracting Party, the
amount of such assessment may be withheld from any monies due to the Contracting
Party by the ESD and/or 42DP or, may be paid to the ESD and/or 42DP by the
Contracting Party that has been found to fail to comply with the affirmative
action program provided, however, that nonpayment of any such assessment by any
Contracting Party shall be subject to the right and time to cure of a recognized
mortgagee pursuant to subsection 11.3(b) of this Lease.  Any liquidated damages
collected hereunder shall be paid into one or more M/WBE technical assistance
funds administered by the ESD and/or 42DP.

 

(d)           Such sanctions that may be imposed and remedies invoked hereunder,
shall be considered independent of, or in addition to, sanctions and remedies
otherwise provided by law.

 

(e)           In no event shall ESD and/or 42DP terminate the Lease or any
Contract, or order the cessation of work under any Contract, due to any
Contracting Party’s failure to comply with the provisions of this affirmative
action program.

 

(f)            In no event shall any Recognized Mortgage (or its designee or
other successor-in-interest) which acquires Tenant’s interest in the Lease by
foreclosure (or deed-in-lieu of foreclosure) of its Recognized

 

4

--------------------------------------------------------------------------------


 

Mortgage be liable for any damages accruing prior to the time of such
acquisition of Tenant’s interest in the Lease.

 

5

--------------------------------------------------------------------------------


 

42nd St. DEVELOPMENT PROJECT, INC. AND EMPIRE STATE DEVELOPMENT

NON-DISCRIMINATION AND AFFIRMATIVE ACTION DEFINITIONS

 

Affirmative Action

 

Shall mean the actions to be undertaken by the Contracting Party in connection
with work performed under the Lease, to ensure non-discrimination and
Minority/Women-owned Business Enterprise and minority/female workforce
participation, as set forth in Sections II, III, IV, and V herein, and developed
by ESD and/or its subsidiaries.

 

With regard to the obligations imposed on the Tenant to comply and to cause its
Contractors to comply with the provisions set forth herein, shall mean the
taking by the Tenant of reasonable and practicable affirmative steps to ensure
compliance on its own part and on the part of its Contractors and subtenants
including the imposition of reasonable sanctions, where required under the
provisions of the Lease.

 

Affirmative Action Officer (“AAO”)

 

Shall mean ESD’s Affirmative Action Officer or his/her designee, managing the
affirmative action program for ESD and/or its subsidiaries.

 

Contract

 

Shall mean a written agreement or purchase order instrument, or amendment
thereto, executed by or on behalf or a Contracting Party, providing for a total
expenditure in excess of $10,000 for labor, services, supplies, equipment,
materials or any combination of the foregoing regarding the implementation of
the project.  Notwithstanding the foregoing definition, it is understood and
agreed by ESD and the Tenant that achievement of the percentage goals set forth
in Sections II, III, IV and V shall be based upon an assessment of the overall
project upon completion.

 

Contracting Party

 

Shall mean (i) the Tenant, or parties with whom the Tenant has executed a
contract, to perform services, including construction work, resulting from the
lease, (ii) any party which undertakes to construct leasehold improvements
within the building, but not including improvements to leasehold space measuring
less than 100,000 square feet and (iii) any contractor, subcontractor,
consultant, subconsultant or vendor supplying goods or services, pursuant to a
contract or purchase order in excess of $1,500, in connection with work
performed under the Lease.  Notwithstanding the foregoing definition, it is
understood and agreed by ESD and the Tenant that achievement of the percentage
goals set forth in Sections II, III, IV and V shall be based upon an assessment
of the overall project upon completion.

 

Subcontract

 

Shall mean an agreement providing for a total expenditure in excess of $1,500
between a Contracting Party and any individual or business enterprise, for goods
or services rendered in connection with construction work performed under the
Lease.  Notwithstanding the foregoing definition, it is understood and agreed by
ESD and the Tenant that achievement of the percentage goals set forth in
Sections II, III, IV and V shall be based upon an assessment of the overall
project upon completion.

 

Minority Business Enterprise (“MBE”)

 

Shall mean a business enterprise, including a sole proprietorship, partnership
or corporation that is: (i) at least fifty-one percent (51%) owned by one or
more Minority Group Members; (ii) an enterprise in which such minority ownership
is real, substantial and continuing; (iii) an enterprise in which such minority
ownership has and exercises the authority to control and operate, independently,
the day-to-day business decisions of the enterprise; (iv) an enterprise
authorized to do business in the State of New York and is independently owned
and operated; and (v) an enterprise certified by New York State as a minority
business.

 

6

--------------------------------------------------------------------------------


 

Minority Group Member

 

Shall mean a United States citizen or permanent resident alien who is and can
demonstrate membership in one of the following groups: (i) Black persons having
origins in any of the Black African racial groups; (ii) Hispanic persons of
Mexican, Puerto Rican, Dominican, Cuban, Central or South American descent of
either Indian or Hispanic origin, regardless of race; (iii) Asian and Pacific
Islander persons having origins in any of the Far East countries, South East
Asia, the Indian subcontinent or the Pacific Islands; and (iv) Native American
or Alaskan native persons having origins in any of the original peoples of North
America.

 

Women-owned Business Enterprise (“WBE”)

 

Shall mean a business enterprise, including a sole proprietorship, partnership
or corporation that is: (i) at least fifty-one percent (51%) owned by one or
more citizens or permanent resident aliens who are women; (ii) an enterprise in
which the ownership interest of such women is real, substantial and continuing;
(iii) an enterprise in which such women ownership has and exercises the
authority to control and operate, independently, the day-to-day business
decisions of the enterprise; (iv) an enterprise authorized to do business in the
State of New York and is independently owned and operated; and (v) an enterprise
certified by New York State as woman-owned.

 

7

--------------------------------------------------------------------------------


 

42nd St. DEVELOPMENT PROJECT, INC. AND EMPIRE STATE DEVELOPMENT
NON-DISCRIMINATION AND AFFIRMATIVE ACTION DEFINITIONS

 

Best Efforts - Minority and Women-owned Business Enterprise Participation

 

Although Best efforts shall not be limited to the efforts specified herein, the
compliance with the following list shall be prima facie evidence that Best
Efforts are being made.  The role of M/WBE firms are not restricted to that of a
subcontractor/subconsultant.  Where applicable, M/WBE firms should be considered
for roles as prime contractors.

 

(a)           Dividing the contract work into smaller portions in such a manner
as to permit subcontracting to the extent that it is economically and
technically feasible to do so;

 

(b)           Actively and affirmatively soliciting bids from qualified M/WBEs,
including circulation of solicitations to minority and women’s trade
associations.  Each Contracting Party shall maintain records detailing the
efforts made to provide for meaningful M/WBE participation in the work.  Such
record keeping must include the names and addresses of all M/WBEs contacted and,
if an M/WBE is the low bidder and is not selected for such work or portion
thereof, the reasons for such decision;

 

(c)           Making plans and specifications for prospective work available to
M/WBEs in sufficient time for review;

 

(d)           Utilizing the services and cooperating with those organizations
providing technical assistance to the Contracting Party in connection with
potential M/WBE participation on the Contract;

 

(e)           Utilizing the resources of the AAO to identify New York State
certified M/WBE firms for the purpose of soliciting bids and subcontracts; and

 

(f)            Encouraging the formation of joint ventures, associations,
partnerships, or other similar entities , where appropriate, to ensure that the
Contracting Party will meet its obligations herein.

 

(g)           The Contracting Party shall remit payment in a timely fashion.

 

Best Efforts - Minority Group Member and Female Workforce Participation

 

Although Best efforts shall not be limited to the efforts specified herein, the
compliance with the following list shall be prima facie evidence that Best
Efforts are being made to provide for meaningful Minority Group Member and
female workforce participation.

 

(a)           Ensure and maintain a working environment free of harassment,
intimidation, and coercion at the premises.  The Contracting Party shall
specifically ensure that all foremen, superintendents, and other on-site
supervisory personnel are aware of and carry out the obligation to maintain such
a working environment, with specific attention to Minority Group Member or
female individuals working at the premises;

 

(b)           State in all solicitations or advertisement for employees that all
qualified applicants will receive consideration for employment without regard to
race, creed, color, national origin, sex, sexual orientation, age disability or
marital status;

 

(c)           Send to each labor union or representative of workers with which a
collective bargaining agreement or understanding is in place, a notice advising
the said labor union or workers’ representative of commitments under this
Section, and post copies of the notice in conspicuous places available to
employees and applicants for employment;

 

(d)           Establish and maintain a current list of Minority Group Member and
female recruitment sources and community organizations, and provide written
notification to them when employment opportunities are available.  Maintain a
record of the organizations’ responses;

 

8

--------------------------------------------------------------------------------


 

(e)           Maintain a current file of the name, address and telephone number
of each Minority Group Member and female applicant and any referrals from a
union, recruitment source or community organization, and of the action taken
with respect to each individual.  If such individual was sent to the union
hiring hall for referral and was not referred back by the union or, if referred,
was not employed, this shall be documented in writing in the file with the
reasons therefore, along with whatever additional actions the Contracting Party
may have taken;

 

(f)            Disseminate the Contracting Party’s equal employment opportunity
policy by providing notice of the policy to unions and training programs and
requesting their cooperation in meeting its Equal Employment Opportunity
obligations, by including it in any policy manual and collective bargaining
agreement, by publicizing it in the company newspaper, annual report, and other
similar items, by specific review of the policy with all management personnel
and with all Minority Group Member and female employees at least once a year,
and by posting the company Equal Employment Opportunity policy on bulletin
boards accessible to all employees at each location where work is performed
under this Contract;

 

(g)           Disseminate the Contracting Party’s Equal Employment Opportunity
policy externally by including it in any advertising in the news media,
specifically including Minority Group Member and female news media, and
providing written notification to and discussing the Equal Employment
Opportunity policy with any contractor with whom the Contracting Party does or
anticipates doing business; and,

 

(h)           Ensure that all facilities and company activities are
non-segregated except that separate or single-user toilets and necessary
changing facilities shall be provided to assure privacy between the sexes.

 

9

--------------------------------------------------------------------------------


 

420P/EMPIRE STATE DEVELOPMENT

MONTHLY EMPLOYMENT UTILIZATION REPORT

(See reverse side for instructions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY NAME:

 

 

 

PROJECT NAME:

 

 

 

 

 

 

 

 

 

CONTRACTOR START DATE: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

PROJECT LOCATION:

 

 

 

 

 

 

 

 

 

ESTIMATED COMPLETION DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY EMPLOYMENT DATA

 

TELEPHONE NUMBER:

 

 

 

COUNTY:

 

 

 

ZIP:

 

 

 

 

 

PERCENT OF JOB COMPLETED (for reporting period)

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

B.

 

C. NET INCREASE (Applies only to change, if any, to Company's employee makeup at
the end of project)

 

FEDERAL ID NO.:

 

 

 

REPORTING PERIOD:  Month

 

 

 

Year

 

 

 

 

 

CONTRACT NO.:

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL COMPANY EMPLOYEES   (at the beginning of project)

 

TOTAL COMPANY EMPLOYEES (at the end of project)

 

TOTAL MALE

 

TOTAL FEMALE

 

CHECK IF NOT-FOR-PROFIT:

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT AMOUNT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1

Employees

 


C2
OCCUPATIONAL CODE/NUMBER OF EMPLOYEES

 

C3
Employees

 

C4
OCCUPATIONAL CODE/NUMBER OF EMPLOYEES

 

 

 


1.WORKER HOURS OF EMPLOYMENT

 


2.NUMBER OF WORKERS

 

 

 

 

 

 

 

 

 

 

 

 

 

1a.ALL WORKER HOURS

 

1b.BLACK (Not of Hispanic Origin)

 

1c.HISPANIC

 

1d.ASIANor PACIFIC ISLANDER

 


1e.NATIVE AMERICAN/ ALASKAN NATIVE

 

2a.ALL

 

2b.MINORITY

 

3.CONSTRUCTION TRADES

 

 

 

 

 

 

 

 

 

CLASSIFICATION

 

MALE

 

FEMALE

 

TOTAL

 

MALE

 

FEMALE

 

MALE

 

FEMALE

 

MALE

 

FEMALE

 

MALE

 

FEMALE

 

MALE

 

FEMALE

 

MALE

 

FEMALE

 

 

 

Total White

 

 

 

Total White

 

 

 


Supervisory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Journey Worker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Black

 

 

 

Total Black

 

 

 

Apprentice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trainee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Journey Worker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Hispanic

 

 

 

Total Hispanic

 

 

 

Apprentice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trainee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Journey Worker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Asian

 

 

 

Total Asian

 

 

 

Apprentice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trainee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL     SUPERVISORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL JOURNEY     WORKERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Native American

 

 

 

Total Native American

 

 

 

TOTAL     APPRENTICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL TRAINEES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFICATION: I,

 

(Print Name), the

 

(Title), do certify that (i) I have read

this Monthly Employment Utilization Report and (ii) to the best of my knowledge,
information and belief the information contained herein is complete and
accurate.

 

SIGNATURE

 

 

DATE

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

MONTHLY EMPLOYMENT UTILIZATION REPORT

Instructions for Completion

 

The Monthly Employment Utilization Report (“MEUR”) is to be completed by each
subject contractor (both Prime and Sub) and signed by a responsible official of
the company.  The reports are to be filed by the 5th day of each month during
the term of the project, and they shall include the total work-hours for each
employee classification in each trade in the covered area for the monthly
reporting period.  The prime contractor is responsible for submitting its
subcontractors report, along with its own.  Additional copies of this form may
be obtained from Empire State Development (“ESD”).

 

Minority:  Includes Blacks, Hispanics, Native Americans, Alaskan Natives, and
Asian and Pacific Islanders, both men and women.

 

1.

Worker Hours of Employment (a-e)

 

 

 

a) All Worker Hours:

 

The total number of male hours, the total number of female hours, and the total
of both male and female hours worked under each classification.

 

 

 

 

 

b) through e) Minority Worker Hours

 

The total number of male hours and the total number of female hours worked by
each specified group of minority worker in each classification.

2.

Number of Workers (a-b):

 

 

 

a) All Workers

 

Total number of males and total number of females working in each classification
of each trade in the contractor’s aggregate workforce during reporting period.

 

 

 

 

 

b) Minority Workers

 

Total number of male minorities and total number of female minorities working in
each classification, in each trade in the contractor’s aggregate workforce
during reporting period.

 

 

 

 

3.

Construction Trade:

 

Only those construction crafts which contractor employs in the covered area.

 

 

 

Construction Trades include:    Field Office Staff (Professionals and
Office/Clerical), Laborers, Equipment Operators, Surveyors, Truck Drivers, Iron
Workers, Carpenters, Cement Masons, Painters, Electricians, Plumbers and Other.

 

Note: ESD may demand payroll records to substantiate work hours listed on the
Monthly Employment Utilization Report, if discrepancies should arise.

 

COMPANY EMPLOYMENT DATA (Sections A through C):

 

The Contractor shall also include with the first MEUR report and as part of the
documentation required for final payment, such data describing: a) the total
number of company employees at commencement of the project, b) the total number
of company employees at the completion of the project and c) any net increases
in the number of employees in the company.  Net increases in employment shall be
further classified by ethnicity, gender and Occupational Code; and shall be
attributable to the contractor’s participation in an ESD and/or 42DPproject or
Initiative.

 

A.

Total Company Employees:

 

Total number of company employees in N.Y.S. offices, upon commencement of
project.

 

 

 

 

B.

Total Company Employees:

 

Total number of company employees in N.Y.S. offices, upon completion of project.

 

 

 

 

C.

Net Increase (C1 through C4):

 

Provide information identifying any net increase in the number of employees in
the company upon project completion.  Classify any new employee by gender,
ethnicity and occupation.

 

 

 

 

 

Male

 

 

 

 

 

1.  Employees

 

Classify any new male employee by ethnic background.

 

 

2.  Occupational Codes

 

Identify occupation by using the Codes provided below and indicate number of
employees in each category.

 

 

 

 

 

 

Female

 

 

 

 

 

3.  Employees

 

Classify any new female employee by ethnic background.

 

 

4.  Occupational Codes

 

Identify occupation by using the Codes provided below and indicate number of
employees in each category.

 

OCCUPATIONAL CODES

 

 

Officials/Administrators

 

100

 

 

Professionals

 

110

 

 

Technicians

 

120

 

 

Sales Workers

 

130

 

 

Office & Clerical

 

140

 

 

Craft Workers

 

150

 

 

Operatives

 

160

 

 

Laborers

 

170

 

 

Service Workers

 

180

 

 

FORWARD TO:

 

 

 

Empire State Development

 

Laverne Poole  -  Affirmative Action Unit

 

633 Third Avenue

 

New York, NY 10017

 

Office: (212) 803-3228

FAX: (212) 803-3223

 

11

--------------------------------------------------------------------------------


 

 

SCHEDULE A-2

 

MBE/WBE COMPLIANCE REPORT

CONSTRUCTION

 

PROJECT SPONSOR/DEVELOPER:

 

 

 

ESD AA REPRESENTATIVE:

 

LAVERNE POOLE

 

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

PROJECT NAME:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT START DATE:

 

 

 

PERCENT COMPLETE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTUAL COMPLETION:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONE:

 

 

 

Attach M/WBE contract documentation, i.e. executed contracts, signed purchase
orders or canceled checks. This report should be completed by an officer of the 
reporting company, and forwarded to the ESD AA Representative with the
appropriate  documentation.

 

 

 

 

CONTACT PERSON:

 

 

 

 

 

 

 

TOTAL NUMBER OF SUBCONTRACTORS:

 

 

 

 

 

 

 

 

 

TOTAL DOLLAR AMOUNTS OF SUBCONTRACTS:

 

 

 

 

 

 

PRIME CONTRACTOR

(Name, Address, Contact Person and Phone)

 

TYPE OF CONTRACT (Trade/Service)

 

CONTRACT AMOUNT

 

M/WBE SUBCONTRACT DATE

 

MBE/WBE SUBCONTRACTOR (Name, Address, Contact Person and Phone)

 

SCOPE OF SERVICES

 

AMOUNT CONTRACTED TO MBE/WBE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFICATION:

 

I,

 

(Print Name), the

 

(Title), do certify that (i) I have read this Compliance

Report and (ii) to the best of my knowledge, information and belief the
information contained herein is complete and accurate.

 

SIGNATURE

 

DATE

 

 

 

Forward to:

Empire State Development

Affirmative Action Unit — Laverne Poole

633 Third Avenue

New York, NY 10017-6754   Office: (212) 803-3224          Fax: (212) 803-3223

 

12

--------------------------------------------------------------------------------


 

CLE EMPLOYER PARTICIPATION

 

The Contractor and Subcontractor will each employ the fourth person to work on
this project for their respective company, through the Community Labor Exchange
Program.  In addition, each fourth person employed thereafter, will be hired
through the Community Labor Exchange.  (Every 4th job slot will be filled by an
employee hired from the CLE).

 

In the event of temporary jobs for specific tasks, of intense labor, for short
term duration, the employer will hire at no less than the same proportions from
the Community Labor Exchange Program as defined in the previous paragraph. 
Termination of such employees will be based on industry accepted practices of
“last hired, first fired” basis, applied to all temporary employees without
preference.  Contractors and Subcontractors who employ smaller numbers, will
negotiate the hiring of Community Labor Exchange workers on an individual basis
with the intent of achieving the best results possible.

 

LOCAL EMPLOYMENT

 

DEGA will set up meetings with the residents community resource or trade
organizations to address the compiling of lists of qualified skilled local
residents for employment.  The list compiled will be used by the Construction
Manager to fill its own work crew, if any, on the job with qualified, local,
skilled persons.

 

AGENCY AND COMMUNITY REFERRALS

 

Referrals by the community agencies must be made to the CM’s on site office. 
The CM’s EEO/AA representative will immediately have the referred person fill
out an application and will add the name to the log indicating the name,
address, union affiliation where applicable, and referral.  The person’s name
will be added to the list of other walk-ins and will be referred to the
appropriate trade when work begins.  The On Site Manager or designated
superintendent will maintain a log on all referrals, hires, etc. and will share
said information with DEGA personnel.  DEGA will disseminate on site an
information sheet on how walk-ins to the job, seeking work, can apply for
training certification.

 

CONTRACTORS PRESENT WORKFORCE

 

To ensure that opportunities are afforded to local applicants and other walk
ins, wherever possible the contractor/subcontractor will be required to submit a
pre-award workforce list with the name address, social security, ethnic
background, or the workforce which she/he is bringing on to the site from its
existing workforce and how many jobs will afford new opportunities for
employment of local or walk-ins or referrals from other community sources.

 

--------------------------------------------------------------------------------


 

FOLLOW-UP ON REFERRALS

 

Upon request DEGA may follow-up on referrals made by community sources, or
officials or it may opt to respond to these matters through its EEO staff or
other designated person.

 

Contractors will accept referrals for walk-in, unskilled laborers, trainees,
journey persons, etc.  Wherever possible, referral sources will be asked to send
the person to the trailer.  Once the application is completed, the information
on persons referred will be submitted to the contractor/subcontractor related to
their trade or job function, for employment consideration.

 

WALK-INS

 

All walk-ins will report to the on site office where they will receive an
application.

 

Walk-In Procedures

 

Walk-ins must be directed to the CM’s on site office regardless of the position
they are seeking.  The person making the referral to the trailer must point out
that an application must be filled out and they must be interviewed before they
can come on the worksite.

 

All referrals to the on site office must be documented in a log which indicates
the date, name of the applicant, address, telephone, position applied for, who
referred them to the position applied for, whether they belong to a union, etc.
whether person was referred, back to the contractor.

 

Protected Information

 

Under law no one may be asked their ethnic background or other protected
information.  Therefore, all information relative to ethnicity and sex (Black,
Hispanic, Asian etc.) and gender ( M, F) required in the application and many
required logs or forms on the site which must be filled in based on what the
person who is filling out the application, log, or report has observed.

 

The law does not allow contractors to request the ethnic background and sex of
the applicants.  It does however, allow the person interviewing or filling out
the information based on their personal observation to jot down the information
in order to comply with Civil Rights, Equal Employment and Affirmative Action
reporting regarding the workforce at the project.

 

The person who is filling out the information at the trailer will complete the
bottom part of the application and keep that stub for inclusion in reports.  The
top part of the application will be made accessible without the ethnic or sex
information to the contractor who will employ the person.

 

--------------------------------------------------------------------------------


 

All letters sent out for the above named referral sources must be maintained
ready for inspection.  Upon reasonable notice by authorized representatives the
contractor/subcontractor is to produce the records.

 

Walk-Ins/Referral Records:

 

The contractor/subcontractor must also maintain a current file names, addresses
and telephone numbers of each minority and female off-the-street applicant and
source, or community organization and the actions taken with respect to each
individual.  If such individual was sent to the union hiring hall for referral
and was not referred back to the contractor by the union or if, referred was not
employed by the contractor, this shall be documented in the file with the
reasons, along with actions the contractor may have taken.

 

Current Applicant File

 

The Contractor must also maintain a current file of names, addresses and
telephone numbers of each minority and female off-the-street applicant source,
or community organization and the actions taken with respect to each
individual.  If such individual was sent to the union hiring hall for referral
and was not referred back to the contractor by the union or if, the person
referred, was not employed by the contractor, shall be documented in the file
with the reasons, along with other actions the contractor may have taken.

 

Union Caused Impediments

 

The contractor must provide immediate written notification to DEGA when the
union or unions with which the contractor has collective bargaining agreements
fails to return thereferral to the contractor of a minority group person or
woman sent by the contractor, or when the contractor has other information that
the union referral process impeded the contractor’s efforts to meet its
obligations.  The contractor must have copies of letters to unions, responses
from unions, minutes of meetings, etc. relating to the claim that the union is
impeding the contractor’s efforts to comply.  In addition, the contractor must
have copies of letters sent to DEGA to verify its claim that the union is
impeding the contractor’s efforts to comply.

 

Neither the provisions of any collective bargaining agreement, nor the failure
by a union with whom the Contractor has a collective bargaining agreement, to
refer either minorities or women shall excuse the contractor’s obligations under
these specifications, Executive Order 12246, or the regulations promulgated
pursuant thereto

 

--------------------------------------------------------------------------------


 

EXHIBIT H

Waiver of Lien and Release Forms

 

--------------------------------------------------------------------------------


 

MECHANICS LIEN WAIVER

 

Contractor:

 

 

 

Date:

 

 

Trade:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project:

New York Times

 

 

Contract Price:

$

 

 

 

 

Net Extras and Deductions:

$

 

 

Construction Manager:

 

Adjusted Contract Price:

$

 

 

AMEC Construction Management, Inc.

 

Amount Previously Paid:

$

 

 

 

 

Balance Due:

$

 

 

Owner:

The New York Times Building, LLC

 

 

 

 

 

THE UNDERSIGNED (1) acknowledges receipt of the amount set forth above as
payments received to date, (2) to the extent of such payments, waives and
releases any claim which it may now or hereafter have upon the land and
improvements described above in the project description, (3) that the amount of
payments received to the date of this waiver represents the current amount due
in accordance with our contract and work completed, and (4) warrants that it has
not and will not assign any claims for payment or right to perfect a lien
against such land and improvements and warrants that it has the right to execute
this waiver and release.

 

THE UNDERSIGNED further warrants that (1) all workmen employed by it or its
subcontractors upon this Project have been fully paid to the date hereof, (2)
all materialmen from whom the undersigned or its subcontractors have purchased
materials used in the Project have been paid for materials delivered on or prior
to the date hereof, (3) none of such workmen and materialmen has any claim or
demand or right of lien against the land and improvements described above, and
(4) stipulates that he is an authorized officer with full power to execute this
waiver of lien.

 

THE UNDERSIGNED agrees that the owner of the
Project,                                             , and any other lender and
any title insurer may rely upon this waiver.

 

WITNESS the signature and seal of the undersigned as of this      day of
                   , 200  .

 

 

 

 

 

STATE OF

 

 

By:

 

 

COUNTY OF

 

 

Name:

 

 

Title:

 

 

 

 

Sworn to before me this

 

 

 

day of

 

, 200

 

.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

--------------------------------------------------------------------------------


 

FINAL WAIVER OF CLAIMS AND LIENS AND RELEASE OF RIGHTS

 

Contractor:

 

 

 

Date:

 

 

Trade:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project:

New York Times

 

 

Contract Price:

$

 

 

 

 

Net Extras and Deductions:

$

 

 

Construction Manager:  AMEC Construction

 

 

 

 

 

Management, Inc.

 

Adjusted Contract Price:

$

 

 

 

 

Amount Previously Paid:

$

 

 

Owner:

The New York Times Building, LLC

 

Balance Due - Final Payment:

$

 

 

 

The undersigned hereby acknowledges that the above Balance Due when paid
represents payment in full for all labor, materials, etc., furnished by the
below named Contractor or Supplier in connection with its work on the above
project in accordance with the Contract made by it
with                           .

 

In consideration of the amounts and sums previously received, and the payment of
$               , being the full and Final amount due, the below named
Contractor or Supplier does hereby waive and release the Owner and Construction
Manager from any and all claims and liens and rights of liens upon the premises
described above, and upon improvements now or hereafter thereon, and upon the
monies or other considerations due or to become due from Owner or Construction
Manager or from any other person, firm or corporation, said claims, liens and
rights of liens being on account of labor, services, materials, fixtures or
apparatus heretofore furnished by the below named Contractor or Supplier to the
Project.

 

The undersigned further represents and warrants that he/she is duly authorized
and empowered to sign and execute this waiver on his/her own behalf and on
behalf of the company or business for which he/she is signing; that it has
properly performed all work and furnished all materials of the specified quality
per plans and specifications and in a good and workmanlike manner, fully and
completely; that is has paid for all the labor, materials, equipment and
services that it has used or supplied, that it has no other outstanding and
unpaid applications, invoices, retentions, holdbacks, expenses employed in the
prosecution of work, charge backs or unbilled work or materials against Owner or
Construction Manager as of the date of the aforementioned last and final payment
application and that any materials which have been supplied or incorporated into
the above premises were either taken from its fully-paid or open stock or were
fully paid for and supplied on the last and final payment application or
invoice.

 

The undersigned further agrees to defend, indemnify and hold harmless Owner and
Construction Manager for any losses or expenses (including without limitation
reasonable attorney’s fees) should any such claim, lien or right of lien be
asserted by the below named Contractor or Supplier or by any of its or their
laborers, materialmen or subcontractors.

 

In addition, for and in consideration of the amounts and sums received, the
below named Contractor or Supplier hereby waives, releases and relinquishes any
and all claims, rights or causes of action in equity or law whatsoever arising
out of through or under the above mentioned Contract and the performance of work
pursuant thereto.

 

The below named Contractor or Supplier further guarantees that all portions of
the work furnished and installed are in accordance with the Contract and that
the terms of the Contract with respect to this guarantee will remain in effect
for the period specified in said Contract.

 

 

Sworn before me this
     day of                , 200  .

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Notary Public

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

Consultants

 

Consultant

 

Discipline

RPBW / Fox & Fowle

 

Architect

Thornton Tomasetti

 

Structural Engineer

Flack & Kurtz

 

MEP Engineer

Jenkins & Huntington

 

Elevator Consultant

Skertzo

 

Projection Consultant

SP Technologies

 

Mast Consultant

Vollmer

 

Subway Consultant

Amec

 

Preconstruction Manager

OVI

 

Lighting Consultant

RWDI

 

Wind Tunnel

CSTB

 

Wind Tunnel

Lovell & Belcher

 

Surveying

AKRF

 

Environmental Engineer

Mueser Rutledge

 

Geotechnical Engineer

 

 

 

Cerami

 

Acoustic Engineer

Heitmann

 

Curtain Wall Consultant

Entech

 

Façade Maintenance Consultant

Kroll Schiff

 

Security Consultant

HW White

 

Landscape Arch

Ekistics

 

Garden Microclimate

Jack Green Associates

 

Curtain Wall Consultant

Jaffe Holden

 

Acoustic Engineer - SPU

Fisher Dachs

 

Theater Design - SPU

Kling Lindquist

 

MEP Peer Review

Wiss Janney Elstner

 

Ceramic Tube Testing

Howard Shapiro

 

Derrick Design

Electric Research & Mgmt

 

EMF Study

Pentagram

 

Graphics

 

--------------------------------------------------------------------------------


 

EXHIBIT J

OCIP Manual

 

--------------------------------------------------------------------------------


 

DRAFT COPY

 

 

EXHIBIT “J”

 

 

The New York Times Headquarters Project

(FCRC/NYT)

 

OWNER CONTROLLED INSURANCE PROGRAM

(OCIP)

 

 

CONTRACTOR’S MANUAL

 

 

March 16, 2001

(Revised September 22, 2003)

 

 

PREARED BY:

 

Gallagher Pipino, Inc.

 

Construction Insurance Partners, LLC

7600 Market Street

 

308 North 21st Street

Youngstown, Ohio 44513–3849

 

St. Louis, Missouri 63103

 

 

IMPORTANT: This Contractor’s Manual is an outline of the coverages proposed by
the insurers, based on the information provided by The New York Times
Headquarters Project (FCRC/NYT).  It does not include all the terms, coverages,
exclusions, limitations, and conditions of the actual insurance contract
language.  The policies themselves must be read for those details.  Policy forms
for your reference will be made available upon request

 

--------------------------------------------------------------------------------


 

[DRAFT]

 

FCRC– OCIP

 

CONTRACTOR INSURANCE MANUAL

 

TABLE OF CONTENTS

 

 

 

PAGE

I.

INTRODUCTION

2

 

 

 

II.

OCIP–TRADE CONTRACT ARTICLE 5-EXHIBIT C REPLACEMENT CONTRACT
LANGUAGE

3

 

 

 

III.

OCIP INSURANCE COVERAGE SUMMARIES

9

 

 

 

IV.

COVERAGES NOT INCLUDED IN THE OCIP

16

 

 

 

V.

ENROLLMENT PROCEDURES

17

 

 

 

 

•

REQUEST FOR INSURANCE (RFI) FORM

 

 

 

 

 

 

•

SUPPLEMENTAL BID INFORMATION – FORM 1/FORM 1A

 

 

 

 

 

 

•

CERTIFICATE OF INSURANCE REQUIREMENTS

 

 

 

 

VI.

PAYROLL REPORTING

22

 

 

 

VII.

CLAIM REPORTING

24

 

1

--------------------------------------------------------------------------------


 

[DRAFT]

 

VIII.

CONTRACTOR SAFETY REQUIREMENTS

26

 

 

I.              INTRODUCTION

 

Owner has implemented an Owner Controlled Insurance Program (OCIP) for the
construction of this project.  Certain insurance coverages are being provided
for the term of your contract.  This manual details the coverages provided under
the OCIP, the steps necessary to enroll, and the procedures in the event of a
claim.

 

To enroll in the program, the application in this manual must be completely
filled out and returned to Construction Insurance Partners along the required
certificate of insurance within 10 business days after notification of winning
bid by the Owner or General Contractor.

 

Since your subcontractors will also be covered by the OCIP while performing work
at the project site, it is mandatory that you provide a list of all
subcontractors to the General Contractor.  Once identified, your subcontractors
will receive a copy of this manual.

 

Should you have any questions regarding the OCIP, please contact:

 

Construction Insurance Partners, LLC

308 North 21st Street

 

 

St. Louis, Missouri 63103

(800) 316-4031

 

 

(314) 342-7170 fax

 

 

 

 

 

Contacts:

 

 

John J. Campbell,

 

Ext. 754

Terry Schlick,

 

Ext. 742

Larry Jackson,

 

Ext. 750

Brian Billhartz,

 

Ext. 745

Cindie Allscheid

 

Ext. 743

Debby Wilson,

 

Ext. 749

 

Owner and the General Contractor are committed to safety on the job site, and
require all contractors to share in this commitment.

 

2

--------------------------------------------------------------------------------


 

[DRAFT]

 

II.            OCIP – “Exhibit C”-Replacement Contract Language

 

Unless specifically noted, the provisions set forth below in this insurance
exhibit replace the requirements contemplated by Forest City Enterprises, Inc.
(Owner) standard form agreement.  Nothing in these provisions modifies the
indemnification requirements in your agreement.  The following Article 5,
Exhibit C will constitute the insurance provisions of the Contract Documents for
this Project:

 

ARTICLE 5 – Insurance

 

5.1                          Owner’s Controlled Insurance Program

 

5.1.1                In accordance with the Owner Controlled Insurance Program
(“OCIP”) being implemented by the Owner on this Project, the Owner has purchased
and will provide to the Contractor, its Subcontractors, and all tiers of
Sub-subcontractors insurance as set forth below, for claims which may arise out
of, or result from work performed by them under this Contract, for which they
may be legally liable.  All bidders are required to submit their bid(s) with
their insurance costs INCLUDED for this Project.  The winning bidder(s) and all
tiers of their subcontractors will be required to identify their cost(s) to
provide Workers’ Compensation, General Liability and Excess Liability for this
Project.  The OCIP enrollment forms (outlined in this Contractors Manual) must
be completed and returned within 10 business days by the Contractor, its
Subcontractor and Sub-subcontractors after they have been awarded a contract. 
Please note that each party must also include a copy of their Workers’
Compensation Experience Modification Worksheet, along with a copy of the Policy
Declarations Page(s) from their Workers’ Compensation General Liability and
Excess Liability policies.  The contract award will then be reduced by the costs
identified by the winning bidder(s) and this total will be identified as a
withhold amount.  At the conclusion of the contract, an audit will be performed
and this withheld amount will be adjusted based upon actual payrolls incurred on
the project site and work performed including change orders.  Each enrolled
Contractor (any tier) will provide documentation as follows: Declarations or
information page, Rating page(s), Verification of Experience Modification for
Workers’ Compensation and a Minimum of 3 years Loss History for Contractors (any
tier) that participate in self-insured, large deductible or retrospective rated
insurance programs.  If a Contractor is participating in a retained loss program
of this type(s), an insurance credit will be developed using the contactors
actual loss history during the requested time period and program fixed costs
(e.g. Excess Insurance premiums, Claims Administration charges and Claim
Development factors, etc.).  Loss History calculations will be based upon a
Contractor’s experience outside of this program provided by the Owner.  The
final adjustment will be addressed with a change order at the conclusion of the
Project.  All insurance credits will be adjusted to reflect any change in the
Contractor’s (any tier) insurance costs (higher or lower) that occur throughout
their involvement in this project.  In the event that a contractor overstates
their insurance estimate, the Contractor will be credited accordingly.

 

The Owner reserves the right to elect the alternative of not implementing the
Owner Controlled Insurance Program at any time.

 

3

--------------------------------------------------------------------------------


 

[DRAFT]

 

.2             Claims under Workers’ Compensation and other similar laws which
are applicable to the work to be performed at the Project site.

 

.3             Claims for damages because of bodily injury, occupational disease
or sickness, or death of the Contractor’s employees.

 

.4             Claims for damages because of bodily injury, sickness, or death
of any person other than the Contractor’s employees.

 

.5             Claims for damages which are sustained by any person as a result
of the following offenses: false arrest, libel, slander, invasion of privacy
discrimination, and other personal injuries, excluding claims for employment
practice liability.

 

.6             Claims for damages, other than to the Work itself because of
injury to or destruction of tangible property including loss of use resulting
there from.

 

5.1.2                The amount and type of coverage to be provided by the Owner
under its OCIP program for the types of claims set forth in Subparagraph 5.1.1
above is as follows:

 

.1             Statutory Workers’ Compensation and Employer’s Liability with
limits of $1,000,000 Bodily Injury by Accident, $1,000,000 Bodily Injury by
Disease and $1,000,000 Policy Limit by Disease.  Workers’ Compensation insurance
covers all Contractor, Subcontractor, and Sub-subcontractor employees whose
regular duties include performing work at the Project Site.

 

.2             Commercial General Liability Insurance (excludes Automobile
Liability).  This policy includes Completed Operations Coverage for a period of
5 years after acceptance of the work by Owner with a limit of liability of
$2,000,000 each occurrence/$5,000,000 general aggregate for Bodily
Injury/Property Damage.  No Automobile Liability insurance will be included and
shall be provided for by the appropriate contractor (of any tier).  This
insurance applies to the operations of all insured parties at the Project site,
including any work site set up by the Owner for use by an insured party
exclusively for the storage of material or equipment, or for fabrication of
material to be used at the Project site.  The limits of liability apply
collectively to all insured parties under the policy.

 

.3             Excess Insurance.  Excess liability insurance is provided,
insuring the Owner, Contractor, Subcontractors, and all tiers of
Sub-subcontractors working on the Project.  This insurance will cover only
operations at the Project site and will provide excess coverage over the limits
of coverage described in .1 and .2 above.  No Automobile Liability insurance
will be included.  Coverage (excess of $2,000,000 per occurrence / $5,000,000
aggregate) will apply collectively to all insured parties on all covered
projects with a single set of limits not less than $100,000,000 each
Occurrence/Aggregate excess of the primary.

 

.4             Builder’s Risk Insurance, as provided for in more detail in
Paragraph 5.3 below and as outlined in the Contract for General Contracting
Services document.

 

5.1.3                The insurance provided for in Subparagraph 5.1.2, written
on an occurrence basis, shall be maintained without interruption from the date
of commencement of the Work until

 

4

--------------------------------------------------------------------------------


 

[DRAFT]

 

date of final payment, and for a minimum period of five years after final
payment for completed operations coverage.  In the event that insurance
coverages as provided by the Owner and as described in Subparagraph 5.1.2 are
canceled, lapsed or otherwise become unavailable, the Owner has the option to
procure and provide alternate insurance to the Contractors.  As an alternative,
the Owner shall have the right to require the Contractor and all tiers of
Subcontractors to provide insurance coverage, with reimbursement being made to
the Contractor for the actual cost thereof by Change Order (but without any
markup for overhead and profit).

 

5.1.4                        Each Contractor participating in the OCIP will be
issued an individual Worker’s Compensation policy.  Certificates of Insurance
will be issued for the coverages of Commercial General Liability and Excess
Liability that will evidence the coverages furnished by the Owner.  These shall
be filed with the Contractor prior to commencement of the Work.  Both the
Worker’s Compensation Policy and the Commercial General Liability and Excess
Liability certificates shall contain a provision that coverage as afforded under
the policies will not be canceled or allowed to expire until at least 30 days
prior written notice has been given to the Contractor.

 

5.2                          Contractor’s Insurance

 

5.2.1                        The Contractor, Subcontractors, and
Sub-subcontractors shall provide, at their own expense, the following insurance:

 

.1             Comprehensive Business/Automobile liability Insurance.  The
Contractor, Subcontractors and all tiers of Sub-subcontractors working on the
Project (and any material dealers, suppliers, and vendors who enter the Project
site) shall, at their own expense, carry automobile liability insurance covering
all owned, non-owned, and hired vehicles used in connection with the Work.  The
Contractor shall include this requirement in all of its subcontracts and
purchase orders.  The limits of liability for this insurance shall be at least
$1,000,000 per occurrence - bodily injury and property damage combined including
uninsured and underinsured motorist coverage.

 

.2             Workers’ Compensation and Commercial General Liability
Insurance.  The Contractor shall carry and maintain at least the following
insurance coverages in connection with operations away from the Project site as
outlined:

 

.1             Workers’ Compensation – Statutory Limits

 

.2             Employer’s Liability - $1,000,000 (per bodily injury/disease and
aggregate)

 

.3             Commercial General Liability Insurance with limits of at least
$10,000,000 combined single limit bodily injury and property damage, and
including protection for contractual liability, products, completed operations,
work performed by independent contractors, and broad form property damage
coverage.  The Owner reserves the right to require alternative limits (higher or
lower) to individual Contractors (any tier) at their discretion.

 

.4             Hazardous Material Liability Insurance covering bodily injury
and/or property damage of limits not less than $2,000,000, if the work involves

 

5

--------------------------------------------------------------------------------


 

[DRAFT]

 

abatement, removal, replacement, repair, enclosure, encapsulation and/or
disposal of any hazardous material or substance.  The Owner reserves the right
to require alternative limits (higher or lower) to individual Contractors (any
tier) at their discretion.  This coverage must remain in force for both on-site
and off-site exposures.

 

5.2.2                        The Contractor shall require all Subcontractors and
all tiers of Sub-subcontractors (and material dealers, suppliers, vendors and
Project participants not covered under the Owner’s OCIP) to maintain appropriate
levels of the insurance as identified in Article 5.2.1 of this Exhibit C.

 

5.2.3                        A Certificate of Insurance evidencing the
Contractor provided insurance under this Paragraph 5.2 shall, prior to
commencement of any Work at the Project site, be furnished to the Owner’s
insurance agency at the following address:

 

Construction Insurance Partners, LLC

308 North 21st Street Suite 650

St. Louis, Missouri 63103

(800) 316-4031

(314) 342-7170 fax

Contact:  Cindie allscheid       Ext. 743

 

And

 

Owner and General Contractor

 

5.2.4                        Certificates of Insurance provided under the
provisions in Article 5-Exhibit C and Subparagraph 5.2.3 shall provide for a
10-day advance written notice of cancellation, lapse or policy change to
Construction Insurance Partners at the address indicated above.  The Contractor
shall also require their Subcontractors and all tiers of Sub-subcontractors to
furnish similar Certificates of Insurance, copies of which shall be filed with
the above Construction Insurance Partners representative.  Failure of any
Contractor or Subcontractor or other party to file such Certificates of
Insurance shall not relieve such party of its responsibility to carry and
maintain such insurance.

 

5.2.5                        The Owner-Controlled Insurance Program as
previously outlined is intended to afford broad coverage and relatively high
limits of liability, but may not provide all the insurance needed by a
Contractor.  Any insurance for higher limits or other coverages that the
Contractor may be required by law to carry or may need for its protection shall
be at the Contractor’s expense.  Any policy of insurance covering any
Contractor’s, Subcontractor’s or Sub-subcontractor’s owned or leased machinery,
watercraft, vehicles, tools, or equipment against physical loss or damage shall
provide for a Waiver of Subrogation as to any claims against any insured parties
under the Owner Controlled Insurance Program.

 

5.3                          Builder’s Risk Insurance

 

5.3.1                        The Owner shall purchase and maintain Builder’s
Risk insurance in the amount of the initial contract sum, as well as subsequent
modifications thereto for the entire Work at the site on a replacement cost
basis as outlined in Article 5-Exhibit C Paragraph 1.15.  Such Builder’s Risk
insurance shall be maintained unless otherwise provided in the

 

6

--------------------------------------------------------------------------------


 

[DRAFT]

 

Contract Documents, until final payment has been made as provided in Paragraph
1.15 of Exhibit C or until no person or entity other than the Owner has an
insurable interest in the property.  This insurance shall include the Owner, the
Contractor, the Subcontractors, and Sub-subcontractors performing the Work as
named Insureds.

 

.2             Builder’s Risk insurance shall be on an All Risk policy form
basis and insure against the perils of fire and extended coverage, and physical
loss or damage including, without duplication of coverage, theft, vandalism,
malicious mischief, collapse of false work, temporary buildings and debris
removal, including demolition occasioned by enforcement of any applicable legal
requirements.  This Builder’s Risk insurance shall also include transit
coverages for materials to be incorporated into the project, as well as
temporary offsite storage locations.  Sublimits may apply with respect to
transit and offsite coverages.  Such insurance shall include loss of use
coverage.  The Builder’s Risk insurance will not provide coverage against loss
by theft or disappearance of any materials (unless the materials are to be
incorporated into the Project), tools, or equipment of the Contractor, any
Subcontractor any Sub-subcontractor, or any other person furnishing labor or
materials for the Project.

 

.3             Boiler & Machinery Insurance.  To the extent not previously
provided for herein, the Owner shall purchase and maintain boiler and machinery
insurance which shall specifically cover such insured objects during
installation until final acceptance by the Owner.  This insurance shall include
the interests of the Owner, Contractor, Subcontractors, and Sub-Subcontractors
for the Work, and the Owner and Contractor shall be listed as named insureds.

 

5.4                          General Provisions

 

5.4.1                        Other Insurance.  If the Contractor requests in
writing that insurance risks other than those described herein or insurance for
special hazards be included, the Owner shall, if possible, obtain such insurance
and the cost to Owner shall be reimbursed by the Contractor.

 

5.4.2                        Waivers of Subrogation.  The Owner and Contractor
hereby waive all rights against each other and any of their Subcontractors,
Sub-subcontractors, agents, consultants and employees, each of the other; as to
claims and damages covered by insurance obtained by the Owner under its OCIP
program, except the parties do not waive such rights as they have with respect
to proceeds of such insurance held by the Owner as a fiduciary.  The Owner or
Contractor as appropriate shall require of the separate Contractors and the
Subcontractors, Sub-subcontractors, agents and employees of any of them, by
appropriate written agreements, similar waivers, each in favor of other parties
enumerated herein.  The OCIP program obtained by the Owner shall provide such
waivers of subrogation by endorsement or otherwise.  A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damage.

 

5.4.3                        A loss insured under the Owner’s Builder’s Risk
insurance shall be adjusted by the Owner as fiduciary and made payable to the
Owner as fiduciary for the insureds subject to any applicable morgagee clause
and of Subparagraph 5.4.10.  The Contractor shall pay Subcontractors their just
shares of insurance receipts received by the Contractor, and

 

7

--------------------------------------------------------------------------------


 

[DRAFT]

 

by appropriate written agreements shall require Subcontractors to make payments
to their Sub-subcontractors in similar manner.

 

5.4.4                        Occupancy prior to completion shall not affect the
coverage under the Builder’s Risk insurance.

 

5.4.5                        Insurance provided by Owner in favor of the
Contractor and Subcontractors in its OCIP program, as described in this
Article 5 shall not extend to vendors or suppliers of the Contractors or
Subcontractor not performing work at the project site.

 

5.4.6                        The Contractor and their Subcontractors and all
tiers of Sub-subcontractors warrant that no cost for insurance is, or shall be,
included in any cost or fee charged to the Owner on the Project, other than
those costs which are reimbursable pursuant to the Contract for General
Contracting Services document and Paragraph 5.2 of this document.

 

5.4.7                        Contractor, Subcontractors and Sub-subcontractors
agree to comply with policy conditions of the insurance policies provided by the
Owner under this Exhibit C, and to comply with any claims handling procedures,
payroll reporting procedures, loss prevention program, or other similar programs
related to the Owner’s Controlled Insurance Program, including, without
limitation, filing any claims in a timely fashion in accordance with the
requirements set forth in such insurance policies.

 

5.4.8                        Contractor and their Subcontractors and
Sub-subcontractors expressly agree to procure and provide Workers’ Compensation,
General Liability and Automobile Liability coverage at their own expense
respecting operations not conducted at the project site.

 

5.4.9                        To the extent any Subcontractor is, for whatever
reason, not covered as an insured under the Owner Controlled Insurance Program,
the Contractor shall require that Subcontractor to provide applicable Workers’
Compensation, General Liability, and Automobile Liability Insurance at their own
expense in a form and amount acceptable to Owner.  Such coverages shall include
the Owner as an additional insured and shall provide appropriate waiver of
subrogation with the following limits:

 

.1             Workers’ Compensation – Statutory Limits

 

.2             Employer’s Liability - $1,000,000 (per bodily injury/disease and
aggregate)

 

.3             Commercial General Liability Insurance with limits of no less
than $1,000,000 per occurrence/$2,000,000 general aggregate for Bodily
Injury/Property Damage, including protection for contractual liability,
products, completed operations, work performed by independent contractors, and
broad form property damage coverage.

 

.4             Auto Liability - $1,000,000 Combined Single Limit

 

.5             The Owner reserves the right to require alternative limits
(higher or lower) to individual Contractors (any tier) at their discretion.

 

8

--------------------------------------------------------------------------------


 

[DRAFT]

 

5.4.10                      The indemnification provisions as outlined in the
Contract for General Contracting Services document shall remain in force for all
applicable coverages unless specifically not required and identified under the
OCIP program provisions.

 

9

--------------------------------------------------------------------------------


 

[DRAFT]

 

III.           COVERAGE SUMMARY

 

This section outlines the coverages provided for you by the OCIP.  Owner makes
no warranty or representation that the OCIP coverages constitute an insurance
portfolio, which adequately addresses all the risks faced by the contractor. 
The Owner grants permission should you desire to supplement coverages provided
by the OCIP at your expense.

 

The coverages outlined in the following pages are a summary of what is provided
by the OCIP.  The policies are the governing documents to refer to for actual
terms and conditions.

 

10

--------------------------------------------------------------------------------


 

[DRAFT]

 

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY

 

Insurance Carrier:

 

St. Paul Mercury Insurance Company

 

 

 

Policy Term:

 

Date of Contract until project completion

 

 

 

*Named Insured:

 

The Owner (any tier of contractor, subcontractor and sub-subcontractors thereof,
or other entity or person while performing work at the Owner project and for
whom the Owner has agreed by contract to provide an Owner Controlled Insurance
Program.

 

 

 

Interest:

 

Covering only operations related to the Owner’s Project.

 

 

 

Limits of Liability:

 

Workers’ Compensation

 

 

Statutory Benefits - Applicable States

 

 

 

Employers Liability:

 

Bodily Injury by Accident

$1,000,000 Each Accident

 

 

Bodily Injury by Disease

$1,000,000 Each Employee

 

 

Bodily Injury by Disease

$1,000,000 Policy Limit

 

--------------------------------------------------------------------------------

*      There will be a separate policy issued to each contractor or
subcontractor as individual Named Insured.  You will receive your policy after
all the necessary forms have been completed.

 

NOTE:

 

This policy applies only to operations related to the project conducted at the
location designated below and operations necessary or incidental thereto:

 

 

 

 

 

Forest City Ratner Companies and The New York Times
New York Times Headquarters Project

 

 

 

 

Endorsements:

 

NCCI or St. Paul endorsement forms as follows:

 

 

Designated Workplace Exclusion Endorsement

 

 

Assignment of Consent Endorsement

 

 

Maritime Coverage Endorsement

 

 

Waiver of Our Right to Recover from Others Endorsement

 

 

Federal Employers Liability Act endorsement $1,000,000 each

 

 

Occurrence / Aggregate Endorsement

 

 

Named Insured

 

 

Cancellation Provision-60 days notice non-payment of premium or failure to
comply with reasonable engineering recommendations

 

 

Alternate Employers Endorsement

 

 

U.S. Longshoremen & Harbor Workers Act endorsement

 

 

Experience modification endorsement

 

 

Pending Rate Change endorsement

 

 

Deductible Reimbursement endorsement

 

 

Voluntary Compensation endorsement $1,000,000 limit

 

 

Repatriation endorsement

 

11

--------------------------------------------------------------------------------


 

[DRAFT]

 

Fraud and Misrepresentation Endorsement

 

12

--------------------------------------------------------------------------------

[DRAFT]

 

COMMERCIAL GENERAL LIABILITY

 

Insurance Carrier:

St. Paul Mercury Insurance Company

 

 

 

 

Policy Term:

From start of project until project completion plus 10 years completed
operations.

 

 

Named Insured:

(1)

Owner

 

 

 

 

 

And

 

 

 

 

(2)

All tiers of contractors, subcontractors and sub-subcontractors who work on the
project and for whom the Owner has agreed by contract to provide coverage under
the Owner Controlled Insurance Program.

 

 

Interest:

This policy applies only to operations related to the project conducted at the
location designated below and operations necessary or incidental thereto:

 

 

 

Forest City Ratner Companies and The New York Times
New York Times Headquarters Project

 

 

 

 

Limits of Liability:

Primary:

 

$5,000,000 General Aggregate, per project

 

$5,000,000 Products/Completed Operations Aggregate, per project

 

$2,000,000 Personal Injury and Advertising Injury

 

$2,000,000 Each Occurrence

 

$1,000,000 Fire Damage (any one fire)

 

$   100,000 Medical Payments (each accident)

 

LIMITS SHOWN ARE ANNUALLY REINSTATED except for
Completed Operations

 

13

--------------------------------------------------------------------------------


 

[DRAFT]

 

Endorsements:

St. Paul using form 47500 or by endorsement as follows:

 

Products and Completed Operations Ext. (1 set of limits) – 10 years

 

Named Insured

 

Additional Protected Persons

 

Contractor’s Fraud and Misrepresentation Endorsement

 

Notice of Accident Endorsement

 

Notice of Accident-Workers Compensation First Reported Endorsement

 

Sole Agent

 

Waiver of Rights of Recovery from Others Endorsement

 

Other Insurance

 

Described Premises or Projects Limitation Endorsement

 

Amend Occurrence to include Reasonable Force

 

Cancellation Provision-60 days notice non-payment of premium or failure to
comply with reasonable engineering recommendations

 

Assignment Consent Endorsement

 

Additional Definitions Endorsement

 

Inclusion of Alcoholic Beverage coverage

 

Waiver of Subrogation / Property Damage Endorsement

 

Contractors Personal Injury Endorsement

 

Damage to Your Products or Completed Work Endorsement

 

Contractual Liability

 

Worldwide Coverage

 

Fellow Employee Bodily Injury Endorsement All Employees

 

In Rem Endorsement

 

Non-owned Watercraft & Aircraft Exception

 

Incidental Medical Malpractice Endorsement

 

Composite Rate Endorsement

 

Deductible Endorsement

 

Architect, Engineer or Surveyor Professional Services Exclusion

 

Exclusion Lead

 

Exclusion Asbestos (remediation work)

 

Nuclear Energy Liability Exclusion

 

State mandatory Endorsements

 

Stop Gap Liability Endorsement

 

Limited Sudden & Accidental Pollution Liability $1 MM/$2 MM Sub-limit

 

Waiver of Rights of Recovery Endorsement

 

Fraud and Misrepresentation Endorsement

 

Notice of an Event Endorsement

 

Notice of an Accident Endorsement

 

Contractors Professional Services Exclusion Endorsement

 

14

--------------------------------------------------------------------------------


 

[DRAFT]

 

EXCESS LIABILITY

 

 

Insurance Carrier(s):

TBD– Layer 1 ($50 MM Excess of Primary)

 

TBD – Layer 2 ($50 MM Excess of $50 MM Excess of Primary)

 

 

Policy Term:

From date bound until project completion

 

 

Named Insured:

Owner and all tiers of enrolled contractors and subcontractors

 

 

Interest:

Coverage in respect of the Insured’s operations, solely with respect to the
construction of the specified the Owner projects.

 

 

Limits of Liability per Project:

 

 

 

$100,000,000 x $2,000,000/$2,000,000/$5,000,000

 

REINSTATED ANNUALLY except for Completed Operations

 

 

Conditions:

Terms and conditions per policy on file with the Owner.  Policy period is
construction term plus an additional sixty (60) months of completed operations
coverage

 

15

--------------------------------------------------------------------------------


 

[DRAFT]

 

BUILDER’S RISK INSURANCE

 

 

Owner has arranged the Builder’s Risk insurance for the project’s entire
construction phase.  The coverage protects all involved parties including the
Owner and all contractors and subcontractors.  This insurance does not protect
certain property of contractors used at the construction site, including
contractors’ tools and equipment (including office trailers, tool sheds and any
other temporary structures) not intended to become a permanent part of the
project.  The following are details of the coverage:

 

 

Insurers:

TBD Property Program

 

 

Named Insured:

Owner and contractors of every tier.

 

 

Coverage Form:

 

(Perils)

“All Risks” of direct physical loss of or damage to insured property subject to
policy terms, conditions, and exclusions.

 

 

Contact:

Gallagher Pipino, Inc.

 

7600 Market Street

 

Youngstown, Ohio 44513–3849

 

Telephone:  800-726-8177

 

Fax:  330-726-1891

 

16

--------------------------------------------------------------------------------


 

[DRAFT]

 

IV.                                COVERAGES NOT INCLUDED IN THE OCIP

 

1.                                      Automobile Insurance

 

The OCIP does not include Automobile Liability, uninsured and underinsured
motorist coverage and Physical Damage Insurance for licensed vehicles.  All
subcontractors are required to provide certificate of insurance showing auto
liability coverage limit of $1,000,000 with Owner and General Contractor named
as additional insureds.  The Owner reserves the right to require alternative
limits (higher or lower) to any individual Contractor (any tier) at their
discretion.

 

2.                                      Off-Site Workers’ Compensation

 

The OCIP only covers work-related injuries occurring at the work site.  It does
not cover Workers’ Compensation risks associated with your other jobs or
activities.  All subcontractors are required to provide a certificate of
insurance showing statutory Workers’ Compensation limits and Employer’s
Liability limit in the amount of $1,000,000.  The Owner reserves the right to
require alternative limits (higher or lower) to any individual Contractor (any
tier) at their discretion.

 

3.                                      Off-Site General Liability

 

The OCIP only covers third-party liability claims arising from activities at the
work site.  It does not cover liability risks associated with your other jobs or
activities.  All subcontractors are required to provide certificate of insurance
showing $10,000,000 combined single limit and showing The New York Times
Headquarters Project (FCRC/NYT) and the General Contractor as additional
insureds.  This limit can be provided through a combination of Primary and
Excess policy limits.  The Owner reserves the right to require alternative
limits (higher or lower) to any individual Contractor (any tier) at their
discretion.

 

4.                                      Tools, Equipment and Machinery

 

The OCIP does not cover loss of, or damage to, your tools and equipment at the
job site.  Nor does it cover your employee’s tools or equipment.  Other property
such as scaffolds, machinery, crane, earth-moving equipment, consumables, office
trailers, tool sheds and any other temporary structures not intended to become a
permanent part of the project is not covered under this OCIP.

 

17

--------------------------------------------------------------------------------


[DRAFT]

 

V.                                    ENROLLMENT PROCEDURES

 

•                  NOTICE OF SUBCONTRACT AWARD: This form must be completed by
any contractor that has sub-contractors. They must advise Construction Insurance
Partners, LLC of name, address, contact name, telephone number and fax number of
all contractors that will be working on-site on this project.

 

•                  REQUEST FOR INSURANCE (RFI): THIS FORM MUST BE RETURNED TO
Construction Insurance Partners, LLC by the Contractor prior to the Contractor
going onto the job-site. This form is necessary to provide coverage for the
Contractor on the project. If the Contractor is uncertain as to the estimated
on-site date, leave this part of the form blank and call Construction Insurance
Partners, LLC at 314-554-9743 – Cindie Allscheid before going on-site. Be sure
to provide your NCCI number in the spaced market Bureau Identificiation Number
and your PIN number. All payroll estimates should be for on-site payroll only.

 

Complete attached Request for Insurance (RFI) application and mail and/or fax
to:

 

Construction Insurance Partners, LLC

308 North 21st Street

St. Louis, Missouri 63103

(800) 316-4031

(314) 342-7170 fax

Contact: Cindie Allscheid, Ext. 743

 

•                  SUPPLEMENTAL BID INFORMATION FORM I: Contractors whose
insurance programs are fully insured use the Form I. the contractors will
identify their insurance costs for both Worker’s Compensation and Deferred
Liability coverages. When using the same information provided on the RFI form be
sure to provide classification codes, workers’ compensation codes and estimated
payroll for on-site work only. Contractors are asked to provide a copy of the
Declarations or information page(s), Rating page(s), Verification of Experience
Modification of their current insurance policy along with the completed Form 1.

 

LOSS SENSITIVE (I.E. Large deductible or retrospective rated program, etc.) FORM
1A: Complete form 1A if you are a qualified self-insured for Workers’
Compensation and/or General Liability or have a “loss sensitive’’ (i.e. large
deductible or restropective reated program, etc.). These forms are provided to
assist in the calculation of the insurance credit your company will be providing
to the Owner for the coverages; Workers’ Compensation, General Liability and
Excess Liability. Each enrolled Contractor (any tier) will provide documentation
as follows: Declarations or information page(s), Rating page(s), Verification of
Experience Modification for Workers’ Compensation and a Minimum of 3 years Loss
History for Contractor’s (any tier) that participate in self-insured, large
deductible or retrospective rated insurance programs. If a Contractor is
participating in a retained loss program of this type(s), please complete Form
1A. An insurance credit will be developed using the contractors actual loss
history during the requested time period and program fixed costs (e.g. Excess
Insurance premiums, Claims Administration charges and Claim Development factors,
etc.). Loss History calculations will be based upon a Contractors experience
outside of this program provided by the Owner.

 

•                  The final adjustment will be addressed with a change order at
the conclusion of the Project. All insurance credits will be adjusted to reflect
any change in the Contractor’s (any tier) insurance costs

 

 

 

18

--------------------------------------------------------------------------------


 

[DRAFT]

 

(higher or lower) that occur throughout their involvement in this project.  In
the event that a contractor overstates their insurance estimate, the Contractor
will be credited accordingly.

 

•                  Contractors will be required to provide a “Certificate of
Insurance” naming Construction Insurance Partners, LLC as the Certificate Holder
and Forest City Enterprises, Inc. as additional insured and the General
Contractor (see sample cert for complete wording) evidencing their Workers’
Compensation, General Liability, Excess, Automobile and Disability coverages.

 

•                  MONTHLY PAYROLL REPORT:  Because Workers’ Compensation and
General Liability insurance premiums are calculated based on employer payroll
data, contractors are asked to provide a Monthly Payroll Report outlining the
actual payroll insured on the project.  This information must be turned in to
Construction Insurance Partners, LLC.

 

•                  Construction Insurance Partners, LLC will provide all
Contractor’s with an individual Workers’ Compensation policy, Certificate of
Insurance and an audit slip for the contractor to submit to their Contractor’s
individual insurance carrier.  This report will reflect the amount of payroll
and insurance coverages affected by the Owner Controlled Insurance Program.

 

•                  Reminder: Suppliers, vendors, material men and haulers are
excluded from the OCIP.  However, a Certificate of Insurance is still required
as an evidence of Insurance.

 

•                  If you have subcontractors, they will need complete this same
packet

 

19

--------------------------------------------------------------------------------


 

[DRAFT]

 

NOTICE OF SUBCONTRACT AWARD

 

Construction Insurance Partners, LLC

308 North 21st

St. Louis, MO 63103

 

COMPLETE THIS FORM ONLY IF YOU HAVE SUB-CONTRACTORS

 

Prime or General Contractor

 

 

 

 

 

We have awarded a subcontract as follows:

 

 

 

Project Name

 

New York Times Headquarters Project

 

 

 

Type of Work

 

 

 

 

 

Subcontractor

 

 

 

 

 

Address

 

 

 

 

 

Contact

 

 

 

 

 

Telephone & Fax Number

 

 

 

 

 

Date of Subcontract

 

 

 

 

 

Estimated Contract Amount

 

 

 

 

 

Probable Starting Date

 

 

 

 

 

Authorized Signature

 

Typed Name

 

 

 

Date

 

 

 

20

--------------------------------------------------------------------------------


 

[DRAFT]

 

REQUEST FOR INSURANCE - Forest City Enterprises, Inc. – OCIP

Underwritten by: St. Paul Mercury Insurance Company

 

Sub-Contractor Name:

 

 

 

Address:

 

 

 

Audit

 

 

 

Telephone / Fax:

Contact Name:

 

 

 

E-Mail Address:

 

 

 

Scheduled On-Site Dates:

From:

To:

 

This will be the effective date of the OCIP policy

 

 

 

Federal Employee Identification Number:

 

 

 

 

 

Bureau Identification Number (NCCI):

 

 

 

 

 

Experience Mod:

 

Date of Modifier:

 

 

 

Job Name:

New York Times Headquarters Project

 

 

 

Prime Contractor:

 

 

 

 

 

CLASSFICATION

CLASS CODE

ESTIMATED ON-SITE PAYROLL

 

 

 

 

 

 

 

 

 

 

CONTRACTOR’S INSURANCE INFORMATION

 

Each contractor must attach a Certificate of Insurance evidencing offsite
workers’ compensation, offsite general liability and auto liability coverage and
indicate that your GL and WC coverages exclude your work on Forest City
Enterprises, Inc. – OCIP.  Contact your Insurance Agent for this Certificate. It
is your responsibility to notify your Insurance Agent to exclude all work to be
done at this Project Site from your regular GL and WC policies. This certificate
should also name Forest City Enterprises, Inc. and General Contractor as
additional insureds on the auto liability and offsite general liability.

 

ASSIGNMENT BY CONTRACTOR OR SUBCONTRACTOR FOR

SPONSOR CONTROLLED INSURANCE PROGRAM

 

The undersigned, a contractor or subcontractor under construction, contract with
Forest City Enterprises, Inc.(“Owner”) or the General Contractor in
consideration of the agreement of Owner to arrange insurance and pay premiums as
provided by said Contract for the Contractor and for each Subcontractor of any
tier thereunder, and for other good and valuable consideration hereby assigns to
Owner all return premiums, premium refunds, dividends, and any monies due or to
become due to the Undersigned in connection with said insurance.

 

Name of Contractor or Subcontractor

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

Typed Name

Date

 

 

 

Completed form and Certificate of

 

 

Insurance should be returned to:

If questions, contact:

 

Construction Insurance Partners

Controlled Insurance Program Unit

 

(314)-342-7170 Fax

800-316-4031

 

 

Cindie Allscheid

 

 

21

--------------------------------------------------------------------------------


 

[DRAFT]

 

Forest City Ratner Companies and

 

 

The New York Times Company

 

Form 1

 

SUPPLEMENTAL BID INFORMATION

Insurance Information Form/General Contractor and Subcontractor

 

Contractor Name:

 

 

Contact Person:

 

Address:

 

 

Telephone:

 

City, State, Zip:

 

 

e-mail:

 

Your Contract Value

$

 

Prime Contractor:

 

Job Name

New York Times Headquarters Project

 

 

 

 

Workers’ Compensation (project site payroll only)

*attach additional pages if required

Important:  Attach current Workers’ Compensation Policy Declaration Page and
Schedule of Classifications.

 

Classification

 

Code

 

WC Rate
incl. Tier 1 Rate

 

Estimated Payroll

 

Premium
Rate* Payroll/100

1.

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

$

 

 

 

 

 

 

Increased Limits

 

 

 

 

 

 

 

 

Contractor Credit if applicable

 

 

WC Insurance Company:

 

 

 

EMR

 

 

Experience Modifier (ERM):

 

 

 

Assigned Risk Surcharge, if app.

 

 

Effective Date of ERM:

 

/    /

 

State Disability and, if app.

 

 

Effective Date of WC Policy:

 

/    /

 

State Assessment Fund, if app.

 

 

Expiration Date of WC Policy:

 

/    /

 

Premium Discount

 

 

Employer’s Liability Limit:

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

$

 

Total Estimated Project
Workers’ Comp. Premium

 

$

(A)

 

B. General Liability (including completed operations)

*attach additional pages if required

 

Classification

 

Code

 

Current Rate

 

Estimated Payroll

 

Premium
Rate* Payroll/1000

1.

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability Premium

 

$

 

 

 

 

 

 

Excess/Umbrella Liability Premium

 

$

 

 

 

 

 

 

Total Liability Premium

 

$

(B)

C.                                    Subcontractor Premiums (all tiers)
For each Sub-Contractor, there should be a Form 1

 

$

(C)

D.                                    Total Premium (A+B+C)
This estimated amount must equal the insurance withhold that will be shown on
your contract.

 

$

(D)

 

“Total Premiums” indicated in D, represent the amount of insurance premiums the
contractor has identified as their insurance cost estimate that will be
identified as a withhold amount.  This is outlined in the General Conditions
(including any superseding supplemental conditions), since the owner is
furnishing the construction insurance.  A final adjustment will be approved
based upon the actual payrolls and applicable rates submitted by the contractor
at the conclusion of their contract.  In the event insurance is not provided by
Owner, this amount will not be withheld.

 

Signed by:

 

 

Title:

 

 

A copy of your master WC and GL insurance program Declarations Page and
Experience Modification

Worksheet must be attached with this form.

 

22

--------------------------------------------------------------------------------


 

[DRAFT]

 

Return completed forms to Construction Insurance Partners

 

23

--------------------------------------------------------------------------------


 

[DRAFT]

 

Form 1A

 

New York Times Headquarters – OCIP PROJECT
SUPPLEMENTAL BID INFORMATION FORM 1A

 

Contractor Name:

 

 

Policy Period:

 

Contact:

 

 

Reporting Period:

 

Telephone:

 

 

Self-Insured Retention for

 

 

 

 

WC:

  $

 

 

 

GL:

  $

Contract Value:

 

 

% Self Performed

 

Your Contract Value Only (Do not include subs)

 

% Subcontracted

 

Awarding Contractor

 

 

Prime Contractor

 

Estimated No. of

 

 

Estimated Job-hours

 

Subcontractors

 

 

 

 

 

Workers’ Compensation (project site payroll only) for the New York Times
Headquarters

 

A. Self Insured Calculation

 

 

 

 

 

 

 

Premium Program Cost

Payroll

 

$

Expected Loss Rate per $100/payroll or Company Allocation including loss
handling charge*

 

$

Total Section A

 

$

 

B. Excess Workers Compensation Calculation

 

 

 

 

 

 

 

Premium Program Cost

Payroll

 

$

Excess Workers’ Compensation Composite Rate

 

$

Total Section B

 

$

 

C. Assessment Computation

 

 

 

W/C Class Code

 

Estimated On-Site Payroll

 

Rate

 

Manual Premium/Program
Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL MANUAL PREMIUM/PROGRAM COSTS

 

 

Experience Mod Factor

 

 

Discount

 

(                       )

State Disability Fund and State Assessment Fund Surcharges, if applicable

 

 

Total Section C

 

 

 

 

 

 

 

D. General and Excess Liability (Including Completed Operations)

Attach additional pages if required.

 

Classification

 

Code

 

Current Rate

 

Est. Payroll/Gross
Receipts

 

Premium/Program Costs

1.

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

General Liability Premium

 

$

 

 

 

 

Excess/Umbrella Liability Premium

 

$

 

 

 

 

Total Liability Premium

 

$

TOTAL CREDIT FOR WC/GL & EXCESS LIAB (A+B+C+D)

 

$

(E)

 

24

--------------------------------------------------------------------------------


 

[DRAFT]

 

Note: You are required to provide the following:

 

•      Experience Modifier worksheet

 

•      A copy of your Excess policies declaration page(s) and rating page(s)

 

•      A Certificate of Self Insurance from the State of New York

 

•      Loss Fund Allocation Worksheet and/or rate (Minimum 3 years)

 

“Total Premiums” indicated in E represent the amount of insurance premiums the
contractor has identified as their insurance cost estimate that will be
identified as a withhold amount.  This is outlined in the General Conditions
including any superseding supplemental conditions), since the Owner is
furnishing the construction insurance. A final adjustment will be approved based
upon the actual payrolls and applicable rates submitted by the contractor at the
conclusion of their contract.  In the event insurance is not provided by Owner
this amount will not be withheld.

 

Signed by:

 

 

Title:

 

 

 

 

RETURN COMPLETED FORM TO:

 

Construction Insurance Partners, LLC

308 North 21st Street

St. Louis, Missouri 63103

(800) 316-4031

(314) 342-7170 fax

Contact:  Cindie Allscheid, Ext. 743

 

25

--------------------------------------------------------------------------------


 

[DRAFT]

 

CERTIFICATE REQUIREMENTS

 

 

You are required to forward a Certificate of Insurance evidencing coverage for
Automobile Liability, off site General Liability, and off site Workers’
Compensation to Construction Insurance Partners.  Owner and General Contractor
must be named as Additional Insureds as respects to Automobile Liability and
off-site Commercial General Liability.  Please show full limits for coverage
carried.  Carrier ratings and coverage limits the subject to approval by the
Owner and General Contractor. Every Contractor (any tier) will at a minimum
carry the following limits:

 

Coverage

 

Limits

Workers’ Compensation

 

Statutory

Employer’s Liability

 

$1,000,000

Commercial General Liability

 

$10,000,000 (combined single limit bodily injury and property damage, and
including protection for contractual liability, products, completed operations,
work performed by independent contractors, and broad form property damage
coverages).

 

 

 

Automobile Liability

 

$1,000,000 Combined Single Limit

 

These minimum insurance requirements do not alleviate the Contractor of their
total liability exposure.  The Owner reserves the right to require alternative
limits (higher or lower) to individual Contractors (any tier) at their
discretion.

 

Please contact Construction Insurance Partners regarding any question concerning
this certificate of insurance requirement.  The contact name and address is as
follows:

 

Construction Insurance Partners, LLC

308 North 21st Street

St. Louis, Missouri 63103

(800) 316-4031

(314) 342-7170 fax

Contact:  Cindie Allscheid, Ext. 743

 

26

--------------------------------------------------------------------------------


 

[DRAFT]

 

VI.           PAYROLL REPORTING

 

Owner requires that all contractors submit a monthly report of man-hours and
payroll to Construction Insurance Partners as per the following form.

 

It is the Prime Contractor’s responsibility to insure that this information is
provided monthly by all subs.

 

THE CONTRACTORS AND ALL TIERS OF SUBCONTRACTORS WILL MAKE THEIR PAYROLL RECORDS
AVAILABLE TO THE INSURANCE COMPANY AUDITOR AT ANY TIME DURING THE POLICY PERIOD
AND UP TO THREE YEARS AFTER COMPLETION OF THE PROJECT.

 

Payroll:

 

Payroll shall include the total remuneration and hours worked for all employees
working on the Project Site, including the cost of board and lodging where it is
considered part of an employee’s earnings.

 

 

 

Payroll Records:

 

All payroll records on the Owner’s Projects should be kept separate from all
other work.  This will make the audit process easier.

 

 

 

Payroll Reports:

 

Payroll reports should be sent to Construction Insurance Partners within two
weeks following end of prior month.  You should use the same workers’
compensation codes and classifications as shown on your current workers’
compensation policy.  Show only total hours and total payroll for each
classification of employees.  The report can be handwritten and faxed, hold the
original copy in your file.  If you have more than one contract and/or work
order, please either 1) complete a Form for each awarding contractor or, 2) show
which payroll applies to which contractor.

 

 

 

Overtime:

 

Earnings for overtime should be included only at the normal hourly rate, (DO NOT
INCLUDE EXTRA WAGES PAID FOR OVERTIME HOURS).  Overtime means those hours in
excess of 8 hours worked each day, 40 hours in any week or on Saturdays,
Sundays, or holidays, but only when there is an increase in the hourly rate to
work such hours.  Hours should also be shown on overtime.

 

27

--------------------------------------------------------------------------------


 

[DRAFT]

 

New York Times Headquarters Project

OCIP Monthly Payroll Report Form

 

Contractor Name:

 

Payroll Month

 

 

Sub of:

 

From:

 

To:

 

 

Final Payroll?

 

 

 

Workers’ Comp
Code

 

Classification

 

Gross Payroll*

 

Total Monthly
Job Hours

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Straight time wage rates only.

 

Complete a Separate Form for Each Contract

 

This form should be turned in monthly to:

Construction Insurance Partners, LLC

Attn: Cindie Allscheid

Fax 314-342-7170

 

Signed:

 

 

Date:

 

 

Title

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

[DRAFT]

 

VII.                            CLAIM REPORTING

 

As a participant in Forest City Enterprises, Inc. – OCIP, you will be expected
to cooperate with construction management, Construction Insurance Partners and
the OCIP insurer in the event of a claims situation. It is the responsibility of
each Contractor and Subcontractor (any-tier) to report all claims. This section
outlines the procedures to be followed in the event of an accident.

 

What to do if an injury/incident occurs:

 

•              Injured worker notifies contractor supervisor

 

•              Contractor supervisor immediately notifies General Contractor

 

•              Contractor supervisor assists General Contractor with the
completion of the Claim Notification Form(s). Both Workers’ Compensation and
General Liability reporting forms will be available at the job-site. Insurance
carrier will be notified of loss by calling a toll-free telephone number
provided by the carrier. It is the responsibility of all supervisors to report
their claims to the carrier. The General Contractor will assist as necessary.

 

•              All contractors are required to assist in an accident
investigation as outlined in Section VIII –Contractor Safety Requirements of
this OCIP Contractor Manual.

 

•              If you should have any questions regarding a workers’
compensation or general liability claim, please contact:

 

Larry Jackson

Construction Insurance Partners

308 North 21st Street

St. Louis, Missouri 63103

(800) 316-4031

(314) 342-7170 fax

 

•              General Contractor contacts Construction Insurance Partners

 

•              Construction Insurance Partners will be copied on all Loss
Notices.

 

29

--------------------------------------------------------------------------------


 

[DRAFT]

 

“New York Times Headquarters Project”

OCIP

 

 

All employee injuries must be reported to the General Contractor and the injured
employee may, at their discretion, elect to receive treatment at the following
facilities:

 

During Normal Working Hours

 

TBD

Hours: 7:00 a.m. – 10:00 p.m.

Monday - Friday

 

Emergency Treatment & After Hours Care

 

TBD

 

 

St. Paul Mercury Insurance Company

 

Send Bills To:

 

TBD

Address

City, State Zip

(Please write claim number on bill if known)

 

Customer Service – Medical Bill Review:

 

 

Telephone:

(Call this telephone number to check on the status of a medical bill)

 

30

--------------------------------------------------------------------------------


 

[DRAFT]

 

VIII.        CONTRACTOR SAFETY REQUIREMENTS

 

The Owner reserves the right to adopt the safety plan of the General
Contractor.  Please refer to the Contract Provisions for the required Safety
Procedures titled, “AMEC CONSTRUCTION MANAGEMENT, INC., Corporate Safety Policy
and Procedure” attached as Exhibit S of your Contract Document.  The
Contractor’s safety policies, procedures and codes of practice must be in
compliance with current federal, state and local occupational health and safety
standards.  Some sections may exceed the minimum standard.  The importance that
safety awareness has in our corporate philosophy cannot be understated. Our
approach is simple; substandard conditions and substandard practices will not be
tolerated.  The following outline is a sample of the minimum requirements
expected to be followed by the Contractor (any tier).

 

Safety Programs

 

•                  Each contractor or subcontractor who has 50 or more employees
on-site at any one time will be required to provide a full-time on-site safety
representative.

 

•                  Each contractor must develop and submit a written safe work
procedure that identifies the hazards of their work and the equipment/methods
that will beused to eliminate or control them prior to starting their scope of
work.  In addition, the name of the “Competent Person” as described in the OSHA
Construction Standard 29CFR 1926 must be specified.

 

•                  All contractor and subcontractor employees must receive the
“Site Safety Orientation” prior to starting work. AMEC’s Site Safety Manager
will provide this to the Contractor Superintendent prior to said contractor
beginning any work on site.  It will then become the Contractors responsibility
to ensure that each of their employees have received same prior to starting
work.  This will be monitored through the use of “Hard Hat Stickers”.

 

•                  General Contractor will be provided with a copy of all
programs.

 

•                  Each contractor will maintain on-site, a fully functional
“Hazard Communication/Employer Right-to-Know Program.  A copy will be provided
for General Contractor

 

•                  Each contractor’s safety activities will be audited based on
requirements of the safety program.  OSHA standards will be the minimum
acceptable site standards.

 

•                  Subcontractors or sub-subcontractors who may not have a
written safety program may elect to fall under AMEC’s safety program.  Should
that option be used, each sub or sub-tier is required to submit a letter to AMEC
indicating it will use that option, that he has a copy of the program and is
familiar with the safety requirements under that program and intends to comply
with it.

 

31

--------------------------------------------------------------------------------


 

[DRAFT]

 

•                  Straight adoption of these programs will not be an acceptable
option.  Each contractor’s safety program must be tailored by that contractor to
reflect the specific exposures encountered by its tradesmen.  Construction
Insurance Partners and St. Paul Mercury Insurance Company will offer assistance
in this area as requested.

 

•                  All contractors should submit their safety programs to the
General Contractor before they begin work.

 

•                  Basic personal protective equipment consists of safety
glasses with side shields an ANSI approved hard-hat, durable work shoes or
boots, long pants and tee-shirt with sleeves as the minimum.  A hard hat, safety
glasses with side shields and proper footwear must be worn at all time while on
the project.  Hearing protection, dust masks or respirators shall be worn where
hazards to the ears or respiratory tract exists.  Training on the proper use and
limitations of respiratory equipment will be provided to any worker using such
equipment.

 

•                  A strict 100% fall protection policy shall be adhered to
where any worker is exposed to a hazard of falling six (6) feet or more or when
working over dangerous equipment. (NOTE: The only exception to this rule will be
for employees engaged in structural steel erection.  These individuals will
follow the guidelines of 29CFR 1926 subpart-R)

 

•                  Prior to removing guardrails, temporary or permanent floor
covers, grating or other barriers designed for fall protection, workers will be
provided with fall protection as explained in sub (b) above.  Guardrails and
protective floor coverings shall not be left open and unattended for any period
or for any reason.  Upon completion of the task or activity, the guardrail or
covering must be replaced in a securely fastened state.  All floor covers must
be legibly marked as “hole” or “opening”.

 

•                  Documentation shall be submitted to AMEC stating the each
subcontractor supervisor has been trained to administer first aid and CPR

 

•                  Each contractor and subcontractor supervisor will have
attended the “OSHA 10 Hour Construction Outreach Training Program” as evidenced
by the appropriate documentation.  If the supervisors have not received said
training, it will be provided at “no cost” to the contractor.  However, when the
training is scheduled, the contractor MUST make supervisors available for the
classes.  (Note: Every effort will be made to schedule classes during hours that
will not impact the ongoing work)

 

32

--------------------------------------------------------------------------------


 

[DRAFT]

 

•                  A “No Drug or Alcohol Policy” will be enforced by all
contractors’ and sub contractors’.  This policy restricts certain items and
substances from being brought on Company premises, prohibits all employees and
others working on Company premises from reporting for work or from working with
detectable levels of illegal or non-prescribed drugs and other substances.  Post
accident drug testing will be required for all personnel working on site.

 

Safety Committee

 

•                  Each prime and those major subcontractors selected by General
Contractor will appoint a Safety Coordinator.

 

•                  Safety Coordinators will be required to attend a Safety
Training Session by Construction Insurance Partners and St. Paul Mercury
Insurance Company as requested.

 

•                  The Safety Coordinators will form the Safety Committee.

 

•                  Safety Committee Meetings will be held as called by General
Contractor.  These meetings will usually occur once each month.  Attendance by
Safety Coordinators is mandatory.

 

•                  Safety Coordinators will be required to accompany
Construction Insurance Partners and/or St. Paul Mercury Insurance Company on
safety tours of the job site for the purpose of hazard recognition.

 

•                  Superintendents/supervisors may be permitted to act as Safety
Coordinators.

 

33

--------------------------------------------------------------------------------


 

[DRAFT]

 

Accident Investigations

 

•                  Each contractor and subcontractor is required to conduct and
submit written accident investigations report(s) to St. Paul Mercury Insurance
Company and the General Contractor within 24 hours after an incident occurs.

 

•                  St. Paul Mercury Insurance Company and/or Construction
Insurance Partners representatives will make accident investigation forms
available for any contractor who does not currently have them.

 

•                  Construction Insurance Partners and/or St. Paul Mercury
Insurance Company representatives will review all accident investigation reports
for quality.

 

Modified Duty Program

 

•                  The purpose of a Modified Duty Program is to get the
occupationally injured employee back to work as safely and quickly as possible
without causing further harm or injury.  The keys to a successful program are 1)
commitment on the part of the contractor to be creative and flexible in
assigning work and 2) the willingness on the part of the employee to attempt the
modified duty offered.  Each contractor and subcontractor will work with the
OCIP Administration Team in identifying modified duty work, document that the
modified work to be offered is within the physical limitations outlined by the
treating physician and coordinate the return of the injured employee back into
the work place.

 

Safety Meetings

 

•                  Each contractor, subcontractor and sub-subcontractor is
required to conduct safety meetings at the job site as directed by its
established safety program.

 

•                  At a minimum, Safety Meeting are required weekly.

 

•                  A supply of safety talk topics will be maintained in the
Construction Office for those companies who wish access to additional topics.

 

•                  Joint safety meetings may be conducted by or with the prime
and/or other subs.

 

•                  The resulting safety meeting report must clearly identify
each employee who attended and be listed - by contractor, subcontractor or
sub-sub.

 

•                  All safety meeting reports should be forwarded to
Construction Insurance Partners and/or St. Paul Mercury Insurance Company for a
review of quality and timeliness.  The results of this review will be submitted
to General Contractor for their action.

 

34

--------------------------------------------------------------------------------


 

[DRAFT]

 

Self-Inspections

 

•                  Each prime and subcontractor must conduct job-site
inspections on a regular basis. While these inspections may conform to the
requirements of the contractor’s own safety program, they are subject to minimum
standards established for the job.

 

•                  Joint inspections or inspections conducted by a prime
contractor for a sub must be identified as such. Documentation of these
inspections must clearly identify the name of the person who did the inspection
and each of the contractors, subcontractors, and sub-sub for whom the inspection
was made and any safety recommendations that resulted from the inspection.

 

•                  Inspection follow-up will be performed by each contractor to
ensure compliance with recommendations.

 

•                  The quality of inspections will be audited by Construction
Insurance Partners and St. Paul Mercury Insurance Company loss control personnel
and results of those audits provided to General Contractor for their action.

 

Job Surveys

 

•                  St. Paul Mercury Insurance Company and/or Construction
Insurance Partner’s safety representatives will conduct job-site safety surveys
monthly, in the company of the members of the Safety Committee for the purpose
of hazard recognition.

 

•                  Suggestions and recommendations resulting from those surveys
will be discussed with contractor representatives at the time of the survey.
Recommendations and suggestions will also be discussed during the regular
monthly Safety Committee Meetings.

 

•                  The findings will be submitted in the loss prevention report
directed to General Contractor for their action.

 

Record-Keeping and Files

 

IF IT IS NOT RECORDED IN THE PROJECT’S CONSTRUCTION OFFICE, IT HAS NOT BEEN
COMPLETED!

 

Documentation is required in the contractor’s safety file located in the General
Contractor construction office. Representatives of St. Paul Mercury Insurance
Company and Construction Insurance Partners will review safety program
documentation. It is very important that any contractor with questions regarding
record-keeping contact General Contractor, Construction Insurance Partners or
St. Paul Mercury Insurance Company’s loss control representative for
clarification.

 

35

--------------------------------------------------------------------------------


 

[DRAFT]

 

The following documentation is required:

 

•                  A written safety program

 

•                  A written hazard/employee right-to-know program. Material
safety data sheets conforming to the above hazard communication program. The
Hazard Communication standard requires contractors to provide Material Safety
Data Sheets (“MSDS”) for all hazardous products to be used on this project. The
MSDS sheets must be available for workers at all times while on the project.
Workers must receive training to be made aware of the hazards of these products.

 

•                  Job-site safety meeting reports

 

•                  Accident investigations - In order for the Company to
investigate all accidents, the subcontractor must immediately notify the Company
and submit an accident report within three (3) working days of the accident.

 

•                  Job-site inspections - Weekly inspections of the
subcontractors operations, equipment and work areas will be performed by a
Competent Person designated by the subcontractor. Documentation of inspections
will be submitted to the Company.

 

•                  The Company has a policy of progressive warnings for
non-compliance. Persons will receive a verbal, then written, and, thirdly,
suspension or removal from the project. In circumstances where non-compliance
threatens life or limb, the Company reserves the right to remove the person from
the project.

 

•                  Fully charged fire extinguishers must be provided in all site
office and storage trailers as well as for all flame soldering, cutting or
welding operations and other operations where hot work is performed.

 

•                  To minimize fire and injury potential due to poor
housekeeping. Work areas must be kept clean and free from scrap or reusable
materials including lunch garbage

 

•                  All subcontractors must be responsible to ensure all
visitors, inspectors, service or delivery personnel meet the minimum requirement
for personal protective equipment prior to entering the construction area.

 

•                  Where requested by the Company, and before commencing the
work, the subcontractor shall provide a written safe work procedure or permit
for any portion of the work which may pose unique or specific hazards to workers
performing or exposed to that work or work area.

 

36

--------------------------------------------------------------------------------


 

[DRAFT]

 

File Audits

 

•                  Safety files will be reviewed by St. Paul Mercury Insurance
Company and/or Construction Insurance Partner’s loss control representatives
monthly.

 

•                  Comments as to the quantity and quality of contractor’s
documentation will be addressed to General Contractor for their action.

 

•                  Contractors are encouraged to discuss safety record-keeping
problems with the representatives of Construction Insurance Partners and St.
Paul Mercury Insurance Company.

 

•                  Construction Insurance Partners and/or St. Paul Mercury
Insurance Company representatives will make a decision each month as to the
contractor with the best quality records for the previous month. That
information will be made known to General Contractor for appropriate action
relative to the job’s safety incentive activities.

 

37

--------------------------------------------------------------------------------


 

 

EXHIBIT K

Project Website Guidelines

 

Project Website Scope

 

The Project Website is an Extranet system managed by Owners and made available
to Architectural, Engineering, Construction and Specialty Consultant firms
actively participating in the project. Features of the Project Website support
collaboration during design and construction, and document archiving.

 

 

Project Website Components

 

Software components are loosely integrated permitting the creation of linkages
between applications data and document records.

 

“Prolog” project management software by Meridian Project Systems, Inc. of
Sacramento, CA. Features include: the documentary record of the job in
searchable form including RFI’s, meeting minutes and contact lists.

 

“ImageSite” document review, markup and reprographic software by eQuorum Corp.
of Atlanta, GA. Features include: the drawings of the job in searchable, easily
viewable Tiff files that are automatically captured from large CADD files.

 

“ProjectWise” document control software by Bentley Systems, Inc. of Exton, PA.

ProjectWise is an internet-based central repository of current and historical
versions of CADD backgrounds and archives of drawings.

 

 

Construction Manager’s Project Website Responsibilities:

 

Construction Manager shall use certain Prolog Manager and Prolog Website
features, specifically RFI’s, meeting minutes, and change order management.
Construction Manager shall coordinate with the Architect and Consultants and
share all information necessary to incorporate trade contractor Shop Drawings
and “verified” as-built conditions for the key trades such as MEP and life
safety into Consultant’s drawings/document set and the Project archive. In
situations where electronic equivalents of paper documents are not readily
available, Construction Manager shall provide and post scanned copies to the NYT
Project Website in accordance with procedures and best practices established by
the Owner.  This coordination and transfer of information shall be performed
continuously throughout the Project.

Construction Manager agrees to utilize the Project Website actively and
consistently throughout the project.

 

At the conclusion of the Project, or defined scope of work, whichever occurs
first, Construction Manager agrees that Owner shall retain ownership of all
licenses provided or purchased during the course of the Project.

 

 

--------------------------------------------------------------------------------


 

Owner CADD and Website Responsibilities:

Owner shall manage and administer the Project Website and all of its hardware,
software and database components.

 

Owner shall distribute and administer Project Website-specific application
software licenses, provide basic Project Website-specific training and Project
Website-specific Help Desk support services to enable The Construction Manager,
in Owners’ judgment, to effectively manage project collaboration and
documentation via the Project Website.

 

Owner shall assist Construction Manager in securing access to the Project
Website.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

Key Employee Affidavit

 

 

To: The New York Times Building, LLC (“Owner”)

 

I,                                                           , do hereby certify
as follows:

 

1.               I am an employee of AMEC Construction Management, Inc.,
Construction Manager for the New York Times project (“Project”).

2.               I am a “Key Employee” of Construction Manager, as that term is
defined in the Construction Management Agreement dated November      , 2003
(“Agreement”) between Owner and Construction Manager.

3.               I have read and understand Article 2 of the Agreement relating
to Ethical Obligations.

4.               I do hereby certify that I will (have) during the course of the
Project comply (complied) with the requirements set forth in Article 2 of the
Agreement regarding Ethical Obligations.

5.               This Certification is made by me with full knowledge that:

1.               execution of this Affidavit is a condition of my assignment to
and participation in the Project.

2.               violation by me of the Ethical Obligations set forth in the
Agreement may result in my dismissal from the Project.

3.               my execution of a copy of this Affidavit at Final Completion of
the Project is a condition of Final Payment to Construction Manager.

 

 

Name:

 

 (please print)

Position:

 

 

Date:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

Key Employees

 

 

John Babieracki – COO

 

Daniel DeLosa – Chief Estimator

 

Patrick Muldoon – Project Executive

 

Andres Sosa – Sr. Project Manager

 

John Fedeli – Sr. Project Superintendent

 

George Mow – Project Manager for Building Enclosure

 

Robert Filipi – MEP Procurement / Commissioning

 

 

--------------------------------------------------------------------------------


 

EXHIBIT N

Not Used

 

 

--------------------------------------------------------------------------------


 

Exhibit O

Qualifications and Assumptions

 

A.                                    General

 

1.  Construction schedule assumes a start of foundation work of March 5, 2004.
Owner acknowledges that the delay in the start date from February 15, 2004 to
March 5, 2004 may result in additional costs from subcontractors which would
result in an increase to the GMP. Construction Manager shall document these
additional costs, if any, no later than March 15, 2004, or such costs shall be
waived by Construction Manager.

 

2.  The GMP is based on some bids that Construction Manager has solicited,
coordinated, and negotiated. A removal or rejection by Owner of any bidder whose
bid was used to determine the GMP may result in a change to the GMP. The GMP
will only be adjusted only to the extent that the bidder is greater than the
line item for that trade in the budget annexed to the contract as Exhibit S.

 

3.  The Construction Manager will perform the exterior final cleaning as
directed by Owner as follows:

 

a.  Construction Manager will complete the final cleaning no later than
August 30, 2007, as part of the GMP. If the permanent Façade maintenance
equipment is completed and approved at the time Construction Manager is ready to
perform the final cleaning then the Owner will permit Construction Manager to
utilize the equipment for the cleaning.

b.  If Owner elects to require the final cleaning to be completed no later than
December, 2006, then Construction Manager will utilize alternate scaffolding.
This option will require an increase to the GMP in the amount of $59,000 for
additional scaffolding, curtainwall leave-outs at the roof, and any other
additional costs associated with this alternate method.

 

4.  Specification Section 09250.1.7, Environmental Conditions, is excluded. In
its stead, Construction Manager has established and will implement a mold
prevention plan to address the approach to keeping the project moisture-free as
part of the Work and within the GMP. Therefore, notwithstanding anything to the
contrary in this plan or in the contract, to the extent that either (i)
Construction Manager fails to fully implement this plan, or (ii) Construction
Manager’s plan was inadequate to address reasonably foreseeable water
infiltration, and there is a resultant damage, then Construction Manager shall
be responsible for all costs associated with such damage.

 

5.  The Construction Manager’s schedule is predicated on the following Owner
turnover milestones:

 

•                  Excavation/foundation work to start on March 5, 2004, subject
to Paragraph Al above.

•                  The west end of the site (Lots #1, #5, #59, #61, & #62) is
available for excavation/foundation work starting May 19, 2004, subject to
Paragraph A1 above.

 

--------------------------------------------------------------------------------


 

6.  Specification section 01321, Survey of Existing Conditions. This section is
excluded. This shall be provided by the Owner.

 

7.  NYC Dept. of Buildings Permits and Approvals: Fees for New Building Permit,
Paving Plan and Sewer Connection to be paid by Owner. All other fees are to be
paid by Construction Manager, including but not limited to, highway permits,
sidewalk closing permits, permits to accommodate site logistics, BEC fees and
Fire Department inspection fees.

 

8.  The GMP includes a trade line of two hundred and fifty thousand ($250,000)
dollars to cover the cost of Con Edison fees and deposits required to bring the
temporary electrical service to the site. To the extent the charges exceed this
amount, Construction Manager shall be permitted to access the Contingency. The
GMP includes all usage and consumption charges for electric service and other
utilities for the Work. Temporary load letter was provided to Owner. Owner to
provide same to Con Edison.

 

9.  The GMP includes only Requests for Information (RFIs) that had been answered
and indicated in the New York Times Building Project GMP BID RFI LOG Updated
June 26, 2003. RFI’s to be included in contract documents.

 

10. Railroad Protective Liability insurance is excluded from the GMP.

 

11. All out of sequence work and other required provisions for early start-up
and testing of the chilled water and condenser water systems is included in the
GMP.

 

 

B.                                    Demolition & Abatement

 

1.  All demolition and abatement work is excluded.

 

2.  Mueser Rutledge Consulting Engineers Drawings D-1, D-2 and D-3 are excluded.

 

3.  Demolition sidewalk bridge shall be by the Owner.

 

4.  The GMP includes the removal of lot line windows and installation of masonry
per drawings.  The GMP excludes restoration/finish work within the adjacent
building except if such restoration/finish work is required due to damage caused
by the Construction Manager.

 

 

C.                                    Sitework

 

1.  Regarding Alternate No. 21 - Individual concrete footing is assumed for the
type 2 bollards, not continuous footing.

 

2.  Owner has obtained approval of the Builders Pavement Plan.  The final sign
offs shall be obtained by Construction Manager.

 

--------------------------------------------------------------------------------


 

3.  Street restoration is included to one lane from curbline.

 

D.                                    Excavation and Foundations

 

1.  The GMP includes the removal of the demolition debris berm only as indicated
on drawings.  Demolition subcontractor to leave “clean” basements.

 

2.  Photographic survey of NYCTA Subway shall be by Owner.

 

3.  Vibration monitoring as required by 42DP and NYCTA shall be by the Owner.

 

4.  Cutting, capping, or relocation of existing utilities within the site is
excluded.

 

5.  Removal of any Hazardous or contaminated materials/liquids is excluded.

 

6.  The GMP assumes that the existing building to the east is on rock and
excludes the cost of underpinning along the east face of the excavation. The GMP
includes extended anchors per detail on Drawing No. S-2009.

 

7.  The GMP includes excavation for footings to elevations as indicated on the
drawings plus an additional 3’-0”. Construction Manager shall provide unit
prices for additional concrete and excavation.

 

 

E.                                      Superstructure Concrete

 

1. Floor flatness is as per the specification section 03300, dated October 10,
2003. Construction Manager will arrange to shoot elevations of the bottom of
approximately every third beam in advance of pouring deck to confirm that the
design camber exists. If the camber is less than that required per AISC
standards, then the Construction Manager will arrange to shore those beams at an
additional cost to the GMP.

 

 

F.                                      Structural Steel

 

1.  The GMP includes the framed openings and beam penetrations as indicated on
the structural drawings and architectural A-9000 series drawings. Construction
Manager shall provide unit price for channel framed openings in steel and
miscellaneous metal buyout.

 

2.  Progress payments for value of raw material received from mill sources are
to be process with the monthly basis after inspection and receipt of insurance
certificates, UCC filings and other documentation required by Owner.

 

3. Crane picks for tenant equipment is excluded. Picks for all equipment on
drawings up to and including Addendum #16 is included. Unit price to be provided
as part of steel bid.

 

--------------------------------------------------------------------------------


 

4.  The GMP includes bolted connections at interior column splices that develop
less than 1000 kips in tension. Construction Manager will maintain the splice
connection within the 2’-6” x 2’- 6” enclosure detail indicated. If detail
dimension cannot be maintained, the connection will be welded.

 

5.  Construction Manager will pursue bolted connections at any core column
splice that develops less than 1000 kips in tension. Construction Manager will
review with the architect to confirm locations where bolted connections fit
within the core construction. If bolted connection is determined not to fit,
then it will be welded.

 

6.  The intermediate floor splice, at the N/S channels, as indicated on drawing
S-5011 is excluded.

 

7.  The GMP includes the use of US channels in lieu of European channels.

 

8.  The GMP includes 3/8” tolerance at exterior steel column connections.(i.e
3/8” lippage).

 

9. The GMP includes, at the Construction Manager’s option, pursuing an alternate
splice connection detail at the exterior columns. Alternate connection detail
shall be in accordance with Thornton-Tomasetti sketch, dated 7/28/03, indicating
longitudinal fillet welds in lieu of traverse partial penetration welds.

 

G.                                    Miscellaneous and Ornamental Metals

 

1.  The railings at convenience stairs are excluded.

 

H.                                    Roofing

 

1.  The stone ballast at the roof setbacks that receive IPE wood decking is
excluded.

 

2.  The GMP includes Hanover pedestal roof pavers based on standard color and
finish. Specification to be revised to include standard color and finish.

 

I.                                         Curtain Wall

 

1. Construction Manager acknowledges that they will enter into the curtainwall
contract with Benson Industries. There will be no increase in the GMP in
connection with the curtainwall contract.

 

2. The GMP includes $400,000 for additional support steel and other items, over
and above the current drawings, that may be required by the curtain wall
subcontractor for the rooftop monorail.

 

--------------------------------------------------------------------------------


 

J.                                      Entrances & Storefront

 

1. The GMP includes an allowance of $[*] for Storefront, Entrances, Awnings, and
Canopies (8th Ave., North, South).

 

 

K.                                    Interior Partitions and Finishes

 

1. The GMP includes intumescent dry wrap fireproofing at the four (4) vibration
isolators just below the 5th floor slab at the Cogen plant as per the drawings.

 

2. The GMP includes mold resistant sheetrock at the partitions noted in the
Addendum #10 room finish schedule.

 

3. The GMP includes note #11 Dwg A0001 Addendum #10 - application of stain to
concrete surfaces at cellar trenches.

 

4. No partitions, doors and finishes are included at the following spaces as per
the drawings:

Outside of core areas at Cafeteria/kitchen

Auditorium on ground level/cellar level

Retail areas at ground level

 

5. All finishes for the Times Center space on the ground floor are excluded with
the exception of the cellar bathrooms as per the drawings.

 

6. Color coded painting of mechanical and plumbing piping is excluded. Adhesive
labeling decals as per Division 15 are included.

 

7. Electric locks to be supplied by hardware contractor as part of the GMP.

 

8. Window blinds are not included

 

 

L.                                     Bird Deterrent System

 

1. If the permanent Facade maintenance equipment is completed and approved at
the time Construction Manager is ready to install the bird deterrent system,
then the Owner will permit Construction Manager to utilize the equipment for the
installation. If the equipment is not complete then Construction Manager will
install the bird deterrent system as part of the GMP. Notwithstanding the
forgoing, Construction Manager acknowledges that the bird deterrent system must
be completed by August 30, 2007.

 

M.                                  Conveyances

 

--------------------------------------------------------------------------------


 

1. A destination based elevator control system (Miconic) is not included.

 

2. The GMP includes utilizing Fujitec Serge of New York for all elevator work on
this project. In the event that the Owner directs Construction Manager to retain
a different contractor for this trade, then the provisions of Item A.2. shall be
applied.

 

N.                                    Electrical

 

1. Quantities of notch lighting (Type ‘AL-40’) taken from riser.

 

2. All 120V normal circuits in the core area are run to the respective electric
closet and left coiled in a box for future connection by the Tenant contractor.

 

3. Included are seismic restraints for life safety and cogen as per
specifications.

 

4. Emergency operation of the roll-up grill at the subway entrance is by chain
in lieu of battery back up, if approved by Owner at Owner’s sole discretion.

 

5. Included are rigid plates with sheet metal sleeves in lieu of threaded
sleeves for the communication system.

 

6. In addition to the conduits shown under slab (to chiller plant) other feeder
conduits originating from the service switchboards are also run under the slab
but only to the extent this meets the design criteria and other project
restraints in Owner’s discretion.

 

7. The GMP includes an allowance of $[*] for furnishing, installing, and wiring
of security system, and an allowance of $[*] for furnishing, installing, and
wiring of turnstiles (excluding cladding). Conduit, raceways, junction boxes and
drag lines are included in the GMP.

 

O.  Value Engineering

 

1. The GMP excludes the permanent temporary heating system on the FCRC floors,
comprising of horizontal piping from the riser shut off valve up to and
including the fan powered boxes, associated ductwork, appurtenances, and wiring.

 

2. VE#28 – GMP is based on a Fixed boom window washing Rig at the podium Roof in
lieu of the specified unit.

 

3. VE#33 – GMP is based on a six inch slab on grade at the Chiller Plant Room
(el. –22.0).

 

4. VE#49 – GMP is based on eliminating approximately 100 control points from the
current BMS System.

 

P. Addendum No. 16

 

--------------------------------------------------------------------------------


 

1. Elastomeric waterproofing at the Cogen mezzanine level is excluded. Reference
drawing #A-0001. Fox & Fowle to revise drawing and note in a future Bulletin.

 

2. VE#26 – Plate column enclosure savings is included in the GMP. Construction
Manager is reviewing alternate means of achieving the VE savings. Alternate
means include thinner plate material and a horizontal joint.

 

3. All revisions (i.e. drywall, hollow metal, hardware, paint) to the 51st floor
as indicated on drawing A-1051 is excluded. This work will be priced when the
design is complete and issued as a future Bulletin.

 

4. The second light switch indicated at the typical tower men’s and women’s core
bathroom is excluded. The light switch at the vestibule shall also control the
bathroom lighting. Drawings to be revised by Flack & Kurtz.

 

5. The four inch (4”) conduit (running to east side of core) as indicated on the
Fire Alarm/Security drawings is excluded. Construction Manager has also provided
a credit for the original conduit, running to the west side of core, included as
part of the GMP. In lieu of the conduits, Construction Manager has included (2)
sleeves at the security closet (on all typical floors) and one (1) sleeve
through each end of the core wall (at FCRC floors). Drawings to be revised by
Flack & Kurtz.

 

--------------------------------------------------------------------------------


 

EXHIBIT P

Not Used

 

 

--------------------------------------------------------------------------------


 

EXHIBIT Q

Early Access Guidelines and Turnover Protocol

 

 

Upon completion of the following scope of Core and Shell work, the NYTC
Interiors CM will be permitted access to the floor or group of floors in order
to commence interior improvement work:

 

Metal deck installed and concrete slab on deck complete.

Fireproofing complete on the columns, bracing, and underside of floor above.

Main sprinkler riser installed.

Main HVAC duct risers installed.

Material and personnel hoists have been installed to allow for service to the
floor.

Base building stairwells have been erected up to the floor.

 

Currently, the NYTC Interiors CM plans to wait until the following items are
complete prior to commencing work:

 

1.               Perimeter Walls complete except at hoist openings.

2.               Exterior side core walls, perimeter walls and columns
enclosures will be taped, spackled, sanded and primed.

3.               Core rooms complete, including doors and hardware.

4.               Elevator opening work is complete.

5.               Floor is flash patched as required by contract.

6.               Floor is turned over broom clean.

7.               Building Enclosure punch list work is not complete.

8.               Toilet rooms (tiles, light fixtures, ceilings, plumbing
fixtures, partitions, mirrors and door hardware) are complete and punch listed.
Protection will be by interior contractor.

9.               Building enclosure is complete and watertight except at hoist
openings. Each hoist opening will be protected with plywood as per OSHA
requirements.

10.         Curtain wall closed except for caulking and crane leave-outs.

11.         Core doors hung, primed and ADA hardware complete.

12.         SOFP complete except for minor patching.

13.         Core and shell utility closets complete.

14.         Air riser shafts and main ductwork takeoff serving the floor
including dampers, controls and fire alarm devises shall be installed but not
operational.

15.         Supply air insulated and pressure tested.

16.         Piping riser takeoffs serving the floor including insulation and
valves are completed.

17.         All heating hot water connections to FPTU’s are installed,
insulated, pressure tested and balanced.

18.         Chilled water or secondary chilled water main piping loop and branch
piping with valved future outlets is installed, insulated and pressure tested.

19.         Toilet exhaust trunk duct tied into vertical shaft.

20.         Floor supply and return airshaft complete with fire smoke damper
terminating at core wall.

21.         Electrical closet fire smoke damper sleeve set in core wall.

22.         NYT supplemental chilled water supply and return risers complete
with valued outlets where appropriate.

 

 

--------------------------------------------------------------------------------


 

23.         Bus duct and/or cable risers/feeders serving the floor are
installed.

24.         Utility and UPS power panels are installed and powered.

25.         Temporary lighting and power grid is installed as per base building
specification.

26.         Core and shell closets complete with high and low voltage
distribution panels.

27.         Core and shell smoke detectors complete to provide elevator
fireman’s re-call.

28.         Core and shell Warden stations complete.

29.         Core and shell strobe and speaker panels complete and ready to
receive NYT tenant work.

30.         Core and shell speakers complete at toilets not connected, coiled at
core wall to be picked up by tenant work.

31.         Core and shell sprinkler flow and tamper switch installed and
operational.

32.         Plumbing and fire protection riser takeoffs serving the floor are
completed including insulation and valves.

33.         Sprinkler work (main) is installed and pressure tested.

34.         All toilet room and janitor closet fixtures are installed.

35.         All plumbing and fire protection riser takeoffs serving the floor
(domestic water, waste lines, vent lines, sprinkler, standpipe, etc.) including
insulation and valves.

36.         Vertical conduits and slab openings for Telecommunication installed.

 

The schedule included in this Agreement must include floor turnover dates that
correspond with the completion of the conditions listed above.

 

In order to avoid any potential dispute between the user’s CM and the Core and
Shell CM, a walkthrough will take place prior to the user accessing the floor to
commence work. During the walkthrough all incomplete Core and Shell work will be
identified, and any damaged work in place will be identified.

 

The two CMs will at that time establish a set of ground rules with regard to
storage of materials on the floor and will coordinate their respective schedules
in order avoid conflicts.

 

While the Core and Shell CM will be contractually obligated to cooperate with
and to coordinate their schedule with the interior improvement CM’s schedule, it
is understood and agreed that the interior improvement work will proceed in a
way which will not adversely impact the construction of the Core and Shell, the
Core and Shell schedule or the Core and Shell budget.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R

Cost Allocation Guidelines

 

 

--------------------------------------------------------------------------------


 

TIMES TOWER

GMP ALLOCATION METHODOLOGY

Updated 7/9/03

 

CM Instructions:

One of the below codes will be assigned to every detailed line item of the GMP.

The format of the GMP allocation is attached.

Colored drawings produced by the owner will contain the allocation codes noted
on this summary.

Show detailed takeoffs, not summary data.

Pricing should reflect buy-out estimate.

Process to calculating a deduct:

•                  Price out and allocate the higher cost option on the estimate

•                  Price out the lower cost option - do not show on the estimate

•                  Calculate the difference in the total costs and allocate the
difference on the estimate to the member entitled to the benefit

 

Code structure:

100                              Percentage GSF allocation

200’s                    Other allocation method for general work

300’s                    NYTC office item

400’s                    FCRC office item

500’s                    Times Center item

600’s                    Retail item

 

Code

 

Allocation Code Description

 

Allocation Methodology

100

 

Basic GSF Allocation

 

Percentage Interest for each of the 4 units provided by the Owner to be applied
to each detailed line item of the GMP that does not have an alternate allocation
methodology.

200

 

Elevators

 

Service and tower elevators allocated based on buy. Until then, allocate as
follows:
Service elevators 54.167% NYTC, 45.833% FCRC
Tower passenger to users (NYTC and FCRC)
F32 Freight @ east core GSF
S31 Service @ east core 50% NYT, 50% GSF
P29 Passenger @ east core 100% NYT
C30 Times Center 100% Times Center
Handicap lift @ lobby GSF

201

 

Elevator Pits

 

CM to allocate cost of each elevator bank pit per colored drawing S100C1-A.
Costs include: excavation, concrete, Waterproofing, cast in place suspended
pits.

202

 

Exterior Wall Enclosure - Assigned Contract

 

Owner will provide the allocation of the Benson curtain wall.

203

 

Exterior Wall Enclosure - storefront and east wall

 

CM provides costs and Owner provides façade allocation percentage.
Items include: storefront (street and 1st floor garden), east block party wall
w/ EIFS (all floors), and loading dock O/H door. Included in $[*] allocation
pending CM buy.

204

 

Not used

 

 

 

--------------------------------------------------------------------------------


 

205

 

Not used

 

 

206

 

Increased Structural Loading

 

Cm to allocate costs in accordance with Kyle Kralis e-mail dated 7/16/03, NYTC
will be allocated 1.25 pounds per sf for the increased load of the 12th floor
data center (15 tons) and the 15th floor conference room (7.5 tons). CM to price
at the rate for milled steel. There is no special allocation for the high load
on the office floor north and south bays since the spaces are approximately
equal.

207

 

Integrity Enhancements

 

[*]

208

 

Finishes Division 9 and waterproofing and wainscoting

 

CM to allocate costs based on color coded plan to CM provided by Owner.
Includes floor, wall and ceiling finishes per A0001, Division 9.
Excludes Times Center.

209

 

Mirrors, Interior Doors, and Hardware (partial Division 8)

 

CM to allocate costs based on color coded plan to CM provided by Owner.
Includes bathroom mirrors.
Excludes Times Center.

210

 

Specialties (partial Division 10)

 

CM to allocate costs based on color coded plan to CM provided by Owner.
Toilet and shower partitions, toilet accessories, lockers, and associated
support steel, if applicable.
Excludes Times Center

211

 

Millwork - (partial Division 6)

 

CM to allocate costs based on color coded plan to CM provided by Owner.
Includes counter tops.

212

 

Entrance Doors

 

CM to allocate costs based on color coded plan to CM provided by Owner.
Allocate entrance doors for non-common spaces to user (Times Center and Retail.)
The main entrance doors are code 100.
Included in $[*] allocation pending CM buy.

213

 

Interior Storefront (glass)

 

CM to allocate costs based on color coded plan to CM provided by Owner.
Break out cost of laminated glass and upgraded aluminum alloy and allocate based
on GSF.
1st floor Overhead Interior Fire Shutter and related steel support at Times
Center split between Times Center and Common.
Included in $[*] allocation pending CM buy.

214

 

Interior Partitions

 

CM to allocate costs based on color coded plan to provided by Owner.
Verify quantities with F&F.
Includes drywall ceilings, partitions and soffits, glass, etc
Excludes FCRC elevator shaft enclosure on NYTC floors.

215

 

Grounding Wire

 

CM to allocate to beneficial user based on color coded plan: FCRC connection to
backbone, NYTC sleeves for future ground and wire in basement (Times Center and
mailroom).

216

 

Bond and insurance

 

CM to allocate by trade based on percentage of trade cost allocated to NYTC or
FCRC.

 

--------------------------------------------------------------------------------


 

217

 

Raised Floor/No Raised Floor

 

Allocate to allocate costs based on owner direction:
NYTC:

–      raised slab at fire stair vestibule (A2101 P7, P10)

–      curbs at elevator lobby (A2101,J7) and curbs at telecom penetrations
(A2101AP7, P13, A4)

–      grating and rails @ mechanical rooms (A2101B P10)

–      core service corridor duct work, lighting, etc.

–      bathroom waterproofing on floors where there is no stack offset on the
floor below FCRC:

–      machine room

–      core service corridor duct work, etc.

300

 

NYTC Communicating Stairs

 

Allocated to NYTC: - CM to provide breakout pricing for core and shell portion
of NYTC Communicating Stairs in Tower and Podium, including: steel stair
stingers, pans, extension of standpipe from core to communication stairs @ 6
locations (2 floors) per color coded plan, and additional steel framing required
for stair openings.

301

 

NYTC Podium Skylight

 

Allocated to NYTC. CM to provide breakout cost of skylight and associated
intumescent paint.

Provide NYTC with a deduct for the full cost of the concrete, metal deck, spray
fireproofing, and roofing displaced by the skylight.

302

 

Not used

 

 

303

 

NYTC Kitchen Exhaust etc.

 

CM to breakout cost of ductwork, cal sill insulation

Drywall included with interior partitions.

304

 

NYTC UPS

 

CM to break out costs, including empty conduit, pits, grate and waterproofing
drip pan

305

 

NYTC Steam Humidifiers

 

CM to break out costs, including equipment and steam piping (and branch piping
from LP riser to humidifier)

306

 

Cogen

 

CM to break out cost based on colored drawings, including all costs to fill out
the interior space:

Electrical, HVAC, Plumbing, Fire Protection.

Concrete & metal deck, handrails and steel stair, fuel containment curbs,
masonry walls, metal panels, screening, ladder to roof, acoustic doors, aluminum
cladding, fireproofing, drywall duct enclosures, interior partitions.

Structural Steel:

Vibration and sound isolation

Waterproofing

SS Flue (Ornamental Metals)

Enclosure

Insulation — thermal & acoustic

Provide a credit for the building back-up generator costs not incurred (housing,
waterproofing, etc).

307

 

NYTC Air cooled Chiller

 

CM to allocate costs based on color coded plan to CM provided by Owner.

308

 

NYT Telecom

 

CM to break out costs based on colored drawings, including: 2 telecom conduits
(1 riser) from 12 to 51, 4 telecom conduit from the 12th floor to the basement
pull box at the west garden wall and the two conduit from the pull box to the
NYT mailroom. Also, break out the cost of the telecom sleeves in the east and
west risers going through the FCRC floors to 51st floor. (Note—allocate the cost
of the remaining telecom sleeves, conduit, main carrier entrance room ladder
rack and slab openings GSF using Code 100.)

309

 

NYTC Kitchen Gas

 

CM to break out costs based on color coded plan, including gas piping and gas
meters.

310

 

NYTC Kitchen Power

 

CM to break out costs based on color coded plan for dedicated kitchen power
(basement breaker at switchboard, riser w/line, and disconnect on floor)

311

 

NYTC telecom chilled water

 

CM to break out costs based on color coded plan for the telecom closet chilled
water riser (CHS/R-4).

312

 

NYTC filtered water system

 

CM to break out cost based on colored drawings for central filtered water system
supply and drains

313

 

Not used

 

 

 

--------------------------------------------------------------------------------


 

314

 

NYTC Tennant MEP

 

CM to allocate cost based on color coded drawing for tenant MEPS fitout not
captured in other codes, such as drains, vents, conduit, etc.

315

 

NYTC Intumescent Paint

 

CM to allocate cost of  intumescent paint, net of spray fireproofing, for
newsroom skylight, Times cafeteria bridge, and Times Center bridge.

316

 

NYTC Podium AHU

 

CM to allocate the incremental cost of the podium AHU to NYTC based on the
AMEC’s pricing study of the on floor unit alternative documented by F&K; and
allocate a like amount (in total) as a credit to each of the four units

317

 

NYTC Podium Window Washing

 

CM to allocate the incremental cost to extend use of the of the podium garden
window washing rig to the NYTC newsroom skylight

401

 

FCRC Temporary Heat on Office Floors

 

CM to breakout cost based on color coded drawing for FPUs, starters, power,
piping, controls, fan powered boxes, etc.

402

 

Fuel oil facility

 

CM to allocate tank, infill piping, vent piping, relief piping, waterproofing,
40% to common and 60% to FCRC.

403

 

FCRC elevator shafts on NYTC floors

 

CM to allocate costs based on color coded plan to CM provided by Owner.

404

 

FCRC fuel  & gas riser

 

CM to break allocate costs per color coded drawings for fuel and gas riser

405

 

FCRC Sprinkler

 

CM to allocate cost of heads and piping in retail and basement storage areas per
color coded chart.

406

 

FCRC telecom

 

CM to allocate firestopping at telecom slots.

501

 

Times Center MEP Owner Fitout

 

CM to break out costs based on color coded drawing, including: AHUs 6, 7, & 8,
SF, RF, Duct controls, piping (including costs of under slab), and starters.

502

 

Times Center Structural Street Provisions

 

CM to allocate lump sum for additional cost due to long spans and vibration
isolation.

503

 

Times Center and Mailroom Toilets

 

CM to break out all costs including plumbing and finishes

504

 

Times Center Lower Function Room Elevator

 

CM to allocate cost of the depressed slab for the basement of the Times Center
and the corridor railing at the basement corridor ramp adjacent to the Times
Center.

 

 

 

 

 

 

For clarity, the following items will be allocated using the GSF allocation
(code 100).

–      Steel supports for retail signage

–      Bird protection

–      Canopies and awnings

–      Turnstiles, lobby reception desks, lobby elevator bank partition.

–      Equipment to heat water using steam (basement for NYT and 28th floor for
FCRC)

–      Empty electrical conduit and chilled water to retail and Times Center

–      General conditions and fees

–      Allocate the trade insurance deduct, sales tax deduct, and bond premium
based on the relative trade cost for each unit. For example, if a particular
trade’s insurance deduct is $1000 and FCRC Office unit’s share of costs for that
trade is 45%, then FCRC would be allocated $450 of the deduct. The cost of the
OCIP insurance premium will be allocated based on each unit’s share of total
trade costs and GCs.

 

Note: This methodology has
not yet been finalized and is
subject to revision.

 

--------------------------------------------------------------------------------


 

EXHIBIT S

Guaranteed Maximum Price

 

 

--------------------------------------------------------------------------------


 

AMEC Construction Management, Inc.

New York Times Building

 

Grade Code

 

Item

 

Amount

 

Add. #12

 

Add #13
MAST - Final

 

Add.#14

 

Add.#15

 

Add.#16

 

Add.#17

 

Sub-Total

 

Other
Items

 

Total Budget

 

000

 

General Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000

 

Sitework (Incls Subway work)

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

250

 

Landscaping

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

500

 

Building Substructure

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

000

 

Concrete

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

200

 

Masonry

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

100

 

Structural Steel

 

[*]

 

 

 

[*]

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

500

 

Misc Iron

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

400

 

Ornamental Metal

 

[*]

 

 

 

 

 

[*]

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

100

 

Rough Carpentry (horizontal Nets)

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

200

 

Finish Carpentry & Millwork

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

240

 

EIFS

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

250

 

Spray-on Fire Proofing & lobby stucco

 

[*]

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

101

 

Metal Panels

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

500

 

Roofing & Waterproofing

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

910

 

Caulking

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

100

 

Metal Doors & Frames

 

[*]

 

[*]

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

311

 

Overhead Doors

 

[*]

 

[*]

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

400

 

Entrances & Storefronts

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

801

 

Skylights

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

200

 

Hardware

 

[*]

 

[*]

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

800

 

Glazing (Incls FR sliding window)

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

900

 

Curtainwall

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

250

 

Gypsum Wallboard (Incls ACT.)

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

300

 

Ceramic Tile

 

[*]

 

 

 

 

 

[*]

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

550

 

Wood Flooring

 

[*]

 

 

 

 

 

[*]

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

650

 

Resilient Floorings

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

900

 

Intumescent/Painting

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

000

 

Specialties (Incls plastic wall guards, lockers, F.E. cabinets, wire mesh part,
load dock equip, & floor mats)

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

160

 

Toilet Partitions

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

290

 

Bird Deterrent Sys

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

404

 

Building Signage

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

800

 

Toilet Accessories

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

200

 

Louvers

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

012

 

Façade Maintenance Equipment

 

[*]

 

 

 

 

 

[*]

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

200

 

Elevators

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

050

 

H.V.A.C. (Incls piping, sheetmetal, equipment)

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

400

 

Plumbing

 

[*]

 

[*]

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

500

 

Fire Protection

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

900

 

Controls & Instrumentation

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

000

 

Electrical

 

[*]

 

[*]

 

[*]

 

 

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

800

 

Security Systems (Incls turnstiles)

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000

 

Contingency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

300

 

Bond Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total GMP w/Bonds =

 

352,719,873

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total GMP w/o Bonds =

 

[*]

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT T
Hoisting and Logistics Plan

 

 

--------------------------------------------------------------------------------


 

 

[exh10-54image002.jpg]

 

 

--------------------------------------------------------------------------------


 

 

[exh10-54image004.jpg]

 

 

--------------------------------------------------------------------------------


 

 

[exh10-54image006.jpg]

 

 

--------------------------------------------------------------------------------


 

 

[exh10-54image008.jpg]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT U

Allowances

 

 

The amounts included as allowances are estimates. To the extent the actual cost
differs from the allowance value, the GMP will be either increased or decreased
to reflect the difference. The following is the list of allowances included in
the GMP:

 

 

1.  Storefront Allowance of $[*] includes complete ground floor exterior glass
storefront system including doors at perimeter of building (Note that cladding
on hollow metal doors at the perimeter is in the Curtain Wall Contractor’s
scope.); ground floor exterior wall system including doors at garden courtyard
(Note that floors 2 through 4 of the garden courtyard are included in the
Curtain Wall Scope.); interior glazing system that separates retail areas from
lobby and Times Center auditorium from the lobby; all ground floor entrance
doors and vestibules; glass canopies, including heat tracing located at
approximately elevation +16-0" as shown, for example, on sheets A-5702 and
A-5703 (Note that structural steel supporting the canopies is included in the
allowance); retail awnings located at approximately elevation +12-0" as shown,
for example, in section on sheet A-5502, retail signage support steel, canopy
drain leaders, and all other associated exposed steel elements.

 

2.  Security System Allowance of $[*] includes equipment, cabling, installation,
terminations, supervision, engineering, programming, and training for the
Security System as outlined in the specifications.

 

3.  Lobby Turnstile Allowance of $[*] includes cost to furnish and install lobby
turnstiles. Not included in the allowance is the cladding, which is included in
the GMP under the millwork and/or ornamental metals scope of work.

 

4.  Con Ed Vault Reconstruction allowance of $[*] includes structural changes
required by Con Ed to reinforce the existing vaults at the north and south
loading dock entrances. Not included in the allowance is the replacement of the
grating which is included in the GMP as per the plans and specifications.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT V

Guarantee

 

 

--------------------------------------------------------------------------------


 

Exhibit V

GUARANTEE OF PERFORMANCE

 

THIS GUARANTEE OF PERFORMANCE (“Guarantee”) is made and entered into as of the 5
February 2004, by AMEC p.l.c. (“Guarantor”) for the benefit of The New York
Times Building, LLC and its successors and assigns (collectively “Beneficiary”).

 

WHEREAS, Beneficiary has entered into that certain Construction Management
Agreement dated as of 22 January 2004 (“the Agreement”) by and between
Beneficiary as Owner, and AMEC Construction Management, Inc. (“AMEC CM”), a
wholly-owned subsidiary of Guarantor, for the construction of a building of
approximately 1,540,000 gross square feet on a site located on Eighth Avenue
between 40th and 41st Street in New York, NY (“the Project”), which Agreement is
by reference made a part hereof as though set forth in full.

 

NOW THEREFORE, in consideration of Beneficiary’s entering into the Agreement
with AMEC CM:

 

1.                                       Guarantor hereby guarantees to
Beneficiary that AMEC CM shall promptly, faithfully and fully complete the
Project and the Agreement in accordance with its terms and conditions.

 

2.                                       The Guarantee shall be a continuing
guarantee and is to be irrevocable and to remain in full force and effect as
long as AMEC CM or its successors or assigns shall be obligated to Beneficiary
under the terms of or as a consequence of the Agreement, subject to Section 3.

 

3.                                       This Guarantee shall be effective and
binding on Guarantor as stated herein, notwithstanding any bankruptcy, rejection
of Agreement in bankruptcy, insolvency or other legal disability (whether
voluntary or involuntary) of AMEC CM or any of its successors or assigns; the
judgment of any court or the award of any arbitration panel having jurisdiction
over AMEC CM or any of its successors or assigns; any limitation or modification
of the liability of AMEC CM pursuant to the operation of any present or future
federal or state statute or rule with respect to bankruptcy, insolvency or
similar statutes; the dissolution of AMEC CM; and/or any modification of the
Agreement agreed to by Beneficiary and AMEC CM.

 

4.                                       If AMEC CM fully performs the
Agreement, Guarantor shall have no obligation under this Guarantee.

 

5.                                       If AMEC CM fails to perform under the
Agreement, and the default has not yet been: (1) remedied by AMEC CM; or (2)
waived in writing by Beneficiary, then Guarantor’s obligation under this
Guarantee shall arise after:

 

5.1                                 Beneficiary has sent a written notice
(“First Notice”) to AMEC CM and Guarantor, at the addresses described in
Section 11, stating that Beneficiary believes AMEC CM has failed to perform in
accordance with the terms and conditions of the Agreement (an “AMEC CM
Default”), and Beneficiary has made reasonable efforts to arrange a conference
with AMEC CM and Guarantor, to be held not later than twenty (20) days after the
date of the First Notice, to discuss a plan for curing the AMEC CM Default. If
Beneficiary, AMEC CM and Guarantor agree upon a plan at such conference, AMEC CM
shall be allowed a reasonable time to cure the AMEC CM Default in a manner
satisfactory to Beneficiary; provided, however, that no agreement on the part of
Beneficiary or any attempt by AMEC CM to cure or commence a cure of the AMEC CM
Default shall constitute a waiver of Beneficiary’s right to subsequently
terminate AMEC CM for default; and

 

5.2                                 Beneficiary has declared an AMEC CM Default
under Section 5.1, and, if the AMEC CM Default has not been cured, formally
terminated AMEC CM’s right to

 

1

--------------------------------------------------------------------------------


 

complete the Agreement. Such a formal termination shall not be declared earlier
than twenty (20) days after the First Notice as set forth in Section 5.1; and

 

5.3                                 Beneficiary has agreed to pay the Balance of
the Contract Price (as defined in Section 5.4) to Guarantor, in accordance with
the terms of the Agreement, or directly to a contractor selected by Guarantor
pursuant to Section 6.3 to perform the balance of work under the Agreement in
accordance with its terms.

 

5.4                                 For the purposes of this Guarantee, the
phrase “the Balance of the Contract Price” shall mean the total amount payable
by Beneficiary to AMEC CM under the Agreement after all proper adjustments have
been made, including: (1) the deduction of all payments previously made by
Beneficiary to AMEC CM for work properly performed; (2) the deduction of
Additional Costs (as defined in Section 5.5) incurred by Beneficiary as a result
of the AMEC CM Default; and (3) the addition of any insurance proceeds or other
amounts received by Beneficiary in settlement of insurance or other claims to
which AMEC CM would otherwise be entitled.

 

5.5                                 For the purposes of this Guarantee, the
phrase “Additional Costs” shall mean:

 

5.5.1                        Any additional legal and/or design professional
fees resulting from the AMEC CM Default, and/or from the failure of Guarantor to
act as set forth in Sections 6.1 through 6.4, and/or from the denial of
liability by Guarantor as set forth in Section 6.5 if such denial is found to be
invalid; and

 

5.5.2                        Direct damages incurred by Beneficiary by the
delayed performance or non-performance of AMEC CM without regard to any
additional cure period provided to Guarantor herein; provided, however, that
Guarantor shall in no event be liable, in contract, tort or otherwise (including
negligence, warranty, indemnity and strict liability), for any special, indirect
or consequential damages, including specifically, but without limitation, loss
of profits or revenue, loss of full or partial use of any equipment or facility,
costs of capital, loss of goodwill, claims of customers, governmental entities
or other third parties, or similar damages.

 

6.                                       When Beneficiary has satisfied the
conditions of Section 5, Guarantor shall promptly and at Guarantor’s expense
take one of the following actions:

 

6.1                                 Take such measures as are necessary to
enable and cause AMEC CM to perform and complete the Agreement; and pay to
Beneficiary the Additional Costs described in Section 5.5; or

 

6.2                                 Undertake to complete performance of the
Agreement itself, through its agents and/or independent subcontractors
acceptable to Beneficiary; and pay to Beneficiary the Additional Costs described
in Section 5.5; or

 

6.3                                 Obtain bids or negotiated proposals from
qualified contractors, acceptable to Beneficiary, for performance and completion
of the Agreement; arrange for a contract, consistent with the terms of the
Agreement, to be prepared for execution by Beneficiary and the contractor
selected by Guarantor with Beneficiary’s concurrence; and pay to Beneficiary the
Additional Costs described in Section 5.5 in excess of the Balance of the
Contract Price incurred by Beneficiary resulting from the AMEC CM Default; or

 

6.4                                 Waive its rights to: (1) have AMEC CM
perform and complete the Agreement; (2) arrange for completion through
Guarantor’s agent or independent subcontractors;

 

2

--------------------------------------------------------------------------------


 

or (3) obtain a new contractor to complete the Agreement with reasonable
promptness under the circumstances. Upon receipt of cost information from
Beneficiary, promptly tender partial payments therefore to Beneficiary.  After
investigation, determine the costs to complete the Project in excess of the
Balance of the Contract Price and the Additional Costs for which Guarantor is
liable to Beneficiary and, promptly tender payment therefore to Beneficiary.
Notwithstanding acceptance of such payment, Beneficiary may dispute the amount
of the payment; or

 

6.5                                 Deny liability, in whole or in part, and
notify Beneficiary citing reasons therefor.

 

7.                                       If Guarantor does not proceed as
provided in Section 6 with reasonable promptness, Guarantor shall be deemed to
be in default of this Guarantee twenty (20) days after receipt of an additional
notice (“Second Notice”) from Beneficiary demanding that Guarantor perform its
obligations under this Guarantee, and Beneficiary shall thereafter be entitled
to enforce this Guarantee by using any legal remedy available to Beneficiary. If
Guarantor has denied liability as set forth in Section 6.5, in whole or in part,
then Beneficiary shall be entitled to enforce any remedy available to
Beneficiary without the requirement for a Second Notice.

 

8.                                       After Beneficiary has terminated AMEC
CM’s right to complete the Agreement, and if Guarantor elects to act under
Sections 6.1, 6.2 or 6.3 above, then the responsibilities of Guarantor to
Beneficiary shall not be greater than those of AMEC CM to Beneficiary under the
Agreement, and the responsibilities of Beneficiary to Guarantor shall not be
greater than those of Beneficiary to AMEC CM under the Agreement.

 

9.                                       Guarantor shall not be liable to
Beneficiary for obligations of AMEC CM that are unrelated to the Project covered
by the Agreement, and the Balance of the Contract Price shall not be reduced or
set off on account of any such unrelated obligations. No right of action shall
accrue on this Guarantee to any person or entity other than Beneficiary, its
successors, assigns and legal representatives.

 

10.                                 Any proceeding under this Guarantee may only
be instituted in any court of competent jurisdiction in the State of New York,
and Guarantor hereby submits to the jurisdiction of the courts of New York and
waives any objection based on venue or forum non convenience or objection to New
York choice of law. Any such action shall be instituted within two (2) years
after Guarantor refuses or fails to perform its obligations under this
Guarantee. If the provisions of this Section are void or prohibited by law, the
applicable limitation period shall be the minimum period of limitation available
to guarantors as a defense in the State of New York.

 

11.                                 Notices to Guarantor, Beneficiary, and AMEC
CM shall be faxed, mailed or hand-delivered to the following addresses:

 

To Guarantor:

Group Secretary
AMEC p.l.c.
Sandiway House
Hartford, Northwich, Cheshire
United Kingdom CWB 2YA
Telecopier No: 011-44-606-883996

 

 

To Beneficiary:

The New York Times Building, LLC
C/o The New York Times Co.
239 West 43rd Street
New York, NY 10036
Att’n David Thurm
Telecopier No: 212-

 

3

--------------------------------------------------------------------------------


 

And:

The New York Times Building, LLC
C/o FC 41st Street Associates, LLC
One Metrotech Center North
Brooklyn, NY 11201
Att’n David Berliner
Telecopier No: 718-923-8705

 

 

To AMEC CM:

AMEC Construction Management, Inc.
1633 Broadway
24th Floor, New York, New York 10019

 

 

with a copy to

John Babieracki
Executive Vice-President & Chief Operating Officer
AMEC Construction Management, Inc.
1633 Broadway, 24th Floor
New York, NY 10019
Telecopier No:

 

Beneficiary shall send Guarantor a copy of any Notice of default that
Beneficiary gives to AMEC CM.

 

12.                                 Guarantor’s liability under this Guarantee
in respect of all claims in the aggregate hereunder shall be limited to and
shall not exceed the liability of AMEC CM pursuant to the Agreement and this
Guarantee. Further, it shall be a precondition to the establishment of any
liability on the part of Guarantor that Beneficiary shall have complied with the
specific requirement for the Beneficiary to provide sufficient Project financing
to compensate AMEC CM or the Guarantor for the balance of the scope of work
under the Agreement.

 

13.                                 This Guarantee and all rights and
obligations hereunder shall be construed and enforced in accordance with the
laws of the State of New York applicable to contracts made and performed in New
York regardless of its or any other jurisdiction’s choice of law principles.

 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guarantee as
of the date first above written.

 

ATTEST:

AMEC p.l.c.
(“Guarantor”)

 

 

 

 

By:

/s/ Fiona Lockcroft

 

By:

   /s/ Peter James Holland

Name:

Fiona Lockcroft

 

Name:

Peter James Holland

Title:

Secretariat Administrator

 

Title:

Company Secretary - Administration Director

 

4

--------------------------------------------------------------------------------
